Exhibit 10.1

 

--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

by and among

NEWSTAR COMMERCIAL LOAN TRUST 2007-1,

as the Issuer,

NEWSTAR COMMERCIAL LOAN LLC 2007-1,

as the Trust Depositor,

NEWSTAR FINANCIAL, INC.,

as the Originator and as the Servicer,

U.S. BANK NATIONAL ASSOCIATION,

as the Trustee,

LYON FINANCIAL SERVICES, INC.

(d/b/a U.S. Bank Portfolio Services),

as the Backup Servicer,

and

WILMINGTON TRUST COMPANY

as the Owner Trustee

Dated as of June 5, 2007

 

--------------------------------------------------------------------------------

NewStar Commercial Loan Trust 2007-1

Class A-1, Class A-2, Class B, Class C,

Class D, Class E and Class F Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page

ARTICLE I.

 

DEFINITIONS

   2

Section 1.01.

       Definitions    2

Section 1.02.

       Usage of Terms    77

Section 1.03.

       Section References    78

Section 1.04.

       Calculations    78

Section 1.05.

       Accounting Terms    78

ARTICLE II.

   

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

   78

Section 2.01.

       Creation and Funding of Issuer; Transfer of Loan Assets    78

Section 2.02.

       Conditions to Transfer of Initial Loan Assets to Issuer    80

Section 2.03.

       Acceptance by Owner Trustee    81

Section 2.04.

       Conveyance of Substitute Loans    81

Section 2.05.

       Sales of Loans    85

Section 2.06.

       Conveyance of Additional Loans    86

Section 2.07.

       Release of Excluded Amounts    89

Section 2.08.

       Delivery of Documents in the Loan File; Recording of Assignments of
Mortgage    90

Section 2.09.

       Optional Repurchase by the Originator of Certain Loans; Limitations on
Substitution and Repurchase    91

Section 2.10.

       Certification by Trustee; Possession of Loan Files    91

ARTICLE III.

   

REPRESENTATIONS AND WARRANTIES

   93

Section 3.01.

       Representations and Warranties Regarding the Trust Depositor    93

Section 3.02.

       Representations and Warranties Regarding Each Loan and as to Certain
Loans in the Aggregate    97

Section 3.03.

       Representations and Warranties Regarding the Initial Loans in the
Aggregate    98

Section 3.04.

       Representations and Warranties Regarding the Required Loan Documents   
98

Section 3.05.

       [Reserved]    98

Section 3.06.

       Representations and Warranties Regarding the Servicer    98

Section 3.07.

       Representations and Warranties of the Backup Servicer    100

ARTICLE IV.

   

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

   101

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                  Page

Section 4.01.

       Custody of Loans    101

Section 4.02.

       Filing    101

Section 4.03.

       Changes in Name, Corporate Structure or Location    101

Section 4.04.

       Costs and Expenses    102

Section 4.05.

       Sale Treatment    102

Section 4.06.

       Separateness from Trust Depositor    102

ARTICLE V.

 

SERVICING OF LOANS

   102

Section 5.01.

       Appointment and Acceptance    102

Section 5.02.

       Duties of the Servicer    102

Section 5.03.

       Liquidation of Loans    109

Section 5.04.

       Reserved    111

Section 5.05.

       Maintenance of Hazard Insurance    111

Section 5.06.

       Collection of Certain Loan Payments    112

Section 5.07.

       Access to Certain Documentation and Information Regarding the Loans   
113

Section 5.08.

       Satisfaction of Mortgages and Collateral and Release of Loan Files    113

Section 5.09.

       Scheduled Payment Advances; Servicing Advances and Nonrecoverable
Advances    114

Section 5.10.

       Title, Management and Disposition of Foreclosed Property    116

Section 5.11.

       Servicing Compensation    116

Section 5.12.

       Assignment; Resignation    117

Section 5.13.

       Merger or Consolidation of Servicer    117

Section 5.14.

       Limitation on Liability of the Servicer and Others    118

Section 5.15.

       The Backup Servicer.    118

Section 5.16.

       Covenants of the Backup Servicer    122

ARTICLE VI.

 

COVENANTS OF THE TRUST DEPOSITOR

   123

Section 6.01.

       Legal Existence    123

Section 6.02.

       Loans Not to Be Evidenced by Promissory Notes    123

Section 6.03.

       Security Interests    123

Section 6.04.

       Delivery of Principal Collections and Interest Collections    123

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                  Page

Section 6.05.

       Regulatory Filings    123

Section 6.06.

       Compliance with Law    124

Section 6.07.

       Activities; Transfers of Notes or Certificates by Trust Depositor    124

Section 6.08.

       Indebtedness    124

Section 6.09.

       Guarantees    124

Section 6.10.

       Investments    124

Section 6.11.

       Merger; Sales    125

Section 6.12.

       Distributions    125

Section 6.13.

       Other Agreements    125

Section 6.14.

       Separate Legal Existence    125

Section 6.15.

       Location; Records    126

Section 6.16.

       Liability of Trust Depositor    126

Section 6.17.

       Bankruptcy Limitations    126

Section 6.18.

       Limitation on Liability of Trust Depositor and Others    126

Section 6.19.

       Insurance Policies    127

Section 6.20.

       Payments from Obligors    127

ARTICLE VII.

 

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

   127

Section 7.01.

       Note Distribution Account, Certificate Account, Class A-2 Funding
Account, Reserve Fund and Concentration Accounts    127

Section 7.02.

       Replacement of Transaction Accounts    129

Section 7.03.

       Principal and Interest Account    129

Section 7.04.

       Securityholder Distributions    132

Section 7.05.

       Allocations and Distributions    132

Section 7.06.

       Determination of LIBOR    138

Section 7.07.

       Payments of Exposure Amounts on Delayed Draw Term Loans and Revolving
Loans    139

ARTICLE VIII.

 

SERVICER DEFAULT; SERVICER TRANSFER

   140

Section 8.01.

       Servicer Default    140

Section 8.02.

       Servicer Transfer    141

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                  Page

Section 8.03.

       Appointment of Successor Servicer; Reconveyance; Successor Servicer to
Act    142

Section 8.04.

       Notification to Securityholders    145

Section 8.05.

       Effect of Transfer    145

Section 8.06.

       Database File    145

Section 8.07.

       Waiver of Defaults    145

Section 8.08.

       Responsibilities of the Successor Servicer    146

Section 8.09.

       Rating Agency Condition for Servicer Transfer    147

Section 8.10.

       Appointment of Successor Backup Servicer; Successor Backup Servicer to
Act    147

ARTICLE IX.

 

REPORTS

   148

Section 9.01.

       Monthly Reports    148

Section 9.02.

       Quarterly Reports    148

Section 9.03.

       Officer’s Certificate    148

Section 9.04.

       Other Data; Obligor Financial Information    148

Section 9.05.

       Annual Report of Accountants    149

Section 9.06.

       Statements of Compliance from Servicer    150

Section 9.07.

       Reports of Foreclosure and Abandonment of Mortgaged Property    150

Section 9.08.

       Notices of Event of Default or Servicer Default    150

Section 9.09.

       Trustee’s Right to Examine Servicer Records, Audit Operations and Deliver
Information to Noteholders    151

Section 9.10.

       Interim Status Report    151

ARTICLE X.

 

TERMINATION

   151

Section 10.01.

       Optional Repurchase, Optional Redemption and Refinancing of Notes; Rights
of Certificateholders Following Satisfaction and Discharge of Indenture    151

Section 10.02.

       Termination    153

ARTICLE XI.

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

   153

Section 11.01.

       Repurchases of, or Substitution for, Loans for Breach of Representations
and Warranties    153

Section 11.02.

       Reassignment of Repurchased or Substituted Loans    154

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

                  Page

ARTICLE XII.

 

INDEMNITIES

   154

Section 12.01.

       Indemnification by Servicer    154

Section 12.02.

       Indemnification by Trust Depositor    155

ARTICLE XIII.

 

MISCELLANEOUS

   156

Section 13.01.

       Amendment    156

Section 13.02.

       Reserved    158

Section 13.03.

       Governing Law    158

Section 13.04.

       Notices    158

Section 13.05.

       Severability of Provisions    161

Section 13.06.

       Third Party Beneficiaries    161

Section 13.07.

       Counterparts    161

Section 13.08.

       Headings    161

Section 13.09.

       No Bankruptcy Petition; Disclaimer    161

Section 13.10.

       Jurisdiction    163

Section 13.11.

       Tax Characterization    163

Section 13.12.

       Prohibited Transactions with Respect to the Issuer    163

Section 13.13.

       Limitation of Liability of Owner Trustee    163

Section 13.14.

       Reserved    164

Section 13.15.

       No Partnership    164

Section 13.16.

       Successors and Assigns    164

Section 13.17.

       Acts of Holders    164

Section 13.18.

       Duration of Agreement    164

Section 13.19.

       Limited Recourse    164

Section 13.20.

       Confidentiality    165

Section 13.21.

       Non-Confidentiality of Tax Treatment    165

 

-v-



--------------------------------------------------------------------------------

EXHIBITS, SCHEDULES AND APPENDIX

 

Exhibit A

   Form of Assignment    A-1

Exhibit B

   Form of Closing Certificate of Trust Depositor    B-1

Exhibit C

   Form of Closing Certificate of Servicer/Originator    C-1

Exhibit D

   Form of Liquidation Report    D-1

Exhibit E

   [Reserved]    E-1

Exhibit F

   Form of Certificate Regarding Repurchased/Substituted/Sold Loans    F-1

Exhibit G

   List of Loans    G-1

Exhibit H-1

   Form of Quarterly Report    H-1

Exhibit H-2

   Form of Monthly Report    H-2

Exhibit I

   [Reserved]    I-1

Exhibit J

   [Reserved]    J-1

Exhibit K

   [Reserved]    K-1

Exhibit L-1

   Form of Initial Certification    L-1

Exhibit L-2

   Form of Final Certification    L-2

Exhibit M

   Form of Request For Release Of Documents    M-1

Exhibit N

   Form of Addition Notice    N-1

Exhibit O

   Collateral Quality Table    O-1

Exhibit P

   S&P Spread-Recovery Table    P-1

Schedule I

   Concentration Accounts    Schedule I

Annex A

   Diversity Score Calculation    Annex A

Annex B

   Moody’s RiskCalc Calculation    Annex B

Annex C

   Moody’s Industry Classification Group List    Annex C

 

-vi-



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT

THIS SALE AND SERVICING AGREEMENT, dated as of June 5, 2007, is by and among:

 

  (1) NEWSTAR COMMERCIAL LOAN TRUST 2007-1, a statutory trust created and
existing under the laws of the State of Delaware (together with its successors
and assigns, the “Issuer”);

 

  (2) NEWSTAR COMMERCIAL LOAN LLC 2007-1, a Delaware limited liability company,
as the trust depositor (together with its successor and assigns, in such
capacity, the “Trust Depositor”);

 

  (3) NEWSTAR FINANCIAL, INC., a Delaware corporation (together with its
successors and assigns, “NewStar”), as the servicer (together with its
successors and assigns, in such capacity, the “Servicer”), and as the originator
(together with its successors and assigns, in such capacity, the “Originator”);

 

  (4) U.S. BANK NATIONAL ASSOCIATION (together with its successors and assigns,
“U.S. Bank”), not in its individual capacity but as the trustee (together with
its successors and assigns, in such capacity, the “Trustee”);

 

  (5) LYON FINANCIAL SERVICES, INC. (doing business as U.S. Bank Portfolio
Services) (together with its successors and assigns, “Lyon Financial”), not in
its individual capacity but as the backup servicer (together with its successors
and assigns, in such capacity, the “Backup Servicer”); and

 

  (6) WILMINGTON TRUST COMPANY (together with its successors and assigns,
“Wilmington Trust”), not in its individual capacity but as the owner trustee of
the Issuer (together with its successors and assigns, in such capacity the
“Owner Trustee”).

R E C I T A L S

WHEREAS, in the regular course of its business, the Originator originates and/or
otherwise acquires Loans (as defined herein);

WHEREAS, the Trust Depositor acquired the Initial Loans from the Originator and
may acquire from time to time thereafter certain Substitute Loans;

WHEREAS, during the Ramp-Up Period and the Reinvestment Period, the Issuer
intends to acquire Additional Loans from the Trust Depositor from time to time
using the proceeds of Draws under the Class A-2 Notes, amounts on deposit in the
Class A-2 Funding Account and in the Principal Collections Account with respect
to the Loan Assets and the Trust Depositor wishes to convey any such Additional
Loans to the Issuer;



--------------------------------------------------------------------------------

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans, any Additional Loans and any Substitute Loans from the Originator that
the Originator make certain representations and warranties regarding the Loan
Assets for the benefit of the Trust Depositor as well as the Issuer;

WHEREAS, on the Closing Date, the Trust Depositor will fund the Issuer by
selling, conveying and assigning all its right, title and interest in the
Initial Loan Assets and certain other assets to the Issuer;

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof; and

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof.

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01. Definitions.

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Accreted Interest” means accrued interest on a Permitted PIK Loan that is added
to the principal amount of such Permitted PIK Loan instead of being paid as it
accrues.

“Additional Loan” means a Loan, other than an Initial Loan, acquired by the
Issuer from the Trust Depositor for inclusion in the Collateral and having a
Cut-Off Date during the Ramp-Up Period or the Reinvestment Period.

“Additional Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor during the Ramp-Up Period or the Reinvestment Period pursuant to
Section 2.06(a), which assets shall include the Trust Depositor’s right, title
and interest in the following:

(i) the Additional Loans listed in the related Subsequent List of Loans, all
payments paid in respect thereof and all monies due, to become due or paid in
respect thereof accruing on and after the applicable Cut-Off Date and all
Liquidation Proceeds and recoveries thereon, in each case as they arise after
the applicable Cut-Off Date;

(ii) all security interests and Liens and Related Property subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

 

2



--------------------------------------------------------------------------------

(iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(iv) all collections and records (including Computer Records) with respect to
the foregoing;

(v) all documents relating to the applicable Loan Files; and

(vi) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Addition Notice” means, with respect to any transfer of Additional Loans or
Substitute Loans to the Issuer in accordance with Section 2.06 or Section 2.04,
as applicable (and the Trust Depositor’s corresponding prior purchase of such
Loans from the Originator), a notice in the form of Exhibit N, which shall be
delivered not later than 11:00 a.m. (New York City time) on the related Cut-Off
Date, identifying the Additional Loans or Substitute Loans to be transferred,
the Outstanding Loan Balance of such Additional Loans or Substitute Loans and,
in the case of an Addition Notice relating to Substitute Loans, the related
Substitution Event (with respect to an identified Loan or Loans then in the
Collateral) to which such Substitute Loan relates, with such notice to be signed
both by the Trust Depositor and the Originator.

“Additional Principal Amount” means with respect to any Distribution Date, an
amount equal to the excess, if any, of the Cumulative Charged-Off Amount over
the Cumulative Excess Principal Amount.

“Administrative Expenses” means fees and expenses (excluding amounts related to
indemnification) due or accrued with respect to any Distribution Date and
payable by the Issuer:

(a) to the Trustee, (i) any quarterly fees to be paid to it pursuant to the
Transaction Documents, (ii) any additional fees, expenses or other amounts not
to exceed $20,000 for any 12-month period and (iii) if a Successor Servicer is
being appointed, any Servicing Transfer Costs incurred by the Trustee;

(b) to the Owner Trustee, (i) any quarterly fees to be paid to it pursuant to
the Transaction Documents and (ii) any additional fees, expenses or other
amounts not to exceed $5,000 for any 12-month period;

(c) to the Backup Servicer, including in its capacity as Successor Servicer,
(i) any quarterly fees to be paid to it pursuant to the Transaction Documents,
(ii) any additional fees, expenses or other amounts not to exceed $20,000 for
any 12-month period and (iii) if a Successor Servicer is being appointed, any
Servicing Transfer Costs (which includes a one-time successor fee payable to the
Backup Servicer if it is appointed Successor Servicer) incurred by the Backup
Servicer;

 

3



--------------------------------------------------------------------------------

(d) to the independent accountants, agents and counsel of the Issuer for fees
and expenses including, but not limited to, audit fees and expenses;

(e) to the Class A-2 Agent under the Class A-2 Purchase Agreements, including
the Class A-2 Agent Fee and expenses or other amounts due to the Class A-2 Agent
thereunder;

(f) any other Person in respect of any governmental fee, charge or tax in
relation to the Issuer;

(g) to the Trustee, for unpaid fees and expenses (including fees and expenses of
its agents and counsel) incurred in the exercise of its rights and remedies on
behalf of the Securityholders pursuant to Article V of the Indenture; and

(h) to S&P, Moody’s and Fitch, for their respective surveillance fees in
relation to the Notes and Loans (including credit estimates);

provided that (x) amounts payable as Administrative Expenses pursuant to clauses
(d), (e), (f) and (g) above shall in no event exceed $10,000 in the aggregate
for any Distribution Date, except that in the case of any Distribution Date
after the occurrence of an Event of Default, amounts payable as Administrative
Expenses pursuant to clause (g) above may be paid in an amount up to $20,000 and
(y) Administrative Expenses will not include (I) any amounts due or accrued with
respect to the actions taken on or in connection with the Closing Date, (II) any
principal of, interest or commitment fee on, any Notes, (III) Class A-2
Increased Costs, Class A-2 Breakage Costs and Class A-2 Liquidity Amounts, (IV)
amounts payable to the Trustee, the Backup Servicer and the Owner Trustee in
respect of indemnification or (V) amounts payable in connection with the listing
of the Listed Notes on the Irish Stock Exchange.

“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common owner which is a financial institution, fund or
other investment vehicle which is in the business of making diversified
investments including investments independent from the Loans. For the purposes
of this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”) when used with respect to any specified
Person means the possession, direct or indirect, of the power to vote 20% or
more of the voting securities of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. Each of the Trustee and the Owner
Trustee may conclusively presume that a Person is not an Affiliate of another
Person unless a Responsible Officer of such trustee has actual knowledge to the
contrary.

“Agented Loans” means, with respect to any Loan, (a) the Loan is originated or
purchased by the Originator in accordance with the Credit and Collection Policy
as a part of a syndicated loan transaction that has been fully consummated prior
to such Loan becoming

 

4



--------------------------------------------------------------------------------

part of the Collateral, (b) the Issuer, as assignee of the Loan, has all of the
rights and obligations of the Originator (other than the Originator’s
obligations as lead agent, collateral agent or paying agent or in similar
capacities with respect to such Loan) with respect to such Loan and the
Originator’s right, title and interest in and to the Related Property, (c) the
Loan is secured by an undivided interest in the Related Property that also
secures and is shared by, on a pro rata basis, all other holders of such
Obligor’s notes of equal priority issued in such syndicated loan transaction and
(d) the Originator (or a wholly owned subsidiary of the Originator) is the lead
agent, collateral agent and paying agent for all lenders in such syndicated loan
transaction and receives payment directly from the Obligor thereof on behalf of
such lenders.

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balances for each Loan owned by the Issuer; provided that for
purposes of calculating the Aggregate Outstanding Loan Balance, the Outstanding
Loan Balance of each Revolving Loan and each Delayed Draw Term Loan shall be
deemed to be the maximum outstanding principal balance thereof under the
Underlying Loan Agreements with respect to such Loan.

“Aggregate Outstanding Pool Balance” means, as of any date of determination, the
sum of (i) the Aggregate Outstanding Loan Balance and (ii) the amount of
Principal Collections on deposit in the Principal Collection Account and
available for reinvestment in Additional Loans at such time.

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class of
Notes outstanding on such date.

“Agreement” means this Sale and Servicing Agreement, as amended, modified,
waived, supplemented or restated from time to time in accordance with the terms
hereof.

“Applicable Law” means for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

“Applicable Qualified Valuation” shall have the meaning provided in
Section 2.05(a)(i).

“Appraisal” means, with respect to any Mortgaged Property as to which an
appraisal is required or permitted to be performed pursuant to the terms of this
Agreement, an appraisal performed in conformance with the guidelines established
by the Appraisal Institute.

“Appraisal Institute” means the international membership association of
professional real estate appraisers.

“Approved Valuation Firm” means a nationally recognized valuation firm.

 

5



--------------------------------------------------------------------------------

“Assigned Moody’s Rating” means, with respect to any Loan as of any date of
determination, the monitored publicly available rating or the estimated rating
expressly assigned to such Loan by Moody’s that addresses the full amount of the
principal and interest payable on such Loan.

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and the Related
Property by the Trust Depositor to the Issuer.

“Assignment of Leases and Rents” means, with respect to any Mortgaged Property,
any assignment of leases, rents and profits or similar instrument executed by
the related Obligor, assigning to the mortgagee all of the income, rents and
profits derived from the ownership, operation, leasing or disposition of all or
a portion of such Mortgaged Property, whether contained in the Mortgage or in a
document separate from the Mortgage, in the form that was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended.

“Assignment of Mortgage” means an assignment, notice of transfer or equivalent
instrument in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to effect the assignment of
the Mortgage as required in clause (b)(iii)(y) of the definition of Required
Loan Documents.

“Average Life” means, on any Measurement Date with respect to any Loan, the
number obtained by dividing (a) the sum of the products of (i) the number of
years (rounded to the nearest one tenth) from such Measurement Date to the
respective dates of each successive Scheduled Payment of principal of such Loan
and (ii) the respective amounts of principal of such Scheduled Payments by
(b) the sum of all future Scheduled Payments of principal on such Loan.

“Backup Servicer” means the Person acting as Backup Servicer hereunder, its
successors in interest and any Successor Backup Servicer hereunder.

“Backup Servicer Fee Letter” means the fee letter, dated as of the date hereof,
between the Issuer and the Backup Servicer.

“Backup Servicer Termination Notice” shall have the meaning provided in
Section 8.10(a).

“Backup Servicer Transfer” shall have the meaning provided in Section 8.10(b).

“Backup Servicing Fee” shall have the meaning provided in the Backup Servicer
Fee Letter.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“BIF” means the Bank Insurance Fund, or any successor thereto.

“Broadly Syndicated Loan” means any Loan to an Obligor issued as part of a
publicly-rated loan facility with an original loan size (including any first and
second lien loans included in the facility) greater than $250,000,000, including
for purposes of this definition the maximum available amount of commitments
under any Revolving Loans and Delayed Draw Term Loans.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day other than (a) a Saturday or Sunday, or (b) a day
on which banking institutions in the cities of New York, New York, Boston,
Massachusetts and Florence, South Carolina are authorized or obligated, by law
or executive order, to be closed; provided that if any action is required of the
Irish Paying Agent or the Backup Servicer, then, for purposes of determining
when such Irish Paying Agent or Backup Servicer action is required, Dublin,
Ireland and Marshall, Minnesota, respectively, will be considered in determining
“Business Day”.

“Caa1 Excess Condition” means, as of any date of determination, a condition that
will be satisfied if the sum of the Outstanding Loan Balances of all Loans
included in the Loan Pool that have a Moody’s Rating of “Caa1” or lower as of
such date is equal to or less than 25% of the Aggregate Outstanding Pool
Balance.

“CCC Excess Amount” means, as of any date of determination, an amount equal to
50% of the excess of (a) the sum of the Outstanding Loan Balances of all Loans
included in the Collateral that have an S&P Rating of “CCC+” or lower over
(b) the product of (x) the Aggregate Outstanding Pool Balance times (y) 25%.

“CCC Excess Condition” means, as of any date of determination, the CCC Excess
Amount shall be equal to or less than 8.75% of the Aggregate Outstanding Pool
Balance.

“Certificate” means the NewStar Commercial Loan Trust 2007-1 Certificate
representing a beneficial interest in the Issuer and issued pursuant to the
Trust Agreement.

“Certificate Account” shall have the meaning provided in Section 5.01 of the
Trust Agreement.

“Certificate Register” shall have the meaning provided in the Trust Agreement.

“Certificateholder” means the registered holder of the Certificate.

“Charged-Off Loan” means a Loan in the Collateral with respect to which there
has occurred one or more of the following:

(a) the occurrence of both (i) any portion of a payment of interest on or
principal of such Loan is not paid when due (without giving effect to any grace
period or any Scheduled Payment Advance made in respect of such payment of
interest or principal) or would be so delinquent but for any amendment or
modification made to such Loan resulting from the Obligor’s inability to pay
such Loan in accordance with its terms and (ii) within 120 days of when such
delinquent payment was first due, all delinquencies have not been cured;

(b) an Insolvency Event has occurred with respect to the related Obligor;

(c) the related Obligor has suffered any material adverse change that materially
affects its viability as a going concern;

(d) the Servicer has determined, in its sole discretion, in accordance with the
Credit and Collection Policy, that all or a portion of such Loan is not
collectible;

 

7



--------------------------------------------------------------------------------

(e) any portion of the proceeds used to make payments of principal of or
interest on such Loan have come from a new loan by the Originator or an entity
controlled by the Originator to the Obligor or any of its Affiliates, which new
loan was made to the Obligor due to the Obligor’s inability to make such
payments of principal or interest; or

(f) the related Obligor is rated “D” or “SD” by S&P.

“Citigroup Warehouse Transaction” means the Sale and Servicing Agreement, dated
as of December 30, 2005 (as amended or supplemented from time to time) by and
among NewStar Warehouse Funding 2005 LLC, as purchaser, NewStar Financial, Inc.,
as seller and servicer, and Lyon Financial Services, Inc. (d/b/a U.S. Bank
Portfolio Services), as backup servicer, and related transaction documents.

“Class” means any of the group of Notes identified herein as applicable, the
Class A-1 Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes or the Class F Note.

“Class A Notes” means, collectively, the Class A-1 Notes and the Class A-2
Notes.

“Class A-1 Interest Amount” means, for each Interest Period, the product of
(i) the Note Interest Rate applicable to the Class A-1 Notes for such Interest
Period, (ii) the Outstanding Principal Balance of the Class A-1 Notes as of the
first day of such Interest Period (after giving effect to all distributions made
on such day) and (iii) a fraction, the numerator of which is the number of days
in such Interest Period and the denominator of which is 360.

“Class A-1 Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-1 Notes, which shall be equal to LIBOR plus 0.24% per
annum.

“Class A-1 Noteholder” means each Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-1 Notes” means the NewStar Commercial Loan Trust 2007-1 Class A-1
Notes, issued pursuant to the Indenture.

“Class A-2 Agent” means U.S. Bank National Association, in its capacity as
Class A-2 Agent under the Class A-2 Purchase Agreement, together with its
successors in such capacity.

“Class A-2 Agent Fee” means, with respect to any Distribution Date, $2,500.

“Class A-2 Breakage Costs” means, with respect to any Due Period, “breakage
costs”, if any, incurred by Class A-2 Noteholders as a result of (i) a
prepayment of amounts under the Class A-2 Notes on a day other than a
Distribution Date and calculated as provided in the Class A-2 Purchase Agreement
or (ii) a failure by the Issuer to effect a Draw on the scheduled date therefor
after having submitted a request for a Draw to the Class A-2 Agent in accordance
with the provisions of the Class A-2 Purchase Agreement (unless such failure is
due to the failure of the Class A-2 Noteholders to fund such Draw).

 

8



--------------------------------------------------------------------------------

“Class A-2 Commitment” means, with respect to any Class A-2 Note at any time,
the maximum aggregate outstanding principal amount of advances, whether at the
time funded or unfunded, that the Noteholder (or any Liquidity Providers with
respect to such Noteholder) of such Class A-2 Note is obligated from time to
time under the Class A-2 Purchase Agreement to make to the Issuer; provided that
the aggregate Class A-2 Commitments in effect at any time shall not exceed the
Maximum Class A-2 Commitment.

“Class A-2 Commitment Fee” means the fee accruing on the aggregate undrawn
amount of the Class A-2 Notes for each day from and including the Closing Date
to but excluding the date the Commitment Termination Date, at a rate per annum
equal to 0.15% payable quarterly in arrears on each Distribution Date and
calculated on the basis of a 360-day year and the actual number of days elapsed.

“Class A-2 Funding Account” means the trust account so designated and
established and maintained in accordance with Section 7.01 and the Indenture.

“Class A-2 Funding Ratio” means the ratio expressed as a percentage which is
obtained on any date of determination by dividing (a) the amount on deposit in
the Class A-2 Funding Account on such date by (b) the aggregate Exposure Amount
of each Revolving Loan and Delayed Draw Term Loan on such date.

“Class A-2 Funding Test” means a test that will be satisfied as of any date of
determination (a) prior to the Commitment Termination Date, if (i) the sum of
(x) the undrawn amount of the Class A-2 Commitments (excluding the Class A-2
Commitment of any Class A-2 Noteholder which has been required to fund a Draw in
the amount of the unused portion of such Class A-2 Noteholder’s Class A-2
Commitment in connection with its failure to satisfy the Rating Criteria) plus
(y) the amount standing to the credit of the Class A-2 Funding Account and/or
Principal Collections on deposit in the Principal and Interest Account which are
designated in writing by the Servicer to the Trustee and Backup Servicer to fund
Exposure Amounts equals or exceeds (ii) the aggregate Exposure Amount of
Revolving Loans and Delayed Draw Term Loans then included in the Collateral,
(b) on and after a Commitment Termination Date of the type specified in clause
(i) or (ii) of the definition thereof, if the amount standing to the credit of
the Class A-2 Funding Account and/or Principal Collections on deposit in the
Principal and Interest Account which are designated in writing by the Servicer
to the Trustee and Backup Servicer to fund Exposure Amounts equals or exceeds
the aggregate Exposure Amount of Revolving Loans and Delayed Draw Term Loans
then included in the Collateral, and (c) on and after a Commitment Termination
Date of the type specified in clause (iii) of the definition thereof, shall be
deemed satisfied.

“Class A-2 Increased Costs” means, with respect to any Distribution Date, the
amount as set forth in a certificate of a Class A-2 Noteholder delivered to the
Issuer and the Trustee on or prior to the related Reference Date, necessary to
compensate such Class A-2 Noteholder or any Funding Entity for (a) any increase
in cost to a Class A-2 Noteholder or Funding Entity of making or maintaining any
loan or asset purchase under the Class A-2 Purchase Agreement or such Liquidity
Facility (or maintaining its obligation to make any such loan or asset purchase)
resulting from a change in law applicable to such Funding Entity, (b) any
reduction in any amount received or receivable by a Class A-2 Noteholder or
Funding Entity under the Class A-2 Purchase Agreement or such Liquidity

 

9



--------------------------------------------------------------------------------

Facility resulting from a change in law applicable to such Class A-2 Noteholder
or Funding Entity or (c) any reduction in the rate of return on the capital of a
Class A-2 Noteholder or Funding Entity or its parent/holding company resulting
from a change in law applicable to such Class A-2 Noteholder or Funding Entity
or parent/holding company to a level below that which such Class A-2 Noteholder
or Funding Entity or parent/holding company could have achieved but for such
change in law.

“Class A-2 Interest Amount” means, for each Interest Period, the product of
(i) the Note Interest Rate applicable to the Class A-2 Notes for such Interest
Period, (ii) the weighted average Outstanding Principal Balance of the Class A-2
Notes during such Interest Period (after giving effect to all distributions made
on such day and excluding the amount of any Draw funded by a Class A-2
Noteholder in connection with its failure to satisfy the Rating Criteria), and
(iii) a fraction, the numerator of which is the number of days in such Interest
Period and the denominator of which is 360, such product to be remitted to each
Class A-2 Noteholder pursuant to the Priority of Payments in accordance with
such Class A-2 Noteholder’s Class A-2 Interest Allocation Percentage.

“Class A-2 Interest Allocation Percentage” means, for each Interest Period and
with respect to each Holder of Class A-2 Notes, a fraction, expressed as a
percentage, (a) the numerator of which is the weighted average Outstanding
Principal Balance of the Class A-2 Note of such Holder during such Interest
Period, and (b) the denominator of which is the weighted average Outstanding
Principal Balance of all Class A-2 Notes during such Interest Period.

“Class A-2 Liquidity Amount” means, with respect to any Class A-2 Noteholder,
for each Interest Period during which all or any portion of the Outstanding
Principal Balance of such Noteholders Class A-2 Notes (excluding the amount of
any Draw funded by a Class A-2 Noteholder in connection with its failure to
satisfy the Rating Criteria) are funded by such Class A-2 Noteholder’s related
Liquidity Provider, the product of (i) 0.20%, (ii) the weighted average portion
of the Outstanding Principal Balance of the Class A-2 Notes during such Interest
Period (after giving effect to all distributions made on such day) funded by
such Liquidity Provider, and (iii) a fraction, the numerator of which is the
number of days in such Interest Period and the denominator of which is 360.

“Class A-2 Note Interest Rate” means the annual rate of interest payable with
respect to the Class A-2 Notes, which shall be equal to LIBOR plus 0.26% per
annum.

“Class A-2 Noteholder” means each Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-2 Notes” means the NewStar Commercial Loan Trust 2007-1 Class A-2
Notes, issued pursuant to the Indenture.

“Class A-2 Prepayment” means any payment of principal of the Class A-2 Notes
occurring during the Ramp-Up Period or the Reinvestment Period.

“Class A-2 Purchase Agreement” means the Class A-2 Note Purchase Agreement,
dated as of the Closing Date, among the Issuer, the Class A-2 Agent and the
respective Holders of the Class A-2 Notes, as such agreement may be modified and
supplemented and in effect from time to time.

 

10



--------------------------------------------------------------------------------

“Class B Accrued Payable” means, if for any Distribution Date, the Class B
Interest Amount is calculated using clause (b)(ii) of the definition thereof,
the excess, if any, of (a) the amount that would have been calculated as the
Class B Interest Amount on such Distribution Date if the calculation was made
using clause (b)(ii) of the definition of Class B Interest Amount and not clause
(b)(ii) of such definition over (b) the amount calculated as the Class B
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class B Note Interest Rate).

“Class B Interest Amount” means, for each Interest Period, the product of
(a) the Note Interest Rate applicable to the Class B Notes for such Interest
Period, (b) the lesser of (i) the Outstanding Principal Balance of the Class B
Notes as of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (ii) the excess, if any, of (1) the
Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Period over (2) the Outstanding
Principal Balance of the Class A Notes as of the first day of such Interest
Period (after giving effect to all distributions made on such day) and (c) a
fraction, the numerator of which is the number of days in such Interest Period
and the denominator of which is 360.

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to LIBOR plus 0.55% per
annum.

“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.

“Class B Notes” means the NewStar Commercial Loan Trust 2007-1 Class B Notes,
issued pursuant to the Indenture.

“Class C Accrued Payable” means, if, for any Distribution Date, the Class C
Interest Amount is calculated using clause (b)(ii) of the definition thereof,
the excess, if any, of (a) the amount that would have been calculated as the
Class C Interest Amount on such Distribution Date if the calculation was made
using clause (b)(i) of the definition of Class C Interest Amount and not clause
(b)(ii) of such definition over (b) the amount calculated as the Class C
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class C Note Interest Rate).

“Class C Interest Amount” means, for each Interest Period, the product of
(a) the Note Interest Rate applicable to the Class C Notes for such Interest
Period, (b) the lesser of (i) the Outstanding Principal Balance of the Class C
Notes as of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (ii) the excess, if any, of (1) the
Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Period over (2) the Outstanding
Principal Balance of the Class A Notes and the Class B Notes as of the first day
of such Interest Period (after giving effect to all distributions made on such
day) and (c) a fraction, the numerator of which is the number of days in such
Interest Period and the denominator of which is 360.

“Class C Note Interest Rate” means the annual rate of interest payable with
respect to the Class C Notes, which shall be equal to LIBOR plus 1.30% per
annum.

 

11



--------------------------------------------------------------------------------

“Class C Noteholder” means each Person in whose name a Class C Note is
registered in the Note Register.

“Class C Notes” means the NewStar Commercial Loan Trust 2007-1 Class C Notes,
issued pursuant to the Indenture.

“Class D Accrued Payable” means, if, for any Distribution Date, the Class D
Interest Amount is calculated using clause (b)(ii) of the definition thereof,
the excess, if any, of (a) the amount that would have been calculated as the
Class D Interest Amount on such Distribution Date if the calculation was made
using clause (b)(i) of the definition of Class D Interest Amount and not clause
(b)(ii) of such definition over (b) the amount calculated as the Class D
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class D Note Interest Rate).

“Class D Interest Amount” means, for each Interest Period, the product of
(a) the Note Interest Rate applicable to the Class D Notes for such Interest
Period, (b) the lesser of (i) the Outstanding Principal Balance of the Class D
Notes as of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (ii) the excess, if any, of (1) the
Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Period over (2) the Outstanding
Principal Balance of the Class A Notes, the Class B Notes and the Class C Notes
as of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (c) a fraction, the numerator of which is
the number of days in such Interest Period and the denominator of which is 360.

“Class D Note Interest Rate” means the annual rate of interest payable with
respect to the Class D Notes, which shall be equal to LIBOR plus 2.30% per
annum.

“Class D Noteholder” means each Person in whose name a Class D Note is
registered in the Note Register.

“Class D Notes” means the NewStar Commercial Loan Trust 2007-1 Class D Notes,
issued pursuant to the Indenture.

“Class E Accrued Payable” means, if, for any Distribution Date, the Class E
Interest Amount is calculated using clause (b)(ii) of the definition thereof,
the excess, if any, of (a) the amount that would have been calculated as the
Class E Interest Amount on such Distribution Date if the calculation was made
using clause (b)(i) of the definition of Class E Interest Amount and not clause
(b)(ii) of such definition over (b) the amount calculated as the Class E
Interest Amount on such Distribution Date, together with the unpaid portion of
any such excess from prior Distribution Dates (and interest accrued thereon at
the Class E Note Interest Rate).

“Class E Interest Amount” means, for each Interest Period, the product of
(a) the Note Interest Rate applicable to the Class E Notes for such Interest
Period, (b) the lesser of (i) the Outstanding Principal Balance of the Class E
Notes as of the first day of such Interest Period (after giving effect to all
distributions made on such day) and (ii) the excess, if any, of (1) the
Aggregate Outstanding Loan Balance as of the last day of the Due Period
immediately preceding the start of such Interest Period over (2) the Outstanding
Principal Balance of the Class A Notes, the Class B Notes, the Class C Notes and
the Class D Notes as of the first day of such Interest Period (after giving
effect to all distributions made on such day) and (c) a fraction, the numerator
of which is the number of days in such Interest Period and the denominator of
which is 360.

 

12



--------------------------------------------------------------------------------

“Class E Note Interest Rate” means the annual rate of interest payable with
respect to the Class E Notes, which shall be equal to LIBOR plus 4.00% per
annum.

“Class E Noteholder” means each Person in whose name a Class E Note is
registered in the Note Register.

“Class E Notes” means the NewStar Commercial Loan Trust 2007-1 Class E Notes,
issued pursuant to the Indenture.

“Class F Note” means the NewStar Commercial Loan Trust 2007-1 Class F Note,
issued pursuant to the Indenture.

“Class F Noteholder” means each Person in whose name a Class F Note is
registered in the Note Register.

“Class Scenario Loss Rate” means, with respect to any Class rated by S&P, at any
time, an estimate of the cumulative default rate for the Current Portfolio or
the Proposed Portfolio, as applicable, consistent with S&P’s rating of such
Class on the Closing Date, determined by application of the S&P CDO Monitor at
such time.

“Closing Date” means June 5, 2007.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

“Collateral” means, as of any date, the “Indenture Collateral,” as such term is
defined in the Indenture.

“Collateral Quality Table” means the collateral quality table attached hereto as
Exhibit O.

“Collections” means the aggregate of Interest Collections and Principal
Collections.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Fee Amount” means, with respect to the Class A-2 Notes as of any
Distribution Date, the sum of (a) the amount determined for the related Interest
Period by multiplying (i) the Class A-2 Commitment Fee, (ii) the excess, if any,
of (x) the weighted average aggregate Class A-2 Commitments during such Interest
Period over (y) the weighted average Outstanding Principal Balance of the
Class A-2 Notes during such Interest Period (excluding the amount of any Draw
funded by a Class A-2 Noteholder in connection with its failure to satisfy the
Rating Criteria) and (iii) a fraction, the numerator of which is the number of
days in such Interest Period and the denominator of which is 360, plus (b) any
unpaid Commitment Fee Amount due in respect of any prior Distribution Date plus
(c) interest at the Class A-2 Note Interest Rate on any accrued and unpaid
Commitment Fee Amount due in respect of any prior Distribution Date from the
date such unpaid Commitment Fee Amount was originally due and payable.

 

13



--------------------------------------------------------------------------------

“Commitment Termination Date” means the date on which any of the following first
occurs: (i) the last day of the Reinvestment Period; (ii) the date on which the
Class A-2 Commitments are declared terminated following an Event of Default
described in Sections 5.01(vii), (viii) and (x) of the Indenture; (iii) the
Repurchase Date or (iv) the Redemption Date.

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Originator
in selecting the Loans conveyed by the Trust Depositor to the Issuer pursuant to
Section 2.01 (and any Additional Loans and any Substitute Loans conveyed by the
Trust Depositor to the Issuer pursuant to Section 2.06 and Section 2.04,
respectively).

“Concentration Account” means each account maintained pursuant to an
intercreditor and concentration account administration agreement by one or more
banks selected by the Servicer from time to time for the purpose of receiving
Collections, the details of which are contained in Schedule I, as such schedule
may be amended from time to time.

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

“Corporate Trust Office” means, with respect to the Trustee or Owner Trustee, as
applicable, the office of the Trustee or Owner Trustee at which at any
particular time its corporate trust business shall be principally administered,
which offices at the date of the execution of this Agreement are located at the
addresses set forth in Section 13.04.

“Credit and Collection Policy” means the written credit and policy and
procedures manual (which covers credit, collection and servicing policies and
procedures) of the Servicer in effect on the Closing Date, as amended or
supplemented from time to time in accordance with Section 5.02(m) of this
Agreement, a copy of which has been provided to the Trust Depositor, the Issuer,
the Owner Trustee, the Backup Servicer and the Trustee; and with respect to any
Successor Servicer, the written collection policies and procedures of such
Person at the time such Person becomes Successor Servicer.

“Cumulative Charged-Off Amount” means, as of any Distribution Date, an amount
equal to the sum of (a) the sum of the Outstanding Loan Balances of all Loans
which have become Charged-Off Loans, plus (b) the sum, for all Loans (other than
Charged-Off Loans) which have been sold pursuant to this Agreement, of the
excess, if any, of the Outstanding Loan Balance of each such Loan at the time of
sale over the applicable Sale Proceeds (exclusive of accrued interest and of any
amount reimbursable to the Servicer therefrom pursuant to Section 7.03(h)
hereof) received with respect to such Loan, plus (c) the sum, for all Loans
(other than Charged-Off Loans) which have been repurchased pursuant to this
Agreement, of the excess, if any, of the Outstanding Loan Balance of each such
Loan at the time of repurchase over each applicable Transfer Deposit Amount
(exclusive of accrued interest and of any amount reimbursable to the Servicer
therefrom pursuant to Section 7.03(h) hereof) with respect to such Loan, in each
case during the period from the Closing Date or the related Cut-Off Date, as
applicable, to and including the last day of the Due Period immediately
preceding such Distribution Date.

 

14



--------------------------------------------------------------------------------

“Cumulative Excess Principal Amount” means, as of any date of determination, an
amount equal to the aggregate of all amounts applied as Excess Principal Amounts
prior to and on the preceding Distribution Date.

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Due Period as part of a payment allocable to a Loan that
is in excess of the principal portion of the Scheduled Payment due for such Due
Period and which is not intended to satisfy the Loan in full, nor is intended to
cure a delinquency, including any accelerated amortization due to structural
features of the related Loan.

“Current Portfolio” means the portfolio (measured by the outstanding principal
balance and treating Revolving Loans and Delayed Draw Term Loans as fully
funded) of (a) the Loans, (b) Principal Collections held as cash and
(c) Permitted Investments purchased with Principal Collections existing
immediately prior to the applicable Measurement Date.

“Cut-Off Date” means each date on or after the Closing Date on which an
Additional Loan or Substitute Loan is transferred to the Issuer.

“Delayed Draw Term Loan” means a Loan that is fully committed on the closing
date thereof and is required by its terms to be fully funded in one or more
installments on draw dates to occur within three years after the closing date
thereof but which, once fully funded, has the characteristics of a Term Loan.
Once fully funded, such Loan will cease to be a Delayed Draw Term Loan.

“Delinquent Loan” means a Loan (that is not a Charged-Off Loan) in the
Collateral as to which there has occurred one or more of the following:

(i) the occurrence of both (a) any portion of a payment of interest on or
principal of such Loan is not paid in cash on a current basis when due (without
giving effect to any grace period or any Scheduled Payment Advance made in
respect of such payment of interest or principal) or would be so delinquent but
for any amendment, modification, waiver or variance made to such Loan resulting
from the Obligor’s inability to pay such Loan in accordance with its terms and
(b) within 60 calendar days of when such delinquent payment was first due, all
delinquencies have not been cured;

(ii) in the case of (a) a Loan that is a Larger Middle Market Loan or (b) a Loan
which is publicly rated by Moody’s, any portion of a payment of interest on or
principal of such Loan is not paid when due (after giving effect to any
applicable grace period (subject in all cases to a maximum grace period of five
Business Days) but without giving effect to any Scheduled Payment Advance made
in respect of such payment of interest or principal);

(iii) consistent with the Credit and Collection Policy such Loan would be
classified as delinquent by the Servicer or the Originator;

(iv) the Loan shall have been amended or modified due to the Obligor’s inability
to make payments of principal or interest under such Loan in a manner that would
(a) reduce the interest rate payable by the Obligor thereunder or (b) reduce the
principal amount thereof;

 

15



--------------------------------------------------------------------------------

(v) the Loan shall have been amended or modified in a manner other than as
specified in clause (iv) above due to the Obligor’s inability to make payments
of principal or interest under such Loan and within 60 days after such
delinquent payment was first due all delinquencies have not been cured;

(vi) the Loan shall have been subject to a modification of the type described in
clause (e) of the definition of Specified Amendment;

(vii) the Loan shall have been subject to a modification of the type specified
in clauses (a) through (d) of the definition of Specified Amendment and within
60 days after the effective date of the relevant Specified Amendment the
Servicer has not delivered notice to S&P and Moody’s of such modification; or

(viii) any Additional Loan or Substitute Loan which, within 60 days after the
related Cut-Off Date, the Servicer has not submitted to each Rating Agency for
rating; provided that such Loan shall not be deemed a Delinquent Loan hereunder
by reason of the Servicer’s failure to present such Loan to Moody’s if such Loan
has a Moody’s Rating as determined in accordance with clause (h) of the
definition thereof;

provided that if any Loan to an Obligor is a Delinquent Loan, or if any Loan to
an Obligor from the Originator or any entity controlled by the Originator would
be a Delinquent Loan if owned by the Issuer, then all Loans to that Obligor
ranked equally with, or subordinated in right of payment to, such Delinquent
Loans shall be deemed to be Delinquent Loans; provided further that such Loan or
Loans shall cease to be deemed delinquent as of the date that each Loan which
caused any other Loan to be deemed delinquent in accordance with the preceding
proviso has become a performing Loan and maintained such status for a period of
12 consecutive months.

“Determination Date” means the last day of each Due Period.

“DIP Loan” means a loan to an Obligor that is a “debtor-in-possession” as
defined under the Bankruptcy Code, the terms of which have been approved by an
order of the United States Bankruptcy Court, the United States District Court or
any other court of competent jurisdiction, the enforceability of which order is
not subject to any pending contested matter or proceeding (as such terms are
defined in the Federal Rules of Bankruptcy Procedure) and which order provides
that: (i) (A) such DIP Loan is fully secured by liens on the debtor’s otherwise
unencumbered assets pursuant to §364(c)(2) of the Bankruptcy Code or any other
applicable bankruptcy or insolvency law, or (B) such DIP Loan is secured by
liens of equal or senior priority on property of such debtor’s estate that is
otherwise subject to a lien pursuant to §364(d) of the Bankruptcy Code or any
other applicable bankruptcy or insolvency law, and (ii) such DIP Loan is fully
secured based upon a current valuation or appraisal report. Notwithstanding the
foregoing, such a Loan will not be deemed to be a DIP Loan following the
emergence of the related debtor-in-possession from bankruptcy protection under
Chapter 11 of the Bankruptcy Code.

 

16



--------------------------------------------------------------------------------

“Discretionary Repurchased Loan” means, subject to the restrictions set forth in
Section 2.09, any Loan that becomes subject to substitution or repurchase at the
discretion of the Issuer; provided that no repurchase of a Discretionary
Repurchased Loan shall be undertaken for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes.

“Distribution Date” means each February 28, May 30, August 30 and November 30,
commencing on November 30, 2007, or if such day is not a Business Day, on the
next succeeding Business Day.

“Diversity Score” means the single number that indicates collateral
concentration for Loans in terms of both Obligor and industry concentration,
which is calculated as described in Annex A attached hereto.

“Diversity Test” means a test that will be satisfied, as of any date of
determination, if the Diversity Score equals or exceeds the Diversity Score set
forth in the Collateral Quality Table as most recently notified by the Servicer
to the Trustee in accordance with this Agreement, in each case as of such date
of determination.

“Dollar” and “$” means the lawful currency of the United States.

“Downgrade Event” means the reduction or withdrawal of the rating issued by
either of Moody’s or S&P on the Closing Date with respect to any outstanding
class of Offered Notes.

“Draw” means a borrowing made by the Issuer (at the direction of the Servicer)
in accordance with the Class A-2 Purchase Agreement under the Class A-2 Notes on
any Business Day prior to the Commitment Termination Date.

“Draw Date” means the date of any Draw.

“Due Period” means, with respect to the first Distribution Date, the period from
and including the Closing Date to but excluding the 14th day of the calendar
month in which the first Distribution Date occurs, and for any Distribution Date
thereafter, the period from and including the 14th day of the calendar month in
which the prior Distribution Date occurred to but excluding the 14th day of the
calendar month in which such Distribution Date occurs.

“Effective Date” means the earlier of (a) the date which is fifteen Business
Days prior to the Distribution Date occurring in November 2007 and (b) the date
on which the Servicer certifies to the Trustee that the Aggregate Outstanding
Loan Balance is equal to or greater than the Aggregate Outstanding Pool Balance
corresponding to the applicable Zone of the Collateral Quality Table.

“Effective Date Ratings Confirmation” shall have the meaning provided in
Section 2.06(i).

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), and acting as a trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have a credit rating from, in the case of Fitch a
short-term credit rating of at least “F1+”, in the case of Moody’s a short-term
credit rating of “P-1” and in the case of S&P a commercial paper short-term debt
rating of “A-1+” and a long-term unsecured debt rating of “AA–”.

 

17



--------------------------------------------------------------------------------

“Eligible Asset” shall have the meaning provided in Rule 3a-7 under the 1940
Act.

“Eligible Loan” means, on and as of the Closing Date in the case of the Initial
Loans and as of the related Cut-Off Date in the case of any Additional Loans or
Substitute Loans, a Loan as to which each of the following is true; provided
that any Loan which has an S&P Rating shall not include a “p”, “pi”, “q”, “r” or
“t” subscript:

(a) the Loan is a Large Middle Market Loan, Traditional Middle Market Loan,
Broadly Syndicated Loan, Larger Middle Market Loan, Structured Loan or Real
Estate Loan (and including, for a period of 60 calendar days after the Closing
Date, Participations therein) or a Qualified Participated Loan;

(b) the Loan is an Eligible Asset;

(c) the Loan is Registered;

(d) the Obligor with respect to the Loan is an Eligible Obligor;

(e) the Loan is denominated and payable only in Dollars of the United States and
does not by its terms permit the currency in which or country in which the Loan
is payable to be changed;

(f) the Obligor with respect to the Loan or, if such Loan is an Agented Loan or
a Third Party Agented Loan, the paying agent with respect thereto, has been
directed to make all Scheduled Payments to a Concentration Account;

(g) the Loan does not contravene any Applicable Laws (including, without
limitation, laws, rules and regulations, if applicable, relating to usury, truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices, licensing and privacy);

(h) all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition, transfer
or performance of the Loan have been duly obtained, effected or given and are in
full force and effect;

(i) the Loan is eligible to be sold, assigned or transferred to the Trust
Depositor and the Issuer, respectively (giving effect to the provisions of
Sections 9-406 and 9-408 of the UCC), and neither the sale, transfer or
assignment of the Loan under the Transfer and Servicing Agreements to the Trust
Depositor and the Issuer, respectively, nor the granting of a security interest
under the Indenture to the Trustee, violates, conflicts with or contravenes any
Applicable Law or any contractual or other restriction, limitation or
encumbrance; provided that this clause (i) shall not apply (i) to Qualified
Participated Loans or (ii) for a period of 60 days after the Closing Date, to
all other Participated Loans, which will be converted to full assignments within
60 days following the Closing Date;

 

18



--------------------------------------------------------------------------------

(j) the Loan is not the subject of an offer of exchange or tender by its issuer,
for cash, securities or any other type of consideration, and has not been called
for redemption or tender into any other security or property;

(k) the Loan (i) is not an equity security, (ii) does not provide for the
conversion or exchange into an equity security at any time on or after the date
it is included as part of the Collateral, and (iii) does not constitute, and
none of the Related Property securing the Loan constitutes, Margin Stock;

(l) the Loan is not a Loan with respect to which interest required by the
Underlying Loan Agreement to be paid in cash has previously been deferred or
capitalized as principal and not subsequently paid in full;

(m) the Loan provides for a fixed amount of principal payable in cash no later
than its stated or legal maturity, which (i) other than in the case of
Structured Loans, is a date not later than 36 months prior to the Stated
Maturity or (ii) in the case of Structured Loans, is a date not later than the
Stated Maturity;

(n) the Loan provides for periodic payments of accrued interest in cash on a
current basis;

(o) all payments in respect of the Loan are required to be made free and clear
of, and without deduction or withholding for or on account of, any taxes, unless
such withholding or deduction is required by Applicable Law in which case the
Obligor thereof is required to make “gross-up” payments that cover the full
amount of any such withholding taxes on an after-tax basis;

(p) no selection procedure adverse to the interests of the Noteholders was used
by the Originator or the Trust Depositor in the selection of the Loan for
inclusion in the Collateral;

(q) the repayment of the Loan is not subject to material non-credit related risk
(for example, a Loan the payment of which is expressly contingent upon the
nonoccurrence of a catastrophe), as reasonably determined by the Servicer in
accordance with the Credit and Collection Policy;

(r) the information with respect to each Loan set forth on the List of Loans
delivered to the Trustee is true and complete;

(s) the Loan, together with the Related Property, if any, has been originated or
acquired by the Originator or acquired by one of its Affiliates, and immediately
prior to the transfer and assignment contemplated by the Loan Sale Agreement,
the Originator held, and immediately prior to the transfer and assignment
contemplated by this Agreement, the Trust Depositor held, good and indefeasible
title to, and was the sole owner of, the Loans being transferred to the Trust
Depositor and Issuer, respectively, subject to no Liens except Liens which will
be released simultaneously with such transfer and assignment and Liens permitted
by the Transfer and Servicing Agreements; and immediately upon the transfer and
assignment contemplated by this Agreement, the Issuer will hold good and
indefeasible title to, and be the sole owner of, each Loan, subject to no Liens
except Liens in favor of the Trustee;

 

19



--------------------------------------------------------------------------------

(t) the Loan is evidenced by an Underlying Note (other than in the case of a
Noteless Loan) or a credit agreement containing an express promise to pay, a
security agreement (if such Loan is secured) or instrument and related loan
documents that have been duly authorized and executed, are in full force and
effect and constitute the legal, valid, binding and absolute and unconditional
payment obligation of the related Obligor, enforceable against such Obligor in
accordance with their terms (subject, as to enforcement only, to applicable
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally and to general principles of equity, whether considered in a
suit at law or in equity), and there are no conditions precedent to the
enforceability or validity of the Loan that have not been satisfied or validly
waived;

(u) the Loan (i) was originated and underwritten, or purchased and
re-underwritten, by the Originator or re-underwritten by the Originator and
purchased by one of its Affiliates, including, without limitation, the
completion of a due diligence audit and collateral assessment, (ii) is fully
documented, and (iii) is being serviced by the Servicer, in each case in
accordance with the Credit and Collection Policy and the Servicing Standard;

(v) the Loan has an original term to maturity that does not exceed (i) in the
case of Large Middle Market Loans, Traditional Middle Market Loans, Larger
Middle Market Loans and Broadly Syndicated Loans, 96 months and (ii) in the case
of Real Estate Loans, 120 months;

(w) all of the original or certified Required Loan Documents with respect to the
Loan have been, or the Servicer has agreed that they will be, delivered to the
Trustee on or prior to the Closing Date (in the case of the Initial Loans) and
the applicable Cut-Off Date with respect to any Additional Loans or Substitute
Loans, and all Servicing Files are being or shall be maintained at the principal
place of business of the Servicer in accordance with the Servicing Standard;

(x) (i) if the Loan is a Large Middle Market Loan, Traditional Middle Market
Loan, Broadly Syndicated Loan, Larger Middle Market Loan or Real Estate Loan,
the Loan is not delinquent in payment and, since its origination or purchase by
the Originator or one of its Affiliates, as applicable, the Loan has never been
more than 30 days delinquent in payment of either principal or interest and
(ii) if the Loan is a Structured Loan, the Loan is not delinquent in payment
and, since its origination or purchase by the Originator or one of its
Affiliates, as applicable, the Loan has never been delinquent in payment of
either principal or interest;

(y) there is no default, breach, violation or event or condition which would
give rise to a right of acceleration existing under the Underlying Loan
Agreement related to the Loan and no event which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
default, breach, violation or event or condition which would give rise to a
right of acceleration of the Loan;

 

20



--------------------------------------------------------------------------------

(z) no provision of the Required Loan Documents has been waived, modified, or
altered in any respect by the Originator or any of its Affiliates, except in
accordance with the Credit and Collection Policy and the Servicing Standard and
by instruments duly authorized and executed and contained in the Required Loan
Documents and recorded, if necessary, to protect the interests of the
Noteholders and which has been delivered to the Trustee or, with respect to any
Agented Loan or Third Party Agented Loan, to the custodian or collateral agent
with respect thereto;

(aa) the Loan is neither a new loan that replaced a prior loan by the Originator
or any of its Affiliates to the Obligor that was a Delinquent Loan or a
Charged-Off Loan nor an extension of credit by the Originator to the Obligor for
the purpose of making any past due principal, interest or other payments due on
the Loan;

(bb) other than in the case of Permitted PIK Loans, the Loan does not permit
interest to be deferred or capitalized;

(cc) the Loan is not subject to any right of rescission, set-off, counterclaim
or defense, including the defense of usury, by the related Obligor (including
any account debtor or Person obligated to make payments on the Loan to such
Obligor), nor will the operation of any of the terms of the Underlying Loan
Agreement, or the exercise of any right thereunder, render the Underlying Loan
Agreement unenforceable in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury, no
such right of rescission, set-off, counterclaim or defense has been asserted
with respect thereto, and the Underlying Loan Agreement with respect to the Loan
contains a provision substantially to the effect that the related obligor’s
payment obligations are absolute and unconditional without any right of
rescission, set-off or counterclaim against the Originator and its assignees;

(dd) the Loan does not contain a confidentiality provision that restricts or
purports to restrict the ability of the Trustee to exercise its rights under the
Transfer and Servicing Agreements, including, without limitation, its rights to
review the Loan, the Required Loan Documents and Loan File;

(ee) other than with respect to Agented Loans and Third Party Agented Loans, the
Originator has caused, and has agreed that it will cause, to be performed any
and all acts reasonably required to be performed to preserve the rights and
remedies of the Trustee as specified in this Agreement and in the Indenture in
any Insurance Policies applicable to the Loan;

(ff) the Loan provides for cash payments that fully amortize the Outstanding
Loan Balance of such Loan on or by its maturity and does not provide for such
Outstanding Loan Balance to be discounted pursuant to a prepayment in full;

(gg) if the Loan is an Agented Loan or a Third Party Agented Loan:

(i) if the entity serving as the collateral agent of the security for all notes
of the Obligor issued under the applicable Underlying Loan Agreement has changed
from the time of the origination of the Loan, all appropriate assignments of the
collateral agent’s rights in and to the collateral on behalf of the holders of
the indebtedness of the Obligor under such facility have been executed and filed
or recorded as appropriate prior to such Loan becoming a part of the Collateral;

 

21



--------------------------------------------------------------------------------

(ii) all required notifications, if any, have been given to the collateral
agent, the paying agent and any other parties required by the Underlying Loan
Agreement of, and all required consents, if any, have been obtained with respect
to, the Originator’s assignment of such Loan and the Originator’s right, title
and interest in the Related Property to the Trust Depositor, the assignment
thereof to the Issuer and the Trustee’s security interest therein on behalf of
the Noteholders;

(iii) the right to control certain actions of and replace the collateral agent
and/or the paying agent of the Obligor’s indebtedness under the facility is to
be exercised by at least a majority in interest of all holders of such
indebtedness; and

(iv) all indebtedness of the Obligor of the same priority within each facility
is cross-defaulted, the Related Property securing such indebtedness is held by
the collateral agent for the benefit of all holders of such indebtedness and all
holders of such indebtedness (A) have an undivided pari passu interest in the
collateral securing such indebtedness, (B) share in the proceeds of the sale or
other disposition of such collateral on a pro rata basis and (C) may transfer or
assign their right, title and interest in the Related Property;

(hh) if the Loan is a Real Estate Loan:

(i) the Loan is secured by the related Mortgage, which has been properly
recorded (or, if not properly recorded, has been submitted in proper form for
recording) and establishes and creates a valid, enforceable and subsisting first
or second priority lien on the related Mortgaged Property subject only to the
following permitted encumbrances: (a) the Lien of current real property taxes
and assessments, (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording of such
Mortgage, such exceptions appearing of record being acceptable to mortgage
lending institutions generally in the area wherein the Mortgaged Property is
located or specifically reflected in the Appraisal obtained by the Originator in
connection with the origination of the related Loan or, with respect to any
Agented Loan or Third Party Agented Loan, by the related administrative agent or
collateral agent or other Person acting in a similar capacity on behalf of the
lenders in connection with the origination or purchase of the related Loan and
(c) other matters to which like properties are commonly subject which do not
materially and adversely interfere with the value of or current principal use of
the related Mortgaged Property or the benefits of the security intended to be
provided by such Mortgage;

(ii) (a) the Lien of the related Mortgage is insured by an ALTA lender’s title
insurance policy (“Title Policy”), or its equivalent, issued by a nationally
recognized title insurance company licensed to do business in the state in which
the Mortgaged Property is located, insuring the Originator or, with respect to
any Agented Loan or Third Party Agented Loan,

 

22



--------------------------------------------------------------------------------

the related administrative agent or collateral agent or other Person acting in a
similar capacity on behalf of the lenders, its successors and assigns, as to the
first or second priority Lien of the related Mortgage in the original principal
amount of such Loan after all advances of principal, subject only to customary
Liens permitted under the Mortgage (or, if a Title Policy has not yet been
issued in respect of such Loan, a policy meeting the foregoing description is
evidenced by a commitment for title insurance “marked-up” at the closing of such
loan); (b) each Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no material claims have been made thereunder and no claims have been
paid thereunder; (c) the Originator, the Trust Depositor or the Servicer have
not, by act or omission, done anything that would materially impair the coverage
under such Title Policy; (d) other than with respect to Agented Loans and Third
Party Agented Loans, the Title Policy is freely transferable or assignable by
each of the Originator and the Trust Depositor, and immediately following the
transfer and assignment of the related Loan to the Issuer and the grant of a
security interest therein to the Trustee, such Title Policy (or, if it has yet
to be issued, the coverage to be provided thereby) will inure to the benefit of
the Trustee on behalf of the Noteholders without the consent of or notice to the
insurer;

(iii) any related Mortgage contains customary and enforceable provisions, which
render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security,
including, (x) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (y) otherwise by judicial foreclosure;

(iv) there is no homestead or other exemption available to the Obligor which
would materially interfere with the right to sell the Mortgaged Property related
to such Loan at a trustee’s sale or the right to foreclose the Mortgage;

(v) all escrow deposits relating to such Loan that are, as of the Closing Date
or the related Cut-Off Date, as applicable, required to be deposited with the
mortgagee or its agent have been so deposited or the mortgagee retains the right
to compel the deposit thereof;

(vi) there is no delinquent tax or assessment Lien on any Mortgaged Property
which is the primary Related Property for the related Real Estate Loan, and each
such Mortgaged Property is free of material damage and is in good repair;

(vii) there are no material defaults in complying with the terms of any
applicable Mortgage related to a Real Estate Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or an escrow of funds has been established in an amount sufficient to pay for
every such item which remains unpaid and which has been assessed but is not yet
due and payable;

 

23



--------------------------------------------------------------------------------

(viii) the related Loan File contains a valid Appraisal, an Environmental Site
Assessment, and, in the case of any Loan either (x) having an Outstanding Loan
Balance of $5,000,000 or greater or (y) with respect to which the related
Mortgaged Property is at least 25 years old, an engineering report;

(ix) the terms of such Loan require that improvements on the related Mortgaged
Property be insured by a generally acceptable carrier against loss under a
hazard insurance policy with extended coverage and conforming to the
requirements of Section 5.05 of this Agreement and no notice has been received
by the Originator or by the Trust Depositor indicating that any such insurance
policy is not in full force and effect;

(x) no proceeding for the condemnation of all or any material portion of the
related Mortgaged Property has commenced or been threatened;

(xi) the related Mortgaged Property was subject to one or more Environmental
Site Assessments (or an update of a previously conducted Environmental Site
Assessment), which were performed on behalf of the Originator, or, with respect
to any Agented Loan or Third Party Agented Loan, the related administrative
agent or collateral agent or other Person acting in a similar capacity, or as to
which the related report was delivered to the Originator or, with respect to any
Agented Loan or Third Party Agented Loan, the related administrative agent or
collateral agent or other Person acting in a similar capacity, in connection
with its origination or acquisition of such Loan, and the Originator and the
Servicer have no knowledge of any material and adverse environmental conditions
or circumstance affecting such Mortgaged Property;

(xii) none of the Originator, the Trust Depositor or the Servicer has taken any
action with respect to such Loan or the related Mortgaged Property that could
subject the Issuer, the Trustee on behalf of the Noteholders, or their
respective successors and assigns in respect of such Loan, to any liability
under any Environmental Law, and none of the Originator, the Trust Depositor or
the Servicer have received any actual notice of a material violation of any
Environmental Law with respect to the related Mortgaged Property;

(xiii) (a) based on surveys and/or the related Title Policy obtained in
connection with the origination of such Loan, as of the date of such
origination, no improvement that was included for the purpose of an Appraisal of
the value of the related Mortgaged Property at the time of origination of such
Loan lay outside the boundaries and building restriction lines of such property
to any material extent (unless affirmatively covered by the Title Policy), and
no improvements on adjoining properties encroached upon such Mortgaged Property
to any material extent; and (b) based upon opinions of counsel and/or other due
diligence customarily performed by the Originator, or, with respect to any
Agented Loan or Third Party Agented Loan, the related administrative agent or
collateral agent or other Person acting in a similar capacity, the improvements
located on or forming part of such Mortgaged Property comply in all material
respects with applicable zoning laws and ordinances (except to the extent that
they may constitute legal non-conforming uses);

 

24



--------------------------------------------------------------------------------

(xiv) as of the date of origination of such Loan, the related Obligor or
operator of the related Mortgaged Property was in possession of all material
licenses, permits and authorizations required by Applicable Laws for the
ownership and operation of the related Mortgaged Property as it was then
operated;

(xv) the related Mortgage provides that Insurance Proceeds and condemnation
proceeds will be applied for one of the following purposes: either to restore or
repair such Mortgaged Property, or to repay the principal of such Loan, or
otherwise, as provided in the Underlying Loan Agreement;

(xvi) in the case of a Real Estate Loan, such Loan does not permit the related
Mortgaged Property to be encumbered by Liens having priority over or equal to
the related Mortgage other than customary permitted Liens of the nature
specified in clause (i) of this clause (hh);

(xvii) such Loan contains provisions for the acceleration of the payment of the
unpaid principal balance of such Loan if, without obtaining consent of the agent
or other Person acting in a similar capacity or the requisite percentage of the
holders of the promissory notes in the manner provided pursuant to the related
Underlying Loan Agreement, the related Mortgaged Property, or any controlling
interest therein, is directly or indirectly transferred or sold;

(xviii) the Assignment of Leases and Rents, if any, establishes and creates a
valid, subsisting and, subject only to permitted Liens, enforceable lien and
security interest in the related Obligor’s interest in the material leases
pursuant to which any person is entitled to occupy, use or possess all or any
portion of the Mortgaged Property;

(xix) if such Mortgage is a deed of trust, a trustee, duly qualified under
Applicable Law to serve as such, has been properly designated and currently so
serves, and no fees or expenses are payable to such trustee by the Originator,
the Trust Depositor, the Servicer, the Issuer or any transferee thereof, except
in connection with a sale after default by the related Obligor or in connection
with any full or partial release of the related Mortgaged Property or related
security for the related Loan;

(xx) if material improvements on such Mortgaged Property is in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards, a flood insurance policy is in effect with respect
to such Mortgaged Property with a generally acceptable carrier in an amount
representing coverage described in Section 5.05 of this Agreement; and

(xxi) upon completion of the transfers contemplated by the Transfer and
Servicing Agreements and contemporaneous release from the applicable Warehouse
Facility, (i) the Issuer’s interest in the Loan, together with the Collections
and Related Property related thereto, are free and clear of any Liens except
Liens permitted by the Transfer and Servicing Agreements, and (ii) all filings
and other actions required to grant to the Trustee a first priority perfected
security interest in the Issuer’s interest in the Loan, the Collections and the
Related Property have been made or taken;

 

25



--------------------------------------------------------------------------------

(ii) if the Loan is a Structured Loan:

(i) the Loan is fully secured by a valid and perfected first priority security
interest in the Related Property, subject to customary Liens consistent with
market practice in the origination of similar Structured Loans;

(ii) the Related Property for the Loan consists of a specified pool of assets
or, in the case of a Loan to an SPE Obligor, in all or a specified portion of
designated property of such SPE Obligor;

(iii) the Loan (A) is senior in priority of payment obligations to at least one
other class of obligations of, or residual interests in, the Obligor owned by a
Person who is not an Affiliate of the Originator or (B) in its Underlying Loan
Agreement provides for credit enhancement for the Issuer’s portion of such Loan
in the form of overcollateralization, guarantees, an excess spread account or
reserve account or other similar account or other credit enhancement customarily
used in the market for Structured Loans;

(iv) the Loan is documented in accordance with market practice for Structured
Loans, including, without limitation, the Originator having received legal
opinions with respect to the true sale of the underlying pool of assets to the
Obligor, the non-consolidation of the Obligor with any non-bankruptcy remote
Person selling or contributing assets to such Obligor, and the perfection and
priority of the Obligor’s first priority security interest in the underlying
pool of assets (or the effective equivalent of such foregoing opinions);

(v) the underlying pool of assets for the Loan has a weighted average life of
not greater than 30 years;

(vi) the Loan is not currently and has not ever been in “rapid amortization” or
“accelerated amortization” and no “termination event”, “unmatured termination
event” or “payment default” exists or has ever existed under the Underlying Loan
Agreement for such Loan (however such terms are denominated or described in such
Underlying Loan Agreement); and

(vii) if the Loan or any Related Property is serviced and administered by a
Person or Persons other than the Originator or any of its Affiliates, each such
Person or Persons has undertaken to service and administer such Loan or Related
Property consistent with market practice for Structured Loans relating to such
Related Property.

 

26



--------------------------------------------------------------------------------

“Eligible Obligor” means, on any Measurement Date, any Obligor that:

(i) is a business organization (and not a natural person) that is duly organized
and validly existing under the laws of its jurisdiction of organization;

(ii) such Obligor is duly organized and validly existing under the laws of, or
all or substantially all of its assets are located in, the United States,
Canada, or any Group I Country, Group II Country or Group III Country;

(iii) is a legal operating entity or holding company (except with respect to a
Loan to an SPE Obligor);

(iv) is not a Governmental Authority;

(v) is not an Affiliate (other than with respect to an SPE Obligor) of NewStar,
the Servicer, the Trust Depositor or the Issuer;

(vi) is not the subject of an Insolvency Proceeding; and

(vii) is not an Obligor of a Charged-Off Loan or Delinquent Loan; provided that
an Obligor with respect to a Charged-Off Loan or a Delinquent Loan shall cease
to be disqualified under this clause (vii) as of the date that each Loan which
caused such Obligor to be so disqualified has become a performing Loan and
maintained such status for a period of 12 consecutive months.

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Permitted
Investments.

“Enterprise Value” means, with respect to any Obligor, as of any date of
determination, (a) if such Obligor has been the subject of a merger, acquisition
or recapitalization transaction within the most recent three months, the
valuation of such Obligor as an entirety as determined in connection with such
transaction, as such valuation may be reduced as determined by the Servicer in
its reasonable discretion and in a manner consistent with the Credit and
Collection Policy, giving due consideration to transactions involving
enterprises comparable to such Obligor occurring during such three month period,
and (b) in all other cases, the valuation of such Obligor as an entirety as
determined by the Servicer in its reasonable discretion and in a manner
consistent with the Credit and Collection Policy, giving due consideration to
transactions involving enterprises comparable to such Obligor which have been
consummated within the three months prior to such date.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of hazardous materials, and shall
include, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. § 9601 et

 

27



--------------------------------------------------------------------------------

seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.

“Environmental Site Assessment” means, in respect of any Mortgaged Property, a
“Phase I assessment” or “Phase II assessment” conducted in accordance with ASTM
Standard E 1527-97 or any successor thereto published by the American Society
for Testing and Materials Standard.

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

“Excess Principal Amount” means, as of any Distribution Date, an amount of
Interest Collections applied in reduction of the Outstanding Principal Balance
of any class of Offered Notes on such Distribution Date pursuant to clause 8 of
Section 7.05(a) plus the amount of any Liquidation Proceeds distributed on such
Distribution Date in accordance with a Special Redemption.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Loan in the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (b) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Loan which is held in an escrow account for the benefit of
the related Obligor and the secured party pursuant to escrow arrangements,
(c) any amount with respect to any Loan substituted, sold, retransferred or
replaced under Sections 2.04, 2.05 or 11.01, to the extent such amount is
attributable to a time after the effective date of such substitution, sale,
retransfer or replacement or is attributable to amounts paid as part of the
Transfer Deposit Amount under Section 2.04 or Section 11.01, (d) any fee
retained by the Originator in connection with the origination of any Loan, and
(e) any amount permitted to be retained by the Servicer as an Excluded Amount
hereunder.

“Expected Maximum Aggregate Outstanding Loan Balance” means $600,000,000.

“Exposure Amount” as of any date of determination means, with respect to any
Revolving Loan or Delayed Draw Term Loan, the excess, if any, of (a) the maximum
commitment of the Issuer under the terms of the related Underlying Loan
Agreement to make loans or issue, fund, reimburse or cash collateralize letters
of credit (and, for the avoidance of doubt, the Issuer’s commitment in respect
of a Charged-Off Loan or a Loan as to which the commitment to make additional
loans or issue, fund, reimburse or cash collateralize letters of credit
thereunder has been terminated shall be zero) over (b) the sum of the
outstanding principal balance and the aggregate amount of all issued and
outstanding letters of credit with respect to such Revolving Loan or Delayed
Draw Term Loan, as the case may be, as of such date.

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereto.

 

28



--------------------------------------------------------------------------------

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

“First Lien Loan” means a Loan (including a portion of a Loan) which (i) is not,
except as provided in the last sentence of this definition, by its terms (and is
not expressly permitted by its terms to become) subordinate in right of payment
to any other obligation for borrowed money of the Obligor of such Loan, (ii) is
secured by a valid first priority perfected security interest or Lien in, to or
on specified Related Property, subject to Permitted Liens (whether or not the
Issuer and any other lenders are also granted a security interest of a lower
priority in additional Related Property), and (iii) is secured by Related
Property having a value (determined as set forth below) not less than the
Outstanding Loan Balance of such Loan plus the aggregate Outstanding Loan
Balance of all other Loans of equal seniority secured by a first Lien or
security interest in the same Related Property. The determination as to whether
condition (iii) of this definition is satisfied shall be based on the Servicer’s
judgment at the time the Loan is included in the Collateral. The right to
receive the proceeds of designated Related Property subject to a set of
contractual payment priorities affecting debt issued under or governed by the
same Underlying Loan Agreement will not prevent a Loan (or portion thereof) that
satisfies the express requirements hereof from being a First Lien Loan.

“Fitch” means Fitch Inc., Fitch Ratings Ltd. and their subsidiaries including
Derivative Fitch, Inc. and Derivative Fitch Ltd. and any successor or successors
thereto.

“Fitch Rating” means, for any Loan, the rating assigned to such Loan by Fitch,
as updated from time to time by Fitch.

“Fitch Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that Fitch
shall have notified the Trust Depositor, the Servicer, the Owner Trustee and the
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating by Fitch with
respect to any outstanding class of Notes as a result of such action or series
of related actions or the consummation of such proposed transaction or series of
related transactions.

“Fitch Rating Factor” means, for any Loan with a Fitch Rating, the number set
forth below under the heading “Fitch Rating Factor” across from the Fitch Rating
of such Loan or, in the case of a rating assigned by Fitch at the request of the
Issuer (or the Servicer on behalf of the Issuer), the Fitch Rating Factor as
assigned by Fitch.

 

Fitch Rating of Loan

  

Fitch Rating Factor

AAA    0.19 AA+    0.57 AA    0.89 AA-    1.15

 

29



--------------------------------------------------------------------------------

Fitch Rating of Loan

  

Fitch Rating Factor

A+    1.65 A    1.85 A-    2.44 BBB+    3.13 BBB    3.74 BBB-    7.26 BB+   
10.18 BB    13.53 BB-    18.46 B+    22.84 B    27.67 B-    34.98 CCC+    43.36
CCC    48.52 CC    77.00 C    95.00 DDD-D    100.00

“Fitch Weighted Average Rating Factor” means, as of any Measurement Date, the
number obtained by dividing (a) the sum of the products obtained by multiplying
the Outstanding Loan Balance of each Loan (excluding any Delinquent Loans) by
its Fitch Rating Factor as of such date by (b) the aggregate Outstanding Loan
Balance of all Loans owned by the Issuer (excluding any Delinquent Loans) as of
such date.

“Fixed Rate Loan” means a Loan, other than a Floating Rate Loan, where the Loan
Rate payable by the Obligor thereunder is expressed as a fixed rate of interest.

“Floating LIBOR Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Underlying LIBOR Rate plus
some specified percentage in addition thereto, and the Loan provides that such
Loan Rate will reset upon any change in the related Underlying LIBOR Rate.

 

30



--------------------------------------------------------------------------------

“Floating Prime Rate Loan” means, as of any date of determination, a Loan where
the Loan Rate payable by the Obligor thereof in respect of the majority of the
Outstanding Loan Balance of such Loan is based on the Underlying Prime Rate plus
some specified percentage in addition thereto, and the Loan provides that such
Loan Rate will reset upon any change in the related Underlying Prime Rate.

“Floating Rate Loan” means a Floating LIBOR Rate Loan or a Floating Prime Rate
Loan.

“Foreclosed Property” means Related Property acquired by the Issuer for the
benefit of the Noteholders in foreclosure or by deed in lieu of foreclosure or
by other legal process.

“Foreclosed Property Disposition” means the final sale of a Foreclosed Property
or of Repossessed Property. The proceeds of any “Foreclosed Property
Disposition” constitute part of the definition of Liquidation Proceeds.

“Funding Entity” means, with respect to any Class A-2 Noteholder, any Liquidity
Provider party to a Liquidity Facility entered into by such Holder in connection
with the Class A-2 Purchase Agreement or a guarantor of such Liquidity Provider.

“Funding I Transaction” means the Amended and Restated Sale and Servicing
Agreement, dated as of April 5, 2006 (as amended or supplemented from time to
time) by and among NewStar CP Funding LLC, as borrower, NewStar Financial, Inc.,
as originator and servicer, Wachovia Bank, National Association, as swingline
purchaser, each of the conduit purchasers and purchaser agents from time to time
party thereto, as purchasers, Wachovia Capital Markets, LLC, as administrative
agent, U.S. Bank National Association, as trustee and collateral custodian, and
Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services), as backup
servicer, and related transaction documents.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.

“Group I Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P and at least “Aa2” by Moody’s, any of The
Netherlands, the United Kingdom, Australia and New Zealand.

“Group II Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P and at least “Aa2” by Moody’s, any of
Germany, Ireland, Sweden and Switzerland.

 

31



--------------------------------------------------------------------------------

“Group III Country” means, for so long as the outstanding indebtedness of such
country is rated at least “AA-” by S&P and at least “Aa2” by Moody’s, any of
Austria, Belgium, Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg,
Norway and Spain.

“Highest Required Investment Category” means (a) with respect to ratings
assigned by Fitch (if such investment is rated by Fitch), “F1+” for short-term
instruments and “AAA” for long-term instruments, (b) with respect to ratings
assigned by Moody’s, “Aa2” or “P-1” for one-month instruments, “Aa2” and “P-1”
for three-month instruments, “Aa2” and “P-1” for six-month instruments and “Aaa”
and “P-1” for instruments with a term in excess of six-months, and (c) with
respect to rating assigned by S&P, “A-1+” for short-term instruments and “AAA”
for long-term instruments.

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register.

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

“Indenture” means the Indenture, dated as of June 5, 2007, between the Issuer
and the Trustee, as such agreement may be amended, modified, waived,
supplemented or restated from time to time.

“Independent” means, when used with respect to any specified Person, the Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions.

“Independent Accountants” shall have the meaning provided in Section 9.05.

“Ineligible Loan” shall have the meaning provided in Section 11.01.

“Initial Aggregate Outstanding Loan Balance” means the Aggregate Outstanding
Loan Balance as of the Closing Date of the Initial Loans transferred to the
Issuer on the Closing Date.

“Initial Class A-1 Principal Balance” means $336,500,000.

“Initial Class A-2 Principal Balance” means an amount equal to the Maximum
Class A-2 Commitment.

 

32



--------------------------------------------------------------------------------

“Initial Class B Principal Balance” means $24,000,000.

“Initial Class C Principal Balance” means $58,500,000.

“Initial Class D Principal Balance” means $27,000,000.

“Initial Class E Principal Balance” means $29,100,000.

“Initial Class F Principal Balance” means $24,900,000.

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
Section 2.02(d).

“Initial Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor on the Closing Date pursuant to Section 2.01, which assets shall
include the Trust Depositor’s right, title and interest in the following:

(i) the Initial Loans, all payments paid in respect thereof and all monies due,
to become due or paid in respect thereof accruing on and after the Closing Date;

(ii) all security interests and Liens and Related Property subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

(iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(iv) the Transaction Accounts, and the Concentration Accounts and together with
all cash and investments in each of the foregoing but only to the extent, in
respect of the Concentration Accounts, relating to the Initial Loans;

(v) all collections and records (including Computer Records) with respect to the
foregoing;

(vi) all documents relating to the applicable Loan Files; and

(vii) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Initial Purchasers” means Citigroup Global Markets Inc., Wachovia Capital
Markets, LLC, ABN AMRO Incorporated, BMO Capital Markets Corp. and J.P. Morgan
Securities Inc.

 

33



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed or undismissed and in effect for a period of 60
consecutive days; or (ii) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the applicable Related Property,
including, but not limited to, title, hazard, life, accident and/or flood
insurance policies.

“Insurance Proceeds” means any amounts payable or any payments made on or with
respect to a Loan or the Related Property under any Insurance Policy which are
not applied or paid by the Obligor, Servicer, in the case of Third Party Agented
Loans, the party primarily responsible for servicing such Loans, as applicable,
to the restoration or repair of the Related Property or released to the Obligor,
another creditor or any other Person in accordance with the Applicable Law, the
Required Loan Documents, the Credit and Collection Policy, the Servicing
Standard and this Agreement, net of costs of collection.

“Interest Amount” means, with respect to any Distribution Date, the Class A-1
Interest Amount, the Class A-2 Interest Amount, the Class B Interest Amount, the
Class C Interest Amount, the Class D Interest Amount and the Class E Interest
Amount payable on such Distribution Date, as applicable.

“Interest Collection Account” means a sub-account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

“Interest Collections” means the aggregate of:

(a) amounts deposited into the Principal and Interest Account in respect of:

(i) all payments received on or after the Closing Date on account of interest on
the Loans (including Finance Charges, fees and the deferred interest component
of a Permitted PIK Loan) and all late payment, default and waiver charges;

 

34



--------------------------------------------------------------------------------

(ii) during the Ramp-Up Period and the Reinvestment Period, the Required
Liquidation Proceeds and after the Reinvestment Period, all Liquidation
Proceeds;

(iii) Insurance Proceeds (other than amounts to be applied to the restoration or
repair of the Related Property, or released or to be released to the Obligor or
others);

(iv) Released Mortgaged Property Proceeds and any other proceeds from any other
Related Property securing the Loans (other than amounts released or to be
released to the Obligor or others);

(v) the interest portion of any amounts received (x) in connection with the
purchase or repurchase of any Loan and the amount of any adjustment for
Substitute Loans and (y) as Scheduled Payment Advances that the Servicer
determines to make; and

(vi) the portion of any Sale Proceeds which constitute Sale Premiums and accrued
interest; provided that a Sale Premium may only be classified as Interest
Collections if: (1) the Loan to which the Sale Premium relates was held by the
Issuer for a period of at least one year after the Effective Date, (2) each of
the Moody’s Weighted Average Spread Test, the Diversity Test, the Moody’s
Weighted Average Rating Factor Test and the Moody’s Weighted Average Recovery
Rate Test is satisfied on any date of determination, (3) the Portfolio Criteria
set forth in clauses (p) and (q) of the definition thereof are satisfied,
(4) the Class A Notes have not been downgraded from their initial ratings on the
Closing Date and (5) none of the Class B Notes, the Class C Notes and the Class
D Notes have been downgraded by two or more notches; plus

(b) investment earnings on funds invested in Permitted Investments in the
Transaction Accounts; minus

(c) the amount of any losses incurred in connection with investments in
Permitted Investments in the Transaction Accounts.

“Interest Distributable Amount” means, as of any Distribution Date, the amount
of Interest Collections (excluding for purposes of calculating such amount any
Required Liquidation Proceeds) remaining after distribution of amounts under
clauses 1 through 7 under Section 7.05(a).

“Interest Distributable Test” means a test satisfied on any Distribution Date
(a) during the Ramp-Up Period and the Reinvestment Period, if the sum of the
Interest Distributable Amount plus the Required Liquidation Proceeds equals or
exceeds the Required Distributable Amount and (b) after the Reinvestment Period,
if the Interest Distributable Amount equals or exceeds the Required
Distributable Amount.

 

35



--------------------------------------------------------------------------------

“Interest Period” means, for the first Distribution Date, the period commencing
on the Closing Date (or, in the case of the Class A-2 Notes, from the date of
any Draw under the Class A-2 Notes) and ending on the day before the first
Distribution Date (or, in the case of the prepayment of any portion of the
Class A-2 Notes before such Distribution Date, ending on the day before the
related Interim Distribution Date); and thereafter, the period commencing on a
Distribution Date (or, in the case of any incremental Draw under the Class A-2
Notes, from the date of such Draw) and ending on the day before the next
Distribution Date (or, in the case of the prepayment of any portion of the
Class A-2 Notes before such Distribution Date, ending on the day before the
related Interim Distribution Date).

“Interest Shortfall” means, with respect to each Class of Offered Notes and any
Distribution Date, as applicable, an amount equal to the excess, if any, of
(i) the Interest Amount with respect to such Class of Notes over (ii) the amount
of interest actually paid to such Class of Notes, together with the unpaid
portion of any such excess from prior Distribution Dates (and interest accrued
thereon at the then applicable Note Interest Rate).

“Interim Distribution Date” means any Business Day other than a Distribution
Date on which a Class A-2 Prepayment is made.

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Principal and Interest
Account, the Note Distribution Account and the Reserve Fund, to be credited to
the Principal and Interest Account on the applicable Distribution Date pursuant
to Section 7.01 and Section 7.03.

“Irish Paying Agent” means initially, the Paying Agent in Ireland appointed by
the Issuer pursuant to Section 3.03 of the Indenture, and any successor Paying
Agent appointed by the Issuer pursuant to such Section 3.03 of the Indenture.

“Irish Stock Exchange” means the Irish Stock Exchange and any successor
securities exchange thereto on which the Listed Notes may be listed for trading.

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting of the Loan Assets.

“IXIS Warehouse Transaction“ means the Secured Loan and Servicing Agreement,
dated as of August 26, 2005 (as amended or supplemented from time to time) by
and among NewStar Short-Term Funding LLC, as borrower, NewStar Financial, Inc.,
as originator and servicer, MMP-5 Funding, LLC, as lender, IXIS Financial
Products Inc., as administrative agent, and U.S. Bank National Association, as
trustee, and related transaction documents.

“Joinder Agreement” means the Joinder in Intercreditor and Concentration Account
Administration Agreement, dated as of June 5, 2007, by U.S. Bank, as Trustee for
NewStar Commercial Loan Trust 2007-1, and the Issuer, as such agreement may be
amended, modified, waived, supplemented or restated from time to time.

 

36



--------------------------------------------------------------------------------

“Large Middle Market Loan” means any Loan issued as part of a loan facility with
an original loan size (including any first and second lien loans included in the
facility) greater than $125,000,000 but less than or equal to $250,000,000,
including for purposes of this definition the maximum available amount of
commitments under any Revolving Loans and Delayed Draw Term Loans.

“Larger Middle Market Loan“ means any Loan to an Obligor issued as part of a
loan facility which is not publicly-rated with an original loan size (including
any first and second lien loans included in the facility) greater than
$250,000,000, including for purposes of this definition the maximum available
amount of commitments under any Revolving Loans and Delayed Draw Term Loans.

“LIBOR” shall have the meaning provided in Section 7.06.

“LIBOR Determination Date” shall have the meaning provided in Section 7.06.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Charged-Off Loan, and, if requested by the
Trustee, the Servicer must provide to the Trustee a breakdown of the Liquidation
Expenses for any Loan along with any supporting documentation therefor.

“Liquidation Proceeds” means, with respect to any Charged-Off Loan, whatever is
receivable or received when such Loan or the Related Property is sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all amounts representing
late fees and penalties relating thereto net of, without duplication,
(i) Liquidation Expenses relating to such Loan or Related Property reimbursed to
the Servicer therefrom pursuant to the terms of this Agreement and (ii) amounts
required to be released to other creditors, including any other costs, expenses
and taxes, or the related Obligor or grantor pursuant to applicable law or the
governing Required Loan Documents.

“Liquidation Report” shall have the meaning provided in Section 5.03(d).

“Liquidity Facility” means a liquidity loan agreement, credit facility and/or
purchase agreement providing for the several commitments of the Liquidity
Providers party thereto in the aggregate to make loans to, or acquire interests
in the assets of, a Holder of Class A-2 Notes in an aggregate principal amount
at any one time outstanding at least equal to the Class A-2 Commitments of such
Holder.

 

37



--------------------------------------------------------------------------------

“Liquidity Provider” means one or more banks or other institutions or entities
from which a Holder of Class A-2 Notes is entitled to borrow from or to which a
Holder of Class A-2 Notes is entitled to sell an interest in assets under a
Liquidity Facility and any guarantor of any such Liquidity Facility.

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date, together with
any Subsequent List of Loans amending the most current List of Loans reflecting
the Additional Loans or Substitute Loans transferred to the Issuer on the
related Cut-Off Date (together with, if applicable, a deletion from such list of
the related Loan or Loans identified on the corresponding Addition Notice with
respect to which a Substitution Event has occurred), and which list in each case
(a) identifies by account number each Loan included in the Collateral, and
(b) sets forth as to each such Loan (i) the Outstanding Loan Balance as of the
Closing Date in the case of the Initial Loans and the related Cut-Off Date in
the case of Additional Loans or Substitute Loans, (ii) the maturity date and
(iii) whether such Loan is a Third-Party Agented Loan (and the name of the agent
thereunder), and which list (as in effect on the Closing Date) is attached to
this Agreement as Exhibit G.

“Listed Notes” means the Class A-1 Notes, Class B Notes, Class C Notes and Class
D Notes.

“Loan” means, to the extent transferred by the Trust Depositor to the Issuer, an
individual loan to an Obligor, or portion thereof made or purchased by the
Originator including, as applicable, Agented Loans, Third Party Agented Loans
and Participated Loans.

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets,
the Substitute Loan Assets and the Additional Loan Assets, as applicable.

“Loan Checklist” means the list delivered by the Trust Depositor to the Trustee
pursuant Section 2.08 of this Agreement that identifies the type of Loan (i.e.,
whether such Loan is an Agented Loan, a Third-Party Agented Loan and/or a
Noteless Loan) and the items contained in the related Loan File.

“Loan Files” means, with respect to any Loan and Related Property, each of the
Required Loan Documents and, duly executed originals (to the extent required by
the Credit and Collection Policy and the Servicing Standard) and copies of any
other Records relating to such Loan and Related Property.

“Loan Rate” means, for each Loan in a Due Period, the current cash pay interest
rate for such Loan in such period, as specified in the Underlying Notes or
related Required Loan Documents.

“Loan Rate Index” means (a) in the case of a Floating Prime Rate Loan, the
Underlying Prime Rate, (b) in the case of a Floating LIBOR Rate Loan, the
Underlying LIBOR Rate and (c) in the case of a Fixed Rate Loan, a fixed rate of
interest.

 

38



--------------------------------------------------------------------------------

“Loan Register” means, with respect to each Noteless Loan, the register in which
the obligor (acting as an agent of the holder of such Noteless Loan) or the
agent or collateral agent on such Loan will record, among other things, (i) the
amount of such Loan, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Obligor thereunder, (iii) the
amount of any sum in respect of such Loan received from the Obligor and each
lender’s share thereof, (iv) the date of origination of such Loan and (v) the
maturity date of such Loan.

“Loan Sale Agreement” means the Commercial Loan Sale Agreement, dated as of the
date hereof, between the Originator and the Trust Depositor, as such agreement
may be amended, modified, waived, supplemented or restated from time to time.

“Loan-to-Value” means, with respect to any Loan, as of any date of
determination, the percentage equivalent of a fraction (a) the numerator of
which is equal to the sum of (i) the maximum availability (as provided in the
applicable loan documentation) of such Loan as of the date of its origination
plus (ii) the maximum availability under all other indebtedness of the related
Obligor which ranks either senior to, or pari passu with, such Loan and (b) the
denominator of which is equal to the Enterprise Value of the Obligor with
respect to such Loan.

“London Banking Day” means any day on which dealings in deposits in Dollars are
transacted in the London interbank market and which is a Business Day.

“Majority Noteholders” means, as of any date of determination (a) prior to the
payment in full of the Offered Notes, the Noteholders evidencing more than 50%
of the aggregate Outstanding Principal Balance of all Offered Notes (voting as a
single class); provided that for purposes of the calculation described herein,
the Class A-2 Notes will be treated as Outstanding to the extent of the
aggregate Class A-2 Commitments in effect as of such date, (b) from and after
the payment in full of the Offered Notes, the Class E Noteholder evidencing more
than 50% of the aggregate Outstanding Principal Balance of the Class E Notes,
and (c) from and after the payment in full of the Offered Notes and the Class E
Notes, the Class F Noteholder evidencing more than 50% of the aggregate
Outstanding Principal Balance of the Class F Note.

“Margin Stock” means “Margin Stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Material Modification” means:

(i) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan which would not otherwise be
permitted under the standards and criteria set forth in Section 5.02(e)(i); or

(ii) a termination or release (including pursuant to prepayment), or an
amendment, modification or waiver, or equivalent similar undertaking or
agreement, by the Servicer with respect to a Loan which is entered into for
reasons related to the inability of the applicable Obligor to make payments of
principal or interest under such Loan, as determined in accordance with the
Credit and Collection Policy and the Servicing Standard.

 

39



--------------------------------------------------------------------------------

“Maximum Class A-2 Commitment” means $100,000,000.

“Maximum Weighted Average Life” means, as of the Closing Date, 9.0 years,
declining by 0.50 years for each Due Period elapsed during the Ramp-Up Period
and declining by 0.25 years for each Due Period elapsed during the Reinvestment
Period.

“Measurement Date” means (i) during the Ramp-Up Period and the Reinvestment
Period, each Cut-Off Date with respect to an Additional Loan or a Substitute
Loan and each Determination Date, (ii) the Effective Date; and (iii) following
the Reinvestment Period, each Cut-Off Date with respect to any Substitute Loan
and each Determination Date.

“Minimum Weighted Average Spread” means, as of any date of determination, the
percentage set forth in the Collateral Quality Table under the heading “Weighted
Average Spread”, as most recently notified by the Servicer to the Trustee in
accordance with this Agreement.

“Monthly Report” shall have the meaning provided in Section 9.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Equivalent Senior Unsecured Rating” means, with respect to any Loan as
of any date of determination, the rating determined in the following order of
priority:

 

  (a) if the Obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such Assigned Moody’s Rating;

 

  (b) if the preceding clause (a) does not apply, the Moody’s “issuer rating”
for the Obligor;

 

  (c) if the preceding clauses (a) and (b) do not apply, but the Obligor has a
subordinated obligation with an Assigned Moody’s Rating, then:

 

  (i) if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3,” not
on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating will be
the rating that is one rating subcategory higher than such Assigned Moody’s
Rating; or

 

  (ii) if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on
watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating will be
such Assigned Moody’s Rating;

 

  (d) if the preceding clauses (a), (b) and (c) do not apply, but the Obligor
has a senior secured obligation with an Assigned Moody’s Rating, then:

 

  (i) if such Assigned Moody’s Rating is at least “Caa3” (and, if rated “Caa3”,
not on watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating
will be the rating that is one subcategory below such Assigned Moody’s Rating;
or

 

40



--------------------------------------------------------------------------------

  (ii) if such Assigned Moody’s Rating is less than “Caa3” (or rated “Caa3” and
on watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating
will be “C”;

 

  (e) if the preceding clauses (a) through (d) do not apply, but such Obligor
has a Moody’s corporate family rating, the Moody’s Equivalent Senior Unsecured
Rating will be one rating subcategory below such Moody’s corporate family
rating;

 

  (f) if the preceding clauses (a) through (e) do not apply, but such Obligor
has a senior unsecured obligation (other than a bank loan) with a monitored
public rating from S&P (without any postscripts, asterisks or other qualifying
notations, that addresses the full amount of principal and interest promised),
then the Moody’s Equivalent Senior Unsecured Rating will be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher, or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower;

 

  (g) if the preceding clauses (a) through (f) do not apply, but the Obligor has
a subordinated obligation (other than a bank loan) with a monitored public
rating from S&P (without any postscripts, asterisks or other qualifying
notations, that addresses the full amount of principal and interest promised),
then the Assigned Moody’s Rating will be deemed to be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher; or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower; and the Moody’s Equivalent Senior Unsecured Rating will
be determined pursuant to clause (c) of this definition;

 

  (h) if the preceding clauses (a) through (g) do not apply, but the Obligor has
a senior secured obligation with a monitored public rating from S&P (without any
postscripts, asterisks or other qualifying notations, that addresses the full
amount of principal and interest promised), then the Assigned Moody’s Rating
will be deemed to be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher; or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower; and the Moody’s Equivalent Senior Unsecured Rating will
be determined pursuant to clause (d) of this definition;

 

41



--------------------------------------------------------------------------------

  (i) if the preceding clauses (a) through (h) do not apply and each of the
following clauses (i) through (viii) do apply, the Moody’s Equivalent Senior
Unsecured Rating will be “Caa1”:

 

  (i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings;

 

  (ii) no debt securities or obligations of the Obligor are in default;

 

  (iii) neither the Obligor nor any of its Affiliates has defaulted on any debt
during the preceding two years;

 

  (iv) the Obligor has been in existence for the preceding five years;

 

  (v) the Obligor is current on any cumulative dividends;

 

  (vi) the fixed-charge ratio for the Obligor exceeds 125% for each of the
preceding two fiscal years and for the most recent quarter;

 

  (vii) the Obligor had a net profit before tax in the past fiscal year and the
most recent quarter; and

 

  (viii) the annual financial statements of such Obligor are unqualified and
certified by a firm of Independent Accountants, and quarterly statements are
unaudited but signed by a corporate officer;

 

  (j) if the preceding clauses (a) through (i) do not apply but each of the
following clauses (i) and (ii) do apply, the Moody’s Equivalent Senior Unsecured
Rating will be “Caa3”:

 

  (i) neither the Obligor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings; and

 

  (ii) no debt security or obligation of such Obligor has been in default during
the past two years; and

 

  (k) if the preceding clauses (a) through (j) do not apply and a debt security
or obligation of the Obligor has been in default during the past two years, the
Moody’s Equivalent Senior Unsecured Rating will be “Ca”.

Notwithstanding the foregoing, no more than 10% of the Aggregate Outstanding
Pool Balance may be given a Moody’s Equivalent Senior Unsecured Rating based on
a rating given by S&P as provided in clauses (f), (g) and (h) above as of any
date of determination.

“Moody’s Non Senior Secured Loan” means any Loan that is neither (i) a Moody’s
Senior Secured Loan nor (ii) a loan described in clause (d) of the definition of
Moody’s Senior Secured Loan.

 

42



--------------------------------------------------------------------------------

“Moody’s Obligation Rating” means, with respect to any Loan as of any date of
determination, the rating determined in the following order of priority:

 

  (a) with respect to a Moody’s Senior Secured Loan:

 

  (i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

 

  (ii) if the preceding clause (a)(i) does not apply, the rating that is one
rating subcategory above the Moody’s Equivalent Senior Unsecured Rating; and

 

  (b) with respect to a Loan other than a Moody’s Senior Secured Loan:

 

  (i) if it has an Assigned Moody’s Rating, such Assigned Moody’s Rating; or

 

  (ii) if the preceding clause (b)(i) does not apply, the Moody’s Equivalent
Senior Unsecured Rating,

Notwithstanding the foregoing, if the Moody’s rating or ratings used to
determine the Moody’s Obligation Rating are on watch for downgrade or upgrade by
Moody’s, such rating or ratings will be adjusted downward by one subcategory (if
on watch for downgrade) or up one subcategory (if on watch for upgrade).

“Moody’s Rating” means, with respect to any Loan, the rating assigned to such
Loan by Moody’s; provided that prior to the time that such Loan has been
assigned a rating by Moody’s, the Moody’s Rating shall be deemed to be, with
respect to such Loan:

 

  (a) with respect to a publicly-rated Moody’s Senior Secured Loan:

 

  (i) if the Loan’s obligor has a corporate family rating from Moody’s, such
corporate family rating;

 

  (ii) if the preceding clause does not apply, the Moody’s Obligation Rating of
such Loan;

 

  (iii) if the preceding clauses do not apply, the Moody’s rating that is one
rating subcategory above the current outstanding Assigned Moody’s Rating for a
senior unsecured obligation of the obligor of such Loan; and

 

  (iv) if the preceding clauses do not apply, the Moody’s rating that is one
rating subcategory above the Moody’s Equivalent Senior Unsecured Rating of such
Loan;

 

  (b) with respect to a publicly-rated Moody’s Non Senior Secured Loan:

 

  (i) if the obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such rating; and

 

  (ii) if the preceding clause does not apply, the Moody’s Equivalent Senior
Unsecured Rating of the Loan;

 

43



--------------------------------------------------------------------------------

  (c) with respect to a publicly-rated DIP Loan, the rating that is one rating
subcategory below the Moody’s Obligation Rating thereof;

 

  (d) with respect to any publicly-rated Structured Finance Obligation, the
Moody’s rating thereof;

 

  (e) if a Moody’s Rating cannot be determined pursuant to clauses (a) through
(d) above, then at the election of the Servicer, if there are ratings on
obligations of the underlying borrower by S&P, then the Moody’s Rating of such
Loan will be the rating according to clause (a) above using such S&P ratings;
provided that bank loan ratings by S&P may not be used; provided, further, that
such resulting rating will be reduced by (x) one rating subcategory if it is
“BBB-” or higher and (y) two rating subcategories if it is “BB+” or lower;
provided, further, that no more than 10% of the Aggregate Outstanding Pool
Balance may be Loans given a Moody’s Rating based on a rating given by S&P as
provided in this clause (e);

 

  (f) if such Loan is not rated by Moody’s or S&P, and no other security or
obligation of the Obligor is rated by Moody’s or S&P, or if the rating of such
Loan is not addressed in any of clauses (a) through (e) above, then the Issuer
or the Servicer on behalf of the Issuer, shall present such Loan to Moody’s
within ten Business Days following the acquisition thereof for an estimate of
such Loan’s Moody’s Rating Factor, from which its corresponding Moody’s Rating
shall be determined; provided, however, that until such Moody’s Rating has been
obtained, after the date the related Loan was acquired by the Issuer the Moody’s
Rating shall be deemed to be “Caa1”;

 

  (g) in all cases, if a Loan is (i) on watch for upgrade it shall be treated as
upgraded by one rating subcategory or (ii) on watch for downgrade it shall be
treated as downgraded by one rating subcategory unless, in each case, Moody’s
has advised the Servicer in writing that such treatment is no longer required;
and

 

  (h) the Moody’s Rating may, in the Servicer’s discretion, be determined in
accordance with Annex B hereto as of the Cut-Off Date for such Loan, subject to
the satisfaction of the qualifications set forth therein, (i) at all times prior
to the end of the Reinvestment Period with respect to Loans representing not
more than 20% of the Aggregate Outstanding Pool Balance (as such percentage may
be adjusted in the discretion of Moody’s) and (ii) following the Reinvestment
Period with respect to Loans representing the greater of (x) 20% of the
Aggregate Outstanding Loan Balance as of the applicable date of determination
(as such percentage may be adjusted in the discretion of Moody’s) and (y) the
Outstanding Loan Balance of Loans included in the Collateral as of such date
which have a Moody’s Rating previously determined under this clause (h). The
Servicer shall re-determine and report to Moody’s the Moody’s Rating for each
Loan with a Moody’s Rating determined under this clause (h) within 30 days after
receipt of annual audited financial statements from the related Obligor.

 

44



--------------------------------------------------------------------------------

“Moody’s Rating Condition” means, with respect to any action or series of
related actions or proposed transaction or series of proposed transactions, that
Moody’s shall have notified the Trust Depositor, the Servicer, the Owner Trustee
and the Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating by Moody’s
with respect to any outstanding class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

“Moody’s Rating Factor” means, for any Loan with a Moody’s Rating, the number
set forth below under the heading “Moody’s Rating Factor” across from the
Moody’s Rating of such Loan or, in the case of a rating assigned by Moody’s at
the request of the Issuer (or the Servicer on behalf of the Issuer), the Moody’s
Rating Factor as assigned by Moody’s.

 

Moody’s Rating of Loan

  

Moody’s Rating Factor

Aaa (1)    1 Aa1    10 Aa2    20 Aa3    40 A1    70 A2    120 A3    180 Baa1   
260 Baa2    360 Baa3    610 Ba1    940 Ba2    1,350 Ba3    1,766 B1    2,220 B2
   2,720 B3    3,490 Caa1    4,770

 

45



--------------------------------------------------------------------------------

Moody’s Rating of Loan

  

Moody’s Rating Factor

Caa2    6,500 Caa3    8,070 Ca    10,000 C    10,000

(1) Includes any security issued or guaranteed as to the payment of principal
and interest by the United States government or any agency or instrumentality
thereof.

“Moody’s Recovery Rate” With respect to any Loan as of any date of
determination, the recovery rate determined in accordance with the following, in
the following order of priority:

 

  (a) if the Loan has been specifically assigned a recovery rate by Moody’s (for
example, in connection with the assignment by Moody’s of an estimated rating),
such recovery rate;

 

  (b) if the preceding clause does not apply to a Loan and such Loan is a
Moody’s Senior Secured Loan or a Moody’s Non Senior Secured Loan, the rate
determined pursuant to the table below based on the number of rating
subcategories difference between the Loan’s Moody’s Obligation Rating and its
Moody’s Rating (for purposes of clarification, if the Moody’s Obligation Rating
is higher than the Moody’s Rating, the rating subcategories difference will be
positive and if its lower, negative):

 

Number of Moody’s

Ratings Subcategories

Difference Between the

Moody’s Obligation

Rating and the Moody’s

Rating

  

Moody’s Senior

Secured Loans

  

Moody’s Non Senior

Secured Loans

+2 or more

   60.0%    45.0%

+1

   50.0%    42.5%

0

   45.0%    40.0%

-1

   40.0%    30.0%

-2

   30.0%    15.0%

-3 or less

   20.0%    10.0%

 

46



--------------------------------------------------------------------------------

provided, that a Loan that is a Moody’s Second Lien Loan shall, for purposes of
the Moody’s Recovery Rate, (x) if the Moody’s Obligation Rating of such Loan is
greater than or equal to the Moody’s corporate family rating, be treated as a
Moody’s Senior Secured Loan and (y) if the Moody’s Obligation Rating of such
Loan is less than the Moody’s corporate family rating, be treated as a Moody’s
Non Senior Secured Loan;

 

  (c) if no recovery rate has been specifically assigned with respect to a Loan
pursuant to clauses (a) or (b) above, and the Loan is a DIP Loan, 50%.

For each Loan that meets the Pre-Qualifying Conditions, the Moody’s Recovery
Rate shall be the lower of (x) the Servicer’s internal recovery rate or (y) the
recovery rate as determined in accordance with the table below:

 

Type of Loan

  

Moody’s Recovery Rate

U.S. or Canadian Obligor
senior secured, first priority,
first lien and first out    50% U.S. or Canadian Obligor
second lien, first lien and last out,
all other senior secured    40% U.S. or Canadian Obligor
senior, unsecured loan    30% U.S. or Canadian Obligor
senior subordinated or junior
subordinated    15% Non-U.S., Non-Canadian Obligor
any loan    0%

provided that Moody’s shall have the right (in its sole discretion) to issue a
recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.

“Moody’s Second Lien Loan” means a Second Lien Loan that (i) is secured by a
lien or security interest other than a first priority lien or security interest,
(ii) is secured by a valid second priority perfected security interest or lien
in, to or on specified collateral securing the obligor’s obligations under the
Second Lien Loan or (iii) is a Loan of the type described in clause (d)(ii) of
the definition of Moody’s Senior Secured Loan.

 

47



--------------------------------------------------------------------------------

“Moody’s Senior Secured Loan” means

 

  (a) a Loan that:

 

  (i) is not (and cannot by its terms become) subordinate in right of payment to
any other obligation of the Obligor of the Loan,

 

  (ii) is secured by a valid first priority perfected security interest or lien
in, to or on specified collateral securing the Obligor’s obligations under the
Loan, and

 

  (iii) the value of the collateral securing the Loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Servicer) to repay the Loan in accordance with its terms and to repay all
other loans of equal seniority secured by a first lien or security interest in
the same collateral, or

 

  (b) a Loan that:

 

  (i) is not (and cannot by its terms become) subordinate in right of payment to
any other obligation of the Obligor of the Loan, other than, with respect to a
Loan described in clause (a) above, with respect to the liquidation of such
Obligor or the collateral for such loan,

 

  (ii) is secured by a valid second priority perfected security interest or lien
in, to or on specified collateral securing the Obligor’s obligations under the
Loan, and

 

  (iii) the value of the collateral securing the Loan together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the commercially reasonable judgment
of the Servicer) to repay the Loan in accordance with its terms and to repay all
other loans of equal or higher seniority secured by a first or second lien or
security interest in the same collateral, or

 

  (c) if the Loan is as described in clause (b) above and if the Loan has an
Assigned Moody’s Rating, such Assigned Moody’s Rating is not lower than the
Loan’s Moody’s corporate family rating, or

 

  (d) the Loan is not:

 

  (i) a DIP Loan,

 

48



--------------------------------------------------------------------------------

  (ii) a Loan for which the security interest or lien (or the validity or
effectiveness thereof) in substantially all of its collateral attaches, becomes
effective, or otherwise “springs” into existence after the origination thereof,
or

 

  (iii) a type of Loan that Moody’s has identified as having unusual terms and
with respect to which its Moody’s Recovery Rate has been or is to be determined
on a case-by-case basis, or

 

  (e) if the Loan is a First Lien Loan or a Second Lien Loan, the Issuer or the
Servicer on behalf of the Issuer has applied to Moody’s for a Moody’s credit
estimate within 10 Business Days after the purchase thereof.

“Moody’s Weighted Average Rating” means, as of any Measurement Date, the number
obtained by dividing (a) the sum of the products obtained by multiplying the
Outstanding Loan Balance of each Loan by its Moody’s Rating Factor as of such
date by (b) the aggregate Outstanding Loan Balance of all Loans owned by the
Issuer as of such date.

“Moody’s Weighted Average Rating Factor Test” means a test that will be
satisfied, as of any date of determination, if the Weighted Average Rating is
less than or equal to the number specified in the Collateral Quality Table under
the heading “Weighted Average Rating Factor” as most recently notified by the
Servicer to the Trustee in accordance with this Agreement.

“Moody’s Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan by its Moody’s Recovery Rate, by (b) the aggregate Outstanding Loan Balance
of all Loans owned by the Issuer as of such date.

“Moody’s Weighted Average Recovery Rate Test” means a test that will be
satisfied, as of any date of determination, if the Moody’s Weighted Average
Recovery Rate is equal to or greater than the number specified in the Collateral
Quality Table under the heading “Weighted Average Recovery Rate” as most
recently notified by the Servicer to the Trustee in accordance with this
Agreement.

“Moody’s Weighted Average Spread Test” means a test that will be satisfied, as
of any date of determination, if the Weighted Average Spread equals or exceeds
the then-current Reference Spread specified in the Collateral Quality Table
under the heading “Moody’s Weighted Average Spread” as most recently notified by
the Servicer to the Trustee in accordance with this Agreement, in each case as
of such date of determination.

“Mortgage” means the mortgage, deed of trust or other instrument creating a Lien
on a Mortgaged Property, including the Assignment of Leases and Rents related
thereto.

“Mortgage Note” means the note or other evidence of indebtedness of an Obligor
under a Real Estate Loan conveyed to the Issuer pursuant to the Loan Sale
Agreement, together with all riders and amendments thereto.

 

49



--------------------------------------------------------------------------------

“Mortgaged Property” means the underlying real property and any improvements
thereon on which a Lien is granted to secure a Real Estate Loan.

“Net Purchased Loan Balance” means, as of any date of determination, an amount
equal to (i) the sum of (a) the aggregate Outstanding Loan Balance of all Loans
conveyed by the Originator to the Trust Depositor under the Loan Sale Agreement
prior to such date and (b) the aggregate Outstanding Loan Balance of all Loans
acquired by the Issuer other than from the Trust Depositor prior to such date
minus (ii) the aggregate Outstanding Loan Balance of all Loans repurchased by
the Originator (other than Ineligible Loans) pursuant to Section 2.09(a),
substituted pursuant to Section 2.04 or sold to an Affiliate of the Issuer
pursuant to Section 2.05 prior to such date.

“NewStar” means NewStar Financial, Inc., a Delaware corporation, together with
its successors in interest.

“NewStar CP Funding LLC” means NewStar CP Funding LLC, a Delaware limited
liability company and a wholly owned subsidiary of NewStar.

“Nonrecoverable Advance” means any Scheduled Payment Advance or Servicing
Advance, as applicable, previously made in respect of a Loan or any Related
Property that, as determined by the Servicer in its reasonable, good faith
judgment, will not be ultimately recoverable from subsequent payments or
collections with respect to the applicable Loan including, without limitation,
payments or reimbursements from the related Obligor, Insurance Proceeds,
Released Mortgaged Property Proceeds or Liquidation Proceeds on or in respect of
such Loan or Related Property; provided however, that for purposes of the
Servicer’s ability to reimburse itself for Nonrecoverable Advances pursuant to
Section 5.09(c) and clause 2 of Section 7.05(a), Scheduled Payment Advances of
interest made in respect of Delinquent Loans shall be deemed not to be
Nonrecoverable Advances.

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

“Note Break-Even Loss Rate” means, with respect to any class of Notes rated by
S&P, at any time, the maximum percentage of defaults that the Current Portfolio
or the Proposed Portfolio, as applicable, can sustain such that, after giving
effect to S&P assumptions on recoveries and timing and to the priority of
payments with respect to the Notes, will result in sufficient funds remaining
for the ultimate payment of principal of and interest on such class of Notes in
full by its stated maturity date and the timely payment of interest on such
class of Notes.

“Note Distribution Account” means the interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

“Note Interest Rate” means, as the context requires, any of the Class A-1 Note
Interest Rate, the Class A-2 Note Interest Rate, the Class B Note Interest Rate,
the Class C Note Interest Rate, the Class D Note Interest Rate or the Class E
Note Interest Rate.

“Note Register” shall have the meaning provided in Section 4.02(a) of the
Indenture.

 

50



--------------------------------------------------------------------------------

“Noteholders” means each Person in whose name a Note is registered in the Note
Register.

“Noteless Loan” means a Loan with respect to which (i) the related Underlying
Loan Agreement does not require the Obligor to execute and deliver an Underlying
Note to evidence the indebtedness created under such Loan and (ii) no Underlying
Notes are outstanding with respect to the portion of the Loan transferred to the
Issuer.

“Notes Loss Differential” means, with respect to any class of Notes rated by
S&P, at any time, the rate calculated by subtracting the Class Scenario Loss
Rate at such time from the Note Break-Even Loss Rate for such class of Notes at
such time.

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

“OCC” means the Office of the Comptroller of the Currency.

“Offered Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes and the Class D Notes.

“Offering Memorandum” means the Offering Memorandum dated June 1, 2007, prepared
in connection with the offer and sale of the Offered Notes.

“Officer’s Certificate” means a certificate delivered to the Trustee signed by
the Chief Executive Officer, Chief Investment Officer, Chief Financial Officer
or a Managing Director of, the designated manager of the Trust Depositor or of
the Servicer, or by a Responsible Officer of the Owner Trustee (or another
Person), on behalf of the Issuer, as required by this Agreement or any other
Transaction Document.

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Trust Depositor or the Servicer,
including Winston & Strawn LLP or other counsel reasonably acceptable to the
Owner Trustee or the Trustee, as the case may be.

“Optional Redemption” means a redemption of the Notes pursuant to Section 10.03
of the Indenture.

“Optional Repurchase” means a repurchase of the Notes pursuant to Section 10.01
of the Indenture.

“Original Principal Amount“ means, as of any date of determination (i) on or
prior to the Commitment Termination Date, the original principal amount of each
class of Notes (other than the Class A-2 Notes) on the Closing Date, and with
respect to the Class A-2 Notes, the Maximum Class A-2 Commitment thereof and
(ii) after the Commitment Termination Date (and after giving effect to any Draw
on such date), the Outstanding Principal Balance of each class of Notes, in each
case as of such date of determination unless otherwise expressly required in the
context used.

 

51



--------------------------------------------------------------------------------

“Originator” shall have the meaning provided in the Preamble.

“Outstanding” shall have the meaning provided in Section 1.01 of the Indenture.

“Outstanding Loan Balance” of a Loan means the excess of (a) the sum, without
duplication, of (i) the outstanding principal amount of such Loan or portion
thereof transferred to the Issuer as of the Closing Date or the Cut-Off Date, as
applicable, or, if the Loan is acquired by the Issuer for a purchase price which
is less than 90% of the outstanding principal amount of such Loan or portion
thereof transferred to the Issuer as of the Closing Date or the Cut-Off Date, as
applicable, then the purchase price paid by the Issuer therefor plus (ii) the
principal amount advanced by the Issuer with respect to any Revolving Loan or
Delayed Draw Term Loan on or after the Closing Date, as applicable, over (b) all
Principal Collections received on such Loan, or portion thereof, since the
Closing Date or the related Cut-Off Date, as applicable; provided that for all
purposes other than (x) determining the Transfer Deposit Amount with respect to
a Loan, (y) the calculations prescribed by Sections 2.09(b) and (c), and (z) the
determination of the Cumulative Charged-Off Amount, any Charged-Off Loan will be
deemed to have an Outstanding Loan Balance equal to zero; provided further that
for any Permitted PIK Loan, the Outstanding Loan Balance of such Permitted PIK
Loan shall not include any Accreted Interest with respect thereto.

“Outstanding Principal Balance” means, as of any date of determination and with
respect to any Notes other than the Class A-2 Notes, the original principal
amount of such Notes on the Closing Date, as reduced by all amounts paid by the
Issuer with respect to such principal amount up to such date, and with respect
to the Class A-2 Notes, the outstanding principal amount thereof as of such date
of determination unless otherwise expressly required in the context used. For
the avoidance of doubt, the Outstanding Principal Balance of the Class A-2 Notes
shall not be deemed reduced to zero under the Indenture prior to the Commitment
Termination Date when no outstanding principal amount then exists with respect
thereto so long as any Class A-2 Commitments remain outstanding with respect
thereto. For purposes of calculating the Outstanding Principal Balance in
connection with distributions to be made on a Distribution Date, the Servicer
shall include as a supplement to the Quarterly Report provided to the Trustee
and to the Backup Servicer prior to each Distribution Date (i) any adjustments
to the Outstanding Principal Balance of the Class A-2 Notes arising after the
end of the related Due Period and before the related Distribution Date which
will be taken into account in determining any pro rata distributions on such
Distribution Date and (ii) the effect of such adjustments on the related pro
rata distributions, which supplement to the related Quarterly Report shall be
posted on the Trustee’s internet website.

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

“Participated Loans” means the Loans in which the Issuer holds a Participation
interest as of the Closing Date or the related Cut-Off Date (if after the
Closing Date), as the case may be.

 

52



--------------------------------------------------------------------------------

“Participation” means an undivided 100% participation interest granted by the
Originator in and to the Participated Loans and all Related Property therefor.

“Paying Agent” shall have the meaning provided in Section 3.03 of the Indenture
and Section 3.09 of the Trust Agreement.

“Permitted Investments” means negotiable instruments or securities or other
investments (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a Clearing Agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature by their terms on or prior to the
Distribution Date immediately following such date of determination, and (c) that
evidence:

(i) direct obligations of, and obligations fully guaranteed as to full and
timely payment by, the United States (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the United States);

(ii) demand deposits, time deposits or certificates of deposit of depository
institutions or trust companies incorporated under the laws of the United States
or any state thereof and subject to supervision and examination by federal or
state banking or depository institution authorities; provided, however, that at
the time of the Issuer’s investment or contractual commitment to invest therein,
the commercial paper, if any, and short-term unsecured debt obligations (other
than such obligation whose rating is based on the credit of a Person other than
such institution or trust company) of such depository institution or trust
company shall have a credit rating from each Rating Agency in the Highest
Required Investment Category granted by such Rating Agency, which, in the case
of Fitch, shall be “F1+”;

(iii) commercial paper, or other short term obligations, having, at the time of
the Issuer’s investment or contractual commitment to invest therein, a rating in
the Highest Required Investment Category granted by each Rating Agency, which,
in the case of Fitch, shall be “F1+”;

(iv) demand deposits, time deposits or certificates of deposit that are fully
insured by the FDIC and either have a rating on their certificates of deposit or
short-term deposits from Moody’s, S&P and Fitch of “P-1”, “A-1+” and “F1+”,
respectively;

(v) notes that are payable on demand or bankers’ acceptances issued by any
depository institution or trust company referred to in clause (ii) above;

(vi) investments in taxable money market funds or other regulated investment
companies having, at the time of the Issuer’s investment or contractual
commitment to invest therein, a rating of the Highest Required Investment
Category from Moody’s, S&P and Fitch or otherwise subject to satisfaction of the
Rating Agency Condition;

 

53



--------------------------------------------------------------------------------

(vii) time deposits (having maturities of not more than 90 days) by an entity
the commercial paper of which has, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category granted by each Rating Agency;

(viii) Eligible Repurchase Obligations with a rating acceptable to the Rating
Agencies, which, in the case of Fitch, shall be “F1+” and in the case of S&P
shall be “A-1”; or

(ix) any negotiable instruments or securities or other investments subject to
satisfaction of the Rating Agency Condition.

Permitted Investments shall not include any instrument, security or investment
(1) which, if purchased at a price (excluding accrued interest) in excess of
100% of par, is subject to substantial non-credit risk as determined by the
Servicer in its reasonable business judgment, (2) the S&P rating of which
includes a “p”, “pi”, “q”, “r” or “t” subscript, (3) subject to a tender offer
or other offer to exchange such instruments, security or investment for cash or
another instrument, security or investment, (4) is an interest only security or
mortgage backed security or (5) any security subject to withholding tax if owned
by the Issuer (unless the issuer thereof is required to make “gross up” payments
to the Issuer covering the full amount of withholding tax). The Trustee may
purchase or sell to itself or an Affiliate, as principal or agent, the Permitted
Investments described above.

“Permitted Liens” means

(i) with respect to the interest of the Originator, the Trust Depositor and the
Issuer in the Loans included in the Collateral: (a) Liens in favor of the Trust
Depositor created pursuant to the Loan Sale Agreement and transferred to the
Issuer pursuant hereto, (b) Liens in favor of the Issuer created pursuant to
this Agreement, (c) Liens in favor of the Trustee created pursuant to the
Indenture and/or this Agreement, and (d) Liens, if any, which have priority over
first priority perfected security interests in the Loans or any portion thereof
under the UCC or any other Applicable Law; and

(ii) with respect to the interest of the Originator, the Trust Depositor and the
Issuer in the other Collateral (including any Related Property):
(a) materialmen’s, warehousemen’s, mechanics’ and other Liens arising by
operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith, (b) purchase money security interests in
certain items of equipment, (c) Liens for state, municipal and other local taxes
if such taxes shall not at the time be due and payable or the validity or amount
thereof is currently being contested by an appropriate Person in good faith by
appropriate proceedings, (d) other customary Liens permitted with respect
thereto consistent with the Credit and Collection Policy or the Servicing
Standard, (e) Liens in favor of the Trust Depositor created by the Originator
and transferred by the Trust Depositor to the Issuer pursuant to this Agreement,
(f) Liens in favor of the Issuer created pursuant to this Agreement, (g) Liens
in favor of the Trustee created pursuant to the Indenture and/or this Agreement,
(h) Liens which have priority over first priority perfected security interests
in the Collateral or any portion thereof under the UCC or any other Applicable
Law, and (i) with respect to Agented Loans and Third Party Agented Loans, Liens
in favor of the lead agent, the collateral agent or the paying agent on behalf
of all holders of indebtedness of such Obligor under the related facility.

 

54



--------------------------------------------------------------------------------

“Permitted PIK Loan” means a Loan that requires the Obligor to pay only a
portion of the accrued and unpaid interest in cash on a current basis, the
remainder of which is deferred and paid later together with interest thereon as
a lump sum and is treated as Interest Collections at the time it is received,
and carries a current cash pay interest rate of not less than LIBOR plus
2.5% per annum.

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Portfolio Acquisition and Disposition Requirements” means, with respect to any
acquisition (whether by purchase or substitution) or disposition of a Loan, each
of the following conditions: (a) such Loan, if being acquired by the Issuer, is
an Eligible Loan; (b) such Loan is being acquired or disposed of in accordance
with the terms and conditions set forth in this Agreement; (c) the acquisition
or disposition of such Loan does not result in a reduction or withdrawal of the
then-current rating issued by any Rating Agency on any class of Notes then
outstanding; and (d) such Loan is not being acquired or disposed of for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes.

“Portfolio Criteria” means the criteria set forth below:

(a) the S&P CDO Monitor Test is satisfied;

(b) the Fitch Weighted Average Rating Factor is less than or equal to 30.0;

(c) the Moody’s Weighted Average Rating Factor Test is satisfied;

(d) the Moody’s Weighted Average Spread Test is satisfied and the S&P Weighted
Average Spread Test is satisfied;

(e) the Diversity Test is satisfied;

(f) the Weighted Average Life Test is satisfied;

(g) the Weighted Average Coupon equals or exceeds 9.0%;

(h) the Moody’s Weighted Average Recovery Rate Test is satisfied;

(i) the S&P Weighted Average Recovery Rate Test is satisfied;

(j) the Class A-2 Funding Test is satisfied;

 

55



--------------------------------------------------------------------------------

(k) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Fixed Rate Loans;

(l) not more than 25% of the Aggregate Outstanding Pool Balance may consist of
Floating Prime Rate Loans;

(m) not more than 20% of the Aggregate Outstanding Pool Balance may consist of
Second Lien Loans and Subordinated Loans;

(n) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Subordinated Loans;

(o) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Loans that pay interest less frequently than quarterly but at least annually;

(p) Loans (other than Charged-Off Loans) with a Moody’s Rating of “Caa1” or
lower together with Loans that do not have a Moody’s Rating do not exceed 15% of
the Aggregate Outstanding Pool Balance;

(q) Loans (other than Charged-Off Loans) with an S&P Rating of “CCC+” or lower
together with Loans that do not have an S&P Rating do not exceed 25% of the
Aggregate Outstanding Pool Balance;

(r) not more than 10% of the Aggregate Outstanding Pool Balance may consist of
Loans to Obligors organized under the laws of, or all or substantially all of
the assets of which are located in, any country other than the United States;

(s) the sum of the Outstanding Loan Balances of Loans to Obligors organized
under the laws of, or all or substantially all of the assets of which are
located in, Group I Countries, Group II Countries or Group III Countries may not
exceed 5% of the Aggregate Outstanding Pool Balance;

(t) not more than 2.5% of the Aggregate Outstanding Pool Balance may consist of
Loans to a single Obligor organized under the laws of, or all or substantially
all of the assets of which are located in, a Group II Country or a Group III
Country;

(u) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Real Estate Loans and Structured Loans;

(v) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Broadly Syndicated Loans;

(w) not more than 3% of the Aggregate Outstanding Pool Balance may consist of
Loans to a single Obligor;

(x) not more than 5% of the Aggregate Outstanding Pool Balance may consist of
Qualified Participated Loans;

 

56



--------------------------------------------------------------------------------

(y) not more than 7.5% of the Aggregate Outstanding Pool Balance may consist of
DIP Loans; provided that the aggregate Outstanding Loan Balance of all DIP Loans
of any single Obligor shall not exceed 2% of the Aggregate Outstanding Pool
Balance;

(z) not more than 10% of the Aggregate Outstanding Pool Balance may consist of
Larger Middle Market Loans;

(aa) the sum of (i) the aggregate minimum outstanding principal balance of
Revolving Loans under the Underlying Loan Agreements with respect to Revolving
Loans and (ii) the aggregate Exposure Amounts with respect to Delayed Draw Term
Loans shall not exceed 20% of the Aggregate Outstanding Pool Balance; and

(bb) not more than 15% of the Aggregate Outstanding Pool Balance may consist of
Loans (other than Charged-Off Loans) with a Moody’s Rating of “Caa1” or lower
and an S&P Rating of “CCC+” or lower or Loans that do not have either a rating
or a rating estimate from each Rating Agency.

Compliance with the above criteria will be determined, in the case of a
Measurement Date relating to any Additional Loan or Substitute Loan, after
giving effect to the acquisition or substitution of all Additional Loans or
Substitute Loans, as applicable, on such date.

“Pre-Qualifying Conditions” has the meaning specified in Annex B hereto.

“Prepayments” means any and all (a) full prepayments, including prepayment
premiums, on or with respect to a Loan (including, with respect to any Loan and
any Due Period, any Scheduled Payment, Finance Charge or portion thereof that is
due in a subsequent Due Period that the Servicer has received and expressly
permitted the related Obligor to make in advance of its scheduled due date, and
that will be applied to such Scheduled Payment on such due date),
(b) Liquidation Proceeds, and (c) Insurance Proceeds.

“Principal and Interest Account” means the interest bearing trust account so
designated and established and maintained pursuant to Section 7.03(a).

“Principal Collection Account” means a sub-account of the Principal and Interest
Account established and maintained pursuant to Section 7.03(a).

“Principal Collections” means amounts deposited into the Principal and Interest
Account in respect of (i) net proceeds received from the sale of the Offered
Notes (after purchasing the Initial Loans from the Originator and after
deducting fees and expenses of the offering of the Notes, organization expenses
of the Issuer and the initial deposit to the Reserve Fund) and (ii) payments
received on or after the Closing Date in the case of the Initial Loans and the
applicable Cut-Off Date in the case of any Additional Loans or Substitute Loans
on account of principal on the Loans, including:

(a) the principal portion of:

(i) any Scheduled Payments and Prepayments; and

 

57



--------------------------------------------------------------------------------

(ii) any amounts received (1) in connection with the purchase or repurchase of
any Loan and the amount of any adjustment for Substitute Loans and (2) as
Scheduled Payment Advances that the Servicer determines to make;

(b) Curtailments and, during the Ramp-Up Period and the Reinvestment Period,
Liquidation Proceeds other than Required Liquidation Proceeds;

(c) all Sale Proceeds not attributable to accrued interest or Sale Premium;

(d) amounts previously deposited in accordance with the procedures for the
substitution of Loans that have not been applied to purchase one or more
Substitute Loans within 90 days after their deposit into the Principal
Collection Account; provided that prior to the expiration of 90 days from the
date of their deposit in the Principal Collection Account, such amounts shall be
deemed not to constitute Principal Collections for purposes of the requirement
that all Principal Collections then held in the Principal Collection Account be
transferred to the Note Distribution Account on each Distribution Date; and

(e) all other amounts not specifically included in Interest Collections.

“Priority of Payments” means, collectively, the payments made on each
Distribution Date in accordance with Section 7.05(a) and Section 7.05(b).

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes all rights to payment with respect to any insurance relating to such
Collateral.

“Proposed Portfolio” means the portfolio (measured by the outstanding principal
balance and treating Revolving Loans and Delayed Draw Term Loans as fully
funded) of (a) the Loans, (b) Principal Collections held as cash and
(c) Permitted Investments purchased with Principal Collections resulting from
the repurchase, maturity or other disposition of Loan or a proposed acquisition
of an Additional Loan or substitution of a Substitute Loan, as the case may be.

“Pro Rata Distribution Date” means any Distribution Date other than a Sequential
Distribution Date.

“Purchase Agreement” means the Purchase Agreement, dated June 5, 2007 among the
Initial Purchasers, the Trust Depositor, the Issuer and NewStar, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.

“Qualified Institution” means (a) the corporate trust department of the Trustee
or the corporate trust department of Wachovia Bank, National Association, or
(b) a depository institution organized under the laws of the United States or
any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank), (i)(A) that has either (1) a long-term unsecured debt
rating acceptable to the Rating Agencies, which, in the case of S&P, shall be
“AA–“, in the case of Fitch, shall be “AA–“ and in the case of Moody’s, shall be
“Aa3” or (2) a short-term unsecured debt rating or certificate of deposit rating
acceptable to the Rating Agencies, which, in the case of S&P, shall be “A-1+”,
in the case of Fitch, shall be “F1+”, and in the case of Moody’s, shall be
“P-1”, (B) the

 

58



--------------------------------------------------------------------------------

parent corporation, if such parent corporation guarantees the obligations of the
depository institution, of which has either (1) a long-term unsecured debt
rating acceptable to the Rating Agencies, which, in the case of S&P, shall be
“AA–“, in the case of Fitch, shall be “AA–“ and in the case of Moody’s, shall be
“Aa3” or (2) a short-term unsecured debt rating or certificate of deposit rating
acceptable to the Rating Agencies, which, in the case of S&P, shall be “A-1+”,
in the case of Fitch, shall be “F1+” and in the case of Moody’s, shall be “A-1”,
or (C) otherwise satisfies the Rating Agency Condition, and (ii) whose deposits
are insured by the FDIC and satisfies the Rating Agency Condition.

“Qualified Participated Loan” means a Participated Loan (including any
Participation in a Traditional Middle Market Loan, Large Middle Market Loan,
Larger Middle Market Loan and Broadly Syndicated Loan) acquired from an
institution that is rated at least “A” by S&P and “A2” by Moody’s at the time of
sale.

“Qualified Second Lien Loan” means any Second Lien Loan: (a) which has a
Loan-to-Value of not greater than 70%; (b) as to which the ratio, for the
related Obligor, of (x) the sum of (i) the maximum availability (as provided in
the applicable loan documentation) of such Loan as of the date of its
origination plus (ii) the maximum availability under all other indebtedness of
the related Obligor which ranks either senior to, or pari passu with, such Loan
to (y) such Obligor’s EBITDA (or similar term as defined in the related
Underlying Loan Agreements) for the twelve calendar months preceding such date
shall not exceed (I) in the case of Obligors in the media and telecommunications
industries, 6.5:1.0 and (II) in the case of all other Obligors, 4.5:1.0; and
(c) with respect to which the Underlying Loan Agreement (i) contains a limit on
the amount of first-lien senior debt which may be incurred by the related
Obligor, (ii) preserves enforcement rights (subject to a standstill period as
permitted by clause (iii)(x) below) for the second lien lender after a default
under the related Underlying Loan Agreement, and (iii) contains either or both
(x) a standstill period, if any, applicable to the holders of such Second Lien
Loan of not longer than 180 days following delivery of a notice of default under
the loan agreement governing the senior indebtedness of such Obligor (provided
that the second lien lender or agent may by prohibited from exercising
enforcement rights after such standstill period if the first lien lender or
agent has exercised enforcement rights), and/or (y) provisions requiring the
consent of the holders of such Second Lien Loan to release of all or
substantially all of the Related Property securing such Loan unless the majority
of the proceeds of the disposition of such Related Property are used to repay
the indebtedness which is senior to or pari passu with such Second Lien Loan, or
to repay such Second Lien Loan.

“Quarterly Report” has the meaning provided in Section 9.02.

“Ramp-Up Period” means the period commencing on the Closing Date and ending on
the Effective Date.

“Rating Agency” means each of S&P, Moody’s and Fitch, so long as such Persons
maintain a rating on any of the Offered Notes; and if any of S&P, Moody’s or
Fitch no longer maintains a rating on any of the Offered Notes, such other
nationally recognized statistical rating organization, if any, selected by the
Trust Depositor.

 

59



--------------------------------------------------------------------------------

“Rating Agency Condition” means, with respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, that
each applicable Rating Agency shall have notified the Trust Depositor, the
Servicer, the Owner Trustee and the Trustee in writing that such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions will not result in a Ratings Effect.

“Rating Criteria” has the meaning provided in Section 1.01 of the Indenture.

“Ratings Confirmation Failure” shall have the meaning provided in
Section 2.06(i).

“Ratings Effect” means, with respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, a reduction
or withdrawal of the then-current rating issued by a Rating Agency with respect
to any outstanding Class of Notes as a result of such action or series of
related actions or the consummation of such proposed transaction or series of
related transactions.

“Real Estate Loan” means any Loan for which the underlying Related Property
consists primarily of real property owned by the Obligor and is evidenced by a
Mortgage Note.

“Record Date” means, for book-entry Notes, the day that is 15 calendar days
preceding the applicable Distribution Date, the Repurchase Date or the
Refinancing Date, as applicable, and for the definitive Notes, the last Business
Day of the calendar month preceding the related Distribution Date, the
Repurchase Date or the Refinancing Date, as applicable.

“Records” means all Loan and other documents, books, records and other
information (including without limitation, computer programs, tapes, disks, data
processing software and related property and rights) executed in connection with
the origination or acquisition of the Loans or maintained with respect to the
Loans and the related Obligors that the Originator or the Servicer have
generated, in which the Originator, the Trust Depositor, the Issuer, the Trustee
or the Servicer have acquired an interest pursuant to the Transfer and Servicing
Agreements or in which the Originator, the Trust Depositor, the Issuer, the
Trustee or the Servicer have otherwise obtained an interest to the extent
transferable, and subject to any confidentiality and/or transferability
restrictions.

“Redemption Date” means any Distribution Date on or after the Distribution Date
occurring in May 2011 and designated as such by the Issuer in connection with an
Optional Redemption.

“Redemption Price” means, in connection with an Optional Redemption, pursuant to
Section 10.03 of the Indenture, an amount equal to the sum of, without
duplication, (i) the then Outstanding Principal Balance of each class of Offered
Notes and the Class E Notes to be redeemed plus accrued and unpaid interest
thereon to but excluding the Redemption Date and all other amounts accrued and
unpaid with respect thereto; plus (ii) any accrued and unpaid Class A-2 Breakage
Costs, Class A-2 Increased Costs and Class A-2 Commitment Fee; plus (iii) all
administrative and other fees, expenses, advances and other amounts accrued and
payable or reimbursable in accordance with the Priority of Payments (including
fees and expenses, if any, incurred by the Trustee and the Servicer in
connection with any sale of Loans in connection with an Optional Redemption).

 

60



--------------------------------------------------------------------------------

“Reference Banks” means leading banks selected by the Trustee and engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

“Reference Date” means the day of each month that is the fifth Business Day
prior to a Distribution Date.

“Reference Spread” means, initially 3.50%, or such other percentage set forth in
the Collateral Quality Table under the heading “Moody’s Weighted Average Spread”
that has been most recently specified by the Servicer in a notice to the Trustee
as the level that will apply for purposes of determining compliance with the
Moody’s Weighted Average Spread Test, the Diversity Test and the Moody’s
Weighted Average Rating Factor Test; provided that no such specification shall
be effective unless, on the date of such notice and immediately after giving
effect to such specification, the Moody’s Weighted Average Rating of the Loans
in the Collateral is equal to or less than, and the Diversity Score is equal to
or greater than, the number specified in the applicable column in the Collateral
Quality Table opposite the specified Reference Spread.

“Refinancing” means a refinancing of the Offered Notes and Class E Notes
pursuant to Section 10.04 of the Indenture.

“Refinancing Date” means the Distribution Date on or after the Distribution Date
occurring in May, 2010 designated as such by the Issuer in connection with a
Refinancing.

“Refinancing Price” means an amount equal to the sum of (i) the then Outstanding
Principal Balance of each Class of Offered Notes and the Class E Notes plus
accrued and unpaid interest thereon to but excluding the Refinancing Date and
all other amounts accrued and unpaid with respect thereto, plus (ii) with
respect to the Class A-2 Notes, any accrued and previously unpaid Class A-2
Breakage Costs, Class A-2 Increased Costs and Class A-2 Commitment Fee, plus
(iii) all administrative and other fees, expenses, advances and other amounts
then accrued and payable or reimbursable in accordance with the Priority of
Payments (excluding any amounts payable to the Class F Noteholder or to the
Certificateholder).

“Registered” means, with respect to any debt obligation, a debt obligation that
was issued after July 18, 1984 and that is in registered form for purposes of
the Code.

“Reinvestment Period” means the period beginning on the Effective Date and
terminating on the earlier to occur of (a) the Business Day preceding the
Distribution Date in May, 2013, (b) an Event of Default, or (c) the Distribution
Date following the date on which the Servicer notifies the Trustee in writing
that, in light of the composition of the Loans, general market conditions and
other factors, the Servicer (in its sole discretion) has determined that
investments in Additional Loans within the foreseeable future would either be
impractical or not beneficial; provided that, (i) if the Reinvestment Period
terminates as described in clause (a), the Reinvestment Period may not be
extended without the consent of the Servicer and the Majority Noteholders and
satisfaction of the Fitch Rating Condition and the S&P Rating Condition with
respect to the extension of the Reinvestment Period; and (ii) if the
Reinvestment Period terminates as a result of the occurrence of an Event of
Default, the Reinvestment Period may not be reinstated unless (w) the event
giving rise to such termination has been cured or waived, (x) no other events
that would terminate the Reinvestment Period have occurred, (y) the Servicer and
the Majority Noteholders have consented to such reinstatement and (z) the Fitch
Rating Condition and the S&P Rating Condition have been satisfied with respect
to the reinstatement of the Reinvestment Period.

 

61



--------------------------------------------------------------------------------

“Related Property” means, with respect to any Loan and as applicable in the
context used, the interest of the Obligor, or the interest of the Originator,
Trust Depositor or Issuer under the Loan, in any property or other assets
designated and pledged or mortgaged as collateral to secure repayment of such
Loan (including, without limitation, Mortgaged Property and/or a pledge of the
stock, membership or other ownership interests in the Obligor), including all
Proceeds from any sale or other disposition of such property or other assets.

“Released Mortgaged Property Proceeds” means, as to any Loan secured by a
Mortgaged Property, the proceeds received by the Servicer in connection with
(a) a taking of an entire Mortgaged Property by exercise of the power of eminent
domain or condemnation or (b) any release of part of the Mortgaged Property from
the Lien of the related Mortgage, whether by partial condemnation, sale or
otherwise, which is not released to the Obligor, the grantor or another creditor
in accordance with Applicable Law, the governing documents, the Credit and
Collection Policy, the Servicing Standard and this Agreement, net of costs with
respect thereto.

“Repossessed Property” means items of Related Property taken in the name of the
Issuer as a result of legal action enforcing the Lien on the Related Property
resulting from a default on the related Loan.

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

“Repurchase Date” means the Distribution Date designated as such by the Issuer
in connection with an Optional Repurchase.

“Repurchase Price” means, in the case of a repurchase of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the sum of (i) the then
Outstanding Principal Balance of each Class of Offered Notes and the Class E
Notes to be repurchased plus accrued and unpaid interest thereon to but
excluding the Repurchase Date and all other amounts accrued and unpaid with
respect thereto, plus (ii) any accrued and previously unpaid Class A-2 Breakage
Costs, Class A-2 Increased Costs and Class A-2 Commitment Fee, plus (iii) all
administrative and other fees, expenses, advances and other amounts then accrued
and payable or reimbursable in accordance with the Priority of Payments
(including fees and expenses, if any, incurred by the Trustee and the Servicer
in connection with any sale of Loans in connection with a repurchase).

“Required Distributable Amount” means, for any Distribution Date, the sum of the
Additional Principal Amount for such Distribution Date plus the Required Reserve
Amount for such Distribution Date.

“Required Liquidation Proceeds” means, for any Distribution Date during the
Ramp-Up Period and the Reinvestment Period, the lesser of (i) an amount equal to
the Required Distributable Amount for such Distribution Date minus the Interest
Distributable Amount for such Distribution Date and (ii) the amount of
Liquidation Proceeds, if any, on deposit in the Principal Collection Account on
the last day of the Due Period immediately preceding such Distribution Date,
which Required Liquidation Proceeds shall be deemed to constitute Interest
Collections for all purposes hereunder as of the end of the Due Period
immediately preceding such Distribution Date.

 

62



--------------------------------------------------------------------------------

“Required Loan Documents” means, with respect to:

(a) all Loans in the aggregate:

(i) a blanket assignment of all of the Originator’s and Trust Depositor’s right,
title and interest in and to all Related Property securing the Loans at any time
transferred to the Issuer, including without limitation, all rights under
applicable guarantees and Insurance Policies, such assignment shall be in the
name of “U.S. Bank National Association, its successors and assigns, as Trustee
under the Indenture, dated as of June 5, 2007 relating to NewStar Commercial
Loan Trust 2007-1”;

(ii) irrevocable powers of attorney of the Originator, the Trust Depositor and
the Issuer to the Trustee to execute, deliver, file or record and otherwise deal
with the Related Property for the Loans at any time transferred to the Issuer.
The powers of attorney will be delegable by the Trustee to the Servicer and any
Successor Servicer and will permit the Trustee or its delegate to prepare,
execute and file or record UCC financing statements and notices to insurers;

(iii) blanket UCC-1 financing statements in respect of the Loans to be
transferred to the Issuer as Collateral and naming the Issuer and the Trustee,
as assignee of the Issuer, as “Secured Party” and the Trust Depositor as the
“Debtor”;

(b) for each Loan:

(i) (x) other than in the case of a Noteless Loan or a Participated Loan, the
original or, if accompanied by a “lost note” affidavit and indemnity, a copy of,
the Underlying Note, endorsed by the prior holder of record either in blank or
to the Trustee (and evidencing an unbroken chain of endorsements from the prior
holder thereof evidenced in the chain of endorsements to the Trustee), with any
endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, its successors and assigns, as Trustee under the Indenture, dated
as of June 5, 2007, relating to NewStar Commercial Loan Trust 2007-1”, and
(y) in the case of a Noteless Loan or a Participated Loan, (A) a copy of each
transfer document or instrument relating to such Noteless Loan or a Participated
Loan evidencing the assignment of such Noteless Loan or Participated Loan to the
Originator, from the Originator to the Trust Depositor and from the Trust
Depositor either to the Trustee or in blank, and (B) a copy of the related
credit agreement, note purchase agreement or sale and servicing agreement (or
equivalent agreement), as applicable, together with, to the extent in the
possession of the Originator or reasonably available to the Originator, copies
of all other documents and instruments described in clauses (b)(ii), (iii) and
(iv) hereof with respect to such Noteless Loan or Participated Loan;

(ii) other than in the case of a Noteless Loan, originals or copies of each of
the following, to the extent applicable to the related Loan: any related loan
agreement, credit agreement, note purchase agreement, security agreement (if
separate from

 

63



--------------------------------------------------------------------------------

any Mortgage), Mortgage, sale and servicing agreement, acquisition agreement,
subordination agreement, intercreditor agreement or similar instruments,
guarantee, Insurance Policy, assumption or substitution agreement or similar
material operative document, in each case together with any amendment or
modification thereto, as set forth on the Loan Checklist;

(iii) other than in the case of a Noteless Loan or a Participated Loan, if any
Loan (other than an Agented Loan or a Third Party Agented Loan) is secured by a
Mortgage:

(x) either (A) the original Mortgage, the original Assignment of Leases and
Rents, if any, and the originals of all intervening assignments, if any, of the
Mortgage and Assignments of Leases and Rents with evidence of recording thereon,
(B) copies thereof certified by the Servicer by closing counsel or by a title
company or escrow company to be true and complete copies thereof where the
originals have been transmitted for recording until such time as the originals
are returned by the public recording office or (C) copies certified by the
public recording offices where such documents were recorded to be true and
complete copies thereof in those instances where the public recording offices
retain the original or where the original recorded documents are lost; and

(y) an Assignment of Mortgage and of any other material recorded security
documents (including any Assignment of Leases and Rents) in recordable form,
executed by the prior holder of record, in blank or to the Trustee (and
evidencing an unbroken chain of assignments from the prior holder of record to
the Trustee), with any assignment to the Trustee to be in the following form:
“U.S. Bank National Association, its successors and assigns, as Trustee under
the Indenture, dated as of June 5, 2007, relating to NewStar Commercial Loan
Trust 2007-1”;

(iv) other than in the case of a Noteless Loan, a Participated Loan, a Third
Party Agented Loan or a Subordinated Loan, either (x) copies of the UCC-1
financing statements, if any, and any related continuation statements, showing
the Obligor, as debtor and the Originator as secured party or (y) copies of any
such financing statements certified by the Servicer to be true and complete
copies thereof in instances where the original financing statements have been
sent to the appropriate public filing office for filing; and

(v) a copy of the related Loan Checklist.

“Required Reserve Amount” means, with respect to each Distribution Date, an
amount equal to the Outstanding Loan Balance of each Delinquent Loan.

“Reserve Fund” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.01.

“Responsible Officer” means, when used with respect to (a) the Owner Trustee or
the Trustee, any officer assigned to the Corporate Trust Office (and, with
respect to the Trustee, the CDO Group), including any Chief Executive Officer,
President, Executive Vice

 

64



--------------------------------------------------------------------------------

President, Vice President, Assistant Vice President, Secretary, any Assistant
Secretary, any trust officer or any other officer of the Owner Trustee or the
Trustee customarily performing functions similar to those performed by any of
the above designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and (b) the Trust
Depositor, the Issuer, the Originator or the Servicer, the Chief Executive
Officer, Chief Investment Officer, Chief Financial Officer or any Managing
Director thereof who is also a Servicing Officer of such Person or of the
designated manager of such Person, as applicable.

“Reuters Screen LIBOR01” means the display page currently so designated on the
Reuters Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

“Revolving Loan” means a Loan that is a line of credit arising from an extension
of credit by the Originator to or on behalf of an Obligor with a commitment that
is fixed pursuant to the terms of the related Required Loan Documents.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“S&P CDO Monitor” means the dynamic, analytical computer program provided by S&P
to the Servicer and the Trustee within 30 days after the Closing Date for the
purpose of estimating the default risk of Loans.

“S&P CDO Monitor Test” means the test that will be satisfied on any Measurement
Date on and after the date on which the S&P CDO Monitor Test is provided to the
Servicer and the Trustee if after giving effect (i) to the levels relating
thereto as most recently notified by the Servicer to the Trustee in accordance
with this Agreement and (ii) to the substitution of a Substitute Loan, the
acquisition of an Additional Loan or the sale of a Loan (or any combination of
the foregoing), as the case may be, on such Measurement Date the Notes Loss
Differential of the Proposed Portfolio is positive, or if the Notes Loss
Differential of the Proposed Portfolio is negative prior to giving effect to
such substitution, acquisition or sale, as the case may be, the extent of
compliance is improved after giving effect to the substitution of a Substitute
Loan or the acquisition of an Additional Loan, as applicable. The S&P CDO
Monitor Test will be considered improved if the Notes Loss Differential of the
Proposed Portfolio is greater than the corresponding Notes Loss Differential of
the Current Portfolio. In the event such test is updated or otherwise modified
by S&P after the Closing Date, the “S&P CDO Monitor Test” shall mean such test
as so updated or otherwise modified.

 

65



--------------------------------------------------------------------------------

“S&P Priority Category Recovery Rate” means, with respect to any Loan, unless
otherwise specified by S&P, the percentage specified in the table below:

 

S&P Priority Category

 

Recovery Rate

First Lien Loan   57.5% Qualified Second Lien Loan   47% Second Lien Loans, up
to an aggregate of Outstanding Loan Balances of Second Lien Loans of less than
or equal to 15% of the Aggregate Outstanding Pool Balance   38% Second Lien
Loans, representing the aggregate of Outstanding Loan Balances of Second Lien
Loans in excess of 15% of the Aggregate Outstanding Pool Balance   21%
Subordinated Loan   23% Real Estate Loan (whole loan)   50% Real Estate Loan
(senior B-note loan)   35% Real Estate Loan (subordinated B-note loan)   30%
Structured Loan   as assigned by S&P

“S&P Rating” means, with respect to any Loan, for determining the S&P Rating as
of any Measurement Date:

(i) if there is an issuer credit rating of the Obligor of such Loan, or the
guarantor who unconditionally and irrevocably guarantees such Loan, then the S&P
Rating shall be such rating (regardless of whether there is a published rating
by S&P on such Loan in the Collateral);

(ii) if there is no issuer credit rating of the Obligor and no other security or
obligation of the Obligor is rated by S&P, then the Issuer may apply to S&P for
a corporate credit estimate after the acquisition of such Loan, which shall be
its S&P Rating; provided that pending receipt from S&P of such estimate, the
Servicer may assign an initial S&P Rating to the Loan which rating shall be
valid for a period not exceeding 90 days and following such period, such initial
S&P Rating shall be deemed to be “CCC-”; provided further that the Servicer may
request an extension of the initial S&P Rating, the granting of which extension
shall be at S&P’s sole discretion;

(iii) if there is no issuer credit rating of the Obligor and such Loan is not
rated by S&P, but another security or obligation of the Obligor is rated by S&P
and the Issuer does not obtain a S&P Rating for such Loan pursuant to clause
(ii) above, then the S&P Rating of such Loan shall be the issuer credit rating
or shall be determined as follows: (A) if there is a rating on a senior secured
obligation of the Obligor, then the S&P Rating of such Loan shall be one rating
subcategory below such rating; (B) if

 

66



--------------------------------------------------------------------------------

there is a rating on a senior unsecured obligation of the Obligor, then the S&P
Rating of such Loan shall equal such rating; and (C) if there is a rating on a
subordinated obligation of the Obligor, then the S&P Rating of such Loan shall
be one rating subcategory above such rating;

(iv) if there is no issuer credit rating of the Obligor published by S&P and
such Loan is not rated by S&P and no other security or obligation of the Obligor
is rated by S&P and the Issuer does not obtain a S&P Rating for such Loan
pursuant to clause (ii) above, then the S&P Rating of such Loan shall be
determined as follows: If such Loan has a public rating by Moody’s or Fitch,
then the S&P Rating of such Loan shall be (A) one rating subcategory below the
S&P equivalent of the rating assigned by (x) Moody’s if such Loan is rated
“Baa3” or higher by Moody’s or (y) Fitch if such Loan is rated “BBB-” or higher
by Fitch, and (B) two rating subcategories below the S&P equivalent of the
rating assigned by (x) Moody’s if such Loan is rated “Bal” or lower by Moody’s
or (y) Fitch if such Loan is rated “BB+” or lower by Fitch; provided that not
more than 10% (or such higher percentage as S&P may specify in writing to the
Issuer and the Trustee from time to time) of the Aggregate Outstanding Pool
Balance may be deemed to have a S&P Rating based on a rating assigned by Moody’s
or Fitch as provided in this clause; and

(v) if (A) the S&P Rating previously provided for a Loan expires 13 months after
issuance without such S&P Rating being renewed, (B) the Servicer fails to
provide S&P with requested materials in connection with obtaining an S&P Rating
for a Loan or (C) no other rating for such Loan applies by operation of clauses
(i)-(iv) above, the applicable Loan will be deemed to have an S&P Rating of
“CCC-” (unless otherwise determined by S&P in its sole discretion).

“S&P Rating Condition” means, with respect to any action or series of related
actions or proposed transaction or series of proposed transactions, that S&P
shall have notified the Trust Depositor, the Servicer, the Owner Trustee and the
Trustee in writing that such action or series of related actions or the
consummation of such proposed transaction or series of related transactions will
not result in a reduction or withdrawal of the then-current rating issued by S&P
with respect to any outstanding class of Notes as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

“S&P Spread-Recovery Table” means the table attached hereto as Exhibit P that is
used in determining, for the Loans included in the Loan Pool as of any date of
determination after receipt of the S&P CDO Monitor by the Servicer and the
Trustee, compliance with the S&P CDO Monitor Test, the S&P Weighted Average
Spread Test and the S&P Weighted Average Recovery Rate Test. As further detailed
in the definitions of S&P CDO Monitor Test, S&P Weighted Average Spread Test and
S&P Weighted Average Recovery Rate Test, the testing levels required to
establish compliance with such tests will be determined based on the levels most
recently certified by the Servicer in a notice to the Trustee at least two
Business Days prior to any date of determination as the levels that will apply
for purposes of determining compliance with such tests. The Servicer will
specify in such notice the row number of the S&P Spread-Recovery Table
corresponding to such levels. On the Effective Date and at any time a new row
number is selected in the S&P

 

67



--------------------------------------------------------------------------------

Spread-Recovery Table, the Servicer will notify S&P as to the levels that will
apply for purposes of determining compliance with the S&P CDO Monitor Test, the
S&P Weighted Average Spread Test and the S&P Weighted Average Recovery Rate
Test.

“S&P Weighted Average Recovery Rate” means, as of any Measurement Date, the
percentage (rounded up to the first decimal place) obtained by dividing (a) the
sum of the products obtained by multiplying the Outstanding Loan Balance of each
Loan by its S&P Priority Category Recovery Rate, by (b) the aggregate
Outstanding Loan Balance of all Loans owned by the Issuer as of such date.

“S&P Weighted Average Recovery Rate Test” means a test that will be satisfied,
as of any date of determination after receipt by the Servicer and the Trustee of
the S&P CDO Monitor, if the S&P Weighted Average Recovery Rate is equal to or
greater than the number specified in the S&P Spread-Recovery Table under the
heading “S&P Weighted Average Recovery Rate” as most recently notified by the
Servicer to the Trustee in accordance with this Agreement.

“S&P Weighted Average Spread Test” means a test that will be satisfied, as of
any date of determination after receipt by the Servicer and the Trustee of the
S&P CDO Monitor, if the Weighted Average Spread is equal to or greater than the
number specified in the S&P Spread-Recovery Table under the heading “S&P
Weighted Average Spread” as most recently notified by the Servicer to the
Trustee in accordance with this Agreement.

“SAIF” means the Savings Association Insurance Fund, or any successor thereto.

“Sale Premium” means, with respect to any Loan sold pursuant to the this
Agreement, the excess, if any, of the applicable Sale Proceeds (exclusive of
accrued interest and of any amounts reimbursable to the Servicer therefrom
pursuant to Section 7.03(h)) over the greater of (i) the Outstanding Loan
Balance of such Loan at the time of sale and (ii) the purchase price of such
Loan.

“Sale Proceeds” means all proceeds received as a result of sales of Loans (other
than Charged-Off Loans) pursuant to this Agreement, net of any sales, brokerage
and related administrative or sales expenses of the Servicer or the Trustee in
connection with any such sale.

“Scheduled Payment” means, with respect to any Loan, each payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after (a) in the case of the Initial Loans, the Closing Date or (b) in
the case of Additional Loans or Substitute Loans, the related Cut–Off Date, as
adjusted pursuant to the terms of the related Underlying Note and/or Required
Loan Documents.

“Scheduled Payment Advance” means, with respect to any Distribution Date, the
amounts, if any, deposited by the Servicer in the Principal and Interest Account
for such Distribution Date in respect of Scheduled Payments (or portions
thereof) pursuant to Section 5.09.

“Second Lien Loan”: means a Loan (or portion thereof) that (i) is not (and by
its terms is not permitted to become) subordinate in right of payment to any
other debt for borrowed money incurred by the Obligor under the Loan, other than
a First Lien Loan, and (ii) is secured by a valid and perfected security
interest or lien on specified collateral securing the Obligor’s obligations
under such

 

68



--------------------------------------------------------------------------------

Loan, which security interest or lien is not by its terms subordinate to the
security interest or lien securing any other debt for borrowed money other than
a First Lien Loan on such specified collateral; provided, however, that with
respect to clauses (i) and (ii) above, such right of payment, security interest
or lien may be subordinate to customary permitted liens, such as, but not
limited to, tax liens.

“Securities” means the Notes and the Certificate, or any of them.

“Securities Act” means the Securities Act of 1933, as amended.

“Securityholders” means, collectively, the Holders of the Notes and the
Certificateholder.

“Senior Servicing Fee” shall have the meaning provided in Section 5.11.

“Sequential Distribution Date” means any Distribution Date (a) following the
occurrence of a Servicer Default, an Event of Default, a Downgrade Event, the
existence of any Class D Accrued Payable, the Sequential Pool Condition, or a
Ratings Confirmation Failure, (b) on which the Interest Distributable Test is
not satisfied, (c) on which the Caa1 Excess Condition is not satisfied or (d) on
which the CCC Excess Condition is not satisfied; provided that in the case of a
Sequential Distribution Date arising due to a Ratings Confirmation Failure, only
the first Distribution Date following such Ratings Confirmation Failure and each
subsequent Distribution Date prior to the earlier of (i) the date on which the
Effective Date Ratings Confirmation is delivered and (ii) the date on which the
Outstanding Principal Balance of each Class of Offered Notes has been reduced to
zero shall be a Sequential Distribution Date.

“Sequential Pool Condition” means a condition that will be satisfied following
the Reinvestment Period, as of the first Distribution Date on or after the date
on which the Aggregate Outstanding Loan Balance is less than 50% of the Expected
Maximum Aggregate Outstanding Loan Balance.

“Servicer” means initially NewStar, or its successors in interest, until any
Servicer Transfer hereunder or the resignation or permitted assignment by the
Servicer and, thereafter, means the Successor Servicer appointed pursuant to
Article VIII with respect to the duties and obligations required of the Servicer
under this Agreement.

“Servicer Default” shall have the meaning specified in Section 8.01.

“Servicer Transfer” shall have the meaning specified in Section 8.02(b).

“Servicing Advances” means, all reasonable and customary “out-of-pocket” costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of the Related Property, (b) any enforcement or
judicial proceedings, including foreclosures, (c) the management and liquidation
of the Foreclosed Property or Repossessed Property, (d) compliance with its
obligations under this Agreement and the other Transaction Documents, and
(e) services rendered in connection with the liquidation of a Loan (other than
Liquidation Expenses), for all of which costs and expenses the Servicer is
entitled to reimbursement with interest thereon as provided in this Agreement.

 

69



--------------------------------------------------------------------------------

“Servicing Fee” shall have the meaning provided in Section 5.11.

“Servicing File” means, for each Loan, the following documents or instruments:

(a) copies of each of the Required Loan Documents;

(b) with respect to any Real Estate Loan:

(i) the originals or copies of any environmental indemnity agreement;

(ii) the Appraisal or Appraisals relating to the related Mortgaged Property;

(iii) any Environmental Site Assessment in the possession of the Servicer
relating to the related Mortgaged Property;

(c) any other portion of the Loan File which is not part of the Required Loan
Documents.

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Trustee by the Servicer, as the same may be amended from time to time.

“Servicing Standard” means, with respect to any Loans included in the
Collateral, to service and administer such Loans in accordance with the
Underlying Loan Agreements and all customary and usual servicing practices
(A) which are consistent with the higher of: (x) the customary and usual
servicing practices that a prudent loan investor or lender would use in
servicing loans like the Loans for its own account, and (y) the same care,
skill, prudence and diligence with which the Servicer services and administers
loans for its own account or for the account of others; (B) with a view to
maximize the value of the Loans; and (C) without regard to: (1) any relationship
that the Servicer or any Affiliate of the Servicer may have with any Obligor or
any Affiliate of any Obligor, (2) the Servicer’s obligations to incur servicing
and administrative expenses with respect to a Loan, (3) the Servicer’s right to
receive compensation for its services hereunder or with respect to any
particular transaction, (4) the ownership by the Servicer or any Affiliate of
any Loans, (5) the ownership, servicing or management for others by the Servicer
of any other Loans or property by the Servicer or (6) any relationship that the
Servicer or any Affiliate of the Servicer may have with any holder of mezzanine
loans of the Obligor with respect to such Loans.

“Servicing Transfer Costs” means, costs and expenses, if any, incurred by the
Trustee, or by the Backup Servicer, or by the Successor Servicer for costs and
expenses associated with the transfer of servicing to the Successor Servicer,
which shall not exceed $100,000 in the aggregate for any given servicing
transfer.

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person

 

70



--------------------------------------------------------------------------------

does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

“SPE Obligor” means an Obligor that is organized as a special purpose entity and
is not an operating company.

“Special Redemption” means, with respect to any Distribution Date during the
Reinvestment Period, the payment of the Special Redemption Amount by the Issuer
following written notice delivered by the Servicer to the Trustee on or before
the related Reference Date that:

(a) (i) any Principal Collections have remained on deposit in the Principal
Collections Account for at least 90 days from the date of their deposit to that
account, and (ii) the Servicer has elected not to apply those amounts to the
Class A-2 Funding Account or to reduce the Outstanding Principal Balance of the
Class A-2 Notes; and

(b) the amounts described in the preceding clause (a) equal or exceed $1,000,000
in the aggregate.

“Special Redemption Amount” means those amounts to be distributed pursuant to a
Special Redemption and in accordance with the priority of payments set forth in
Section 7.05 (b)(I).

“Specified Amendment” means, with respect to any Loan, any waiver, modification,
amendment or variance of such Loan which does not constitute a Material
Modification of the type specified in clause (ii) of the definition thereof and
which affects any term of such Loan in a manner that would:

(a) modify the amortization schedule with respect to such Loan in a manner that
(i) reduces the dollar amount of any Scheduled Payment by more than 20%,
(ii) postpones any Scheduled Payment by more than two payment periods or
(iii) causes the weighted average life of the applicable Loan to increase by
more than 10%; or

(b) reduce or increase the cash interest rate payable by the Obligor thereunder
by more than 100 basis points (excluding any increase in an interest rate
arising by operation of a default or penalty interest clause under a Loan or as
a result of an increase in the interest rate index for any reason other than
such amendment, waiver or modification); or

(c) extend the stated maturity date of such Loan by more than 24 months;
provided that any such extension shall be deemed not to have been made until the
business day following the original stated maturity date of such Loan; provided,
further, that such extension shall not cause the weighted average life of such
Loan to increase by more than 10%; or

(d) release any party from its obligations under such Loan, if such release
would have a material adverse effect on the Loan; or

(e) reduce the principal amount thereof.

 

71



--------------------------------------------------------------------------------

“Stated Maturity” means September 30, 2022.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.

“Structured Loan” means a Loan (which may be documented in legal form consistent
with either a loan or a security) which arises from an extension of credit to an
Obligor (including SPE Obligors), in connection with which the cash flows,
priority of payment provisions, determinations of credit enhancement levels,
performance triggers and legal opinions are consistent with those for issuances
of asset backed loans or asset backed securities, as applicable, involving
similar underlying pools of assets with similar characteristics as the specified
pool of assets collateralizing such Structured Loan.

“Subordinated Loan” means any Loan which is by its terms (or is expressly
permitted by its terms to become) subordinate in right of payment to any First
Lien Loan or Second Lien Loan (including any Qualified Second Lien Loan) or
other senior obligation of the Obligor of such Loan.

“Subordinated Servicing Fee” shall have the meaning provided in Section 5.11.

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Additional Loan or
Substitute Loan, as the case may be, transferred to the Issuer from time to
time.

“Subservicer” means any direct or indirect wholly owned subsidiary of NewStar
that NewStar has identified as a subservicer or additional collateral agent or
any other Person with whom the Servicer has entered into a Subservicing
Agreement and who satisfies the requirements set forth in Section 5.02(b) of
this Agreement in respect of the qualification of a Subservicer.

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Trustee.

“Substitute Loan” means one or more Eligible Loans transferred by the Originator
to the Trust Depositor and by the Trust Depositor to the Issuer under and in
accordance with Section 2.04 and identified in the related Addition Notice.

“Substitute Loan Assets” means any assets acquired by the Issuer in connection
with a substitution of one or more Substitute Loans pursuant to Section 2.04,
which assets shall include the Trust Depositor’s right, title and interest in
the following:

(i) the Substitute Loans listed in the related Subsequent List of Loans, all
payments paid in respect thereof and all monies due, to become due or paid in
respect thereof accruing on and after the applicable Cut-Off Date and all
Liquidation Proceeds and recoveries thereon, in each case as they arise after
the applicable Cut-Off Date;

 

72



--------------------------------------------------------------------------------

(ii) all security interests and Liens and Related Property subject thereto from
time to time purporting to secure payment by Obligors under such Loans;

(iii) all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

(iv) all collections and records (including Computer Records) with respect to
the foregoing;

(v) all documents relating to the applicable Loan Files; and

(vi) all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loans being transferred to the Issuer pursuant to Section 2.04, the accuracy of
each of the following statements as of the related Cut-Off Date for each such
Loan:

(a) the Outstanding Loan Balance of such Substitute Loan or, if more than one
Substitute Loan will be added in replacement of a Loan to be reassigned by the
Issuer to the Trust Depositor, the sum of the Outstanding Loan Balances of such
Substitute Loans, is not less than that of the Loan identified on the related
Addition Notice as the Loan to be reassigned by the Issuer to the Trust
Depositor and reconveyed to the Originator in exchange for such Substitute Loan
or Loans;

(b) no selection procedures believed by the Originator or the Trust Depositor to
be adverse shall have been employed in the selection of such Loan being
substituted from the Originator’s portfolio; and

(c) all actions or additional actions (if any) necessary to perfect the security
interest and assignment of such Substitute Loan and Related Property to the
Trust Depositor, the Issuer, and the Trustee shall have been taken as of or
prior to the related Cut-Off Date.

“Substitution Event” shall have occurred if a Loan then held by the Issuer and
identified in the related Addition Notice is one of (a) a Charged-Off Loan,
(b) a Loan that has a covenant default, (c) a Delinquent Loan, (d) a Loan that
becomes subject to a Material Modification, (e) a Loan that becomes subject to a
Specified Amendment or (f) the subject of a breach of a representation or
warranty under this Agreement or other provision, which breach or other
provision, in the absence of a substitution of a Substitute Loan for such Loan
pursuant to Section 2.04, would require the payment of a Transfer Deposit Amount
to the Issuer in respect of such Loan pursuant to Section 11.01; provided that
the occurrence of a Substitution Event with respect to a Loan shall be subject
to the limits set forth in Section 2.09; and provided further that in the case
of clause (f) above, the Trust Depositor and Originator will be required to
repurchase such Loan (or, at their option, substitute for such Loan).

 

73



--------------------------------------------------------------------------------

“Substitution Period” shall have the meaning provided in Section 2.04(a)(ii)(3).

“Successor Backup Servicer” shall have the meaning provided in Section 8.10(a).

“Successor Servicer” shall have the meaning provided in Section 8.02(b).

“Tape” shall have the meaning provided in Section 5.15(b)(ii).

“Termination Notice” shall have the meaning provided in Section 8.02(a).

“Term Loan” means a loan that is a closed-end extension of credit by the
Originator to an Obligor which may be fully funded or partially funded at the
closing thereof, and which provides for full amortization of the principal
thereof prior to or upon maturity.

“Third Party Agented Loan” means, with respect to any Loan, (a) the Loan is
originated by a Person other than the Originator as part of a syndicated loan
transaction which has been fully consummated prior to such Loan becoming part of
the Collateral, (b) upon the sale of the Loan under the Transfer and Servicing
Agreements to the Issuer, the Required Loan Documents shall have been delivered
to the Trustee, (c) the Issuer, as assignee of the Loan, has all of the rights
and obligations of the Originator which have been transferred by the Originator
with respect to such Loan and the Originator’s right, title and interest in and
to the Related Property, (d) the Loan is secured by an undivided interest in the
Related Property that also secures and is shared by, on a pro rata basis, all
other holders of such Obligor’s indebtedness of equal priority issued in such
syndicated loan transaction, and (e) the third party Loan originator (or an
affiliate thereof) is the lead agent, collateral agent and paying agent for all
lenders in such syndicated loan transaction and receives payment directly from
the Obligor thereof on behalf of such lenders.

“Three Month Index Maturity” shall have the meaning provided in Section 7.06.

“Three Month LIBOR” means LIBOR for the Three Month Index Maturity.

“Traditional Middle Market Loan” means any Loan issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in the facility) of $125,000,000 or less, including for purposes of
this definition the maximum available amount of commitments under any Revolving
Loans and Delayed Draw Term Loans.

“Transaction Account Property” means the Transaction Accounts, all amounts and
investments held from time to time in any Transaction Account (whether in the
form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise), and all proceeds of the foregoing.

“Transaction Accounts” means, collectively, the Principal and Interest Account
(including the Principal Collection Account and Interest Collection Account),
the Reserve Fund, the Note Distribution Account, the Class A-2 Funding Account
and the Certificate Account, or any of them.

 

74



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the Loan Sale Agreement, the Class A-2 Purchase Agreement, the
Purchase Agreement, the Joinder Agreement, the Notes, the Certificate, any fee
letters, any UCC financing statements filed pursuant to the terms of the
Transaction Documents, and any additional document the execution of which is
necessary or incidental to carrying out the terms of, or which is identified as
a “Transaction Document” in, the foregoing documents, all as such documents are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

“Transfer and Servicing Agreements” means collectively this Agreement, the
Indenture and the Loan Sale Agreement.

“Transfer Deposit Amount” means, on any date of determination with respect to
any Loan, an amount equal to the sum of the Outstanding Loan Balance of such
Loan, together with accrued interest thereon through such date of determination
at the Loan Rate provided for thereunder, and any outstanding Scheduled Payment
Advances and Servicing Advances thereon that have not been waived by the
Servicer entitled thereto.

“Trust Agreement” means the original Trust Agreement, dated as of May 15, 2007,
between the Trust Depositor and the Owner Trustee, as amended and restated by
the Amended and Restated Trust Agreement, dated on or about June 5, 2007,
between the Trust Depositor and the Owner Trustee, as such agreement may be
further amended, modified, waived, supplemented or restated from time to time.

“Trust Depositor” shall have the meaning provided in the Preamble.

“Trust Estate” shall have the meaning provided in the Trust Agreement.

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

“Trustee Fee” shall have the meaning provided in the fee letter, dated as of the
date hereof, between the Issuer and the Trustee.

“Trustees” means the Owner Trustee and the Trustee, or any of them individually
as the context may require.

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

“Underlying LIBOR Rate” means, with respect to any Loan, “LIBOR” (or similar
definition) as determined in accordance with the Underlying Loan Agreement
related to such Loan.

“Underlying Loan Agreement” means each single lender or multi-lender commercial
loan or credit agreements or other debt agreements or instruments customary for
the applicable type of Loan originated or acquired by NewStar.

“Underlying Note” means the one or more promissory notes executed by an Obligor
evidencing a Loan.

 

75



--------------------------------------------------------------------------------

“Underlying Prime Rate” means, with respect to any Loan, the “prime rate” or
“base rate” as determined in accordance with the Underlying Loan Agreement
related to such Loan.

“United States” means the United States of America.

“USD-LIBOR-Reference Banks” shall have the meaning provided in Section 7.06(a).

“Valuation” means, with respect to any Loan, a valuation of the fair market
value of such Loan established by reference to (i) a third-party pricing service
such as LoanX or LPC or other service selected by the Servicer in accordance
with the Servicing Standard; provided that if a fair market value is available
from more than one pricing service the highest such value so obtained shall be
used, or (ii) if data for such Loan is not available from such a pricing
service, an analysis performed by an Approved Valuation Firm to establish a fair
market value of such Loan which reflects the price that would be paid by a
willing buyer to a willing seller of such Loan in an expedited sale on an
arm’s-length basis.

“Warehouse Facilities” means initially, the Funding I Transaction, the Citigroup
Warehouse Transaction, the IXIS Warehouse Transaction and any similar
collateralized financing facility the Originator and the Servicer may enter into
after the Closing Date.

“Weighted Average Coupon” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of the products determined by multiplying the Outstanding
Loan Balance of each Fixed Rate Loan (excluding Charged-Off Loans and Delinquent
Loans) in the Collateral as of such Measurement Date by the current Loan Rate on
such Loan, and (b) the denominator of which is the sum of the Outstanding Loan
Balances of all Fixed Rate Loans (excluding Charged-Off Loans and Delinquent
Loans) in the Collateral as of such Measurement Date; provided that for purposes
of this definition: (1) no contingent payment of interest will be included in
such calculation; (2) any stated coupon shall exclude any portion of the
interest that is currently being deferred in violation of the terms of the
related Underlying Loan Documents; and (3) Loans that are Charged-Off Loans and
Delinquent Loans will be included in the calculations described herein if, as of
such Measurement Date, such Loans are paying in full current interest pursuant
to the terms of their respective Underlying Note or, if a Noteless Loan,
pursuant to the terms of the related Underlying Loan Agreement.

“Weighted Average Life” means, as of any Measurement Date, the number obtained
by dividing (a) the sum of the products obtained by multiplying (i) the Average
Life at such time of each Loan (excluding Charged-Off Loans) by (ii) the
Outstanding Loan Balance of such Loan (plus the Exposure Amount, if any, in
respect of any Revolving Loan or Delayed Draw Term Loan) by (b) the Aggregate
Outstanding Loan Balance (excluding Charged-Off Loans) as of such date.

“Weighted Average Life Test” means a test that will (a) be satisfied as of any
Measurement Date during the Ramp-Up Period and the Reinvestment Period if the
Weighted Average Life is less than the Maximum Weighted Average Life, and
(b) will be deemed satisfied at all times after the Reinvestment Period.

“Weighted Average Spread” means, as of any Measurement Date, a fraction
(expressed as a percentage and rounded up to the next 0.001%), (a) the numerator
of which is the sum of (i) the sum of the products determined by multiplying the
Outstanding Loan

 

76



--------------------------------------------------------------------------------

Balance of each Floating Rate Loan (excluding Charged-Off Loans and Delinquent
Loans) in the Collateral as of such Measurement Date by the stated spread above
or below LIBOR of the current Loan Rate applicable to such Loan and (ii) the
products determined by multiplying (1) the Exposure Amount of each Revolving
Loan and Delayed Draw Term Loan, (2) the related commitment fee on such Exposure
Amount and (3) the Class A-2 Funding Ratio, and (b) the denominator of which is
the sum of (i) the sum of the Outstanding Loan Balances of all Floating Rate
Loans (excluding Charged-Off Loans and Delinquent Loans) in the Collateral as of
such Measurement Date and (ii) the amount on deposit in the Class A-2 Funding
Account on such date; provided that for purposes of this definition, (1) no
contingent payment of interest will be included in such calculation; (2) any
Loan Rate shall exclude any portion of the interest that is currently being
deferred in violation of the terms of the related Loan Documents; (3) in the
case of Loan Rate for a Floating Rate Loan not expressed as a stated spread
above or below LIBOR (including Floating Prime Rate Loans), the stated spread to
LIBOR relating to such Loan shall be calculated on any Measurement Date by the
Servicer in its sole discretion on behalf of the Issuer by subtracting LIBOR
from the Loan Rate of such Loan; (4) Loans that are Charged-Off Loans and
Delinquent Loans will be included in the calculations described herein if, as of
such Measurement Date, such Loans are paying in full current interest pursuant
to the terms of their respective Underlying Note or, in the case of a Noteless
Loan, the Underlying Loan Agreement; and (5) with respect to Permitted PIK
Loans, only that portion of the accrued and unpaid interest that is payable in
cash on a current basis will be included in the calculation.

“Zone” means the zone number specified by the Servicer with respect to the
Collateral Quality Table and corresponding to the Aggregate Outstanding Pool
Balance as of the applicable date of determination, in the table below; provided
that the Aggregate Outstanding Pool Balance shall be equal to or less than the
Aggregate Outstanding Pool Balance corresponding to the applicable Zone in the
table below.

 

Zone

   Aggregate Outstanding
Pool Balance

1

   $ 525,000,000

2

   $ 550,000,000

3

   $ 575,000,000

4

   $ 600,000,000

Section 1.02. Usage of Terms.

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation”.

 

77



--------------------------------------------------------------------------------

Section 1.03. Section References.

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

Section 1.04. Calculations.

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

Section 1.05. Accounting Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States.

ARTICLE II.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

Section 2.01. Creation and Funding of Issuer; Transfer of Loan Assets.

(a) The Issuer has been created pursuant to the terms and conditions of the
Trust Agreement, upon the execution and delivery of the Trust Agreement and the
filing by the Owner Trustee of an appropriately completed Certificate of Trust
(as defined in the Trust Agreement) under the Statutory Trust Statute. The Trust
Depositor, as settlor of the Issuer, shall fund and convey assets to the Issuer
pursuant to the terms and provisions hereof. The Issuer shall be administered
pursuant to the provisions of this Agreement and the Trust Agreement for the
benefit of the Securityholders. The Owner Trustee is hereby specifically
recognized by the parties hereto as empowered to conduct business dealings on
behalf of the Issuer in accordance with the terms hereof and of the Trust
Agreement. The initial Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer and the Owner Trustee in
accordance with Section 5.02(g) and Section 5.02(h). The Servicer is hereby
specifically recognized by the parties hereto as empowered to perform the duties
and obligations required to be performed by the Servicer under the Transaction
Documents.

(b) Subject to and upon the terms and conditions set forth herein, the Trust
Depositor hereby sells, transfers, assigns, sets over and otherwise conveys to
the Issuer, for a purchase price consisting of $546,000,000 in cash (less the
amount of the deposit made on the date hereof to the Reserve Fund pursuant to
Section 7.01(e) and placement expenses and certain other expenses associated
with the initial offer and sale of the Notes the proceeds of which represent
consideration paid by the Issuer herein), $29,100,000 in aggregate principal
amount of the Class E Note, $24,900,000 in aggregate principal amount of the
Class F Note and the Certificate, all the right, title and interest of the Trust
Depositor in and to the Initial Loan Assets.

 

78



--------------------------------------------------------------------------------

To the extent the purchase price paid to the Trust Depositor for any Loan is
less than the fair market value of such Loan, the difference between such fair
market value and the purchase price shall be deemed to be a capital contribution
made by the Trust Depositor to the Issuer on the Closing Date in the case of the
Initial Loans and as of the related Cut-Off Date in the case of any Additional
Loans or Substitute Loans.

(c) The Originator and the Trust Depositor each acknowledge with respect to
itself that the representations and warranties of the Originator in the Loan
Sale Agreement and of the Trust Depositor in Section 3.01 through Section 3.04
will run to and be for the benefit of the Issuer and the Trustees, and the
Issuer and the Trustees may enforce directly (without joinder of the Trust
Depositor when enforcing against the Originator), the repurchase obligations of
the Originator or Trust Depositor, as applicable, with respect to breaches of
such representations and warranties as set forth in the Loan Sale Agreement or
in this Agreement.

(d) The sale, transfer, assignment, set-over and conveyance of the Loan Assets
by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Trust Depositor or the Issuer of any obligation of the Originator as lead agent,
collateral agent or paying agent under any Agented Note. The Trust Depositor
also hereby assigns to the Issuer all of the Trust Depositor’s right, title and
interest (but none of its obligations) under the Loan Sale Agreement, including
but not limited to the Trust Depositor’s right to exercise the remedies created
by the Loan Sale Agreement.

(e) The Originator, Trust Depositor and Issuer intend and agree that (i) the
transfer of the Loan Assets to the Trust Depositor under the Loan Sale Agreement
and the transfer of the Loan Assets to the Issuer hereunder are intended to be a
sale, conveyance and transfer of ownership of the Loan Assets, as the case may
be, rather than the mere granting of a security interest to secure a borrowing
and (ii) such Loan Assets shall not be part of the Originator’s or the Trust
Depositor’s estate in the event of a filing of a bankruptcy petition or other
action by or against such Person under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, such transfers are
deemed to be a mere granting of a security interest to secure indebtedness, the
Originator shall be deemed to have granted (and as of the Closing Date hereby
grants to) the Trust Depositor and the Trust Depositor shall be deemed to have
granted (and as of the Closing Date hereby grants to) the Issuer, as the case
may be, a perfected first priority security interest in all right, title and
interest of the Originator or of the Trust Depositor, respectively, in such Loan
Assets and this Agreement shall constitute a security agreement under Applicable
Law, securing the repayment of the purchase price paid hereunder, the
obligations and/or interests represented by the Securities, in the order and
priorities, and subject to the other terms and conditions of, this Agreement,
the Indenture and the Trust Agreement, together with such other obligations or
interests as may arise hereunder and thereunder in favor of the parties hereto
and thereto.

(f) If any such transfer of the Loan Assets is deemed to be the mere granting of
a security interest to secure a borrowing, the Trust Depositor may, to secure
the Trust Depositor’s own borrowing under this Agreement (to the extent that the
transfer of the Loan Assets thereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i)

 

79



--------------------------------------------------------------------------------

all or a portion of the Loan Assets pledged to Trust Depositor by the Originator
and with respect to which the Trust Depositor has not released its security
interest at the time of such pledge and assignment, and (ii) all proceeds
thereof. Such repledge and reassignment may be made by Trust Depositor with or
without a repledge and reassignment by Trust Depositor of its rights under any
agreement with the Originator, and without further notice to or acknowledgment
from the Originator. The Originator waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by this Agreement.

(g) The Trust Depositor and the Issuer acknowledge and agree (and the Trustee is
hereby directed to acknowledge and does acknowledge) that, solely for
administrative convenience, any assignment agreement required to be executed and
delivered in connection with the transfer of a Loan in accordance with the terms
of related Underlying Loan Agreements may reflect that the Originator is
assigning such Loan directly to the Issuer. Nothing in such assignment
agreements shall be deemed to impair the transfers of the Loan Assets by the
Originator to the Trust Depositor in accordance with the terms of the Loan Sale
Agreement and the subsequent transfer of the Loan Assets by the Trust Depositor
to the Issuer in accordance with the terms hereof.

Section 2.02. Conditions to Transfer of Initial Loan Assets to Issuer.

On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and
Trustee each of the documents, certificates and other items as follows:

(a) a certificate of an officer of the Originator substantially in the form of
Exhibit C hereto;

(b) copies of resolutions of the Board of Directors of the Originator, the
Servicer and the designated manager of the Trust Depositor or of the Executive
Committee of the Board of Directors of the Originator, the Servicer and the
designated manager of the Trust Depositor approving the execution, delivery and
performance of this Agreement and the transactions contemplated hereunder,
certified in each case by the Secretary or an Assistant Secretary of the
Originator, the Servicer and designated manager of the Trust Depositor;

(c) officially certified evidence dated within 30 days of the Closing Date of
due formation and good standing of the Originator under the laws of the State of
Delaware;

(d) the initial List of Loans, certified by an officer of the Trust Depositor,
together with an Assignment substantially in the form of Exhibit A (along with
the delivery of any instruments and Loan Files as required under Section 2.08);

(e) a certificate of an officer of the designated manager of the Trust Depositor
substantially in the form of Exhibit B hereto;

 

80



--------------------------------------------------------------------------------

(f) a letter from KPMG or another nationally recognized accounting firm,
addressed to the Originator and the Trust Depositor (with a copy to the Trustee,
Moody’s, Fitch and S&P), stating that such firm has reviewed a sample of the
Initial Loans and performed specific procedures for such sample with respect to
certain loan terms and that identifies those Initial Loans that do not conform;

(g) officially certified evidence dated within 30 days of the Closing Date of
due organization and good standing of the Trust Depositor under the laws of the
State of Delaware;

(h) evidence of proper filing with appropriate offices in the State of Delaware
of UCC financing statements listing the Originator, as debtor, naming the
Trustee as total assignee and identifying the Loan Assets as collateral; and
evidence of proper filing with appropriate officer in the State of Delaware of
UCC financing statements listing the Trust Depositor, as debtor, naming the
Trustee as total assignee and identifying the Loan Assets as collateral; and
evidence of proper filing with appropriate officers in the State of Delaware of
UCC financing statements listing the Issuer and naming the Trustee as secured
party and identifying the Collateral, as collateral;

(i) an Officer’s Certificate listing the Servicer’s Servicing Officers; and

(j) a fully executed copy of each of the Transaction Documents.

Section 2.03. Acceptance by Owner Trustee.

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue to, or upon the order of, the Trust Depositor
the Certificate representing ownership of a beneficial interest in 100% of the
Issuer and the Issuer shall issue, and the Trustee shall authenticate, to, or
upon the order of, the Trust Depositor the Notes secured by the Collateral. The
Owner Trustee hereby acknowledges its acceptance, on behalf of the Issuer, of
the Initial Loan Assets, and declares that it shall maintain such right, title
and interest in the Loan Assets in accordance with the terms of this Agreement
and the Trust Agreement upon the trust herein and therein set forth.

Section 2.04. Conveyance of Substitute Loans.

(a) (i) Subject to Sections 2.01(d) and (e) and, as applicable, the satisfaction
of the conditions set forth in Section 2.04(d), the Originator may, at its
option (but shall not be obligated to) either:

(1) contemporaneously convey to the Trust Depositor one or more Loans as
described in Section 2.04(b); or

(2) deposit to the Principal Collection Account the Transfer Deposit Amount with
respect to any Loan as to which a Substitution Event has occurred and then,
prior to the expiry of the Substitution Period, convey to the Trust Depositor
one or more Loans as described in Section 2.04(b) in exchange for the funds so
deposited or a portion thereof.

 

81



--------------------------------------------------------------------------------

(ii) Any substitution pursuant to this Section 2.04 shall be initiated by
delivery of written notice (a “Notice of Substitution”) to the Trustee from the
Servicer that the Originator intends to substitute a Loan pursuant to this
Section 2.04 and shall be completed prior to the earliest of:

(1) the expiration of 90 days after delivery of such notice;

(2) delivery of written notice to the Trustee from the Originator stating that
it does not intend to use any remaining deposit to acquire Substitute Loans; or

(3) in the case of a Loan which has become subject to a Material Modification,
the effective date set forth in such Material Modification (such period
described in clause (ii)(1), (2) or (3), as applicable, being the “Substitution
Period”).

(iii) Each Notice of Substitution shall specify the Loan to be substituted, the
reasons for such substitution and the Transfer Deposit Amount with respect to
the Loan. On the last day of any Substitution Period, any amounts previously
deposited in accordance with clause (a)(i)(2) above which relate to such
Substitution Period that have not been applied to purchase one or more
Substitute Loans shall be deemed to constitute Principal Collections and shall
be transferred on the next Distribution Date to the Note Distribution Account
and distributed in accordance with the Priority of Payments, as applicable;
provided that no such distribution shall be made during the Reinvestment Period
if the Special Redemption criteria are not satisfied with respect to such
amount; provided further that prior to the expiration of the related
Substitution Period any such amounts shall not be deemed to be Principal
Collections and shall remain in the Principal Collection Account until applied
to acquire Substitute Loans or distributed in accordance with the Priority of
Payments. The price paid (or, in the case of a contemporaneous conveyance of a
Substitute Loan pursuant to Section 2.04(a)(i)(1), deemed paid) by the Issuer
for any Substitute Loan shall be an amount equal to (x) in the case of a Loan
originated by the Originator, the Outstanding Loan Balance thereof, and (y) in
the case of a Loan acquired by the Originator from a third party, the purchase
price paid for such Loan, plus, in each case, accrued interest thereon.

(b) With respect to any Substitute Loans to be conveyed to the Trust Depositor
by the Originator as described in Section 2.04(a), the Originator hereby sells,
transfers, assigns, sets over and otherwise conveys to the Trust Depositor,
without recourse other than as expressly provided herein (and the Trust
Depositor shall purchase through cash payment or by exchange of one or more
related Loans released by the Issuer to the Trust Depositor on the related
Cut-Off Date), all the right, title and interest of the Originator in and to the
Substitute Loan Assets.

To the extent the purchase price paid to the Originator for any Substitute Loan
is less than the fair market value of such Substitute Loan, the difference
between such fair market value and the purchase price shall be deemed to be a
capital contribution made by the Originator to the Trust Depositor on the
relevant Cut-Off Date.

 

82



--------------------------------------------------------------------------------

(c) Subject to Sections 2.01(d) and (e) and the conditions set forth in
Section 2.04(d), the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans purchased pursuant to Sections 2.04(a)
and (b), and (ii) all other rights and property interests consisting of
Substitute Loan Assets related to such Substitute Loans (the property in clauses
(i) and (ii) above, upon such transfer, becoming part of the Collateral).

(d) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Substitute Loans and the other property and
rights related thereto described in Sections 2.04(b) and (c) only upon the
satisfaction of each of the following conditions on or prior to the related
Cut-Off Date (and the delivery of a related Addition Notice by the Trust
Depositor shall be deemed a representation and warranty by the Trust Depositor
and of the Originator that such conditions have been or will be, as of the
related Cut-Off Date, satisfied):

(i) the Trust Depositor shall have provided the Trustee with a timely Addition
Notice complying with the definition thereof contained herein (a copy of which
shall be provided to S&P promptly after it is delivered to the Trustee), which
Addition Notice shall be delivered no later than 11:00 a.m. on the related
Cut-Off Date;

(ii) there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Collateral;

(iii) after giving effect to the inclusion of the applicable Substitute Loans in
the Collateral, (x) the Portfolio Acquisition and Disposition Requirements are
satisfied, (y) the Portfolio Criteria are satisfied and (z) the Substitute Loans
being conveyed to the Issuer satisfy the Substitute Loan Qualification
Conditions; provided that (A) if any component of the Portfolio Criteria is not
satisfied prior to giving effect to the inclusion of a Substitute Loan, the
Portfolio Criteria shall be deemed satisfied with respect to such component if
the component is maintained or improved by the inclusion of such Substitute
Loan, and (B) clause (A) above shall not be applicable if, but for the operation
of such clause, such substitution would not have been permitted in light of the
Issuer’s failure to meet the new testing levels set forth in the applicable Zone
of the Collateral Quality Table as a result of the substitution of such
Substitute Loans; provided further that for purposes of determining compliance
with the Portfolio Criteria, any Substitute Loan which does not have a rating
from each Rating Agency as of the applicable Cut-Off Date will be deemed to have
an S&P Rating as determined by the Servicer in accordance with the criteria set
forth in the definition of “S&P Rating”, a Moody’s Rating of “Caa1” and a Fitch
Rating of “CCC” pending receipt of a rating estimate from the applicable Rating
Agency;

 

83



--------------------------------------------------------------------------------

(iv) the Originator and the Trust Depositor shall have delivered a Subsequent
List of Loans listing the Substitute Loans and an assignment agreement as
required by the related Underlying Loan Agreement indicating that the Issuer is
the holder of the related Substitute Loan;

(v) the Trust Depositor shall have deposited or caused to be deposited in the
Principal and Interest Account all Collections received with respect to the
Substitute Loan on and after the related Cut-Off Date;

(vi) each of the representations and warranties made by the Trust Depositor
pursuant to Sections 3.02 (including without limitation that each such
Substitute Loan is an Eligible Loan) and 3.04 applicable to the Substitute Loan
shall be true and correct as of the related Cut-Off Date;

(vii) the Originator shall bear all incidental transactions costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Cut-Off Date, indicate in its
Computer Records that ownership of the Substitute Loan identified on the
Subsequent List of Loans has been sold by the Originator to the Trust Depositor
and by the Trust Depositor to the Issuer pursuant to the Transfer and Servicing
Agreements; and

(viii) prior to such substitution the Originator shall provide written notice to
each Rating Agency; provided, however, that Fitch shall be entitled to receive
from the Originator financial statements, credit committee papers and such other
information relating to such Substitute Loan as is reasonably requested by Fitch
in connection with the proposed substitution of a Loan.

(e) Notwithstanding anything in this Section 2.04 to the contrary, any
substitution of Loans to be effected pursuant to this Section 2.04 shall be
subject to the limitations set forth in Section 2.09(b) and Section 2.09(c), if
applicable.

(f) The Servicer, the Issuer and the Trustee (at the request of the Servicer)
shall execute and deliver such instruments, consents or other documents and
perform all acts reasonably requested by the Servicer in order to effect the
transfer and release of any of the Issuer’s interests in the Loans that are
being substituted.

(g) The Servicer on behalf of the Issuer shall present each Substitute Loan
proposed to be included in the Collateral to each Rating Agency (on or prior to
the acquisition thereof in the case of S&P and within ten Business Days
following the acquisition thereof in the case of Moody’s) for review by such
Rating Agency in order that each Rating Agency may provide a rating and a
recovery rate with respect to such Loan; provided that (i) such Loan may become
a part of the Collateral prior to the Servicer’s presentment of the Loan to the
Rating Agencies as described herein, (ii) the Servicer’s failure to present a
Loan to the Rating Agencies as described herein shall not constitute an
independent breach of, or default under, this Agreement, (iii) with respect to
S&P, the recovery rate shall be determined in accordance with the S&P Priority
Category Recovery Rate and (iv) the Servicer shall have no obligation to present
a Substitute Loan to Moody’s if (1) a Moody’s Rating for such Loan has been
determined by reference to clause (h) of the definition of Moody’s Rating or
(2) such Loan has a public rating.

 

84



--------------------------------------------------------------------------------

Section 2.05. Sales of Loans.

(a) Except as otherwise expressly permitted or required by this Agreement, the
Servicer (on behalf of the Issuer) shall not sell, transfer, exchange or
otherwise dispose of any Loan; provided that on or prior to the trade date for
such sale, transfer, exchange or other disposition, if the Servicer has
certified to the Trustee that each of the conditions applicable to such sale,
transfer, exchange or other disposition set forth below has been satisfied, the
Servicer (on behalf of the Issuer) may direct the Trustee to sell, and the
Trustee shall sell in the manner directed by the Servicer for cash:

(i) during the Ramp-Up Period and the Reinvestment Period, any Loan, so long as
after giving effect to such sale the following conditions are met: (A) the sum
of the Outstanding Loan Balances and Exposure Amounts of all Loans (other than
Delinquent Loans and Charged-Off Loans) sold as described in this clause
(1) during any 12-month period does not exceed 15% of the Aggregate Outstanding
Loan Balance as of the first day of such 12-month period; (B) following any such
sale of a Loan, the Portfolio Criteria are satisfied (or, if any component of
the Portfolio Criteria was not satisfied prior to such sale, compliance with
such component of the Portfolio Criteria is maintained or improved after giving
effect to such sale, provided that this parenthetical shall not be applicable
if, but for the ability to maintain or improve compliance with such component,
such sale would not have been permitted as a result of the Issuer’s failure to
meet the new testing levels set forth in the applicable Zone of the Collateral
Quality Table as a result of such sale); (C) at the time of any such sale of a
Loan, no Rating Agency shall have withdrawn its ratings of any of the Offered
Notes; and (D) if such Loan is to be sold to an Affiliate of the Servicer or the
Issuer, the Servicer obtains either (x) bids for such Loan from three
unaffiliated loan market participants (or, if the Servicer is unable to obtain
bids from three such participants, then such lesser number of unaffiliated loan
market participants from which the Servicer can obtain bids using efforts
consistent with the Servicing Standard), or (y) if the Servicer is unable to
obtain any bids for such Loan from an unaffiliated loan market participant, a
Valuation of the Loan, (the highest bid provided by an unaffiliated loan market
participant described in clause (x) or the fair market value established by the
Valuation described in clause (y), the “Applicable Qualified Valuation”), and
the Servicer may sell such Loan to an Affiliate of the Servicer or Issuer only
if such Affiliate acquires such Loan for a price at least equal to the price
established by such Applicable Qualified Valuation; and

(ii) at any time, so long as no Servicer Default or Event of Default has
occurred and is continuing, any other Loan constituting a Charged-Off Loan or a
Delinquent Loan, so long as the following conditions are met: (A) on or prior to
the date of the proposed sale the Servicer certifies to the Trustee that it has
determined that such Loan is a Charged-Off Loan or a Delinquent Loan; and (B) if
such Loan is to be sold to an Affiliate of the Servicer or the Issuer, the
Servicer obtains the Applicable Qualified Valuation, and the Servicer may sell
such Loan to an Affiliate of the Servicer or Issuer only if such Affiliate
acquires such Loan for a price at least equal to the price established by such
Applicable Qualified Valuation;

 

85



--------------------------------------------------------------------------------

provided, further, that (x) the Servicer and the Issuer hereby expressly agree
that each sale of Loans shall be undertaken in accordance with the Portfolio
Acquisition and Disposition Requirements and (y) any sale of Loans to an
Affiliate of the Issuer as described above shall be subject to the limit set
forth in Section 2.09(c).

The Sale Proceeds from any sale pursuant to this Section 2.05(a) will be
deposited into the Principal and Interest Account and allocated as provided in
Section 7.05. Upon receipt by the Servicer for deposit in the Principal and
Interest Account of the amounts of Sale Proceeds received in connection with any
such sale, and upon receipt by the Trustee of an Officer’s Certificate of the
Servicer as to the satisfaction of all applicable conditions of this
Section 2.05, the Trustee shall assign to the party designated by the Servicer
(or to the Servicer itself) all of the Issuer’s right, title and interest in the
repurchased or substituted Loan and related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in the Collateral.

(b) In the event that the Servicer has notified the Trustee of an Optional
Repurchase or Optional Redemption of the Notes, the Servicer may at any time
direct the Trustee to sell, and the Trustee shall sell in the manner directed by
the Servicer, any Loan without regard to the foregoing limitations in
Section 2.05(a); provided that (i) the Servicer certifies to the Trustee that in
its judgment exercised in accordance with the Servicing Standard and based on
calculations included in the certification (which shall include the sales prices
of the Loans), the Sale Proceeds from the sale of one or more of the Loans shall
be sufficient to pay, as applicable, the Repurchase Price with respect to all
applicable Notes or the Redemption Price with respect to all of the Notes
subject to the Optional Redemption, (ii) the Servicer shall sell any Loan
pursuant to this Section 2.05(b) only at a price that is commercially reasonable
as reasonably determined by the Servicer in accordance with the Servicing
Standard and the Credit and Collection Policy and (iii) if any Loan is to be
sold to the Servicer or an Affiliate of the Servicer, such Loan may only be sold
to such Person for a price at least equal to the price established by an
Applicable Qualified Valuation.

Section 2.06. Conveyance of Additional Loans.

(a) The Issuer may, at any time during the Ramp-Up Period and the Reinvestment
Period and subject to the conditions set forth in this Section 2.06, apply
Principal Collections standing to the credit of the Principal Collections
Account, Draws under the Class A-2 Notes and amounts standing to the credit of
the Class A-2 Funding Account to purchase Additional Loan Assets from the Trust
Depositor. The purchase price paid by the Issuer for any Additional Loan shall
be an amount equal to (x) in the case of a Loan originated by the Originator,
the Outstanding Loan Balance thereof, and (y) in the case of a Loan acquired by
the Originator from a third party, the purchase price paid for such Loan.

(b) Upon the acquisition of any Additional Loan Assets pursuant to and in
accordance with this Section 2.06, such Additional Loan Assets shall become part
of the Collateral subject to the Lien of the Indenture. The Servicer represents
and warrants in connection with the foregoing that it will not cause the Issuer
to acquire any Additional Loan pursuant to this Section 2.06 for the primary
purpose of recognizing gains or decreasing losses resulting from market value
changes.

 

86



--------------------------------------------------------------------------------

(c) Each Additional Loan to be acquired by the Issuer for inclusion in the
Collateral during the Ramp-Up Period and the Reinvestment Period will be
eligible for purchase by the Issuer and inclusion in the Collateral only if,
after giving effect to the inclusion of the applicable Additional Loans in the
Collateral, (i) the Portfolio Acquisition and Disposition Requirements are
satisfied and (ii) the Portfolio Criteria are satisfied; provided that if any
component of the Portfolio Criteria is not satisfied prior to giving effect to
the inclusion of such Additional Loans, the Portfolio Criteria shall be deemed
satisfied with respect to such component if the component is maintained or
improved by the inclusion of such Additional Loans, except that no such purchase
will be permitted if, but for the ability to maintain or improve compliance with
such component, such purchase would not have been permitted as a result of the
Issuer’s failure to meet the new testing levels set forth in the applicable Zone
of the Collateral Quality Table as a result of such purchase. For purposes of
determining compliance with the Portfolio Criteria, any Additional Loan which
does not have a rating from each Rating Agency as of the applicable Cut-Off Date
will be deemed to have an S&P Rating as determined by the Servicer in accordance
with the criteria set forth in the definition of “S&P Rating”, a Moody’s Rating
of “Caa1” and a Fitch Rating of “CCC” pending receipt of a rating estimate from
the applicable Rating Agency.

(d) The Originator shall transfer to the Trust Depositor and the Trust Depositor
shall transfer to the Issuer the Additional Loans and the other property and
rights related thereto described in Section 2.06(a) only upon the satisfaction
of each of the following conditions on or prior to the related Cut-Off Date (and
the delivery of a related Addition Notice by the Trust Depositor shall be deemed
a representation and warranty by the Issuer, the Trust Depositor and the
Originator that such conditions are satisfied as of the related Cut-Off Date):

(i) the Trust Depositor shall have provided the Issuer and the Trustee with a
timely Addition Notice complying with the definition thereof contained herein,
which Addition Notice shall be delivered no later than 11:00 a.m. on the related
Cut-Off Date;

(ii) after giving effect to the inclusion of the applicable Additional Loans in
the Collateral, the Portfolio Criteria are satisfied; provided that (A) if any
component of the Portfolio Criteria is not satisfied prior to giving effect to
the inclusion of such Additional Loans, the Portfolio Criteria shall be deemed
satisfied with respect to such component if the component is maintained or
improved by the inclusion of such Additional Loans, and (B) clause (A) above
shall not be applicable if, but for the operation of such clause, such
acquisition would not have been permitted as a result of the Issuer’s failure to
meet the new testing levels set forth in the applicable Zone of the Collateral
Quality Table as a result of the acquisition of such Additional Loans;

 

87



--------------------------------------------------------------------------------

provided, further, that (x) the Servicer and the Issuer hereby expressly agree
that each sale of Loans shall be undertaken in accordance with the Portfolio
Acquisition and Disposition Requirements and (y) any sale of Loans to an
Affiliate of the Issuer as described above shall be subject to the limit set
forth in Section 2.09(c).

(iii) the Originator and the Trust Depositor shall have delivered to the Issuer
and the Trustee a Subsequent List of Loans listing the Additional Loans and an
assignment agreement as required by the related Underlying Loan Agreement
indicating that the Issuer is the holder of the related Additional Loan;

(iv) the Trust Depositor shall have deposited or caused to be deposited in the
Principal and Interest Account all Collections received with respect to the
Additional Loans on and after the related Cut-Off Date;

(v) as of each Cut-Off Date, neither the Originator nor the Trust Depositor was
insolvent nor will either of them have been made insolvent by such transfer nor
is either of them aware of any pending insolvency;

(vi) no selection procedures believed by the Originator or the Trust Depositor
to be adverse to the interests of the Holders shall have been utilized in
selecting the Additional Loans; and

(vii) each of the representations and warranties made by the Trust Depositor
pursuant to Sections 3.02 (including without limitation that such Additional
Loan is an Eligible Loan) and 3.04 applicable to the Additional Loans shall be
true and correct as of the related Cut-Off Date.

(e) The Originator shall, at its own expense, on or prior to the related Cut-Off
Date, indicate in its Computer Records that ownership of the Additional Loans
identified on the Subsequent List of Loans has been sold to by the Originator to
the Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements.

(f) The Originator shall deliver prior written notice of the inclusion of an
Additional Loan to Moody’s, Fitch and S&P.

(g) The Servicer on behalf of the Issuer shall present each Additional Loan
proposed to be included in the Collateral to each Rating Agency (on or prior to
the acquisition thereof in the case of S&P and within ten Business Days
following the acquisition thereof in the case of Moody’s) for review by such
Rating Agency in order that each Rating Agency may provide a rating and a
recovery rate with respect to such Loan; provided that (i) such Loan may become
a part of the Collateral prior to the Servicer’s presentment of the Loan to the
Rating Agencies as described herein, (ii) the Servicer’s failure to present a
Loan to the Rating Agencies as described herein shall not constitute an
independent breach of, or default under, this Agreement, (iii) with respect to
S&P, the recovery rate shall be determined in accordance with the S&P Priority
Category Recovery Rate and (iv) the Servicer shall have no obligation to present
an Additional Loan to Moody’s if (1) a Moody’s Rating for such Loan has been
determined by reference to clause (h) of the definition of Moody’s Rating or
(2) such Loan has a public rating.

 

88



--------------------------------------------------------------------------------

(h) The Portfolio Criteria must be satisfied after giving effect to any use of
Principal Collections or proceeds of Draws on the Class A-2 Notes for the
purchase of Loans during the Ramp-Up Period; provided that (i) if any component
thereof is not satisfied prior to giving effect to the purchase of a Loan, the
Portfolio Criteria shall be deemed satisfied with respect to such component if
the component is maintained or improved by the purchase of such Loan, and
(ii) clause (i) above shall not be applicable if, but for the operation of such
clause, such purchase would not have been permitted as a result of the Issuer’s
failure to meet the new testing levels set forth in the applicable Zone of the
Collateral Quality Table as a result of the purchase of such Loans.

(i) Within ten Business Days after the Effective Date, the Servicer will
(i) cause the Independent Accountants to determine the extent of compliance with
the Portfolio Criteria of the Loans included in the Collateral as of the
Effective Date, (ii) deliver a report of such Independent Accountants certifying
the results of that determination to the Trustee and the Rating Agencies and
(iii) request written confirmation (the “Effective Date Ratings Confirmation“)
of the original ratings assigned to each class of Offered Notes on the Closing
Date from (i) S&P and (ii) if the report prepared by the Independent Accountants
in connection with the occurrence of the Effective Date indicates that any of
the Portfolio Criteria are not satisfied as of the Effective Date, Moody’s. In
the event that any such rating is reduced or withdrawn (such event, a “Ratings
Confirmation Failure”), the next and succeeding Distribution Dates shall be
Sequential Distribution Dates until the earlier of (x) such date as each such
Rating Agency shall confirm its respective ratings of the Offered Notes assigned
on the Closing Date and (y) the Outstanding Principal Balance of each class of
Offered Notes is reduced to zero.

(j) In connection with the occurrence of the Effective Date, the Servicer,
acting on behalf of the Issuer, shall prepare a report containing the
information required to be set forth in a Monthly Report as of the Effective
Date and deliver it to the Trustee and each Rating Agency within ten Business
Days following the Effective Date.

Section 2.07. Release of Excluded Amounts.

(a) The parties hereto acknowledge and agree that the Issuer has no interest in
the Excluded Amounts. The Trustee hereby agrees to release to the Issuer from
the Loan Assets, and the Issuer hereby agrees to release to the Trust Depositor,
any Excluded Amounts immediately upon identification thereof and upon receipt of
an Officer’s Certificate of the Servicer, which release shall be automatic and
shall require no further act by the Trustee or the Issuer; provided that the
Trustee and Owner Trustee shall execute and deliver such instruments of release
and assignment or other documents, or otherwise confirm the foregoing release,
as may reasonably be requested by the Trust Depositor in writing. Such Excluded
Amounts shall not constitute and shall not be included in the Loan Assets.

(b) Immediately upon the release to the Trust Depositor by the Trustee of the
Excluded Amounts, the Trust Depositor hereby irrevocably agrees to release to
the Originator such Excluded Amounts, which release shall be automatic and shall
require no further act by the Trust Depositor; provided that the Trust Depositor
shall execute and deliver such instruments of release and assignment, or
otherwise confirming the foregoing release of any Excluded Amounts, as may be
reasonably requested by the Originator.

 

89



--------------------------------------------------------------------------------

Section 2.08. Delivery of Documents in the Loan File; Recording of Assignments
of Mortgage.

(a) Subject to the delivery requirements set forth in Section 2.08(b), the
Issuer hereby authorizes and directs the Originator and the Trust Depositor to
deliver possession of all the Loan Files to the Trustee (with copies to be held
by the Servicer) on behalf of and for the account of the Noteholders. The
Originator and the Trust Depositor shall also identify on the List of Loans
(including any deemed amendment thereof associated with any Additional Loans or
Substitute Loans), whether by attached schedule or marking or other effective
identifying designation, all Loans that are or are evidenced by such
instruments.

(b) With respect to each Loan in the Collateral, on at least two Business Days
before the Closing Date in the case of the Initial Loans and two Business Days
before the related Cut-Off Date in the case of any Additional Loans or
Substitute Loans (or, in each case, such lesser time as shall be acceptable to
the Trustee), the Trust Depositor will deliver or cause to be delivered to the
Trustee, to the extent not previously delivered, each of the documents in the
Loan File with respect to such Loan, except that (i) the original recorded
Mortgage, in those instances where a copy thereof certified by a Responsible
Officer of the Originator was delivered to the Trustee as a Required Loan
Document pursuant to clause (b)(iii)(x) of the definition thereof, will be
delivered or caused to be delivered within ten Business Days after receipt
thereof, and in any event within one year after the Closing Date in the case of
the Initial Loans and the related Cut-Off Date in the case of any Additional
Loans or Substitute Loans, and (ii) any intervening Assignments of Mortgage, in
those instances where copies thereof certified by the Originator were delivered
to the Trustee as a Required Loan Document pursuant to clause (b)(iii)(x) of the
definition thereof, will be delivered or caused to be delivered within ten
Business Days after the receipt thereof, and in any event, within one year after
the Closing Date in the case of the Initial Loans and the related Cut-Off Date
in the case of any Additional Loans or Substitute Loans. Notwithstanding the
foregoing in clauses (i) and (ii) of this Section 2.08(b), in those instances
where the public recording office retains the original Mortgage or the
intervening Assignments of the Mortgage after it has been recorded, the Trust
Depositor shall be deemed to have satisfied its obligations hereunder upon
delivery to the Trustee of a copy of such Mortgage or Assignments of Mortgage
certified by the public recording office to be a true copy of the recorded
original thereof.

(c) Prior to the occurrence of an Event of Default or a Servicer Default, the
Trustee shall not record any Assignment of Mortgage referenced in clause
(b)(iii)(y) of the definition of Required Loan Documents. Upon the occurrence of
an Event of Default, the Servicer or, if a Servicer Default has arisen, the
Trustee shall cause to be recorded in the appropriate offices each such
Assignment of Mortgage delivered to it. Each such recording shall be at the
expense of the initial Servicer; provided however that to the extent the initial
Servicer does not pay such expense then the Trustee shall be reimbursed as an
Administrative Expense pursuant to the provisions of Section 7.05(a).

 

90



--------------------------------------------------------------------------------

Section 2.09. Optional Repurchase by the Originator of Certain Loans;
Limitations on Substitution and Repurchase.

(a) Subject to the limitations set forth in Section 2.09(b) and Section 2.09(c),
the Originator shall have the right, but not the obligation, to repurchase any
(i) Charged-Off Loan, (ii) Delinquent Loan, (iii) Loan that has a material
covenant default, (iv) Loan which has become subject to a Material Modification,
(v) Loan that has become subject to a Specified Amendment or (vi) Discretionary
Repurchased Loan. In the event of such a purchase, the Originator shall deposit
in the Principal and Interest Account, on the next succeeding Reference Date, an
amount equal to the Transfer Deposit Amount for such Loan (or applicable portion
thereof) as of the date of such purchase. The Originator, the Issuer and the
Trustee shall execute and deliver such instruments, consents or other documents
and perform all acts reasonably requested by the Servicer in order to effect the
transfer and release of any of the Issuer’s interests in the Loans that are
being purchased.

(b) The aggregate Outstanding Loan Balance of all (i) Charged-Off Loans,
(ii) Delinquent Loans, (iii) Loans that have a material covenant default, and
(iv) Loans which have become subject to a Material Modification of the type
specified in clause (ii) of the definition thereof (without regard to whether
such Material Modification may otherwise constitute a Material Modification of a
type specified in clause (i) of the definition thereof) which are repurchased by
the Originator pursuant to Section 2.09(a), substituted pursuant to Section 2.04
or sold to an Affiliate of the Issuer pursuant to Section 2.05 shall not exceed
an amount equal to, as of any date of determination, 10% of the Net Purchased
Loan Balance.

(c) The aggregate Outstanding Loan Balance of all Loans repurchased pursuant to
Section 2.09(a), substituted pursuant to Section 2.04 or sold to an Affiliate of
the Issuer pursuant to Section 2.05 shall not exceed an amount equal to, as of
any date of determination, 20% of the Net Purchased Loan Balance; provided that
the foregoing limitation shall not apply to Loans substituted by reason of the
occurrence of a Substitution Event of the type specified in clause (f) of the
definition of such term.

Section 2.10. Certification by Trustee; Possession of Loan Files.

(a) Review; Certification. On or prior to the Closing Date in the case of the
Initial Loans and the related Cut-Off Date in the case of any Additional Loans
or Substitute Loans, the Trustee shall review the portion of the Loan File
required to be delivered pursuant to Section 2.08(b) on the Closing Date in the
case of the Initial Loans and the related Cut-Off Date in the case of any
Additional Loans or Substitute Loans, and shall deliver to the Originator, the
Trust Depositor and the Servicer a certification in the form attached hereto as
Exhibit L-1 on or prior to the Closing Date in the case of the Initial Loans and
the related Cut-Off Date in the case of any Additional Loans or Substitute
Loans. Within two Business Days after the Trustee receives the portion of the
Loan File permitted to be delivered after the Closing Date in the case of the
Initial Loans and the related Cut-Off Date in the case of any Additional Loans
or Substitute Loans pursuant to Section 2.08(b), the Trustee shall deliver to
the Originator, the Trust Depositor and the Servicer a certification in the form
attached hereto as Exhibit L-1, which updated certification shall supersede any
previous certification given. Within 360 days after the Closing Date in the case
of the Initial Loans and the related Cut-Off Date in the case of any Additional
Loans or Substitute Loans, the Trustee shall deliver to the Originator, the
Servicer, the Trust Depositor and any Noteholder who requests a copy from the
Trustee a final certification in the form attached hereto as Exhibit L-2
evidencing the completeness of the Loan Files (as set forth in the related Loan
Checklists) with respect to the Loans so transferred.

 

91



--------------------------------------------------------------------------------

(b) Non-Conforming Loan Files. If the Trustee during the process of reviewing
the Loan Files finds any document constituting a part of a Loan File which is
not properly executed (if applicable), has not been received, is unrelated to a
Loan identified in the List of Loans, or does not conform on its face in a
material respect to the requirements of the definition of Loan File, or the
description thereof as set forth in the List of Loans, the Trustee shall
promptly so notify the Originator, the Trust Depositor and the Servicer. In
performing any such review, the Trustee may conclusively rely on the Originator
as to the purported genuineness of any such document and any signature thereon.
It is understood that the scope of the Trustee’s review of the Loan Files is
limited solely to confirming that the documents listed in the definition of
Required Loan Documents have been executed and received and relate to the Loans
identified in the List of Loans; provided, however, with respect to the UCC
financing statements referenced in clause (b)(iv) of the definition of Required
Loan Documents, the Trustee’s sole responsibility will be to confirm that the
Loan File contains the UCC financing statements (if any) required by the
definition of Required Loan Documents and not to make determinations about the
materiality of such UCC financing statements. The Originator agrees to use
reasonable efforts to remedy a material defect in a document constituting part
of a Loan File of which it is so notified by the Trustee. If, however, within 30
days after the Trustee’s notice to it respecting such material defect the
Originator has not remedied the defect and such defect materially and adversely
affects the value of the related Loan, such Loan will be treated as an
Ineligible Loan and the Originator will (i) substitute in lieu of such Loan a
Substitute Loan in the manner and subject to the conditions set forth in
Section 11.01 or (ii) repurchase such Loan at a purchase price equal to the
Transfer Deposit Amount, which purchase price shall be deposited in the
Principal and Interest Account within such 30 day period.

(c) Release of Entire Loan File Upon Sale, Substitution or Repurchase. Subject
to Section 5.08(a), upon receipt by the Trustee of a certification of a
Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts then required to be deposited as described in
Section 2.05, Section 2.09, Section 2.10(b) or Section 11.01, as applicable, in
the Principal and Interest Account (which certification shall be in the form of
Exhibit M hereto), the Trustee shall release to the Servicer for release to the
Originator the related Loan File and the Trustee and the Issuer shall execute,
without recourse, and deliver such instruments of transfer necessary to transfer
all right, title and interest in such Loan to the Originator free and clear of
any Liens created by the Transaction Documents. All costs of any such transfer
shall be borne by the Originator.

(d) Partial Release of Loan File and/or Related Property. Subject to
Section 5.08(b), if in connection with taking any action in connection with a
Loan (including, without limitation, the amendment to documents in the Loan File
and/or a revision to Related Property) the Servicer requires any item
constituting part of the Loan File, or the release from the Lien of the related
Loan of all or part of any Related Property, the Servicer shall deliver to the
Trustee a certificate to such effect in the form

 

92



--------------------------------------------------------------------------------

attached as Exhibit M hereto. Subject to Section 5.08(d), upon receipt of such
certification, the Trustee shall deliver to the Servicer within two Business
Days of such request (if such request was received by 2:00 p.m., central time),
the requested documentation, and the Trustee shall execute, without recourse,
and deliver such instruments of transfer necessary to release all or the
requested part of the Related Property from the Lien of the related Loan and/or
the Lien under the Transaction Documents.

(e) Annual Certification. On the Distribution Date in November of each year,
commencing November 30, 2007, the Trustee shall deliver to the Originator, the
Trust Depositor and the Servicer a certification detailing all transactions with
respect to the Loans for which the Trustee holds the Loan Files pursuant to this
Agreement during the prior calendar year. Such certification shall list all Loan
Files which were released by or returned to the Trustee during the prior
calendar year, the date of such release or return and the reason for such
release or return (as identified on Exhibit M relating to such release).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Trust Depositor makes, and upon each conveyance of Additional Loans or
Subsequent Loans, as applicable, is deemed to make, the representations and
warranties in Section 3.01 through Section 3.04, on which the Issuer will rely
in purchasing the Initial Loan Assets on the Closing Date (and, except for the
representations and warranties in Section 3.03 which only apply to the Initial
Loans as of the Closing Date, Additional Loan Assets and Substitute Loan Assets,
as the case may be, on any Cut-Off Date), and on which the Securityholders will
rely.

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Cut-Off Date, as applicable),
but shall survive the sale, transfer and assignment of the Loan Assets to the
Issuer. The repurchase obligation or substitution obligation of the Trust
Depositor set forth in Section 11.01 constitutes the sole remedy available for a
breach of a representation or warranty of the Trust Depositor set forth in
Section 3.01 through Section 3.04 of this Agreement.

Section 3.01. Representations and Warranties Regarding the Trust Depositor.

The Trust Depositor represents and warrants to the Issuer, the Trustee and the
Securityholders that:

(a) Organization and Good Standing. The Trust Depositor is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware and has the power to own its assets and to transact the business in
which it is currently engaged. The Trust Depositor is duly qualified to do
business as a foreign entity and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would have a material adverse effect on the business, properties, assets, or
condition (financial or otherwise) of the Trust Depositor or the Issuer.

 

93



--------------------------------------------------------------------------------

(b) Authorization; Valid Sale; Binding Obligations. The Trust Depositor has the
power and authority to make, execute, deliver and perform this Agreement and the
other Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Issuer and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which the Issuer is a party, and the Trust Depositor has taken all
necessary limited liability company action to authorize the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party and to cause the Issuer to be created. This Agreement shall effect
a valid sale, transfer and assignment of or grant a security interest in the
Loan Assets from the Trust Depositor to the Issuer. This Agreement and the other
Transaction Documents to which the Trust Depositor is a party constitute the
legal, valid and binding obligation of the Trust Depositor enforceable in
accordance with their respective terms, except as enforcement of such terms may
be limited by applicable Insolvency Laws and general principles of equity,
whether considered in a suit at law or in equity.

(c) No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than those that it has
already obtained) in connection with the execution, delivery, performance,
validity or enforceability of this Agreement or the other Transaction Documents
to which it is a party.

(d) No Violations. The execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party by the Trust Depositor,
and the consummation of the transactions contemplated hereby and thereby, will
not violate in any material respect any Applicable Law applicable to the Trust
Depositor, or conflict with, result in a default under or constitute a breach of
the Trust Depositor’s organizational documents or Contractual Obligations to
which the Trust Depositor is a party or by which the Trust Depositor or any of
the Trust Depositor’s properties may be bound, or result in the creation or
imposition of any Lien of any kind upon any of its properties pursuant to the
terms of any such Contractual Obligations, other than as contemplated by the
Transaction Documents.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

(f) Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is Solvent on and as of the date
thereof.

 

94



--------------------------------------------------------------------------------

(g) Taxes. The Trust Depositor has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed and has put all taxes shown to
be due and payable on such returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than any amount of tax due,
the validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in accordance with generally
accepted accounting principles have been provided on the books of the Trust
Depositor); no tax Lien has been filed and, to the Trust Depositor’s knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.

(h) Place of Business; No Changes. The Trust Depositor’s location (within the
meaning of Article 9 of the UCC) is the State of Delaware. The Trust Depositor
has not changed its name, whether by amendment of its certificate of formation,
by reorganization or otherwise, and has not changed its location within the
4-months preceding the Closing Date.

(i) Not an Investment Company. The Trust Depositor is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” under the 1940 Act.

(j) Sale Treatment. Other than for accounting and tax purposes, the Trust
Depositor has treated the transfer of Loan Assets to the Issuer for all purposes
as a sale and purchase on all of its relevant books and records and other
applicable documents.

(k) Security Interest.

(i) This Agreement creates a valid and continuing security interest in favor of
the Issuer (as defined in the applicable UCC) in all right, title and interest
of Trust Depositor in the Loan Assets, which security interest is prior to all
other Liens (except for Permitted Liens), and is enforceable as such against
creditors of and purchasers from the Trust Depositor;

(ii) the Loans, along with the related Loan Files, constitute either a “general
intangible”, an “instrument”, an “account”, “investment property”, or “chattel
paper”, within the meaning of the applicable UCC;

(iii) the Trust Depositor owns and has, and upon the sale and transfer thereof
by the Trust Depositor to the Issuer, the Issuer will have, good and marketable
title to the Loan Assets free and clear of any Lien (other than Permitted
Liens), claim or encumbrance of any Person;

(iv) the Trust Depositor has received all consents and approvals required by the
terms of the Loan Assets to the sale of the Loan Assets hereunder to the Issuer;

(v) the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in such Loan Assets
granted to the Issuer under this Agreement;

 

95



--------------------------------------------------------------------------------

(vi) other than the security interest granted to the Issuer pursuant to this
Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements naming the Trust Depositor as debtor that include a description of
collateral covering such Loan Assets other than any financing statement
(A) relating to the security interest granted to the Trust Depositor under the
Loan Sale Agreement, or (B) that has been terminated or for which a release or
partial release has been filed. The Trust Depositor is not aware of the filing
of any judgment or tax Lien filings against the Trust Depositor;

(vii) all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee, and
in the case of Noteless Loans, the documents required pursuant to clause
(b)(i)(y)(A) of the definition of Required Loan Documents have been delivered to
the Trustee;

(viii) except with respect to Noteless Loans, the Trust Depositor has received a
written acknowledgment from the Trustee that the Trustee or its bailee is
holding any Underlying Notes that constitute or evidence any Loan Assets solely
on behalf of and for the benefit of the Securityholders; and

(ix) none of the Underlying Notes that constitute or evidence any Loan Assets
has any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Issuer and the Trustee.

(l) Value Given. The cash payments and Securities of the Issuer received by the
Trust Depositor in respect of the purchase price of the Loans sold hereunder,
together with the Issuer’s assumption of the future funding obligations under
the Revolving Loans and Delayed Draw Term Loans, constitutes reasonably
equivalent value in consideration for the transfer to the Issuer of such Loans
under this Agreement, such transfer was not made for or on account of an
antecedent debt owed by the Originator to the Trust Depositor, and such transfer
was not and is not voidable or subject to avoidance under any Insolvency Law.

(m) Investment Company. The Issuer is not and, after giving effect to the
transactions contemplated by the Transaction Documents, will not be required to
be registered as an “investment company” within the meaning of the 1940 Act.

(n) No Defaults. The Trust Depositor is not in default with respect to any order
or decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or otherwise) or
operations of the Trust Depositor or its respective properties or might have
consequences that would materially and adversely affect its performance
hereunder.

(o) Bulk Transfer Laws. The transfer, assignment and conveyance of the Loans by
the Trust Depositor pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.

 

96



--------------------------------------------------------------------------------

(p) Origination and Collection Practices. The origination and collection
practices used by any Affiliate of the Trust Depositor with respect to each Loan
have been in all material respects legal, proper and prudent and comply with the
Credit and Collection Policy.

(q) [Reserved].

(r) Lack of Intent to Hinder, Delay or Defraud. Neither the Trust Depositor nor
any of its Affiliates sold, or will sell, any interest in any Loan with any
intent to hinder, delay or defraud any of their respective creditors.

(s) Nonconsolidation. The Trust Depositor conducts its affairs such that the
Issuer would not be substantively consolidated in the estate of the Trust
Depositor and their respective separate existences would not be disregarded in
the event of the Trust Depositor’s bankruptcy.

(t) Accuracy of Information. All written factual information heretofore
furnished by the Trust Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which Trust Depositor is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
party to the Transaction Documents will be, true and accurate in all material
respects, on the date such information is stated or certified.

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer (i) shall not, without satisfaction of the S&P Rating
Condition with respect thereto, waive any breach of the representations and
warranties in Section 3.01(k), and (ii) shall provide S&P with prompt written
notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

Section 3.02. Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

The Trust Depositor represents and warrants (x) with respect to Section 3.02(a)
and Section 3.02(b) as to each Loan as of the Closing Date, and as of each
Cut-Off Date with respect to each Additional Loan and each Substitute Loan, and
(y) with respect to Section 3.02(c), as to the Collateral in the aggregate as of
the Closing Date, and as of each Cut-Off Date with respect to Additional Loans
and Substitute Loans (after giving effect to the addition of such Additional
Loans and Substitute Loans to the Collateral), that:

(a) List of Loans. The information set forth in the List of Loans attached
hereto as Exhibit G (as the same may be amended or deemed amended in respect of
a conveyance of Additional Loans or Substitute Loans on a Cut-Off Date) is true,
complete and correct as of the applicable Cut-Off Date.

(b) Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder, provided that this representation and warranty is made to the Trust
Depositor’s actual knowledge with respect to clause (y) and clauses (vi), (vii),
(x) and (xiv) of clause (hh) of the definition of Eligible Loan and,

 

97



--------------------------------------------------------------------------------

provided further that this representation and warranty is made to the Trust
Depositor’s actual knowledge as it relates to the origination and servicing
practices of the servicers primarily responsible for servicing Third Party
Agented Loans with respect to clauses (g), (h), (z), (cc) and clauses (ii), (v),
(vi) (vii) and (xx) of clause (hh) of the definition of Eligible Loan.

(c) Loans Secured by Real Property. Less than 40% of the Aggregate Outstanding
Loan Balance of the Collateral as of the Closing Date consists of Loans
principally secured by real property and the Trust Depositor will not effectuate
the transfer of an Additional Loan or Substitute Loan if such transfer would
cause more than 40% of the Aggregate Outstanding Loan Balance of the Collateral
as of any Cut-Off Date to consist of Loans principally secured by real property.

Section 3.03. Representations and Warranties Regarding the Initial Loans in the
Aggregate.

The Trust Depositor represents and warrants, on the Closing Date, that as of the
Closing Date, the Initial Loans have the following additional characteristics:
(i) no Loan has a remaining maturity of more than 120 months; (ii) the date of
the final Scheduled Payment on the Loan with the latest maturity is not later
than December 31, 2013 and (iii) no Loan was originated after the Closing Date.

Section 3.04. Representations and Warranties Regarding the Required Loan
Documents.

The Trust Depositor represents and warrants on the Closing Date with respect to
the Initial Loans (or as of the related Cut-Off Date, with respect to Additional
Loans and Substitute Loans), that except as otherwise provided in Section 2.08,
the Required Loan Documents and each other item identified on each Loan
Checklist with respect to the Loan File for each Loan are in the possession of
the Trustee.

Section 3.05. [Reserved].

Section 3.06. Representations and Warranties Regarding the Servicer.

The initial Servicer represents and warrants to the Owner Trustee, the Trustee
and the Securityholders that:

(a) Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the power to own its assets and to
transact the business in which it is currently engaged. The Servicer is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Servicer or the
Issuer. The Servicer is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Loans in accordance
with the terms hereof and in which the failure to so qualify would have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Servicer or Issuer.

 

98



--------------------------------------------------------------------------------

(b) Authorization; Binding Obligations. The Servicer has the power and authority
to make, execute, deliver and perform this Agreement and the other Transaction
Documents to which the Servicer is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Servicer is a party, and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which the Servicer is a party. This Agreement and
the other Transaction Documents to which the Servicer is a party constitute the
legal, valid and binding obligations of the Servicer enforceable in accordance
with their respective terms, except as enforcement of such terms may be limited
by Insolvency Laws and general principles of equity, whether considered in a
suit at law or in equity.

(c) No Consent Required. The Servicer is not required to obtain the consent of
any other party (other than those that it has already obtained) or any consent,
license, approval or authorization from, or registration or declaration with,
any Governmental Authority (other than those that it has already obtained) in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement and the other Transaction Documents to which the Servicer is a
party.

(d) No Violations. The execution, delivery and performance by the Servicer of
this Agreement and the other Transaction Documents to which the Servicer is a
party will not violate any Applicable Law applicable to the Servicer, or
conflict with, result in a default under or constitute a breach of the
Servicer’s organizational documents or any Contractual Obligations to which the
Servicer is a party or by which the Servicer or any of the Servicer’s properties
may be bound, or result in the creation of or imposition of any Lien of any kind
upon any of its properties pursuant to the terms of any such Contractual
Obligations, other than as contemplated by the Transaction Documents.

(e) Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement, or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would in the reasonable
judgment of the Servicer be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

(f) Reports. All reports, certificates and other written information furnished
by the Servicer with respect to the Loans are correct in all material respects.

 

99



--------------------------------------------------------------------------------

Section 3.07. Representations and Warranties of the Backup Servicer.

The Backup Servicer hereby represents and warrants to the Owner Trustee, the
Trustee and the Securityholders, as follows:

(a) Organization. It is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation with all
requisite power and authority to own its properties and to conduct its business
as presently conducted and to enter into and perform its obligations pursuant to
this Agreement.

(b) Good Standing. The Backup Servicer is duly qualified to do business and is
in good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of its property and the conduct of
its business requires such qualification, licenses or approvals, except where
the failure to so qualify or have such licenses or approvals has not had, and
would not be reasonably expected to have, a material adverse effect on the
interests of the Securityholders.

(c) Authorization. It has the power and authority to execute and deliver this
Agreement and to carry out its terms. It has duly authorized the execution,
delivery and performance of this Agreement by all requisite action.

(d) No Violations. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by it will not violate any
Applicable Law or conflict with, result in any breach of any of the terms or
provisions of, or constitute a default under, its organizational documents or
any Contractual Obligations by which it or any of its property is bound or
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any Contractual Obligations.

(e) No Consent Required. No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable Insolvency Laws and general
principles of equity (whether considered in a suit at law or in equity).

(g) Litigation. There are no proceedings or investigations pending or, to the
best of its knowledge, threatened, against it before any Governmental Authority
(i) asserting the invalidity of this Agreement, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or
(iii) seeking any determination or ruling that might (in its reasonable
judgment) have a material adverse effect on the interests of the
Securityholders.

 

100



--------------------------------------------------------------------------------

ARTICLE IV.

PERFECTION OF TRANSFER AND

PROTECTION OF SECURITY INTERESTS

Section 4.01. Custody of Loans.

The contents of each Loan File shall be held in the custody of the Trustee under
the Indenture for the benefit of, and as agent for, the Securityholders.

Section 4.02. Filing.

On or prior to the Closing Date, the Originator, Trust Depositor and Servicer
shall cause the UCC financing statement(s) referred to in Section 2.02(h) hereof
to be filed, and from time to time the Servicer, on behalf of the Issuer, shall
take and cause to be taken such actions and execute such documents as are
necessary or desirable or as the Owner Trustee or Trustee (acting at the
direction of the Majority Noteholders) may reasonably request to perfect and
protect the Trustee’s first priority perfected security interest in the Loan
Assets against all other Persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title. Notwithstanding the obligations
of the Originator, Trust Depositor and Servicer set forth in the preceding
sentence, the Issuer hereby authorizes the Servicer to prepare and file, at the
expense of the initial Servicer, UCC financing statements (including but not
limited to renewal, continuation or in lieu statements) and amendments or
supplements thereto or other instruments as the Servicer may from time to time
deem necessary or appropriate in order to perfect and maintain the security
interest granted hereunder in accordance with the UCC.

Section 4.03. Changes in Name, Corporate Structure or Location.

(a) During the term of this Agreement, none of the Originator, the Servicer, the
Trust Depositor or the Issuer shall change its name, form of organization,
existence, state of formation or location without first giving at least 30 days’
prior written notice to the Owner Trustee and the other parties hereto.

(b) If any change in either the Servicer’s, the Originator’s or the Trust
Depositor’s name, form of organization, existence, state of formation, location
or other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC or any title statute, the
Servicer, no later than five Business Days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Trustee’s security interest in the Loan Assets and the proceeds thereof.
Promptly after taking any of the foregoing actions, the Servicer shall deliver
to the Owner Trustee and the Trustee an Opinion of Counsel reasonably acceptable
to the Owner Trustee and the Trustee stating that, in the opinion of such
counsel, all financing statements or amendments necessary to preserve and
protect the Trustee’s security interest in the Loan Assets have been filed, and
reciting the details of such filing.

 

101



--------------------------------------------------------------------------------

Section 4.04. Costs and Expenses.

The initial Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Trustees’ and Issuer’s right, title and interest in and to
the Loan Assets (including, without limitation, the security interest in the
Related Property related thereto and the security interests provided for in the
Indenture); provided, however, to the extent permitted by the Required Loan
Documents, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

Section 4.05. Sale Treatment.

Other than for accounting and tax purposes, the Trust Depositor shall treat the
transfer of Loan Assets made hereunder for all purposes as a sale and purchase
on all of its relevant books and records.

Section 4.06. Separateness from Trust Depositor.

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn LLP (including any
certificates of the Originator delivered in connection therewith) delivered on
the Closing Date, upon which the conclusions therein are based.

ARTICLE V.

SERVICING OF LOANS

Section 5.01. Appointment and Acceptance.

NewStar is hereby appointed as Servicer pursuant to this Agreement and pursuant
to the other Transaction Documents under which the Servicer has any rights,
duties or obligations. NewStar accepts such appointment and agrees to act as the
Servicer pursuant to this Agreement and pursuant to the other Transaction
Documents under which NewStar, as Servicer, has any rights, duties or
obligations.

Section 5.02. Duties of the Servicer.

(a) The Servicer, as an independent contract servicer, shall service and
administer the Loans (including, with respect to Agented Loans and Third Party
Agented Loans, the Issuer’s interest as a lender thereunder) and shall have full
power and authority, acting alone, to do any and all things in connection with
such servicing and administration which the Servicer may deem necessary or
desirable and consistent with the terms of this Agreement, the Credit and
Collection Policy and the Servicing Standard and the Issuer’s rights under the
applicable Underlying Loan Agreements. The parties hereto each acknowledge, and
the Noteholders and the Certificateholder are hereby deemed to acknowledge, that
the Servicer, as Servicer under this Agreement, possesses only such rights with
respect to the enforcement of rights and remedies with respect to the Loans and
the Related Property and under the Required Loan Documents as those which have
been transferred to the Issuer with respect to the

 

102



--------------------------------------------------------------------------------

related Loan. Therefore, the provisions of this Article V shall not apply to
Third Party Agented Loans except to the extent the Servicer, on behalf of the
Issuer, has the right to vote, consent, give directions, make advances or
receive payments with respect thereto, and these provisions shall only apply to
Agented Loans with respect to which the Servicer is the lead agent and to the
extent not inconsistent with the related Required Loan Documents.

(b) The Servicer may perform its duties directly or, consistent with the
Servicing Standard, through agents, accountants, experts, attorneys, brokers,
consultants or nominees selected with reasonable care by the Servicer. The
Servicer will remain fully responsible and fully liable for its duties and
obligations hereunder and under any other Transaction Document notwithstanding
any such delegation to a third party. Performance by any such third party of any
of the duties of the Servicer hereunder or under any other Transaction Document
shall be deemed to be performance thereof by the Servicer. In addition, the
Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any entity provided the Rating Agency Condition is
satisfied. The Servicer shall be entitled to terminate any Subservicing
Agreement in accordance with the terms and conditions of such Subservicing
Agreement and to either itself directly service the related Loans or enter into
a Subservicing Agreement with a successor Subservicer which qualifies hereunder.
Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or reference to actions taken through a Subservicer or otherwise, so
long as this Agreement shall remain effective, the Servicer shall remain
obligated and primarily liable to the Trustee, for itself and on behalf of the
Securityholders, for the servicing and administering of the Loans in accordance
with the provisions of this Agreement, the Credit and Collection Policy and the
Servicing Standard, without diminution of such obligation or liability by virtue
of such Subservicing Agreements or other arrangements with third parties
pursuant to this clause (b) or by virtue of indemnification from the Subservicer
and to the same extent and under the same terms and conditions as if the
Servicer alone were servicing and administering the Loans. For purposes of this
Agreement, the Servicer shall be deemed to have received payments on Loans when
any Subservicer has received such payments. The Servicer shall be entitled to
enter into any agreement with a Subservicer for indemnification of the Servicer
by such Subservicer, and nothing contained in this Agreement shall be deemed to
limit or modify such indemnification.

(c) Any Subservicing Agreement that may be entered into and any transactions or
services relating to the Loans involving a Subservicer in its capacity as such
and not as an originator shall be deemed to be between the Subservicer and the
Servicer alone, and the Trustee and the Securityholders shall not be deemed
parties thereto and shall have no claims, rights, obligations, duties or
liabilities with respect to the Subservicer except as set forth in
Section 5.02(d). Notwithstanding the foregoing, the Servicer shall (i) at its
expense and without reimbursement, deliver to the Trustee and Backup Servicer a
copy of each Subservicing Agreement and (ii) provide notice of the termination
of any Subservicer within a reasonable time after such Subservicer’s termination
to the Trustee and Backup Servicer.

(d) In the event the initial Servicer shall for any reason no longer be the
Servicer, the initial Servicer at its expense and without right of reimbursement
therefor, shall, upon request of the Trustee or Backup Servicer, deliver to the
Successor Servicer all documents and records (including computer tapes and
diskettes) in its possession relating to each Subservicing Agreement

 

103



--------------------------------------------------------------------------------

and the Loans then being serviced hereunder and an accounting of amounts
collected and held by it hereunder and otherwise use its best efforts to effect
the orderly and efficient transfer of the Subservicing Agreements and of any
other arrangements with third parties pursuant to clause (a) of this
Section 5.02 to the Successor Servicer to the extent permitted thereby.

(e) Modifications and Waivers Relating to Loans.

(i) So long as it is consistent with the Credit and Collection Policy and the
Servicing Standard, the Servicer may waive, modify or vary any term of any Loan
if in the Servicer’s determination such waiver, modification or variance will
not be materially adverse to the interests of the Noteholders; provided,
however, the Servicer may not:

(1) amend, waive, modify or vary any Loan in any manner that would extend the
stated maturity date of such Loan beyond the date that is 36 months prior to the
Stated Maturity (or in the case of Structured Loans, beyond the Stated
Maturity); or

(2) enter into any amendment, waiver, modification or variance with respect to
any Loan for the purpose or with the intention of causing a Substitution Event
to occur with respect to such Loan solely in order to render such Loan eligible
for repurchase or substitution hereunder or to otherwise make such Loan eligible
for repurchase pursuant to Section 2.09.

(ii) Except as expressly set forth in Section 5.02(e)(i), the Servicer may
execute any amendments, waivers, modifications or variances related to such Loan
and any documents related thereto on behalf of the Issuer. The Servicer will
provide each Rating Agency with a written summary of any such amendment, waiver,
modification or variance promptly after its execution and, promptly upon request
by any Rating Agency, a copy of any such waiver, modification or variance. Such
summary shall set forth a brief description of the reasons for, and the effect
of, such waiver, modification or variance, and shall indicate whether such
waiver, modification or variance constitutes a Specified Amendment.

(iii) The Servicer will provide each Rating Agency with a written summary of any
Specified Amendment promptly after its execution and, promptly upon request by
an Rating Agency, a copy of any such Specified Amendment (or, with respect to
any Specified Amendment to an Agented Loan (which did not otherwise require the
consent or approval of NewStar, as agent thereunder) or a Third Party Agented
Loan, as promptly as reasonably practicable following written notice to the
Servicer of such Specified Amendment from the administrative agent, syndicate
agent or other Person acting in a similar capacity in respect of such Loan).
Such summary shall set forth a brief description of the reasons for, and the
effect of, such Specified Amendment. Any Loan which is subject to a modification
described in clause (e) of the definition of Specified Amendment shall be deemed
to be a Delinquent Loan upon the effectiveness of such Specified Amendment. The
provisions of this Section 5.02(e)(iii) shall not apply to modifications,
amendments or variances that do not constitute Specified Amendments.

 

104



--------------------------------------------------------------------------------

(iv) Although costs incurred by the Servicer or any Subservicer in respect of
Servicing Advances, including any interest owed with respect thereto, may be
added to the amount owing by the Obligor under the related Loan, such amounts
shall not be so added for the purposes of calculating distributions to
Noteholders. Any fees and costs imposed in connection therewith on the Obligor
of the related Loan, and any reimbursement of Servicer Advances by any Obligor
or out of Sale Proceeds, Liquidation Proceeds, Insurance Proceeds or Released
Mortgaged Property Proceeds received with respect to the related Loan or its
Related Property shall be withdrawn and payable to the Servicer from the
Principal and Interest Account pursuant to Section 7.03(h). Without limiting the
generality of the foregoing, so long as it is consistent with the Credit and
Collection Policy and the Servicing Standard, the Servicer shall continue, and
is hereby authorized and empowered to execute and deliver on behalf of the
Issuer, the Trustee, the Owner Trustee and each Securityholder, all instruments
of amendment, waiver, satisfaction or cancellation, or of partial or full
release, discharge and all other comparable instruments, with respect to the
Loans and with respect to any Related Property. Such authority shall include,
but not be limited to, the authority to substitute or release items of Related
Property (other than Related Property relating to a Third Party Agented Loan)
consistent with the Credit and Collection Policy and the Servicing Agreement and
sell participations or assignments in Loans previously transferred to the
Issuer. The Issuer, the Trustee and the Owner Trustee have granted a power of
attorney to the Servicer with respect thereto, pursuant to Section 5.02(v). In
connection with any such sale, the Servicer shall deposit in the Principal and
Interest Account, pursuant to Section 7.03(b), all proceeds received upon such
sale (other than Excluded Amounts). If reasonably required by the Servicer, the
Issuer, the Trustee and the Owner Trustee, shall furnish the Servicer, within
five Business Days of receipt of the Servicer’s request, with any powers of
attorney and other documents necessary or appropriate to enable the Servicer to
carry out its servicing and administrative duties under this Agreement or under
any of the other Transaction Documents. Any such request by the Servicer to the
Issuer, the Trustee or the Owner Trustee, shall be accompanied by a
certification in the form of Exhibit L attached hereto signed by a Servicing
Officer. In connection with any substitution of Related Property, the Servicer
shall deliver to the Trustee the items required by, and within the time frame,
set forth in Section 2.08, assuming that the date of substitution is the
relevant Cut-Off Date.

(v) The Servicer will not be in breach of its obligations under this Agreement
by reason of any waiver, modification or variance taken by the administrative
agent, syndicate agent or other Person acting in a similar capacity in respect
of a Third Party Agented Loan taken by such agent or other Person pursuant to
its own authority or in respect of an Agented Loan or Third Party Agented Loan
at the direction of the requisite percentage of the lenders in violation of this
Agreement if the Servicer, acting on behalf of the Issuer, did not consent to
such waiver, modification or variance on behalf of the Issuer.

 

105



--------------------------------------------------------------------------------

(f) The Servicer, in servicing and administering the Loans, shall act in good
faith, exercise commercially reasonable judgment and reasonable care, consistent
with the Credit and Collection Policy and the Servicing Standard, employ or
cause to be employed procedures (including collection, foreclosure, Foreclosed
Property and Repossessed Property management procedures other than for Third
Party Agented Loans), in accordance with the Required Loan Documents, the Credit
and Collection Policy and the Servicing Standard.

(g) In accordance with the power set forth in Section 2.01(a), the initial
Servicer shall perform the duties of the Issuer and the Owner Trustee under the
Transaction Documents. In furtherance of the foregoing, the initial Servicer
shall consult with the Owner Trustee as the Servicer deems appropriate regarding
the duties of the Issuer and the Owner Trustee under the Transaction Documents.
The initial Servicer shall monitor the performance of the Issuer and the Owner
Trustee and shall advise the Owner Trustee when action is necessary to comply
with the Issuer’s or the Owner Trustee’s duties under the Transaction Documents.
The initial Servicer shall prepare for execution by the Owner Trustee or the
Issuer or shall cause the preparation by other appropriate Persons of all such
documents, reports, filings, instruments, certificates and opinions as it shall
be the duty of the Issuer or the Owner Trustee to prepare, file or deliver
pursuant to the Transaction Documents.

(h) In addition to the duties of the Servicer set forth in this Agreement or any
of the Transaction Documents, the initial Servicer shall perform or shall cause
to be performed such calculations and shall prepare for execution by the Issuer
or the Owner Trustee or shall cause the preparation by other appropriate Persons
of all such documents, reports, filings, instruments, certificates and opinions
as it shall be the duty of the Issuer to prepare, file or deliver pursuant to
state and federal tax and securities laws. In accordance with the directions of
the Issuer or the Owner Trustee, as applicable, the initial Servicer shall
administer, perform or supervise the performance of such other activities in
connection with the Issuer as are not covered by any of the foregoing provisions
and as are expressly requested by the Issuer or the Owner Trustee and are
reasonably within the capability of the Servicer.

(i) Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, the Servicer shall be responsible for promptly (upon
a Responsible Officer of the Servicer having actual knowledge thereof) notifying
the Owner Trustee and the Paying Agent in the event that any withholding tax is
imposed on the Issuer’s payments (or allocations of income) to a Securityholder.
Any such notice shall be in writing and specify the amount of any withholding
tax required to be withheld by the Owner Trustee or the Paying Agent pursuant to
such provision.

(j) All tax returns required to be signed by the Issuer, if any, will be signed
by the Servicer (so long as the Servicer is the Originator) on behalf of the
Issuer if permitted under applicable law and otherwise by the Owner Trustee on
behalf of the Issuer.

(k) The Servicer shall maintain appropriate books of account and records
relating to services performed under this Agreement, which books of account and
records shall be reasonably accessible for inspection by the Owner Trustee and
Trustee at any time during the Servicer’s normal business hours upon not less
than three Business Days prior written notice. Any such access shall occur with
respect to Lyon Financial, as Successor Servicer, no more often than twice per
calendar year.

 

106



--------------------------------------------------------------------------------

(l) Without the prior written consent of the Majority Noteholders and subject to
the satisfaction of the S&P Rating Condition and the Moody’s Rating Condition,
the Servicer shall not agree or consent to, or otherwise permit to occur, any
amendment, modification, change, supplement or rescission of or to the Credit
and Collection Policy, in whole or in part, in any manner that could have a
material adverse effect on the Loans.

(m) For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (i) the
initial Servicer will provide or cause to be provided to any holder of such
Notes and any prospective purchaser thereof designated by such holder, upon the
request of such a holder or prospective purchaser, the information required to
be provided to such holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (ii) the initial Servicer shall update such information from
time to time in order to prevent such information from becoming false and
misleading and will take such other actions as are necessary to ensure that the
safe harbor exemption from the registration requirements of the Securities Act
under Rule 144A is and will be available for resales of such Notes conducted in
accordance with Rule 144A.

(n) The initial Servicer will keep in full force and effect its existence,
rights and franchise as a Delaware corporation, and the Servicer shall obtain
and preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement and of any of the Loans and to
perform its duties under this Agreement.

(o) The Servicer shall be obligated to make the Servicing Advances (but not
Scheduled Payment Advances) incurred in the performance of its servicing duties
hereunder as provided in Section 5.09 hereof. The Servicer shall be entitled to
reimbursement for such Servicing Advances from the Collections received from the
Loan to which such Servicing Advances relate pursuant to Section 5.10(d) and
Section 7.03(h). Notwithstanding anything contained herein to the contrary, in
no event shall the application of Scheduled Payment Advances prevent a Loan from
being or becoming a Delinquent Loan or Charged-Off Loan, as applicable.

(p) The Servicer shall not be responsible for any taxes payable by the Issuer or
any Servicing Fees payable to any Successor Servicer.

(q) All payments received on Loans by the Servicer will be applied by the
Servicer to amounts due by each Obligor in accordance with the provisions of the
related Required Loan Documents or, if to be applied at the discretion of the
Servicer, then consistent with the Credit and Collection Policy and the
Servicing Standard.

(r) To the extent permitted by applicable law, the initial Servicer shall be
responsible for any tax reporting, disclosure, record keeping or list
maintenance requirements of the Issuer under Code Sections 6011(a), 6111(d) or
6112, including, but not limited to, the preparation of IRS Form 8886 pursuant
to Federal Income Tax Regulations Section 1.6011-4(d) or any successor provision
and any required list maintenance under Federal Income Tax Regulations
Section 301.6112-1 or any successor provision.

 

107



--------------------------------------------------------------------------------

(s) The Servicer shall notify the Backup Servicer of any material modification
to its servicing system.

(t) The Servicer will maintain the Servicing Files at the principal place of
business of the Servicer at the address set forth in Section 13.04 hereof in
accordance with the Servicing Standard.

(u) Promptly following any extension of the Reinvestment Period or any early
termination of the Reinvestment Period, the Servicer shall give written notice
thereof to the Trustees, the Trust Depositor, the Backup Servicer and the Rating
Agencies at the addresses described in Section 13.04 hereof.

(v) The Trust Depositor, the Issuer, the Owner Trustee and the Trustee each
hereby irrevocably (except as provided below) appoint the Servicer its
respective true and lawful agent and attorney-in-fact (with full power of
substitution) in its name, place and stead and at the Issuer’s expense, in
connection with the performance of the Servicer’s duties provided for in this
Agreement and in the other Transaction Documents, including the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received on or with respect to the Loans and the Related Property, (b) to
make all necessary transfers of the Loans, and/or of the Related Property, as
applicable, in accordance herewith and therewith, (c) to execute (under hand
under seal or as a deed) and deliver all necessary or appropriate bills of sale,
assignments, agreements and other instruments and endorsements in connection
with any such transfer, and (d) to execute (under hand, under seal or as a deed)
any votes, consents, directions, releases, amendments, waivers, satisfactions
and cancellations, agreements, instruments, orders or other documents or
certificates in connection with or pursuant to this Agreement or the other
Transaction Documents relating thereto or to the duties of the Servicer
hereunder or thereunder, the Trust Depositor, the Issuer, the Owner Trustee and
the Trustee hereby ratifying and confirming all that such attorney-in-fact (or
any substitute) shall lawfully do under this power of attorney and in accordance
with this Agreement and the other Transaction Documents as applicable thereto.
Nevertheless, if so requested by the Servicer, the Trust Depositor, the Issuer,
the Owner Trustee and the Trustee or any thereof, as requested, shall ratify and
confirm any such act by executing and delivering to the Servicer or as directed
by the Servicer all proper bills of sale, assignments, releases, endorsements
and other certificates, instruments and documents of whatever nature as may
reasonably be designated in any such request. This power of attorney shall,
however, expire, and the Servicer and any substitute agent or attorney-in-fact
appointed by the Servicer pursuant hereto shall cease to have any power to act
as the agent or attorney-in-fact of the Issuer, the Trustee or of the Owner
Trustee upon termination of this Agreement or upon a Servicer Transfer from and
after which the Successor Servicer shall be deemed to have the rights of the
Servicer pursuant to this clause (v).

(w) The Servicer shall execute and file such financing statements and cause to
be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer, the Securityholders, the Trustee and the Owner
Trustee in the Loans and in the proceeds thereof. The Servicer shall

 

108



--------------------------------------------------------------------------------

deliver (or cause to be delivered) to the Owner Trustee and the Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

(x) If at any time the Issuer receives a payment of principal with respect to a
Revolving Loan and, after giving effect to such payment (and any corresponding
increase in the Exposure Amount), the Class A-2 Funding Test is not satisfied,
the Servicer shall (i) transfer an amount of Principal Collections from the
Principal Collections Account to the Class A-2 Funding Account and/or
(ii) designate Principal Collections on deposit in the Principal Collections
Account, in each case sufficient to cause the Class A-2 Funding Test to be
satisfied.

(y) Notwithstanding any other provision of this Agreement, if any material
conflict or material inconsistency exists among the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard, the provisions of the
Required Loan Documents shall control.

(z) In connection with determining, for the Loans included in the Loan Pool as
of any date of determination, compliance with the Moody’s Weighted Average
Spread Test, the Diversity Test, the Moody’s Weighted Average Rating Factor Test
and the Moody’s Weighted Average Recovery Rate Test, the testing levels required
to establish compliance with such tests will be determined based on the
Collateral Quality Table levels most recently certified by the Servicer in a
notice to the Trustee at least two Business Days prior to any date of
determination as the levels that will apply for purposes of determining
compliance with such tests. The Servicer will specify in such notice the Zone,
table number and row number of the Collateral Quality Table corresponding to
such levels.

(aa) In connection with determining, for the Loans included in the Loan Pool as
of any date of determination, compliance with the S&P CDO Monitor Test, the S&P
Weighted Average Spread Test and the S&P Weighted Average Recovery Rate Test,
the testing levels required to establish compliance with such tests will be
determined based on the levels most recently certified by the Servicer in a
notice to the Trustee at least two Business Days prior to any date of
determination as the levels that will apply for purposes of determining
compliance with such tests. The Servicer will specify in such notice the row
number of the S&P Spread-Recovery Table corresponding to such levels.

Section 5.03. Liquidation of Loans.

(a) In the event that any payment due under any Loan and not postponed pursuant
to Section 5.02 is not paid when the same becomes due and payable, or in the
event the Obligor fails to perform any other covenant or obligation under the
Loan which results in an event of default thereunder, the Servicer in accordance
with the Required Loan Documents, the Credit and Collection Policy and the
Servicing Standard shall take such action as shall maximize the amount of
recovery thereon and as the Servicer shall deem to be in the best interests of
the Noteholders; provided, however, that if such Loan is an Agented Loan or a
Third Party Agented Loan, the Servicer’s obligations shall be limited to
exercising the Issuer’s rights thereunder.

 

109



--------------------------------------------------------------------------------

(b) The Servicer, consistent with its Credit and Collection Policy and the
Servicing Standard, may accelerate all payments due under any Loan to the extent
permitted by the Required Loan Documents and foreclose upon at a public or
private sale or otherwise comparably effect the ownership of Related Property
relating to Charged-Off Loans for which the related Loan is still outstanding
and as to which no satisfactory arrangements can be made for collection of
delinquent payments in accordance with the provisions of Section 5.10 and,
subject to applicable laws, shall act, or shall engage an experienced Person
qualified to act, as sales and processing agent for the Related Property that is
foreclosed upon. In connection with such foreclosure or other conversion and any
other liquidation action or enforcement of remedies, the Servicer shall exercise
collection and foreclosure procedures in accordance with the Credit and
Collection Policy and the Servicing Standard. Without limiting the generality of
the foregoing, the Servicer may not sell any such Related Property without first
using commercially reasonable efforts to obtain bids to purchase such Related
Property from at least three Persons (other than the Servicer or any of its
Affiliates). The Servicer may sell the Related Property to the highest bidder
(if any bids are received) or the Servicer or an Affiliate may purchase the
Related Property for a price equal to the highest bid, but in no event may the
Servicer sell any Related Property for less than the then fair market value of
the Related Property. If no bids are received and the Servicer has used
commercially reasonable efforts to obtain such bids, the Servicer or an
Affiliate may purchase the Related Property for a price equal to the then fair
market value of such Related Property. Any such sale of the Related Property is
to be evidenced by a certificate of a Responsible Officer of the Servicer
delivered to the Trustee setting forth the Loan, the Related Property, the sale
price of the Related Property and certifying that such sale price is the fair
market value of such Related Property. In any case in which any such Related
Property has suffered damage, the Servicer will not expend funds in connection
with any repair or toward the repossession of such Related Property unless it
reasonably determines that such repair and/or repossession will increase the
Liquidation Proceeds by an amount greater than the amount of such expenses.

(c) [Reserved]

(d) After a Loan has been liquidated, the Servicer shall promptly prepare and
forward to the Trustee and upon request, any Securityholder, a report (the
“Liquidation Report”), in the form attached hereto as Exhibit D, detailing the
Liquidation Proceeds received from such Loan, the Liquidation Expenses incurred
and reimbursed to the Servicer with respect thereto, any Scheduled Payment
Advances and Servicing Advances, together with interest due thereon, reimbursed
to the Servicer therefrom, any loss incurred in connection therewith, and any
Nonrecoverable Advances to be reimbursed to the Servicer with respect thereto in
accordance with the Priority of Payments in Section 7.05.

 

110



--------------------------------------------------------------------------------

Section 5.04. Reserved.

Section 5.05. Maintenance of Hazard Insurance.

(a) Other than with respect to Agented Loans and Third Party Agented Loans, the
Servicer will use its reasonable best efforts to ensure that each Obligor
maintains hazard insurance with extended coverage and liability insurance with
respect to each Loan, in such amounts as required under the applicable Required
Loan Documents; provided that if and to the extent that the Required Loan
Documents permit the lender or its agent any discretion (by way of consent,
approval or otherwise) as to the insurance coverage that the related Obligor is
required to maintain, the Servicer shall exercise such discretion in a manner
consistent with the Credit and Collection Policy and the Servicing Standard. The
Servicer will use its reasonable best efforts to ensure that each Obligor
maintains hazard insurance with respect to insurable improvements on real
property and tangible, personal property constituting Related Property which was
material to the underwriting of the Loan (other than accounts receivable) in an
amount at least equal to the least of (i) the aggregate appraised or evaluated
amounts of such Related Property, (ii) the sum of the Outstanding Loan Balance
of the related Loan and the outstanding principal amount of any other
indebtedness of the Obligor secured by such Related Property of equal priority
with or prior to the related Loan and (iii) the full insurable value of such
Related Property. If an Obligor fails to maintain such hazard insurance, the
Servicer may in its discretion purchase and maintain such insurance on behalf
of, and at the expense of, the Obligor and any amounts advanced by the Servicer
with respect thereto shall constitute Servicing Advances reimbursable hereunder.

(b) Without limiting Section 5.05(a), in the case of each Real Estate Loan
(other than a Real Estate Loan which is a Third Party Agented Loan), the
Servicer shall use its reasonable best efforts to ensure that the Obligor on the
related Loan maintains fire and hazard insurance with extended coverage
customary in the area where the Mortgaged Property is located for real property
similar to the Mortgaged Property. If permissible under the Required Loan
Documents, and to the Servicer’s knowledge after reasonable investigation, the
related Mortgaged Property is in an area identified in the Federal Register by
the Flood Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), consistent with the Credit and
Collection Policy and the Servicing Standard, the Servicer will require the
related Obligor to purchase a flood insurance policy covering the insurable real
property that is material to the underwriting of the Loan with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (i) the full insurable value of such material Mortgaged Property,
(ii) the maximum amount of insurance available under the National Flood
Insurance Act of 1968, as amended, and (iii) the sum of the Outstanding Loan
Balance of the related Loan and the outstanding principal amount of any other
indebtedness of the Obligor secured by such Mortgaged Property of equal priority
with or prior to the related Loan. The Servicer shall also maintain, to the
extent such insurance is available at commercially reasonable rates and required
by the Credit and Collection Policy and the Servicing Standard, on Foreclosed
Property constituting insurable real property of material value (other than
Foreclosed Property in respect of Third Party Agented Loans), similar fire and
hazard insurance in the amounts described above and, if applicable, general
liability insurance. Any amounts advanced by the Servicer in connection with any
such insurance shall constitute Servicing Advances reimbursable hereunder. It is
understood and agreed that no earthquake or other additional insurance need be
required by the Servicer of any Obligor or other creditors or maintained on
Foreclosed Property, other than pursuant to such Applicable Law and regulations
as shall at any time be in force and as shall require such additional insurance.

 

111



--------------------------------------------------------------------------------

(c) The Servicer agrees to present, on behalf of the Trustee and the
Securityholders, claims to the insurer under each such hazard Insurance Policy
(other than with respect to Third Party Agented Loans) and, with respect to any
Foreclosed Property, any such general liability policy, and to settle, adjust
and compromise such claims, in each case, consistent with the terms of the
Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard. Except as otherwise provided in this Agreement, the Servicer hereby
disclaims any and all right, title and interest in and to any Insurance Policy
and Insurance Proceeds with respect to any Related Property, excluding any
Insurance Policy with respect to which it is named as loss payee and as an
insured, and agrees that it has no equitable, beneficial or other interest in
the Insurance Polices and Insurance Proceeds other than being named as loss
payee and as an insured and except for its right to receive therefrom amounts
due to it under this Agreement. Any amounts collected by the Servicer under any
such Insurance Policies in respect of the related Loan (other than amounts to be
applied to the restoration or repair of the Related Property or amounts to be
released to the Obligor or other creditors or Persons in accordance with
Applicable Law, the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard) shall be deposited in the Principal and Interest
Account, subject to withdrawal pursuant to Section 7.03(h).

(d) All hazard Insurance Policies required under this Section 5.05 in respect of
Real Estate Loans (other than Third Party Agented Loans) shall be endorsed with
loss payable to the Servicer, showing the Servicer and the Trustee as additional
insureds, as their interests may appear, and any hazard insurance policy on
Mortgaged Property required hereunder shall include a standard mortgagee
endorsement.

Section 5.06. Collection of Certain Loan Payments.

(a) The Servicer shall make reasonable efforts, consistent with the Credit and
Collection Policy and the Servicing Standard, to collect all payments required
under the terms and provisions of the Loans. Consistent with the foregoing and
the Credit and Collection Policy and the Servicing Standard, the Servicer may in
its discretion waive or permit to be waived any fee or charge which the Servicer
would be entitled to retain hereunder as servicing compensation and extend the
due date for payments due on a Loan as provided in Section 5.02(e).

(b) Except as otherwise permitted under this Agreement, the Servicer agrees not
to make, or consent to, any change, in the direction of, or instructions with
respect to, any payments to be made by an Obligor or, in connection with an
Agented Loan or a Third Party Agented Loan, the paying agent with respect
thereto, in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments to a Concentration Account without
the prior written consent of the Trustee and with the consent of the Majority
Noteholders.

 

112



--------------------------------------------------------------------------------

Section 5.07. Access to Certain Documentation and Information Regarding the
Loans.

The Servicer shall provide to the Owner Trustee, the Trustee, the Backup
Servicer, any bank, thrift or insurance company regulatory authority and the
supervisory agents and examiners of the foregoing, access to the documentation
regarding the Loans required by applicable local, state and federal regulations,
such access being afforded without charge but only upon not less than three
Business Days prior written request by the Owner Trustee, the Trustee or any
such regulated Noteholder and during normal business hours at the offices of the
Servicer designated by it and in a manner that does not unreasonably interfere
with the Servicer’s normal operations or customer or employee relations. The
Trustee, the Owner Trustee, such Noteholder and the representative of any such
regulatory authority designated by the related Noteholder to view such
information shall and shall cause their representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) and
except to the extent that the Trustee and the Owner Trustee may reasonably
determine that such disclosure is consistent with their obligations hereunder.
The Servicer may request that any such Person not a party hereto enter into a
confidentiality agreement reasonably acceptable to the Servicer prior to
permitting such Person to view such information.

Section 5.08. Satisfaction of Mortgages and Collateral and Release of Loan
Files.

(a) Upon the payment in full of any Loan, the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Principal and Interest Account of the
purchase price of any Loan acquired by the Trust Depositor, the Servicer or
another Person pursuant to this Agreement, or any other Transaction Document,
the Servicer will immediately notify the Trustee by a certification in the form
of Exhibit M attached hereto (which certification shall include a statement to
the effect that all amounts received or to be received in connection with such
payment which are required to be deposited in the Principal and Interest Account
pursuant to Section 7.03(b) have been or will be so deposited) of a Servicing
Officer and shall request delivery to it of the Loan File. Upon receipt of such
certification and request, the Trustee in accordance with Section 2.10(c), shall
release, within two Business Days (if such request was received by 2:00 p.m.
central time), the related Loan File to the Servicer. Expenses incurred in
connection with any instrument of satisfaction or deed of reconveyance shall be
payable by the Servicer and shall not be chargeable to the Principal and
Interest Account or the Note Distribution Account; provided that the Servicer
may collect and retain such expenses from the underlying Obligor; provided
further that such expenses shall be reimbursable to the Backup Servicer, as a
Successor Servicer, as an Administrative Expense.

(b) From time to time and as appropriate for the servicing or foreclosure of any
Loan, the Trustee shall, upon request of the Servicer and delivery to the
Trustee of a certification in the form of Exhibit M attached hereto signed by a
Servicing Officer, release the related Loan File to the Servicer within two
Business Days (if such request was received by 2:00 p.m. Eastern time). The
Servicer shall return the Loan File to the Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the
Liquidation Proceeds relating to the Loan have been deposited in the Principal
and Interest Account and remitted to the Trustee for deposit in the Note
Distribution Account or the Loan File or such document has been delivered to an
attorney, or to a public trustee or other public official as required by law,
for purposes of initiating or pursuing legal action or

 

113



--------------------------------------------------------------------------------

other proceedings for the foreclosure or repossession of Related Property either
judicially or non-judicially, and the Servicer has delivered to the Trustee a
certificate of a Servicing Officer certifying as to the name and address of the
Person to whom such Loan File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer
stating that such Loan was liquidated, the servicing receipt relating to such
Loan shall be released by the Trustee to the Servicer.

(c) The Trustee shall execute and deliver to the Servicer any court pleadings,
requests for trustee’s sale or other documents provided to it necessary to the
servicing or foreclosure or trustee’s sale in respect of Related Property or to
any legal action brought to obtain judgment against any Obligor on the related
loan agreement (including any Underlying Note or other agreement securing
Related Property) or to obtain a deficiency judgment, or to enforce any other
remedies or rights provided by the related loan agreement (including any
Underlying Note or other agreement securing Related Property) or otherwise
available at law or in equity. Together with such documents or pleadings, the
Servicer shall deliver to the Trustee a certificate of a Servicing Officer
requesting that such pleadings or documents be executed by the Trustee and
certifying as to the reason such documents or pleadings are required and that
the execution and delivery thereof by the Trustee will not invalidate or
otherwise adversely affect the Lien of the agreement securing Related Property,
except for the termination of such a Lien upon completion of the foreclosure or
trustee’s sale. The Trustee shall, upon receipt of a written request from a
Servicing Officer, execute any document provided to the Trustee by the Servicer
or take any other action requested in such request, that is, in the opinion of
the Servicer as evidenced by such request, required or appropriate by any state
or other jurisdiction to discharge the Lien securing Related Property upon the
satisfaction thereof and the Trustee will sign and post, but will not guarantee
receipt of, any such documents to the Servicer, or such other party as the
Servicer may direct, within five Business Days of the Trustee’s receipt of such
certificate or documents. Such certificate or documents shall state that the
related Loan has been paid in full by or on behalf of the Obligor (or subject to
a deficiency claim against such Obligor) and that such payment has been
deposited in the Principal and Interest Account.

(d) Notwithstanding anything contained in this Section 5.08 to the contrary, in
no event may the Servicer possess in excess of ten Loan Files (excluding Loan
Files for Loans which have been paid in full or repurchased) at any given time.

Section 5.09. Scheduled Payment Advances; Servicing Advances and Nonrecoverable
Advances.

(a) For each Due Period, if the Servicer determines that any Scheduled Payment
(or portion thereof) that was due and payable pursuant to a Loan in the
Collateral during such Due Period was not received prior to the end of such Due
Period, the Servicer has the right to elect, at its option, but is not
obligated, to make a Scheduled Payment Advance in an amount up to the amount of
such delinquent Scheduled Payment (or portion thereof) unless the Servicer
believes in good faith that pursuant to Section 5.09(b) that such advance will
be a Nonrecoverable Advance. The Servicer will deposit any Scheduled Payment
Advances into the Principal and Interest Account on or prior to 11:00 a.m. (New
York City time) on the related Reference Date,

 

114



--------------------------------------------------------------------------------

in immediately available funds. The Servicer will be entitled to be reimbursed
for Scheduled Payment Advances, together with accrued and unpaid interest
thereon at the applicable prime rate as established by the Servicer (and in the
case of any Successor Servicer, at the rate published in The Wall Street Journal
from time to time as the prime rate in the United States) pursuant to
Section 7.03, Section 7.05(a) and Section 7.05(b). The Servicer is obligated to
make Servicing Advances in the performance of its servicing duties, unless it
believes in good faith that the advance will be a Nonrecoverable Advance. The
Servicer will be entitled to reimbursement for Servicing Advances, with interest
thereon to accrue at the applicable prime rate as established by the Servicer
(and in the case of any Successor Servicer, at the rate published in The Wall
Street Journal from time to time as the prime rate in the United States), from
the Collections received from the Loan to which the Servicing Advance relates as
well as pursuant to the Priority of Payments.

(b) The Servicer will not make a Scheduled Payment Advance or a Servicing
Advance if the Servicer has determined in its sole discretion, exercised in good
faith and consistent with the Servicing Standard, that the amount of such
Scheduled Payment Advance or Servicing Advance proposed to be advanced plus
interest expected to accrue thereon, will be a Nonrecoverable Advance. Absent
bad faith, the Servicer’s determination as to whether any Scheduled Payment
Advance or Servicing Advance is expected to be a Nonrecoverable Advance or
whether, once advanced, it is a Nonrecoverable Advance, shall be conclusive and
binding on the Issuer and on the Noteholders. The determination by the Servicer
that any proposed Servicing Advance, if made, would constitute a Nonrecoverable
Advance or that it has made a Nonrecoverable Advance shall be made by the
Servicer and shall be evidenced by an Officer’s Certificate delivered promptly
to the Trustee, setting forth the basis for such determination.

(c) The Servicer will be entitled to recover any Scheduled Payment Advance made
by it, together with accrued interest due thereon, from Interest Collections in
the case of Scheduled Payment Advances of interest, and from Principal
Collections in the case of Scheduled Payment Advance of principal, in each case
received from the Obligor with respect to the specific Loan for which such
Scheduled Payment Advance was made or other collections or proceeds with respect
to such Loan or the Related Property; provided that if at any time a Scheduled
Payment Advance of interest, together with accrued interest thereon, made by the
Servicer is subsequently determined to be a Nonrecoverable Advance, the Servicer
will be entitled to recover the amount of such Nonrecoverable Advance from the
Principal and Interest Account on any Business Day during any Due Period prior
to the related Reference Date (or on a Distribution Date prior to any payment of
interest on or principal of the Notes in accordance with the Priority of
Payments); and provided further that if at any time a Scheduled Payment Advance
of principal, together with accrued interest thereon, made by the Servicer is
subsequently determined to be a Nonrecoverable Advance, the Servicer will be
entitled to recover the amount of such Nonrecoverable Advance on a Distribution
Date to the extent then permitted in accordance with the Priority of Payments.
The Servicer will be entitled to recover the amount of any Servicing Advance,
together with accrued interest thereon, from the Principal and Interest Account
from amounts received from or with respect to the specific Loan or Related
Property with respect to which such Servicing Advance was made on any Business
Day during any Due Period prior to the related Reference Date, provided that, if
such Servicing Advance, together with accrued interest thereon,

 

115



--------------------------------------------------------------------------------

is subsequently determined to be a Nonrecoverable Advance, the Servicer will be
entitled to recover the amount of such Nonrecoverable Advance on any
Distribution Date prior to any payment of interest on or principal of the Notes
in accordance with the Priority of Payments.

(d) The Servicer shall be entitled to an annual rate of interest payable at the
applicable prime rate as established by the Servicer (or, for any Successor
Servicer, the rate specified in Section 5.09(a)) with respect to each Scheduled
Payment Advance and each Servicing Advance from and including the date such
advance is made by the Servicer to but not including the date of reimbursement
of such advance to the Servicer.

Section 5.10. Title, Management and Disposition of Foreclosed Property.

(a) In the event that title to Related Property is acquired by the Servicer
hereunder in foreclosure or by deed in lieu of foreclosure or by other legal
process, the deed or certificate of sale, or the Repossessed Property, shall be
taken in the name of the Issuer for the benefit of the Securityholders.

(b) The Servicer, subject to the provisions of this Article V, shall manage,
conserve, protect and operate each such Foreclosed Property or other Repossessed
Property for the Securityholders solely for the purpose of its prudent and
prompt disposition and sale. The Servicer shall, either itself or through an
agent selected by the Servicer, manage, conserve, protect and operate the
Foreclosed Property or other Repossessed Property in a manner consistent with
the Credit and Collection Policy and the Servicing Standard. The Servicer shall
attempt to sell the same (and may temporarily rent the same) on such terms and
conditions as the Servicer deems to be in the best interest of the
Securityholders.

(c) The Servicer shall cause to be deposited in the Principal and Interest
Account, no later than two Business Days after the receipt thereof, all revenues
received with respect to the conservation and disposition of the related
Foreclosed Property or other Repossessed Property net of Liquidation Expenses.

(d) The Servicer shall, subject to Section 5.02(o) and Section 7.03, reimburse
itself for any related unreimbursed Scheduled Payment Advances and Servicing
Advances, together with accrued and unpaid interest due thereon, and unpaid
Servicing Fees, and the Servicer shall deposit in the Principal and Interest
Account the net cash proceeds of the sale of any Foreclosed Property or other
Repossessed Property to be distributed to the Securityholders in accordance with
Section 7.05 hereof.

Section 5.11. Servicing Compensation.

(a) As compensation for its servicing activities hereunder and reimbursement for
its expenses, the Servicer shall be entitled to receive a servicing fee (the
“Servicing Fee”) which shall consist of the senior servicing fee (with respect
to each Due Period, the “Senior Servicing Fee”) and a subordinated servicing fee
(with respect to each Due Period, the “Subordinated Servicing Fee”) calculated
and payable quarterly in arrears on each Distribution Date prior to the
termination of the Issuer. The Senior Servicing Fee shall be equal to the sum of
the product of: (i) 0.15%, (ii) the Aggregate Outstanding Loan Balance as of the
beginning of

 

116



--------------------------------------------------------------------------------

the related Due Period (or, with respect to the first Due Period, as of the
Closing Date) and (iii) a fraction, the numerator of which is equal to the
number of days in the related Due Period (or, with respect to the first Due
Period, the number of days from the Closing Date to the end of the first Due
Period) and the denominator of which is 360. The Subordinated Servicing Fee
shall be equal to the sum of the product of: (i) 0.85%, (ii) the Aggregate
Outstanding Loan Balance as of the beginning of the related Due Period (or, with
respect to the first Due Period, as of the Closing Date) and (iii) a fraction,
the numerator of which is equal to the number of days in the related Due Period
(or, with respect to the first Due Period, the number of days from the Closing
Date to the end of the first Due Period) and the denominator of which is 360.
The Servicing Fee is payable out of Collections pursuant to Section 7.05(a) and
Section 7.05(b). If the Servicer is replaced, the Originator shall be
responsible for the payment of any fee payable to a Successor Servicer in excess
of the Servicing Fee to the extent such fee is not paid pursuant to
Section 7.05(a) and Section 7.05(b).

(b) In addition to the Servicing Fee, the Servicer shall be entitled to retain
for itself as additional servicing compensation assumption and other
administrative fees paid or payable in connection with any Loan.

Section 5.12. Assignment; Resignation.

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing or other arrangement permitted under this
Agreement) nor resign from the obligations and duties hereby imposed on it as
Servicer except (a) by mutual consent of the Servicer, the Trustee and the
Majority Noteholders, (b) in connection with a merger, conversion or
consolidation permitted pursuant to Section 5.13 (in which case the Person
resulting from the merger, conversion or consolidation shall be the successor of
the Servicer), (c) in connection with an assignment permitted pursuant to
Section 5.13 (in which case the assignee shall be the successor of the
Servicer), or (d) upon the Servicer’s determination that its duties hereunder
are no longer permissible under Applicable Law or administrative determination
and such incapacity cannot be cured by the Servicer. Any such determination
permitting the resignation of the Servicer shall be evidenced by a written
Opinion of Counsel (who may be counsel for the Servicer) to such effect
delivered to the Trustee, which Opinion of Counsel shall be in form and
substance reasonably acceptable to the Trustee. No such resignation shall become
effective until a successor has assumed the Servicer’s responsibilities and
obligations hereunder in accordance with Section 8.03.

Section 5.13. Merger or Consolidation of Servicer.

Any Person into which the Servicer may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Servicer is
a party, or any Person succeeding to substantially all of the business of the
Servicer, and who shall be an established commercial loan servicing institution
that on a consolidated basis has a net worth of at least $50,000,000, shall be
the Successor Servicer hereunder without execution or filing of any paper or any
further act on the part of any of the parties hereto, notwithstanding anything
herein to the contrary; provided, however, no such entity resulting from the
merger, conversion or consolidation of the Servicer or the transfer of all or
substantially all of the Servicer’s assets or business shall be the successor

 

117



--------------------------------------------------------------------------------

Servicer hereunder unless the Rating Agency Condition is satisfied with respect
thereto or unless the Servicer, with the consent of the Backup Servicer (which
consent shall not be unreasonably withheld or delayed), appoints a Successor
Servicer which meets such requirements and accepts such appointment to become
Servicer hereunder and the Rating Agency Condition is satisfied with respect
thereto. Such Successor Servicer shall be a permitted assignee of the Servicer.
The provisions of Section 8.03(c) and (e) shall apply to any such servicing
transfer.

Section 5.14. Limitation on Liability of the Servicer and Others.

The Servicer and any stockholder, partner, member, manager, director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities or persons respecting any matters arising
hereunder. Except as otherwise provided in Section 5.02(b), the Servicer shall
not be liable for any errors, inaccuracies or omissions of any Person not
affiliated with the Servicer contained in any information, report, certificate,
data or other document delivered to the Servicer or on which the Servicer must
rely in order to perform its obligations hereunder and under the other
Transaction Documents. The Servicer shall not be in default hereunder or incur
any liability, except as provided in the proviso in the last sentence of this
Section 5.14 for any failure, error or delay in carrying out its duties
hereunder or under any other Transaction Document if such failure, error or
delay results from the Servicer acting in accordance with information prepared
or supplied by a Person other than the Servicer or any of its Affiliates or the
failure or delay of any such Person to prepare or provide such information. The
Servicer shall not be in default and shall incur no liability for any act or
failure to act by any servicer primarily responsible for servicing Third Party
Agented Loans. Subject to the terms of Section 12.01 herein, the Servicer shall
have no obligation to appear with respect to, prosecute or defend any legal
action which is not incidental to the Servicer’s duty to service the Loans in
accordance with this Agreement. The Servicer shall not be responsible for the
payment of any taxes imposed on or with respect to the Issuer or for the fees of
any Successor Servicer. Except as provided herein, the Servicer shall not be
under any liability to any other party to the Agreement, the Noteholder, or the
Certificateholder or any other Person for any action taken or for refraining
from taking any action pursuant to this Agreement whether arising from express
or implied duties under this Agreement; provided, however, notwithstanding
anything to the contrary contained herein, nothing shall protect the Servicer
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or negligence in the performance of duties or by reason
of its willful misconduct hereunder.

Section 5.15. The Backup Servicer.

(a) The Issuer and the Trust Depositor hereby appoint Lyon Financial Services,
Inc. (d/b/a U.S. Bank Portfolio Services) to act as Backup Servicer in
accordance with the terms of this Agreement. Lyon Financial Services, Inc.
(d/b/a U.S. Bank Portfolio Services) hereby accepts such appointment and agrees
to perform the duties and responsibilities with respect thereto set forth
herein.

 

118



--------------------------------------------------------------------------------

(b) The Backup Servicer shall perform the following duties and obligations:

(i) On or before four Business Days after the Closing Date, the Backup Servicer
shall accept from the Servicer delivery of the information required to be set
forth in the Monthly Reports and the Quarterly Reports in hard copy and in an
agreed upon electronic format.

(ii) Not later than 12:00 noon New York time six Business Days following the end
of each calendar month (in respect of any Monthly Report), commencing with the
calendar month ended July 31, 2007, and four Business Days after the end of the
related Due Period (in respect of any Quarterly Report), commencing with the Due
Period preceding the Distribution Date occurring in November 2007, the Servicer
shall provide to the Backup Servicer and the Backup Servicer shall accept
delivery of tape in an agreed upon electronic format (the “Tape”) from the
Servicer, which shall include but not be limited to the following information as
of the last day of such calendar month (in respect of any Monthly Report) or the
end of such Due Period (in respect of such Quarterly Report): (A) for each Loan,
(1) Loan number, (2) Loan category (i.e., Real Estate Loan, Traditional Middle
Market Loan, Large Middle Market Loan, Larger Middle Market Loan or Broadly
Syndicated Loan), (3) state of Obligor’s primary business, (4) Moody’s Industry
Classification Group, (5) type of Loan (i.e., Term Loan, Delayed Draw Term Loan
or Revolving Loan), (6) type of security interest (i.e., First Lien Loan or
Second Lien Loan), (7) term payment type, (8) origination date, (9) maturity
date, (10) benchmark for Loan Rate, (11) margin, (12) frequency of Scheduled
Payments, (13) the collection status (current or delinquent; including number of
days delinquent inclusive of any grace period), (14) the Outstanding Loan
Balance, (15) the aggregate Outstanding Loan Balance and (16) the Aggregate
Outstanding Loan Balance. With respect to its duties pursuant to this
Section 5.15(b)(ii), the Backup Servicer shall have no duty to confirm that the
Tape contains the foregoing information.

(iii) Not later than 12:00 noon New York time twelve Business Days following the
end of each calendar month (in respect of any Monthly Report) or prior to the
related Distribution Date (in respect of any Quarterly Report), the Backup
Servicer shall review the related Monthly Report or Quarterly Report, as
applicable, to ensure that it is complete on its face and based solely on the
information provided to the Backup Servicer pursuant to Section 5.15(b) that the
following items in such Monthly Report (other than items (B) and (E) below in
the case of a Monthly Report) or Quarterly Report have been accurately
calculated, if applicable, and reported in such Monthly Report or Quarterly
Report: (A) the Aggregate Outstanding Loan Balance, (B) the Backup Servicing
Fee, (C) the Loans that are more than 60 days delinquent (other than Charged-Off
Loans), (D) the Charged-Off Loans, and (E) the Priority of Payments. The Backup
Servicer shall notify the Trustee, the Initial Purchasers and the Servicer in
writing of any discrepancies with the Monthly Report or Quarterly Report based
on such review not later than the fourteenth Business Day following the end of
each calendar month (with respect to any Monthly Report) or the Business Day
preceding such Distribution Date (with respect to any Quarterly Report).

(iv) If the Servicer disagrees with the report provided under paragraph
(iii) above by the Backup Servicer or if the Servicer or any subservicer has not
reconciled such discrepancy, the Backup Servicer agrees to confer with the
Servicer to

 

119



--------------------------------------------------------------------------------

resolve such disagreement on or prior to the last day of the following calendar
month (with respect to any Monthly Report) or the next succeeding Reference Date
(with respect to any Quarterly Report) and shall settle such discrepancy with
the Servicer if possible, and notify the Trustee, the Initial Purchasers and the
Rating Agencies of the resolution thereof. The Servicer hereby agrees to
cooperate at its own expense with the Backup Servicer in reconciling any
discrepancies herein. If within 20 days after the delivery of the report
provided under paragraph (iii) above by the Backup Servicer, such discrepancy is
not resolved, the Backup Servicer shall promptly notify the Servicer, Trustee,
the Initial Purchasers and the Rating Agencies of the continued existence of
such discrepancy. Following receipt of such notice by the Trustee, the Initial
Purchasers and the Rating Agencies, the Servicer shall deliver to the Trustee,
the Initial Purchasers, the Backup Servicer and the Rating Agencies no later
than the last day of the following calendar month (with respect to any Monthly
Report) or the related Distribution Date (with respect to any Quarterly Report)
a certificate describing the nature and amount of such discrepancies and the
actions the Servicer proposes to take with respect thereto.

With respect to the foregoing, the Backup Servicer, in the performance of its
duties and obligations hereunder, is entitled to rely conclusively, and shall be
fully protected in so relying, on the contents of each Tape, including, but not
limited to, the completeness and accuracy thereof, provided by the Servicer. The
Backup Servicer shall have no liability for any errors in the content of such
Tape, and, except as specifically provided herein, shall not be required to
verify, recompute, reconcile or recalculate any such information or data.

(c) After the termination or resignation by the Servicer in accordance with this
Agreement, all authority, power, rights and responsibilities of the Servicer,
under this Agreement, whether with respect to the Loans or otherwise, shall pass
to and be vested in the Successor Servicer appointed by the Trustee pursuant to
Section 8.03, including the Backup Servicer, as applicable in accordance with
Section 8.03 and such applicable party shall be deemed the Successor Servicer,
subject to and in accordance with the provisions of Section 8.03, as long as
such named Successor Servicer is not prohibited by any Applicable Law from
fulfilling the same, as evidenced by an Opinion of Counsel; provided, however,
if Lyon Financial Services, Inc. (d/b/a U.S. Bank Portfolio Services) as Backup
Servicer becomes the Successor Servicer, it will not make any Scheduled Payment
Advances and its obligations as Backup Servicer hereunder shall thereafter
cease.

(d) Any Person (i) into which the Backup Servicer may be merged or consolidated,
(ii) that may result from any merger or consolidation to which the Backup
Servicer shall be a party, or (iii) that may succeed to the properties and
assets of the Backup Servicer substantially as a whole, which Person in any of
the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

 

120



--------------------------------------------------------------------------------

(e) As compensation for its backup servicing activities hereunder, the Backup
Servicer shall be entitled to receive the Backup Servicing Fee. The Backup
Servicing Fee shall be calculated and payable quarterly in arrears on each
Distribution Date. The Backup Servicer’s entitlement to receive the Backup
Servicing Fee (other than due and unpaid Backup Servicer Fees owed through such
date) shall cease on the earliest to occur of: (i) it becoming the Successor
Servicer, (ii) its removal as Backup Servicer, or (iii) the termination of this
Agreement.

(f) The Backup Servicer may be removed and replaced as provided in Section 8.10.

(g) The Backup Servicer undertakes to perform only such duties and obligations
as are specifically set forth in this Agreement, it being expressly understood
by all parties hereto that there are no implied duties or obligations of the
Backup Servicer hereunder. Without limiting the generality of the foregoing, the
Backup Servicer, except as expressly set forth herein, shall have no obligation
to supervise, verify, monitor or administer the performance of the Servicer. The
Backup Servicer may act through its agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting for and on behalf of the Backup Servicer. Neither the Backup
Servicer nor any of its officers, directors, employees or agents shall be
liable, directly or indirectly, for any damages or expenses arising out of the
services performed under this Agreement other than damages or expenses that
result from the negligence or willful misconduct of it or them or the failure to
perform materially in accordance with this Agreement.

(h) Limitation on Liability. The Backup Servicer shall not be liable for any
obligation of the Servicer contained in this Agreement or for any errors of the
Servicer contained in any Tape, certificate or other data or document delivered
to the Backup Servicer hereunder or on which the Backup Servicer must or may
rely in order to perform its obligations hereunder, and the parties hereto each
agree to look only to the Servicer to perform such obligations. The Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability for any failure, error, malfunction or any delay in carrying
out any of its duties under this Agreement if such failure or delay results from
the Backup Servicer acting in accordance with information prepared or supplied
by a Person other than the Backup Servicer or the failure of any such other
Person to prepare or timely provide such information. The Backup Servicer shall
have no responsibility, shall not be in default and shall incur no liability for
(i) any act or failure to act, breaches or defaults of any third party,
including the Servicer (other than any agent, attorney or custodian acting on
behalf of the Backup Servicer), (ii) any inaccuracy or omission in a notice or
communication received by the Backup Servicer from any third party (other than
any agent, attorney or custodian acting on behalf of the Backup Servicer),
(iii) the invalidity or unenforceability of any Loan or any other item of
Collateral under Applicable Law, (iv) the breach or inaccuracy of any
representation or warranty made with respect to any Loan, or (v) the acts or
omissions of any Successor Backup Servicer or Successor Servicer (other than the
Backup Servicer). The representations and warranties of the Servicer hereunder
shall not apply to the Backup Servicer, as Successor Servicer. Under no
circumstances will the Backup Servicer, in its capacity as Backup Servicer or
successor Servicer, be liable for indirect, special, consequential or incidental
damages. The Backup Servicer or Successor Servicer shall not be responsible for
delays or failures in performance

 

121



--------------------------------------------------------------------------------

resulting from acts beyond its control. The Successor Servicer shall not be
responsible for the value, validity, effectiveness, genuineness, enforceability,
perfection or sufficiency of this Agreement or any of the Collateral except that
the Successor Servicer, at the request of the Trustee and expense of the initial
Servicer, shall file any continuation statements as may be required to maintain
the perfection of the security interest granted herein.

No provision of this Agreement shall require the Backup Servicer to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder or in the exercise of any of its rights and
powers, if, in its sole judgment, it shall believe that repayment of such funds
or adequate indemnity against such risk or liability is not assured to it. The
Backup Servicer (including as successor Servicer) shall be responsible only for
its specific functions and duties described herein. The Backup Servicer may
conclusively rely in good faith as to the truth of the statements and
correctness of the opinions expressed therein, upon any request, instructions,
certificate, opinion or other document furnished to the Backup Servicer,
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties.

Other than as specifically set forth in this Agreement, the Backup Servicer
shall have no obligation to supervise, verify, monitor or administer the
performance of the Servicer and shall have no liability for any action taken or
omitted by the Servicer. Except as expressly provided herein, the delivery of
reports, financial statements, and other documents and information to the Backup
Servicer hereunder is for informational purposes only and the Backup Servicer’s
receipt of such documents and information shall not constitute constructive
notice of any information contained therein or determinable from information
contained therein.

Section 5.16. Covenants of the Backup Servicer.

The Backup Servicer hereby covenants that:

(a) The Backup Servicer will comply in all material respects with all Applicable
Law.

(b) The Backup Servicer will preserve and maintain its existence, rights and
franchises as a corporation in good standing under the laws of the jurisdiction
of its incorporation and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and each other instrument or agreement necessary or
appropriate to the proper administration of this Agreement and the transactions
contemplated hereby.

(c) The Backup Servicer shall perform in all material respects all of its
obligations and duties under this Agreement.

 

122



--------------------------------------------------------------------------------

ARTICLE VI.

COVENANTS OF THE TRUST DEPOSITOR

Section 6.01. Legal Existence.

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate to the proper administration of
this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

Section 6.02. Loans Not to Be Evidenced by Promissory Notes.

The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

Section 6.03. Security Interests.

The Trust Depositor will not sell, pledge, assign or transfer to any Person
other than the Issuer, or grant, create, incur, assume or suffer to exist any
Lien on any Loan in the Collateral or its interest in any Related Property,
other than the Lien granted to the Issuer, whether now existing or hereafter
transferred to the Issuer, or any interest therein. The Trust Depositor will
promptly notify the Owner Trustee and the Trustee upon obtaining knowledge of
the existence of any Lien on any Loan in the Collateral or its interest in any
Related Property; and the Trust Depositor shall defend the right, title and
interest of the Issuer in, to and under the Loans in the Collateral and the
Issuer’s interest in any Related Property, against all claims of third parties;
provided, however, that nothing in this Section 6.03 shall prevent or be deemed
to prohibit the Trust Depositor from suffering to exist Permitted Liens upon any
of the Loans in the Collateral or its interest in any Related Property.

Section 6.04. Delivery of Principal Collections and Interest Collections.

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05 hereof.

Section 6.05. Regulatory Filings.

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

 

123



--------------------------------------------------------------------------------

Section 6.06. Compliance with Law.

The Trust Depositor hereby agrees to comply in all material respects with all
Applicable Law applicable to the Trust Depositor except where the failure to do
so would not have a material adverse effect on the Securityholders.

Section 6.07. Activities; Transfers of Notes or Certificates by Trust Depositor.

Except as contemplated by this Agreement or the other Transaction Documents, the
Trust Depositor shall not engage in any business or activity of any kind, or
enter into any transaction or indenture, mortgage, instrument, agreement,
contract, lease or other undertaking, which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided, however, that the Trust Depositor may purchase
and sell (or grant Liens in respect of) assets similar to the Loan Assets to
other Persons in securitization or other non-recourse financing transactions
involving the Originator or any of its Affiliates on terms and conditions (with
respect to liabilities and restrictions on its activities, as well as
restrictions on its interactions with the Originator or its Affiliates, relevant
to the “bankruptcy remoteness” or “substantive consolidation” analysis relating
to the Trust Depositor) substantially similar to the terms and conditions
applicable to the Trust Depositor under the Transaction Documents so long as the
Securityholders are not materially adversely affected thereby and the Rating
Agency Condition is satisfied. Notwithstanding anything to the contrary
contained herein, the Trust Depositor may assign, transfer, convey or finance
all or any portion of any Class of Notes or the Certificate owned by it;
provided that such assignment, transfer, conveyance or financing is done in
accordance with the terms of Section 4.02 of the Indenture.

Section 6.08. Indebtedness.

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Originator,
(b) liabilities incident to the maintenance of its limited liability company
existence in good standing or (c) liabilities necessarily incurred to facilitate
transactions permitted by Section 6.07.

Section 6.09. Guarantees.

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise except in connection with the transactions permitted by Section 6.07.

Section 6.10. Investments.

The Trust Depositor shall not make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except for (a) transfers of Loan Assets to the Issuer as contemplated by
the

 

124



--------------------------------------------------------------------------------

Transaction Documents and the receipt of $29,100,000 in aggregate principal
amount of the Class E Note, $24,900,000 in aggregate principal amount of the
Class F Note and the Certificate as partial consideration for the transfer of
the Loan Assets to the Issuer or (b) as may be necessary to facilitate
transactions permitted by Section 6.07. Without limiting the generality of the
foregoing or restricting the ability of the Trust Depositor to make capital
contributions to the Issuer, the Trust Depositor shall not (i) provide credit to
any other Securityholder for the purpose of enabling such Securityholder to
purchase any Securities or (ii) lend any money to the Issuer.

Section 6.11. Merger; Sales.

The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business.

Section 6.12. Distributions.

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long as no
Event of Default has occurred and is continuing and no Event of Default would
occur as a result thereof or after giving effect thereto and the Trust Depositor
would continue to be Solvent as a result thereof and after giving effect
thereto, the Trust Depositor may declare and pay distributions to its members.

Section 6.13. Other Agreements.

Except as provided in this Agreement or the other Transaction Documents, the
Trust Depositor shall not become a party to, or permit any of its properties to
be bound by, any indenture, mortgage, instrument, contract, agreement, lease or
other undertaking, except this Agreement and the other Transaction Documents to
which it is a party and any agreement relating to another transaction permitted
by Section 6.07; nor shall it amend or modify without the prior satisfaction of
the Rating Condition the provisions of its organizational documents which relate
to its bankruptcy remote nature or separateness covenants as required by the
Rating Agencies or in connection with the true sale and substantive
nonconsolidation opinions delivered on the Closing Date, or issue any power of
attorney except to the Owner Trustee, the Trustee or the Servicer in accordance
with the Transaction Documents or in connection with another transaction
permitted by Section 6.07.

Section 6.14. Separate Legal Existence.

The Trust Depositor shall (a) maintain compliance with the covenants set forth
in Sections 1.07 and 1.08 of the Limited Liability Company Agreement of the
Trust Depositor, dated as of May 15, 2007, between the Originator, the
designated manager and the independent managers party thereto, and (b) to the
extent in addition to the covenants referred to in clause (a) of this
Section 6.14, take or refrain from taking, as applicable, each of the activities
specified in the “substantive consolidation” opinion of Winston & Strawn LLP,
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

125



--------------------------------------------------------------------------------

Section 6.15. Location; Records.

The Trust Depositor shall (a) not move its location outside the Commonwealth of
Massachusetts or its jurisdiction of formation outside of the State of Delaware
without 30 days’ prior written notice to the Owner Trustee and the Trustee and
(b) will promptly take all actions (if any) required (including, but not limited
to, all filings and other acts necessary or advisable under the UCC of each
relevant jurisdiction) in order to continue the first priority perfected
security interest of the Trustee in all Loans.

Section 6.16. Liability of Trust Depositor.

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.

Section 6.17. Bankruptcy Limitations.

The Trust Depositor shall not, without the affirmative vote of a majority of the
managers of the Trust Depositor (which must include the affirmative vote of at
least two duly appointed Independent managers) (a) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (b) consent to the institution of bankruptcy or insolvency
proceedings against it, (c) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy,
(d) consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the limited liability company or a
substantial part of its property, (e) make a general assignment for the benefit
of creditors, (f) admit in writing its inability to pay its debts generally as
they become due, or (g) take any limited liability company action in furtherance
of the actions set forth in clauses (a) through (f) above; provided, however,
that no manager may be required by any member of the Trust Depositor to consent
to the institution of bankruptcy or insolvency proceedings against the Trust
Depositor so long as it is Solvent.

Section 6.18. Limitation on Liability of Trust Depositor and Others.

The Trust Depositor and any director or officer or employee or agent of the
Trust Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Trust Depositor and any director or officer or employee or agent
of the Trust Depositor shall be reimbursed by the Trustee for any liability or
expense incurred by reason of the Trustee’s willful misfeasance, bad faith or
gross negligence (except errors in judgment) in the performance of its duties
hereunder, or by reason of the Trustee’s material breach of the obligations and
duties under this Agreement or the Transaction Documents. The Trust Depositor
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

 

126



--------------------------------------------------------------------------------

Section 6.19. Insurance Policies.

Other than with respect to the Agented Loans or Third Party Agented Loans, upon
and after an Event of Default or Servicer Default, the Trust Depositor will
cause to be performed any and all acts reasonably required to be performed to
preserve the rights and remedies of the Trustee and the Issuer in any insurance
policies applicable to the Loans or to transfer the Servicer’s rights and
remedies therein to the Successor Servicer appointed pursuant to Section 8.03,
including, without limitation, in each case, any necessary notifications of
insurers, assignments of policies or interests therein, and establishments of
co-insured, joint loss payee and mortgagee rights in favor of the Trustee, the
Issuer, or the Successor Servicer, respectively.

Section 6.20. Payments from Obligors.

The Trust Depositor agrees not to make, or consent to, any change in the
direction of, or instructions with respect to, any payments to be made by an
Obligor in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments into a Concentration Account
without the prior written consent of the Trustee and with the consent of the
Majority Noteholders.

ARTICLE VII.

ESTABLISHMENT OF ACCOUNTS;

DISTRIBUTIONS; RESERVE FUND

Section 7.01. Note Distribution Account, Certificate Account, Class A-2 Funding
Account, Reserve Fund and Concentration Accounts.

(a) On or before the Closing Date, the Servicer shall establish the Note
Distribution Account and the Reserve Fund with and in the name of the Trustee
for the benefit of the Securityholders and shall establish the Class A-2 Funding
Account as set forth in Section 10.10 of the Indenture for the benefit of the
Noteholders. The Paying Agent under the Trust Agreement shall establish and
maintain with the Trustee the Certificate Account as a non-interest bearing
trust account. The Servicer and, so long as such accounts are maintained with
the Trustee, the Trustee are hereby required to ensure that each of the Note
Distribution Account and the Reserve Fund is established and maintained as an
Eligible Deposit Account with a Qualified Institution. If any institution with
which any of the accounts established pursuant to this Section 7.01(a) are
established ceases to be a Qualified Institution, the Servicer, or if the
Servicer fails to do so, the Trustee (as the case may be) shall within ten
Business Days of actual knowledge of such failure by a Responsible Officer
establish a replacement account at a Qualified Institution after notice of such
event. In no event shall the Trustee be responsible for monitoring whether such
institution shall remain a Qualified Institution. Each Qualified Institution
maintaining an Eligible Deposit Account shall agree in writing to comply with
all instructions originated by the Trustee or, with respect to the Principal and
Interest Account only, the Servicer directing disposition of the funds in the
Eligible Deposit Account without the further consent of the Trust Depositor or
the Issuer.

 

127



--------------------------------------------------------------------------------

(b) Prior to the occurrence of a Servicer Default or an Event of Default, to the
extent there are uninvested available amounts deposited in the Principal and
Interest Account or in the Reserve Fund on or before 3:00 p.m. (Boston,
Massachusetts time), all such amounts shall be invested in Permitted Investments
selected by the Servicer in written instructions (which may be in the form of
standing instructions) delivered to the Qualified Institution holding such
Transaction Account, that mature no later than the Business Day immediately
preceding the next Distribution Date; to the extent that there are uninvested
available funds deposited after 3:00 p.m. (Boston, Massachusetts time), such
funds shall be swept into the overnight funds investment which shall be a
Permitted Investment selected by the Servicer in written instructions (which may
be in the form of standing instructions) delivered to the Qualified Institution
holding such Transaction Account. From and after the occurrence of a Servicer
Default or an Event of Default, to the extent there are uninvested amounts in
the Principal and Interest Account or in the Reserve Fund (net of losses and
investment expenses), all amounts may be invested in Permitted Investments
selected by the Trustee and if any such Transaction Account is held by a
Qualified Institution other than the Trustee, then upon written instructions
(which may be in the form of standing instructions) from the Trustee to such
Qualified Institution, that mature no later than the Business Day immediately
preceding the next Distribution Date. Once such funds are invested, the Trustee
shall not change, or instruct the Qualified Institution to change, the
investment of such funds other than in connection with the withdrawal or
liquidation of such investments and the transfer of such funds as provided
herein on or prior to the next succeeding Distribution Date. Funds in the Note
Distribution Account and the Reserve Fund not so invested must be insured to the
extent and the amount permitted by law by BIF or SAIF of the FDIC. Subject to
the restrictions herein, the Servicer or Trustee may purchase a Permitted
Investment from itself or an Affiliate with respect to investment of funds in
the Transaction Accounts. Subject to the other provisions hereof, the Servicer
in the case of the Principal and Interest Account and the Class A-2 Funding
Account and the Trustee in the case of all other Transaction Accounts shall have
sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Servicer or its agent or the Trustee or its agent, as
applicable, together with each document of transfer, if any, necessary to
transfer title to such investment to the Servicer or Trustee, as applicable, in
a manner which complies with this Section 7.01. All Investment Earnings on
investments of funds in the Transaction Accounts shall be deposited in the
Principal and Interest Account pursuant to Section 7.03 and distributed on the
next Distribution Date pursuant to Section 7.05. The Trust Depositor and the
Issuer agree and acknowledge that the Servicer and Trustee are to have “control”
(within the meaning of the UCC) of collateral comprised of “Investment Property”
(within the meaning of the UCC) for all purposes of this Agreement. In the
absence of timely written direction from the Servicer or the Trust Depositor,
the Trustee or, if different, the Qualified Institution holding such accounts,
shall invest amounts in the Note Distribution Account and the Reserve Fund in
Permitted Investments of the type specified in clause (vi) of the definition of
Permitted Investments herein.

(c) On or prior to the Closing Date, the Servicer will establish the Class A-2
Funding Account for the benefit of the Noteholders in accordance with clause (a)
of this Section 7.01 and into which amounts will be deposited from time to time
in accordance with the Priority of Payments and in the circumstances described
herein including in connection with a Draw funded

 

128



--------------------------------------------------------------------------------

by a Class A-2 Noteholder that has failed to satisfy the Rating Criteria.
Amounts standing to the credit of the Class A-2 Funding Account may be withdrawn
by the Servicer on behalf of the Issuer at any time to fund Exposure Amounts
with respect to Revolving Loans and Delayed Draw Term Loans and may be applied
during the Ramp-up Period and the Reinvestment Period to acquire Additional
Loans. Any interest earned on Permitted Investments held in the Class A-2
Funding Account will be applied as Interest Collections.

(d) The Servicer has established, or caused to be established, and will
maintain, or cause to be maintained, one or more Concentration Accounts for the
deposit of the amounts representing payments sent by Obligors and by paying
agents under Agented Loans and Third Party Agented Loans with respect to Loans
pledged to the Trustee as well as with respect to Loans not pledged to the
Trustee. Within two Business Days of receipt in a Concentration Account, the
Servicer, as agent for the Issuer, and the Originator will cause the amounts in
such Concentration Account belonging to the Issuer to be deposited into the
Principal and Interest Account, and thereupon credited to the Principal
Collection Account and the Interest Collection Account, as applicable.

(e) On the Closing Date, the Issuer shall make a deposit to the Reserve Fund in
an amount of $3,500,000 from the gross proceeds of the sale of the Offered Notes
and this amount will be applied as Interest Collections in accordance with the
Priority of Payments on the first Distribution Date.

Section 7.02. Replacement of Transaction Accounts.

Upon the occurrence of a Servicer Default or an Event of Default, the Trustee
may establish a replacement of any Transaction Account at a Qualified
Institution (which may be the Trustee).

Section 7.03. Principal and Interest Account.

(a) The Servicer shall cause to be established and maintained the Principal and
Interest Account including two subaccounts, one designated as the Interest
Collection Account and the other designated as the Principal Collection Account
titled “Principal and Interest Account for NewStar Financial, Inc., its
successors and assigns as Servicer for NewStar Commercial Loan Trust 2007-1
subject to the lien of U.S. Bank National Association, its successors and
assigns, as Trustee on behalf of the registered holders of NewStar Commercial
Loan Trust 2007-1 Notes”. The Principal and Interest Account shall be held in
one or more Eligible Deposit Accounts with a Qualified Institution in the form
of time deposit or demand accounts, which may be interest-bearing or such
accounts may be trust accounts wherein the moneys therein are invested in
Permitted Investments. All funds in such Principal and Interest Account not so
invested shall be insured to the extent and the amount permitted by the BIF or
SAIF of the FDIC to the maximum extent provided by law. The Servicer may, upon
written notice to the Trustee, transfer any Principal and Interest Account to a
different Eligible Deposit Account.

 

129



--------------------------------------------------------------------------------

(b) The Servicer shall deposit or cause to be deposited (within two Business
Days of receipt thereof) in the applicable Principal and Interest Account and
retain therein, subject to withdrawal as permitted by this Section 7.03, the
following amounts received by the Servicer (and shall segregate and deposit
Interest Collections into the Interest Collections Account and Principal
Collections into the Principal Collection Account):

(i) all Principal Collections accruing and received on or after the Closing Date
or the related Cut-Off Date, as applicable;

(ii) all Interest Collections accruing and received on or after the Closing
Date;

(iii) all Insurance Proceeds (other than amounts to be applied to restoration or
repair of any Related Property or to be released to the Obligor, other creditors
or any other Person in accordance with the Required Loan Documents, the Credit
and Collection Policy and the Servicing Standard);

(iv) any other proceeds from any other Related Property securing the Loans
(other than amounts released to the Obligor, other creditors or any other Person
in accordance with Applicable Law, the Required Loan Documents, the Credit and
Collection Policy and the Servicing Standard);

(v) any amounts paid in connection with the purchase or repurchase of any Loan;

(vi) any amount required to be deposited in the Principal and Interest Account
pursuant to Section 5.10 or this Section 7.03; and

(vii) the amount of any gains and interest incurred in connection with
investments in Permitted Investments.

(c) The Servicer shall have no obligation to deposit into the Principal and
Interest Account any Excluded Amounts.

(d) Not later than the close of business on each Reference Date immediately
preceding a Distribution Date, the Servicer will remit to the Principal and
Interest Account any Scheduled Payment Advance that the Servicer determines to
make.

(e) Notwithstanding Section 7.03(b), if (i) the Servicer makes a deposit into
the Principal and Interest Account in respect of a Collection of a Loan in the
Collateral and such Collection was received by the Servicer in the form of a
check that is not honored for any reason, or (ii) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Principal and
Interest Account to reflect such dishonored check or mistake. Any Scheduled
Payment in respect of which a dishonored check is received shall be deemed not
to have been paid.

 

130



--------------------------------------------------------------------------------

(f) The foregoing requirements for deposit in the Principal and Interest
Accounts shall be exclusive, it being understood and agreed that, without
limiting the generality of the foregoing, payments with respect to the Servicing
Fee, Liquidation Expenses and Excluded Amounts may not be deposited by the
Servicer in the Principal and Interest Account.

(g) Any Investment Earnings on funds held in the Principal and Interest Account
shall be deemed part of the Interest Collection Account and shall be deposited
therein pursuant to this Section 7.03 and distributed on the next Distribution
Date pursuant to Section 7.05. The amount of any losses incurred in connection
with the investment of funds in the Principal and Interest Account in Permitted
Investments directed by the Servicer shall be deposited in the Principal and
Interest Account by the Servicer from its own funds immediately as realized
without reimbursement therefor.

(h) The Servicer may (and, for the purposes of clause (i) below, shall), at any
time upon one Business Day’s notice to the Trustee or, if different, the
depository institution then holding the Principal and Interest Account, make
withdrawals from the Principal and Interest Account for the following purposes
provided that amounts shall be withdrawn solely from Interest Collections in the
case of clause (iv) below and solely from Principal Collections in the case of
clause (ix) below:

(i) to remit to the Trustee on the Business Day immediately preceding a
Distribution Date, for deposit in the Note Distribution Account, Interest
Collections and Principal Collections received during the immediately preceding
Due Period (other than such amounts which are deemed herein not to be Principal
Collections at such time);

(ii) subject to Section 5.02(o), to reimburse itself for any unreimbursed
Scheduled Payment Advances and Servicing Advances, together with accrued and
unpaid interest due thereon, to the extent deposited in the Principal and
Interest Account (and not netted from Scheduled Payments or other amounts
received from the Obligor of the related Loans or from other proceeds received
with respect to such Obligor or the Related Property);

(iii) to withdraw any amount received from an Obligor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the United States Bankruptcy Code in accordance with a final,
nonappealable order of a court having competent jurisdiction;

(iv) to pay Administrative Expenses subject to the limits set forth with respect
thereto in clause (x) of the proviso of the definition thereof;

(v) to make investments in Permitted Investments;

(vi) to withdraw any funds deposited in the Principal and Interest Account that
were not required or permitted to be deposited therein or were deposited therein
in error;

 

131



--------------------------------------------------------------------------------

(vii) prior to the replacement of the Servicer following a Servicer Default, to
pay itself certain additional servicing compensation as permitted under
Section 5.11(b) of this Agreement;

(viii) to acquire Substitute Loans as contemplated by Section 2.04(a) to the
extent funds have been deposited by the Originator for such purpose pursuant to
Section 2.04(a)(i)(2);

(ix) to fund the Class A-2 Funding Account to cause the Class A-2 Funding Test
to be satisfied, to fund draws on Delayed Draw Term Loans or Revolving Loans or
to purchase Additional Loans from the Trust Depositor, in each case in
accordance with this Agreement; and

(x) to clear and terminate the Principal and Interest Account upon the
termination of this Agreement.

(i) If the depository institution then holding the Reserve Fund is not the
Trustee, the Servicer shall, or shall cause such depository institution to,
remit to the Trustee no later than the Business Day immediately preceding a
Distribution Date, for deposit in the Note Distribution Account, all funds on
deposit in the Reserve Fund.

Section 7.04. Securityholder Distributions.

(a) Each Securityholder as of the related Record Date shall be paid on the next
succeeding Distribution Date by check mailed to such Securityholder at the
address for such Securityholder appearing on the Note Register or Certificate
Register or by wire transfer to the account directed by such Securityholder if
such Securityholder provides written instructions to the Trustee, or Owner
Trustee, respectively, at least ten days prior to such Distribution Date, which
instructions may be in the form of a standing order.

(b) The Trustee shall serve as the Paying Agent hereunder and shall make the
payments to the Securityholders required hereunder. The Trustee hereby agrees
that all amounts held by it for payment hereunder will be held in trust for the
benefit of the Securityholders.

Section 7.05. Allocations and Distributions.

(a) Interest Allocations. On each Distribution Date, (i) the Trustee shall
deposit into the Note Distribution Account all funds on deposit in the Reserve
Fund and (ii) the Servicer shall instruct the Trustee in writing to withdraw,
and on the related Distribution Date the Trustee shall withdraw from the Note
Distribution Account (A) the Interest Collections and (B) amounts deposited
therein from the Reserve Fund to the extent necessary to make the following
payments. The payments listed below will be made only to the extent there are
sufficient amounts available in the Note Distribution Account on the
Distribution Date. Payments will be made in the order of priority listed below.
On any Pro Rata Distribution Date and with respect to pro rata payments of
principal of the Notes as described herein, such payments shall be made pro rata
to the Classes of Notes then outstanding based on the respective Original
Principal Amounts of such Classes of Notes with respect to which such payments

 

132



--------------------------------------------------------------------------------

are made, and any amount of principal to be paid pro rata solely between the
Class A-1 Notes and the Class A-2 Notes will be paid based on the Outstanding
Principal Balance of the Class A-1 Notes and the Class A-2 Notes. If on any Pro
Rata Distribution Date the Outstanding Principal Balance of any Class of Notes
shall be reduced to zero after application of any payments in respect of
principal on such Distribution Date, the amount remaining for distribution in
respect of principal on such date shall be distributed pro rata to the Classes
of Notes which then have Outstanding Principal Balances based on the respective
Original Principal Amounts of such Classes of Notes. Payments will be made in
the following order of priority.

1. pro rata, based on the amounts payable under this clause 1, Administrative
Expenses, subject to the limitations set forth in the definition thereof;

2. to the Servicer, to the extent not previously reimbursed, the sum of
(i) Scheduled Payment Advances relating to interest on the Loans, together with
accrued interest thereon, from Interest Collections received on the Loans for
which such Scheduled Payment Advances were made, (ii) Servicing Advances,
together with accrued interest thereon, from Interest Collections received on
the Loans for which such Servicing Advances were made and (iii) all
Nonrecoverable Advances relating to interest, together with accrued interest
thereon;

3. to the Servicer, its accrued and unpaid Senior Servicing Fee;

4. pro rata, based on the amounts payable under clauses (a) and (b) of this
clause 4, (a) to the Class A Noteholders, the sum of (i) the Class A-1 Interest
Amount and the Class A-2 Interest Amount for the related Interest Period and
(ii) the Class A-1 Interest Shortfall, if any, and the Class A-2 Interest
Shortfall, if any, and (b) to the Class A-2 Noteholders, the Commitment Fee
Amount;

5. to the Class B Noteholders, the Class B Interest Amount for the related
Interest Period and the Class B Interest Shortfall, if any;

6. to the Class C Noteholders, the Class C Interest Amount for the related
Interest Period and the Class C Interest Shortfall, if any;

7. to the Class D Noteholders, the Class D Interest Amount for the related
Interest Period and the Class D Interest Shortfall, if any;

8.(i) prior to the occurrence of a Servicer Default or an Event of Default, an
amount equal to the Additional Principal Amount, to be paid as follows:

 

  (A)

during the Reinvestment Period, on any Pro Rata Distribution Date, at the option
of the Servicer, either (i) such amount shall be deemed to be Principal
Collections which shall be deposited in the Principal Collection Account for
investment in Additional Loans or (ii) to the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders, the Class D Noteholders, the Class E
Noteholders and the Class F Noteholder, pro rata based on the original
Outstanding Principal Balance of each such class of Notes in reduction of their
respective Outstanding Principal (c) Balances until the

 

133



--------------------------------------------------------------------------------

 

Additional Principal Amount is reduced to zero; provided that amounts payable to
the Class A Noteholders hereunder will be paid pro rata to the Class A-1
Noteholders and the Class A-2 Noteholders based on the Outstanding Principal
Balance of the Class A-1 Notes and the Class A-2 Notes;

 

  (B) after the Reinvestment Period, if such Distribution Date is a Pro Rata
Distribution Date, to the Class A Noteholders, the Class B Noteholders, the
Class C Noteholders, the Class D Noteholders, the Class E Noteholders and the
Class F Noteholder, pro rata based on the original Outstanding Principal Balance
of each such Class of Notes in reduction of their respective Outstanding
Principal Balances until the Additional Principal Amount is reduced to zero;
provided that amounts payable to the Class A Noteholders hereunder will be paid
pro rata to the Class A-1 Noteholders and the Class A-2 Noteholders based on the
Outstanding Principal Balance of the Class A-1 Notes and the Class A-2 Notes;
and

 

  (C) if such Distribution Date is a Sequential Distribution Date, to the
Class A Noteholders, the Class B Noteholders, the Class C Noteholders, the Class
D Noteholders and the Class E Noteholders, sequentially until the Additional
Principal Amount is reduced to zero, as follows:

(I) to the Class A-1 Noteholders and the Class A-2 Noteholders, pro rata based
on the Outstanding Principal Balance of the Class A-1 Notes and the Class A-2
Notes, until the Outstanding Principal Balance of the Class A Notes is reduced
to zero;

(II) to the Class B Noteholders, the Class B Accrued Payable, if any;

(III) to the Class B Noteholders, until the Outstanding Principal Balance of the
Class B Notes is reduced to zero;

(IV) to the Class C Noteholders, the Class C Accrued Payable, if any;

(V) to the Class C Noteholders, until the Outstanding Principal Balance of the
Class C Notes is reduced to zero;

(VI) to the Class D Noteholders, the Class D Accrued Payable, if any;

(VII) to the Class D Noteholders, until the Outstanding Principal Balance of the
Class D Notes is reduced to zero;

(VIII) to the Class E Noteholders, the Class E Accrued Payable, if any; and

(IX) to the Class E Noteholders, until the Outstanding Principal Balance of the
Class E Notes is reduced to zero;

 

134



--------------------------------------------------------------------------------

(ii) on and after the occurrence of a Servicer Default or an Event of Default,
the Interest Distributable Amount will be treated as funds available for
principal distributions and will be distributed in accordance with
Section 7.05(b)(II);

9. to the Reserve Fund, until the amount therein equals the Required Reserve
Amount;

10. to the Class E Noteholders, the Class E Interest Amount for the related
Interest Period and the Class E Interest Shortfall, if any;

11. to the Servicer, its accrued and unpaid Subordinated Servicing Fee;

12. to the Class A-2 Noteholders, any accrued and unpaid Class A-2 Increased
Costs, Class A-2 Breakage Costs and Class A-2 Liquidity Amounts, and in the
event the Servicer requires any Class A-2 Noteholder to transfer or assign its
interests in the Class A-2 Notes as a result of such Noteholder claiming any
Class A-2 Increased Costs, to the applicable Class A-2 Noteholder, any
reasonable costs incurred by such Noteholder in effecting such transfer or
assignment, including any Class A-2 Breakage Costs related thereto;

13. any amounts due in respect of listing the Listed Notes on the Irish Stock
Exchange;

14. to the Servicer, to the extent not reimbursed pursuant to clause 2 above,
reimbursement for the amount of any Scheduled Payment Advances relating to
interest on the Loans, together with accrued interest thereon;

15. pro rata, based on the amounts owed to such Persons under this clause 15,
Administrative Expenses, to the extent not paid pursuant to clause 1 due to the
limitations, set forth in the definition thereof, and any other amounts payable
to the Trustee, the Owner Trustee and the Backup Servicer related to
indemnification, and, to the Trustee and a Successor Servicer, any Servicing
Transfer Costs payable to such Successor Servicer; and

16. any remaining amounts to the Certificateholder.

(b)(I) Principal Allocations on any Pro Rata Distribution Date. On each Pro Rata
Distribution Date, the Trustee, upon written instructions from the Servicer,
will distribute all Principal Collections and all other funds available for
principal distributions on deposit in the Note Distribution Account, to the
extent there are sufficient funds, to the following parties in the order of
priority listed below (provided, however, that for the avoidance of doubt such
funds may be used on any day to fund the Class A-2 Funding Account to cause the
Class A-2 Funding Test to be satisfied or to fund draws on Delayed Draw Term
Loans or Revolving Loans). With respect to pro rata payments of principal of the
Notes as described herein, payments shall be made pro rata to the Classes then
outstanding based on the respective Original Principal Amounts of such Classes
of Notes with respect to which such payments are made, and any amount of
principal to be paid pro rata solely between the Class A-1 Notes and the Class
A-2 Notes will be paid based on the Outstanding Principal Balance of the Class
A-1 Notes and the Class A-2 Notes. If on any Pro Rata Distribution Date the
Outstanding Principal Balance of any Class of Notes shall be reduced to zero
after application of any payments in respect of principal on such Distribution
Date, the amount remaining for distribution in respect of principal on such date
shall be distributed pro rata to the Classes of Notes which then have
Outstanding Principal Balances based on the respective Original Principal
Amounts of such Classes of Notes.

 

135



--------------------------------------------------------------------------------

1. to the Servicer, to the extent not previously reimbursed, from Principal
Collections received from the specific Loans for which Scheduled Payment
Advances or Servicing Advances were made, as applicable, reimbursement for the
amount of any such Scheduled Payment Advances relating to principal on such
Loans and/or such Servicing Advances, together with accrued interest thereon;

2. during the Ramp-Up Period and the Reinvestment Period, to the Class A-2
Noteholders, in the Servicer’s discretion and in such amounts as the Servicer
may determine;

3. to the Class A-2 Funding Account, the amount required to cause the Class A-2
Funding Test to be satisfied;

4. during the Ramp-Up Period and the Reinvestment Period, all remaining
Principal Collections shall be deposited to the Principal Collection Account for
reinvestment in Additional Loans; provided that no Principal Collections
constituting the Special Redemption Amount shall be deposited to the Principal
Collection Account pursuant to this clause 4, but shall be distributed pursuant
to clause 5;

5. after the Reinvestment Period (or, in the case of the Special Redemption
Amount, on any Distribution Date) to the Class A Noteholders, the Class B
Noteholders, the Class C Noteholders, the Class D Noteholders, the Class E
Noteholders and, at any time following receipt of the Effective Date Ratings
Confirmation, the Class F Noteholders pro rata until the Outstanding Principal
Balance of each such Class of Notes is reduced to zero; provided that amounts
payable to the Class A Noteholders hereunder will be paid pro rata to the
Class A-1 Noteholders and the Class A-2 Noteholders based on the Outstanding
Principal Balance of the Class A-1 Notes and the Class A-2 Notes;

6. to the Servicer, to the extent not reimbursed pursuant to clause 1 above,
reimbursement for the amount of (i) any Scheduled Payment Advances relating to
principal on the Loans, together with accrued interest thereon, (ii) Servicing
Advances, together with accrued interest thereon, and (iii) all Nonrecoverable
Advances (other than those relating to interest), together with accrued interest
thereon;

7. to the Servicer, an amount equal to its accrued and unpaid Servicing Fee, to
the extent not previously paid;

8. pro rata, based upon the amounts owed to such Persons under this clause 8,
Administrative Expenses, to the extent not previously paid, and amounts owed to
the Trustee, the Owner Trustee and the Backup Servicer for fees and expenses and
other amounts, including such amounts related to indemnification, and, to the
Trustee and a Successor Servicer, any Servicing Transfer Costs;

 

136



--------------------------------------------------------------------------------

9. to the extent not paid by the Originator, any amounts due in respect of
listing the Listed Notes on the Irish Stock Exchange; and

10. any remaining Principal Collections to the Certificateholder.

(II) Principal Allocations on any Sequential Distribution Date. On each
Sequential Distribution Date, the Trustee, upon written instructions from the
Servicer, will distribute all Principal Collections and all other funds
available for principal distributions on deposit in the Note Distribution
Account, to the extent there are sufficient funds, to the following parties in
the order of priority listed below:

1. to the Servicer to the extent not previously reimbursed, from Principal
Collections received from the specific Loans for which Scheduled Payment
Advances or Servicing Advances were made, as applicable, reimbursement for the
amount of any such Scheduled Payment Advances relating to principal on such
Loans and/or such Servicing Advances, together with accrued interest thereon;

2. to the Class A-2 Funding Account, the amount required to cause the Class A-2
Funding Test to be satisfied;

3. to the Class A-1 Noteholders and the Class A-2 Noteholders, in the following
order, pro rata based on the Outstanding Principal Balance to the Class A-1
Notes and the Class A-2 Notes: (i) any unpaid Class A-1 Interest Amount and
Class A-2 Interest Amount, (ii) any unpaid Class A-1 Interest Shortfall and
Class A-2 Interest Shortfall, and (iii) in payment of principal on the Class A-1
Notes and the Class A-2 Notes until the Outstanding Principal Balance of the
Class A Notes is reduced to zero;

4. to the Class B Noteholders, (i) any unpaid Class B Interest Amount, (ii) any
unpaid Class B Interest Shortfall, (iii) any unpaid Class B Accrued Payable and
(iv) in payment of principal on the Class B Notes until the Outstanding
Principal Balance of the Class B Notes is reduced to zero;

5. to the Class C Noteholders, (i) any unpaid Class C Interest Amount, (ii) any
unpaid Class C Interest Shortfall, (iii) any unpaid Class C Accrued Payable and
(iv) in payment of principal on the Class C Notes until the Outstanding
Principal Balance of the Class C Notes is reduced to zero;

6. to the Class D Noteholders, (i) any unpaid Class D Interest Amount, (ii) any
unpaid Class D Interest Shortfall, (iii) any unpaid Class D Accrued Payable and
(iv) in payment of principal on the Class D Notes until the Outstanding
Principal Balance of the Class D Notes is reduced to zero;

7. to the Class E Noteholders, (i) any unpaid Class E Interest Amount, (ii) any
unpaid Class E Interest Shortfall, (iii) any unpaid Class E Accrued Payable and
(iv) in payment of principal on the Class E Notes until the Outstanding
Principal Balance of the Class E Notes is reduced to zero;

 

137



--------------------------------------------------------------------------------

8. to the Servicer, to the extent not reimbursed pursuant to clause 1 above,
reimbursement for the amount of any (i) Scheduled Payment Advances relating to
principal on the Loans, together with accrued interest thereon, (ii) Servicing
Advances together with accrued interest thereon and (iii) all Nonrecoverable
Advances (other than those relating to interest), together with accrued interest
thereon;

9. to the Servicer, an amount equal to its accrued and unpaid Servicing Fee, to
the extent not previously paid;

10. pro rata, based upon the amounts owed to such Persons under this clause 10,
to the payment of Administrative Expenses, to the extent not previously paid,
amounts owed to the Trustee and the Backup Servicer for fees and expenses and
other amounts, including such amounts related to indemnification, and, to the
Trustee and a Successor Servicer, any Servicing Transfer Costs;

11. to the extent not paid by the Originator, any amounts due in respect of
listing the Listed Notes on the Irish Stock Exchange;

12. to the Class F Noteholders until the Outstanding Principal Balance of the
Class F Notes is reduced to zero; and

13. any remaining Principal Collections to the Certificateholder.

To the extent that any fees of the Backup Servicer, the Owner Trustee, the
Class A-2 Agent or the Trustee are not paid on a Distribution Date due to
insufficiency of funds, such unpaid fees shall be paid on the next Distribution
Date on which funds are available to pay such fees.

Section 7.06. Determination of LIBOR.

(a) The Trustee will determine the interest rate for each Interest Period by
determining the London interbank offered rate (“LIBOR”) for deposits in U.S.
Dollars for a period of three months (the “Three Month Index Maturity”) which
appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, on the day that
is two London Banking Days preceding that Interest Period (“LIBOR Determination
Date”). If such rate does not appear on Reuters Screen LIBOR01 on the related
LIBOR Determination Date, the rate for that Interest Period will be determined
as if the parties had specified “USD-LIBOR-Reference Banks” as the applicable
rate. “USD-LIBOR-Reference Banks” means that the interest rate for an Interest
Period will be determined on the basis of the rates at which deposits in U.S.
Dollars are offered by the Reference Banks at approximately 11:00 a.m., London
time, on the related LIBOR Determination Date to prime banks in the London
interbank market for the Three Month Index Maturity commencing on the beginning
of that Interest Period and in a Representative Amount. The Trustee will request
the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two such quotations are provided, the rate
for that Interest Period will be the arithmetic mean of the quotations. If fewer
than two quotations are provided as requested, the rate for that Interest Period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Trustee, at 11:00 a.m. New York City time, on the beginning of
that Interest Period for loans in U.S. Dollars to leading European banks for the
Three Month Index Maturity commencing at the beginning of that

 

138



--------------------------------------------------------------------------------

Interest Period and in a Representative Amount. In the case of the Class A-2
Notes, for any Interest Period (other than the first Interest Period) having a
term other than three months, LIBOR shall be determined through the use of
straight-line interpolation by reference to two rates calculated in accordance
with the foregoing procedures, one of which shall be determined as if the
maturity of the U.S. Dollar deposits referred to therein were the period of time
for which rates are available next shorter than such Interest Period, and the
other of which shall be determined as if such maturity were the period of time
for which rates are available next longer than such Interest Period; provided
that if an Interest Period is less than or equal to seven days, then LIBOR shall
be determined by reference to a rate calculated in accordance with the foregoing
as if the maturity of the U.S. Dollar deposits referred to therein were a period
of time equal to seven days; provided further, that for purposes of the
determination of LIBOR in respect of the Class A-2 Notes, the LIBOR
Determination Date shall be the date on which a Draw Request is delivered by the
Issuer to the Class A-2 Agent pursuant to the Class A-2 Purchase Agreement.

(b) With respect to an Interest Period having a designated maturity other than
three months, LIBOR shall be determined through the use of a straight-line
interpolation by reference to two rates calculated in accordance with
Section 7.06(a), one of which shall be determined as if the maturity of the
U.S. Dollar deposits referred to therein were the period of time for which rates
are available next shorter than such Interest Period, and the other of which
shall be determined as if the maturity were the period of time for which rates
are available next longer than such Interest Period.

(c) The establishment of LIBOR on the applicable London Banking Day by the
Trustee and the Trustee’s subsequent calculation of the rates of interest
applicable to the Notes for the related Distribution Date shall, in the absence
of manifest error, be final and binding. Each such rate of interest may be
obtained by telephoning the Trustee at (617) 603-6506.

Section 7.07. Payments of Exposure Amounts on Delayed Draw Term Loans and
Revolving Loans.

On any date during the Ramp-Up Period or the Reinvestment Period on which the
Issuer is required to fund an Exposure Amount, the Issuer may transfer Principal
Collections from the Principal and Interest Account or from the Class A-2
Funding Account (in any combination selected by the Servicer in its reasonable
discretion and which may include new Draws under the Class A-2 Notes) to the
Obligor on the applicable Delayed Draw Term Loan or Revolving Loan, as the case
may be, to fund such Exposure Amount. On any date after the Reinvestment Period
has terminated, the Issuer must first fund Exposure Amounts from amounts on
deposit in the Class A-2 Funding Account and then, only if such amounts on
deposit in the Class A-2 Funding Account are insufficient to fund such Exposure
Amount, may the Issuer fund any such Exposure Amount with Principal Collections
from the Principal and Interest Account.

 

139



--------------------------------------------------------------------------------

ARTICLE VIII.

SERVICER DEFAULT; SERVICER TRANSFER

Section 8.01. Servicer Default.

“Servicer Default” means the occurrence of any of the following:

(a) any failure by the Servicer to remit or cause to be remitted when due any
payment required to be remitted by the Servicer under the terms of this
Agreement or the other Transaction Documents which continues unremedied for a
period of two Business Days, it being understood that the Servicer shall not be
responsible for the failure of either the Issuer or the Trustee to remit funds
that were received by the Issuer or the Trustee from or on behalf of the
Servicer in accordance with this Agreement or the other Transaction Documents;
or

(b) failure by the Servicer duly to observe or perform, in any material respect,
any other covenants or agreements of the Servicer set forth in this Agreement or
the other Transaction Documents, or any representation or warranty of the
Servicer made in this Agreement or the other Transaction Documents or in any
certificate delivered thereto proves to have been incorrect when made, which
failure or breach has a material adverse effect on the rights of the Noteholders
and continues unremedied for a period of 30 days (if such failure or breach can
be cured) after the first to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to a
Responsible Officer of the Servicer by the Trustee, or a Responsible Officer of
the Servicer and the Trustee by any Securityholder, and (ii) the date on which a
Responsible Officer of the Servicer receives actual knowledge of such failure or
breach; or

(c) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any Insolvency Proceedings, or for the winding-up or liquidation of its affairs,
shall have been entered against the Servicer and such decree or order shall have
remained in force, undischarged or unstayed for a period of 60 consecutive days;
or

(d) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any Insolvency Proceedings of or relating to the Servicer or of
or relating to all or substantially all of the Servicer’s property; or

(e) the Servicer shall file a petition to take advantage of any applicable
Insolvency Laws, make an assignment for the benefit of its creditors or
generally fail to pay its debts as they become due; or

(f) without the consent of the Majority Noteholders, the Servicer agrees or
consents to, or otherwise permits to occur, any material amendment,
modification, change, supplement or rescission of or to the Credit and
Collection Policy or the Servicing Standard, in whole or in part, that would
have a material adverse effect on the Collateral; provided that such consent
shall not be required in the case of an amendment which was mandated by
Applicable Law or any Governmental Authority; or

 

140



--------------------------------------------------------------------------------

(g) failure by the Servicer to observe or perform the Credit and Collection
Policy or the Servicing Standard regarding the servicing of the Loans in any
manner that would have a material adverse effect on the Loans and continues
unremedied for a period of 30 days (if such failure or breach can be cured)
after the first to occur of (i) the date on which written notice of such failure
requiring the same to be remedied shall have been given to a Responsible Officer
of the Servicer by the Trustee, or a Responsible Officer of the Servicer and the
Trustee by any Securityholder, and (ii) the date on which a Responsible Officer
of the Servicer receives actual knowledge of such failure or breach.

Notwithstanding the foregoing, a delay in or failure of performance referred to
under Section 8.01(a) above for a period of five Business Days or referred to
under Section 8.01(b) above for a period of 60 days (in addition to any period
provided in clauses (i) and (ii)) shall not constitute a Servicer Default until
the expiration of such additional five Business Days or 60 days, respectively,
if such delay or failure could not be prevented by the exercise of reasonable
diligence by the Servicer and such delay or failure was caused by an act of God
or other events beyond the Servicer’s control.

Section 8.02. Servicer Transfer.

(a) If a Servicer Default has occurred and is continuing, the Majority
Noteholders may, by written notice (a “Termination Notice”) delivered to the
parties hereto and to the Rating Agencies, terminate all (but not less than all)
of the Servicer’s management, administrative, servicing, custodial and
collection functions; provided, however, that no Termination Notice shall be
required as a condition to termination with respect to any Servicer Default
described under Section 8.01(c), Section 8.01(d) and Section 8.01(e).

(b) Upon delivery of the notice contemplated by Section 8.02(a) (or, if later,
on a date designated therein or, without notice if permitted under
Section 8.02(a)), and on the date that a Successor Servicer shall have been
appointed and accepted such appointment pursuant to Section 8.03 (such
appointment being herein called a “Servicer Transfer”), all rights, benefits,
fees, indemnities, authority and power of the Servicer under this Agreement,
whether with respect to the Loans, the Loan Files or otherwise, shall pass to
and be vested in such successor (the “Successor Servicer”) pursuant to and under
this Section 8.02; and, without limitation, the Successor Servicer is authorized
and empowered to execute and deliver on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do any and all acts or things necessary or appropriate to effect the purposes
of such notice of termination. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer hereunder, including, without limitation, the transfer to
the Successor Servicer for administration by it of all cash amounts which shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, in the Principal and Interest Account, or thereafter received with
respect to the Loans. The Servicer shall transfer to the Successor Servicer
(i) all records held by the Servicer relating to the Loans in such electronic
form as the Successor Servicer may reasonably request and (ii) any Loan Files in
the Servicer’s possession. In addition, the Servicer shall permit access to its
premises (including all computer records and programs) to the Successor Servicer
or its designee, and shall pay the reasonable transition expenses of the
Successor Servicer. Upon a Servicer Transfer, the Successor Servicer shall

 

141



--------------------------------------------------------------------------------

also be entitled to receive the Servicing Fee thereafter payable for performing
the obligations of the Servicer and any additional amounts payable to the
Servicer hereunder. Any indemnities provided in this Agreement or the other
Transaction Documents in favor of the Servicer and any Servicing Fee or other
fees, costs, expenses, Scheduled Payment Advances and Servicing Advances,
together with accrued interest due the Servicer thereon, and Nonrecoverable
Advances which have accrued and/or are unpaid or unreimbursed to the Servicer
shall survive the resignation or termination of the Servicer and the appointment
of a Successor Servicer pursuant to Section 8.03 and the Servicer being replaced
shall remain entitled thereto until paid hereunder out of the Principal and
Interest Account or the Note Distribution Account in accordance with the
Priority of Payments.

Section 8.03. Appointment of Successor Servicer; Reconveyance; Successor
Servicer to Act.

(a) Upon delivery of the notice required by Section 8.02(a) (or, if later, on a
date designated therein, or without notice permitted under Section 8.02(a)), the
Servicer shall continue to perform all servicing functions under this Agreement
until the date specified in the Termination Notice or, if no such date is
specified, until a date mutually agreed by the Servicer and the Trustee. The
Trustee shall as promptly as possible after receipt of a Termination Notice,
appoint a Successor Servicer, which subject to Section 8.02(b) and (d) shall be
the Backup Servicer, in accordance with Section 5.15(c), and such Successor
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Trustee and Owner Trustee; provided that no appointment of a
Successor Servicer or acceptance and assumption by a proposed Successor
Servicer, other than with respect to the Backup Servicer, shall be effective
without the prior satisfaction of the Rating Agency Condition. If within 60 days
of delivery of a Termination Notice a Successor Servicer is not appointed and
the Servicer shall have yet to cure the Servicer Default, then the Trustee shall
offer the Trust Depositor, and the Trust Depositor shall offer the Originator,
the right to accept retransfer of all the Loan Assets, and such parties may
accept retransfer of such Loan Assets in consideration of the Trust Depositor’s
delivery to the Principal and Interest Account on or prior to the next upcoming
Distribution Date of a sum equal to the Aggregate Outstanding Principal Balance
of all Securities (other than the Certificates) then outstanding, together with
accrued and unpaid interest thereon through such date of deposit and all other
amounts due and owing to any Person under the Transaction Documents; provided
that the Trustee, if so directed by the Majority Noteholders in writing, need
not accept and effect such reconveyance in the absence of evidence (which may
include valuations of an investment bank or similar entity) reasonably
acceptable to such Trustee or Majority Noteholders that such retransfer would
not constitute a fraudulent conveyance of the Trust Depositor or the Originator.

(b) The Backup Servicer or Trustee may, in its discretion, or shall, if the
Backup Servicer is unable to so act or if the Majority Noteholders request in
writing to the Backup Servicer or Trustee, appoint, or petition a court of
competent jurisdiction to appoint, any established servicing institution having
a net worth of not less than $50,000,000 as the Successor Servicer in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer.

 

142



--------------------------------------------------------------------------------

(c) As compensation, any Successor Servicer (including, without limitation, the
Backup Servicer) so appointed shall be entitled to receive the Servicing Fee,
together with any other servicing compensation in the form of assumption fees,
late payment charges or otherwise as provided herein that thereafter are payable
under this Agreement; including, without limitation, all reasonable costs
(including reasonable attorneys’ fees) incurred in connection with transferring
the servicing obligations under the Agreement and amending the Agreement to
reflect such transfer. In addition, Lyon Financial upon its appointment as
Successor Servicer shall be entitled to the one-time “Successor Servicer
Engagement Fee” identified in the Backup Servicer Fee Letter, which fee shall be
paid as part of Servicing Transfer Costs.

(d) In the event the Backup Servicer is requested by the Servicer or the
Majority Noteholders or determines in its discretion to solicit bids for
servicing the Loans included in the Collateral, the Backup Servicer shall
solicit, by public announcement, bids from banks and loan servicing institutions
meeting the qualifications set forth in clause (b) above. Such public
announcement shall specify that the Successor Servicer shall be entitled to the
full amount of the Servicing Fee as servicing compensation, together with the
other servicing compensation in the form of assumption fees, late payment
charges or otherwise that thereafter are payable under this Agreement. Within 30
days after any such public announcement, the Backup Servicer shall negotiate and
effect the sale, transfer and assignment of the servicing rights and
responsibilities hereunder to the qualified party submitting the highest
qualifying bid if any. The Backup Servicer shall deduct from any sum received by
the Backup Servicer from the successor to the Servicer in respect of such sale,
transfer and assignment all costs and expenses of any public announcement and of
any sale, transfer and assignment of the servicing rights and responsibilities
hereunder and the amount of any unreimbursed Servicing Advances. After such
deductions, the remainder of such sum shall be paid by the Backup Servicer to
the Servicer at the time of such sale, transfer and assignment to the Servicer’s
successor. The Backup Servicer and such successor shall take such action,
consistent with the Agreement, as shall be necessary to effectuate any such
succession.

Neither the Backup Servicer, the Trustee nor any other Successor Servicer shall
be held liable by reason of any failure to make, or any delay in making, any
distribution hereunder or any portion thereof caused by (i) the failure of the
Servicer to deliver, or any delay in delivering, cash, documents or records to
it, or (ii) restrictions imposed by any regulatory authority having jurisdiction
over the Servicer hereunder. No appointment of a successor to the Servicer under
this clause (d) shall be effective until written notice of such proposed
appointment shall have been provided by the Trustee to each Securityholder and
the Successor Servicer shall have consented thereto. The Backup Servicer shall
not resign as Servicer until a Successor Servicer has been appointed and
accepted such appointment.

(e) On or after a Servicer Transfer, the Successor Servicer shall be the
successor in all respects to the Servicer in its capacity as servicer under this
Agreement and the transactions set forth or provided for herein with respect to
servicing of the Collateral and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof, and the terminated Servicer shall be relieved of such
responsibilities, duties and liabilities arising after such Servicer Transfer;
provided, however, that (i) the Successor Servicer will not assume any
obligations of the Servicer

 

143



--------------------------------------------------------------------------------

described in Section 8.02, (ii) the Successor Servicer shall not be liable for
any acts or omissions of the Servicer occurring prior to such Servicer Transfer
or for any breach by the Servicer of any of its representations and warranties
contained herein or in any other Transaction Document, (iii) other than in
respect of Servicing Advances relating to taxes, the Successor Servicer shall
have no obligation to pay any taxes required to be paid by the Servicer
(provided, that the Backup Servicer or Successor Servicer, as applicable, shall
pay any income taxes for which it is liable), (iv) the Successor Servicer shall
have no obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, (v) the Successor Servicer shall have no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, and (vi) the Successor
Servicer shall have no obligation to perform any repurchase obligations of the
Servicer. The indemnification obligations of the Backup Servicer, upon becoming
a successor Servicer, are expressly limited to those arising on account of its
failure to act in good faith and with reasonable care under the circumstances.
To the extent the Backup Servicer, upon becoming a successor Servicer, shall be
required under this Agreement to act in a prudent manner, the Backup Servicer
shall not thereby be deemed to have any fiduciary obligations hereunder.
Notwithstanding anything else herein to the contrary, in no event shall the
Trustee or the Backup Servicer be liable for any Servicing Fee or for any
differential in the amount of the servicing fee paid hereunder and the amount
necessary to induce any Successor Servicer to act as Successor Servicer under
this Agreement and the transactions set forth or provided for herein, including
any Servicing Transfer Costs. The Owner Trustee and the Trustee and such
successor shall take such action, consistent with this Agreement, as shall be
necessary to effectuate any such succession. The terminated Servicer shall
remain entitled to payment and reimbursement of the amounts set forth in the
last sentence of Section 8.02(b) notwithstanding its termination hereunder, to
the same extent as if it had continued to service the Loans hereunder.

(f) The Successor Servicer (including the Backup Servicer) is authorized to
accept and rely on all accounting records (including computer records) and work
product of the prior Servicer hereunder relating to the Collateral without any
audit or other examination. Notwithstanding anything contained in this Agreement
to the contrary, Backup Servicer, as Successor Servicer, is not responsible for
the accounting, records (including computer records) and work of the prior
Servicer relating to the Collateral (collectively, the “Predecessor Servicer
Work Product”). If any error, inaccuracy, omission or incorrect or non-standard
practice or procedure (collectively, “Errors”) exist in any Predecessor Servicer
Work Product and such Errors make it materially more difficult to service or
would cause or materially contribute to Backup Servicer as Successor Servicer
making or continuing any Errors (collectively, “Continued Errors”), Backup
Servicer as Successor Servicer shall have no liability for such Continued
Errors; provided, however, that Backup Servicer as Successor Servicer agrees to
use its best efforts to prevent Continued Errors. In the event that Backup
Servicer as Successor Servicer becomes aware of Errors or Continued Errors, it
shall, with the prior consent of the Trustee, use its best efforts to
reconstruct and reconcile such data as is commercially reasonable to correct
such Errors and Continued Errors and to prevent future Continued Errors. Backup
Servicer as Successor Servicer shall be entitled to recover its costs hereby
expended.

 

144



--------------------------------------------------------------------------------

Section 8.04. Notification to Securityholders.

(a) Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustee, the Backup Servicer, the Owner
Trustee, the Trust Depositor and each Rating Agency at the addresses described
in Section 13.04 hereof and the Trustee shall promptly forward such notice to
the Noteholders and Certificateholder at their respective addresses appearing on
the Note Register and the Certificate Register, respectively.

(b) Within ten days following any termination of the Servicer or appointment of
a Successor Servicer pursuant to this Article VIII, the Trustee shall give
written notice thereof to each Rating Agency and the Trust Depositor at the
addresses described in Section 13.04 hereof and to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively.

Section 8.05. Effect of Transfer.

(a) After a Servicer Transfer, the terminated Servicer shall have no further
obligations with respect to the management, administration, servicing, custody
or collection of the Loans and the Successor Servicer appointed pursuant to
Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

(b) A Servicer Transfer shall not affect the rights and duties of the parties
hereunder (including but not limited to the obligations and indemnities of the
Servicer) other than those relating to the management, administration,
servicing, custody or collection of the Loans.

Section 8.06. Database File.

Upon reasonable request by the Trustee or the Backup Servicer, the Servicer will
provide the Successor Servicer with a magnetic tape or Microsoft Excel or
similar spreadsheet file containing the database file for each Loan (a) as of
the Closing Date, (b) each Cut-Off Date, (c) thereafter, as of each
Determination Date on the related Reference Date prior to a Servicer Default and
(d) on and as of the Business Day before the actual commencement of servicing
functions by the Successor Servicer following the occurrence of a Servicer
Default.

Section 8.07. Waiver of Defaults.

The Majority Noteholders may, on behalf of all the Securityholders, and subject
to satisfying the Rating Agency Condition, waive any events permitting removal
of the Servicer pursuant to this Article VIII; provided however that the
Majority Noteholders may not waive a default in making a required distribution
on a Note without the consent of each holder of such Note. Upon any waiver or
cure of a past default, such default shall cease to exist, and any Servicer
Default or Event of Default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver or cure shall
extend to any subsequent or other default or impair any right consequent thereto
except to the extent expressly so waived.

 

145



--------------------------------------------------------------------------------

Section 8.08. Responsibilities of the Successor Servicer.

(a) The Successor Servicer will not be responsible for delays attributable to
the Servicer’s failure to deliver information, defects in the information
supplied by the Servicer or other circumstances beyond the control of the
Successor Servicer.

(b) The Successor Servicer will make arrangements with the Servicer for the
prompt and safe transfer of, and the Servicer shall provide to the Successor
Servicer, all necessary servicing files and records, including (as deemed
necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Loan information. The current Servicer shall be
obligated to pay the costs associated with the transfer of the servicing files
and records to the Successor Servicer, to the extent such costs are not paid
pursuant to the Priority of Payments as Servicing Transfer Costs due to the
limit set forth in the definition of Servicing Transfer Costs.

(c) The Successor Servicer shall have no responsibility and shall not be in
default hereunder nor incur any liability for any failure, error, malfunction or
any delay in carrying out any of its duties under this Agreement if any such
failure or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Trust Depositor, the Owner Trustee or the Trustee or
for any inaccuracy or omission in a notice or communication received by the
Successor Servicer from any third party or (ii) which is due to or results from
the invalidity, unenforceability of any Loan with applicable law or the breach
or the inaccuracy of any representation or warranty made with respect to any
Loan.

(d) If the Backup Servicer or any other Successor Servicer assumes the role of
Successor Servicer hereunder, such Successor Servicer shall be entitled to the
benefits of (and subject to the provisions of) Section 5.02 concerning
delegation of duties to subservicers and other third parties.

 

146



--------------------------------------------------------------------------------

Section 8.09. Rating Agency Condition for Servicer Transfer.

Notwithstanding the foregoing provisions relating to a Servicer Transfer, no
Servicer Transfer, except in the case of the Backup Servicer assuming the role
of Successor Servicer as contemplated by Sections 5.15(c) and 8.03(a), shall be
effective hereunder unless prior written notice thereof shall have been given to
the Rating Agencies, and the Rating Agency Condition shall have been satisfied
with respect thereto.

Section 8.10. Appointment of Successor Backup Servicer; Successor Backup
Servicer to Act.

(a) The Backup Servicer may be removed, with or without cause, by the Servicer
so long as no Servicer Default or Event of Default has occurred and is
continuing or, if such an event exists, then the Trustee, at the direction of
the Majority Noteholders, by notice given in writing to the Backup Servicer (the
“Backup Servicer Termination Notice”), a copy of which shall be provided to S&P
promptly after it is delivered to the Backup Servicer. The Backup Servicer shall
continue to perform all backup servicing functions under this Agreement until
the date specified in the Backup Servicer Termination Notice or, if no such date
is specified, until a date mutually agreed by the Backup Servicer and the party
giving the Backup Servicer Termination Notice. As promptly as possible after the
giving of a Backup Servicer Termination Notice, (i) if the Servicer delivered
the Backup Servicer Termination Notice, the Servicer shall appoint a Successor
Backup Servicer with the consent of the Majority Noteholders, not to be
unreasonably withheld, and (ii) if the Trustee delivered the Backup Servicer
Termination Notice, the Trustee shall appoint a Successor Backup Servicer at the
direction of the Majority Noteholders(the “Successor Backup Servicer”) and such
Successor Backup Servicer shall accept its appointment by a written assumption
in a form acceptable to the Trustee and Owner Trustee.

(b) In the event that a Successor Backup Servicer has not been appointed and has
not accepted its appointment at the time when the then Backup Servicer has
ceased to act as Backup Servicer, the Trustee (at the expense of the initial
Servicer) shall petition a court of competent jurisdiction to appoint any
established financial institution having a net worth of at least $50,000,000 and
whose regular business includes the backup servicing of loans similar to the
Loans as the Successor Backup Servicer hereunder and the Successor Backup
Servicer shall be the successor in all respects to the Backup Servicer in its
capacity as Backup Servicer under this Agreement and the transactions set forth
or provided for herein and shall be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Backup Servicer by the terms and
provisions hereof, and the terminated Backup Servicer shall be relieved of such
responsibilities, duties and liabilities arising after such backup servicer
transfer (the “Backup Servicer Transfer”); provided, however, that the Successor
Backup Servicer shall not be liable for any acts or omissions of the Backup
Servicer occurring prior to such Backup Servicer Transfer or for any breach by
the Backup Servicer of any of its representations and warranties contained
herein or in any related document or agreement. As compensation therefor, the
Successor Backup Servicer shall be entitled to receive reasonable compensation
equal to the monthly Backup Servicing Fee. Notwithstanding anything else herein
to the contrary, in no event shall the Trustee or the Servicer be liable for any
Backup Servicing Fee or for any differential in the amount of the backup
servicing fee paid hereunder and the amount

 

147



--------------------------------------------------------------------------------

necessary to induce any Successor Backup Servicer to act as Backup Servicer
under this Agreement and the transactions set forth or provided for herein. The
Owner Trustee, Securityholders and the Trustee and such successor shall take
such action, consistent with this Agreement, as shall be necessary to effectuate
any such succession.

ARTICLE IX.

REPORTS

Section 9.01. Monthly Reports.

With respect to each calendar month, the Servicer shall prepare a monthly
statement (a “Monthly Report”) substantially in the form of Exhibit H-2 hereto.
Not later than six Business Days following the end of each calendar month, the
Servicer will provide such Monthly Report to the Owner Trustee, the Trustee, the
Backup Servicer, the Initial Purchasers and each Rating Agency.

Section 9.02. Quarterly Reports.

With respect to each Distribution Date and the related Due Period, the Servicer
shall prepare a quarterly statement (a “Quarterly Report”) substantially in the
form of Exhibit H-1 hereto with respect to the preceding Due Period. On the
related Reference Date, the Servicer will provide such Quarterly Report to the
Owner Trustee, the Trustee, the Backup Servicer, the Initial Purchasers and each
Rating Agency.

Section 9.03. Officer’s Certificate.

Each Monthly Report and Quarterly Report delivered pursuant to Section 9.01 or
Section 9.02 shall be accompanied by a certificate of a Responsible Officer of
the Servicer certifying the accuracy of the Monthly Report or Quarterly Report,
as applicable, and that no Servicer Default or event that with notice or lapse
of time or both would become a Servicer Default has occurred, or if such event
has occurred and is continuing, specifying the event and its status.

Section 9.04. Other Data; Obligor Financial Information.

(a) In addition, the Servicer shall, upon the request of the Trustee, the Owner
Trustee, the Backup Servicer or any Rating Agency, furnish the Trustee, the
Owner Trustee, Rating Agency or the Backup Servicer, as the case may be, such
underlying data in the possession of the Servicer used to generate a Monthly
Report or Quarterly Report as may be reasonably requested. The initial Servicer
will also forward to the Trustee, the Owner Trustee, the Backup Servicer, each
Rating Agency and the Initial Purchasers (i) within 60 days after each calendar
quarter (except the fourth calendar quarter), commencing with the quarter ending
September 30, 2007, the unaudited quarterly financial statements of the Servicer
and (ii) within 90 days after each fiscal year of the initial Servicer,
commencing with the fiscal year ending December 31, 2007, the audited annual
financial statements of the Servicer, together with the related report of the
independent accountants to the Servicer; provided that so long as the Servicer
is required under the Securities Act to file its financial statements with the
Securities and Exchange Commission, the foregoing requirement to provide such
financial statements to the Trustee, the Owner Trustee, the Backup Servicer,
each Rating Agency and the Initial Purchasers shall not apply.

 

148



--------------------------------------------------------------------------------

(b) The Servicer shall provide to S&P (i) annual financial statements for each
Obligor of a Loan included in the Collateral, as promptly as reasonably
practicable after such financial statements are delivered to the Servicer after
the end of each Obligor’s fiscal year, until such time as the related Loan has
been paid in full or is no longer part of the Collateral and (ii) promptly after
a Responsible Officer of the Servicer becomes aware thereof, via electronic copy
at the following email addresses: clo_loans@standardandpoors.com; and
cdo_surveillance@sandp.com, notice of any payment default (following the
expiration of any applicable grace period) under a Loan. The Servicer shall
notify S&P if any Obligor of a Loan included in the Collateral fails to provide
financial statements within 135 days after the end of the fiscal year of such
Obligor.

(c) The Servicer shall provide to Moody’s annual financial statements for each
Obligor of a Loan included in the Collateral as promptly as reasonably
practicable after such financial statements are delivered to the Servicer after
the end of each Obligor’s fiscal year, until such time as the related Loan has
been paid in full or is no longer part of the Collateral.

(d) The Servicer will forward to Moody’s and S&P promptly upon request any
additional financial information in the Servicer’s possession or reasonably
obtainable by the Servicer as Moody’s and S&P shall reasonably request with
respect to an Obligor as to which any Scheduled Payment is past due for at least
ten days.

(e) Upon any Loan becoming a Delinquent Loan, and without any request therefor
by Moody’s and S&P, and promptly after receipt thereof by the Servicer, the
Servicer will forward to Moody’s and S&P updated financial information with
respect to the related Obligor.

(f) The Servicer will provide to the Rating Agencies such financial information,
documents and other materials in the Servicer’s possession or reasonably
obtainable by the Servicer as the Rating Agencies shall reasonably request in
connection with any annual review and/or re-grading of the Loans and the related
Obligors which the Rating Agencies may undertake.

Section 9.05. Annual Report of Accountants.

The Servicer shall cause a firm of nationally recognized independent certified
public accountants (the “Independent Accountants”), who may also render other
services to the Servicer or its Affiliates, to deliver to the Trustee, the Owner
Trustee, the Backup Servicer and each Rating Agency, on or before April 1 of
each year, beginning on April 1, 2008, a report addressed to the Servicer, the
Trustee and the Owner Trustee indicating that the Independent Accountants have
performed certain procedures as agreed by the Servicer, the Trustee and the
Owner Trustee, whereby the Independent Accountants will obtain the Quarterly
Report with respect to two Due Periods during the 12 months ended the
immediately preceding December 31 (or, with respect to the period ended
December 31, 2007, during the period from the Closing Date until December 31,
2007) and, for each Quarterly Report, the

 

149



--------------------------------------------------------------------------------

Independent Accountants will agree certain amounts in the Quarterly Report to
the Servicer’s computer, accounting and other reports, which will include in
such report any amounts which were not in agreement. In the event such firm of
Independent Accountants requires the Trustee to agree to the procedures
performed by such firm of Independent Accountants, the Servicer shall direct the
Trustee in writing to so agree; it being understood and agreed that the Trustee
will deliver such letter of agreement in conclusive reliance upon the direction
of the Servicer, and the Trustee will not make any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures. The Independent
Accountants’ report shall also indicate that the firm is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants. Lyon Financial, as Successor
Servicer, shall be reimbursed for expenses incurred under this Section 9.05 as
an Administrative Expense.

Section 9.06. Statements of Compliance from Servicer.

(a) The Servicer will deliver to the Trustee, the Backup Servicer and the Owner
Trustee within 90 days of the end of each fiscal year commencing with the year
ending December 31, 2007, an Officer’s Certificate stating that (a) the Servicer
has fully complied in all material respects with certain provisions of the
Agreement relating to servicing of the Loans and payments on the Notes, (b) a
review of the activities of the Servicer during the prior calendar year and of
its performance under this Agreement was made under the supervision of the
officer signing such certificate and (c) to the best of such officer’s
knowledge, based on such review, the Servicer has fully performed or caused to
be performed in all material respects all its obligations under this Agreement
for such year, or, if there has been a Servicer Default or default in any of its
obligations which, with notice or passage of time, could become a Servicer
Default, specifying each such default known to such officer and the nature and
status thereof including the steps being taken by the Servicer to remedy such
event.

(b) On and as of the Effective Date the Servicer shall determine and report to
the Trustee and Backup Servicer the extent of compliance of the Loans included
in the Collateral with the Portfolio Criteria.

Section 9.07. Reports of Foreclosure and Abandonment of Mortgaged Property.

To the extent permitted by Applicable Law, each year the Servicer shall make the
reports of foreclosures and abandonment of any Mortgaged Property relating to a
Loan (other than a Third Party Agented Loan) as and to the extent required by
§ 6050J of the Code. Promptly after filing any such report with the Code, the
Servicer shall provide the Trustee with an Officer’s Certificate certifying that
such report has been filed.

Section 9.08. Notices of Event of Default or Servicer Default.

Promptly upon a Responsible Officer of the Servicer becoming aware thereof, the
Servicer shall furnish to the Trustee, the Backup Servicer and to S&P notice of
the occurrence of any Event of Default or Servicer Default or of any situation
which the Servicer reasonably expects to develop into an Event of Default or
Servicer Default.

 

150



--------------------------------------------------------------------------------

Section 9.09. Trustee’s Right to Examine Servicer Records, Audit Operations and
Deliver Information to Noteholders.

The Trustee shall have the right upon reasonable prior notice, during normal
business hours, in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations, no more often
than once a year unless an Event of Default or Servicer Default shall have
occurred and be continuing in which case as often as reasonably required, to
examine and audit any and all of the books, records or other information of the
Servicer, whether held by the Servicer or by another on behalf of the Servicer,
which may be relevant to the performance or observance by the Servicer of the
terms, covenants or conditions of this Agreement. No amounts payable in respect
of the foregoing shall be paid from the Loan Assets. If the Backup Servicer
becomes the Successor Servicer hereunder in accordance with Sections 5.15(c) and
8.03, the Backup Servicer shall have the right upon reasonable prior notice,
during normal business hours in a manner that does not unreasonably interfere
with the Servicer’s or predecessor Servicer’s, as applicable, normal operations
or customer or employee relations, to examine and audit any and all books,
records or other information relating to the servicing of the Loan Assets by the
Servicer or predecessor Servicer, as applicable, whether held by the Servicer or
by another on behalf of the Servicer and the cost thereof shall be payable as
part of the Servicing Transfer Costs.

The Trustee shall have the right, in accordance with the Indenture, to deliver
information provided by the Servicer to any Noteholder requesting the same and,
to the extent provided in the Indenture, to the Backup Servicer.

Section 9.10. Interim Status Report.

On or before September 30, 2007, the Servicer shall prepare and deliver to
Moody’s an interim status report, setting forth certain information on the Loans
as of such date, including the then-current Aggregate Outstanding Loan Balance
and the extent of compliance with the Diversity Test, the Moody’s Weighted
Average Spread Test, the Moody’s Weighted Average Recovery Rate Test and the
Moody’s Weighted Average Rating Factor Test.

ARTICLE X.

TERMINATION

Section 10.01. Optional Repurchase, Optional Redemption and Refinancing of
Notes; Rights of Certificateholders Following Satisfaction and Discharge of
Indenture.

(a) Optional Repurchase.

(i) At any time after the date on which the Aggregate Outstanding Loan Balance
shall be less than 15% of the lesser of the Expected Maximum Aggregate
Outstanding Loan Balance or the Aggregate Outstanding Loan Balance as of the
Effective Date, the Issuer, at the direction of the Holder representing at least
66-2/3% of the Outstanding Principal Balance of the Class F Note, may purchase
for the Repurchase Price the Offered Notes and the Class E Notes then
outstanding in whole, but not in part, pursuant to the Indenture and the other
Transaction Documents. To exercise such option, the Servicer on behalf of the
Issuer shall deposit in the Note Distribution Account an amount equal to the
Repurchase Price and shall comply with the requirements of Section 10.01 of the
Indenture.

 

151



--------------------------------------------------------------------------------

(ii) Notice of any purchase pursuant to Section 10.01(a)(i) shall be given by
the Class F Noteholder or the Issuer to the Trustee, the Owner Trustee, the
Servicer, the Class A-2 Agent and the Rating Agencies and by the Trustee to each
Holder of Notes.

(b) Optional Redemption.

(i) The Issuer may, at the direction of the Holder of at least 66-2/3% of the
Outstanding Principal Balance of the Class F Note, effect an Optional Redemption
of the Offered Notes and the Class E Notes in whole, but not in part, on any
Redemption Date by payment to the Holders of the Offered Notes and the Class E
Notes and other persons entitled thereto the Redemption Price pursuant to the
Indenture and the other Transaction Documents; provided that such notice shall
be delivered at least 15 Business Days prior to the proposed Redemption Date. To
effect an Optional Redemption, the Servicer on behalf of the Issuer shall
deposit in the Note Distribution Account an amount equal to the Redemption Price
and shall comply with the Optional Redemption provisions set forth in
Section 10.03 of the Indenture.

(ii) Notice of any Optional Redemption pursuant to Section 10.01(b)(i) shall be
given by the Servicer or the Issuer to the Trustee, the Owner Trustee, the
Class A-2 Agent and the Rating Agencies and by the Trustee to each Holder of
Notes.

(c) Optional Refinancing.

(i) The Issuer may, at the direction of the Holder of at least 66-2/3% of the
Outstanding Principal Balance of the Class F Note, effect a Refinancing of the
Offered Notes and the Class E Notes in whole, but not in part, on any
Refinancing Date by payment to the Holders of the Offered Notes and the Class E
Notes and other Persons entitled thereto the Refinancing Price pursuant to the
Indenture and the other Transaction Documents. To effect a Refinancing, the
Servicer on behalf of the Issuer shall deposit in the Note Distribution Account
an amount equal to the Refinancing Price and shall comply with the provisions of
Section 10.04 of the Indenture.

(ii) Notice of a Refinancing shall be given by the Servicer or the Issuer to the
Trustee, the Owner Trustee, the Class A-2 Agent and the Rating Agencies not less
than ten Business Days prior to the proposed Refinancing Date.

 

152



--------------------------------------------------------------------------------

(d) Following the satisfaction and discharge of the Indenture, the payment in
full of the principal of and interest on the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes, and payment of fees
and expenses and other amounts owing to Trustee and Backup Servicer, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of the Trustee pursuant to this
Agreement.

Section 10.02. Termination.

(a) This Agreement shall terminate upon notice to the Trustee of the earlier of
the following events: (i) the final payment on or the disposition or other
liquidation by the Issuer of the last Loan (including, without limitation, in
connection with a repurchase or redemption by the Issuer of all outstanding
Notes pursuant to Section 10.01) or the disposition of all property acquired
upon foreclosure or deed in lieu of foreclosure of any Loan and the remittance
of all funds due thereunder with respect thereto, (ii) mutual written consent of
the Servicer, the Trust Depositor, the Trustee, the Originator and all
Securityholders or (iii) the payment in full of all amounts owing in respect of
the Notes.

(b) Notice of any termination, specifying the Distribution Date upon which the
Issuer will terminate and that the Noteholders shall surrender their Notes to
the Trustee for payment of the final distribution and cancellation shall be
given promptly by the Servicer to the Trustee and by the Trustee to all
Noteholders during the month of such final distribution before the Reference
Date in such month, specifying (i) the Distribution Date upon which final
payment of the Notes (or Repurchase Price or Redemption Price, as applicable)
will be made upon presentation and surrender of Notes at the office of the
Trustee therein designated, (ii) the amount of any such final payment and
(iii) that the Record Date otherwise applicable to such Distribution Date is not
applicable, payments being made only upon presentation and surrender of the
Notes at the office of the Trustee therein specified.

ARTICLE XI.

REMEDIES UPON MISREPRESENTATION;

REPURCHASE OPTION

Section 11.01. Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

Upon a discovery by a Responsible Officer of the Servicer or any subservicer, a
Responsible Officer of the Owner Trustee or a Responsible Officer of the Trustee
of (i) a breach of a representation or warranty as set forth in Section 3.01,
Section 3.02, Section 3.03, or Section 3.04 or as made or deemed made in any
Addition Notice relating to Additional Loans and Substitute Loans that
materially and adversely affects the value of the Loans or the interests of the
Securityholders therein or which materially and adversely affects the interests
of the Securityholders in the related Loan in the case of a representation or
warranty relating to a particular Loan (notwithstanding that such representation
or warranty was made to the Originator’s or the Trust Depositor’s actual
knowledge) or (ii) the failure of any Participated Loan (other than a Qualified
Participated Loan) to be converted to a full assignment within 60 days following
the Closing Date (each Loan in clauses (i) and (ii) above, an “Ineligible
Loan”), the party discovering such

 

153



--------------------------------------------------------------------------------

breach or failure shall give prompt written notice to the other parties to this
Agreement; provided that neither the Owner Trustee nor the Trustee shall have a
duty or obligation to inquire or to investigate the breach of any of such
representations or warranties. Within 30 days of the earlier of (x) its
discovery or (y) its receipt of notice of any breach of a representation or
warranty or a failure of any Participated Loan (other than a Qualified
Participated Loan) to be converted to a full assignment, the Trust Depositor
shall, or shall require the Originator pursuant to the Loan Sale Agreement and
the Originator shall, (a) promptly cure such breach in all material respects,
(b) repurchase each such Ineligible Loan by depositing in the Principal and
Interest Account, within such 30 day period, an amount equal to the Transfer
Deposit Amount, or (c) remove such Loan from the Collateral and effect a
substitution for such affected Loan with a Substitute Loan in accordance with
the substitution requirements set forth in Section 2.04, not later than the date
a repurchase of such affected Loan would be required hereunder; provided,
however, that with respect to a breach of a representation or warranty relating
to the Loans in the aggregate and not to any particular Loan, the Trust
Depositor or the Originator, as applicable, may select Loans (without adverse
selection) to repurchase (or substitute for) such that had such Loans not been
included as part of the Loan Assets (and, in the case of a substitution, had
such Substitute Loan been included as part of the Loan Assets instead of the
selected Loan) there would have been no breach of such representation or
warranty.

Section 11.02. Reassignment of Repurchased or Substituted Loans.

Upon receipt by the Trustee for deposit in the Principal and Interest Account of
the amounts described in Section 11.01 (or upon the Cut-Off Date related to a
Substitute Loan described in Section 11.01), and upon receipt of an Officer’s
Certificate of the Servicer in the form attached hereto as Exhibit F, the
Trustee shall assign to the Trust Depositor and the Trust Depositor shall assign
to the Originator all of the Issuer’s (or Trust Depositor’s, as applicable)
right, title and interest in the repurchased or substituted Loan and related
Loan Assets without recourse, representation or warranty. Such reassigned Loan
shall no longer thereafter be included in any calculations of Outstanding Loan
Balances required to be made hereunder or otherwise be deemed a part of the
Collateral.

ARTICLE XII.

INDEMNITIES

Section 12.01. Indemnification by Servicer.

The Servicer agrees to indemnify, defend and hold the Trustee (as such and in
its individual capacity), the Owner Trustee (as such and in its individual
capacity), the Backup Servicer (as such and in its individual capacity), a
Successor Servicer (as such and in its individual capacity) and each
Securityholder harmless from and against any and all claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments (provided
that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), reasonable legal fees and related
costs and any other reasonable costs, fees and expenses that such Person may
sustain as a result of the Servicer’s fraud or the failure of the Servicer to
perform its duties and service the Loans in compliance in all material respects
with the terms of this Agreement, except to the extent arising from the gross
negligence,

 

154



--------------------------------------------------------------------------------

willful misconduct or fraud by the Person claiming indemnification. Any Person
seeking indemnification hereunder shall promptly notify the Servicer if such
Person receives a complaint, claim, compulsory process or other notice of any
loss, claim, damage or liability giving rise to a claim of indemnification
hereunder but failure to provide such notice shall not relieve the Servicer of
its indemnification obligations hereunder unless the Servicer is deprived of
material substantive or procedural rights or defenses as a result thereof. The
Servicer shall assume (with the consent of the indemnified party, such consent
not to be unreasonably withheld) the defense and any settlement of any such
claim and pay all expenses in connection therewith, including reasonable counsel
fees, and promptly pay, discharge and satisfy any judgment or decree which may
be entered against the indemnified party in respect of such claim. If the
consent of the indemnified party required in the immediately preceding sentence
is unreasonably withheld, the Servicer is relieved of its indemnification
obligations hereunder with respect to such Person. The parties agree that the
provisions of this Section 12.01 shall not be interpreted to provide recourse to
the Servicer against loss by reason of the bankruptcy, insolvency or lack of
creditworthiness of an Obligor with respect to a Loan. The Servicer shall have
no liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected Loans.

Section 12.02. Indemnification by Trust Depositor.

The Trust Depositor agrees to indemnify, defend, and hold the Trustee (as such
and in its individual capacity), the Owner Trustee (as such and in its
individual capacity), the Backup Servicer (as such and in its individual
capacity), a Successor Servicer (as such and in its individual capacity) and
each Securityholder harmless from and against any and all claims, losses,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments (provided that any indemnification for damages is limited to actual
damages, not consequential, special or punitive damages), and any other
reasonable costs, fees and expenses that such Person may sustain as a result of
the Trust Depositor’s fraud or the failure of the Trust Depositor to perform its
duties in compliance in all material respects with the terms of this Agreement
and in the best interests of the Securityholders, except to the extent arising
from the gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Trust Depositor if such Person receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim of indemnification hereunder but failure to provide such
notice shall not relieve the Trust Depositor of its indemnification obligations
hereunder unless the Trust Depositor is deprived of material substantive or
procedural rights or defenses as a result thereof. The Trust Depositor shall
assume (with the consent of the indemnified party, such consent not to be
unreasonably withheld) the defense and any settlement of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim. If the consent of the
indemnified party required in the immediately preceding sentence is unreasonably
withheld, the Trust Depositor is relieved of its indemnification obligations
hereunder with respect to such Person.

 

155



--------------------------------------------------------------------------------

ARTICLE XIII.

MISCELLANEOUS

Section 13.01. Amendment.

(a) This Agreement may be amended from time to time by the Issuer, the Trust
Depositor, the Originator, the Servicer, the Backup Servicer (if such amendment
changes the rights or obligations of the Backup Servicer or Successor Servicer)
and the Trustee by written agreement, with notice to the Owner Trustee and to
the Backup Servicer but without notice to or consent of the Securityholders, to
cure any ambiguity, to correct or supplement any provisions herein, to comply
with any changes in the Code, to conform this Agreement to the Offering
Memorandum, to amend the Portfolio Acquisition and Disposition Requirements, the
Portfolio Criteria or any other provision to this Agreement to reflect any
written change to the guidelines, methodology or standards established by either
Rating Agency that are applicable to this Agreement, or to modify any Schedule
or Annex B of this Agreement, or to make any other provisions with respect to
matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided that such action
shall not, as evidenced by an Opinion of Counsel delivered to the Trustee,
materially adversely affect the interests of any Securityholder, which Opinion
of Counsel may rely upon an Officer’s Certificate with respect to the effect of
any such amendment on the economic interests of any Securityholders; and
provided further that no such amendment shall reduce in any manner the amount
of, or delay the timing of, any amounts received on Loans which are required to
be distributed on any Note or Certificate without the consent of the Holder of
such Note or Certificate, or change the rights or obligations of any other party
hereto (including the Backup Servicer) without the consent of such party.

(b) Except as provided in Section 13.01(a) hereof, this Agreement may be amended
from time to time by the Issuer, the Trust Depositor, the Originator, the
Servicer and the Trustee by written agreement, with the consent of the Majority
Noteholders and with notice to the Owner Trustee, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Holders of the
Notes or Certificates; provided however that (i) no such amendment shall reduce
in any manner the amount of, or delay the timing of, any amounts which are
required to be distributed on any Note or Certificate without the consent of the
Holder of such Note or Certificate or reduce the percentage of Holders of any
Note or Certificate which are required to consent to any such amendment without
the consent of the Holders of 100% of the Notes affected thereby, and (ii) no
amendment affecting only one Class shall require the approval of the Holders of
any other Class.

(c) Notwithstanding anything to the contrary in this Agreement, any amendment to
this Agreement that would have the effect of amending or modifying the Portfolio
Criteria shall have no effect unless it satisfies the following requirements and
restrictions:

(i) only clauses (b) through (i) of the definition of Portfolio Criteria may be
amended unless such amendment is in order to reflect any written change in the
guidelines, methodology or standards established by either Rating Agency that
are applicable to this Agreement;

 

156



--------------------------------------------------------------------------------

(ii) such amendment shall satisfy the Rating Agency Condition;

(iii) such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Trustee, materially adversely affect the interests of
any Noteholder or the Certificateholder;

(iv) the Issuer shall deliver to the Noteholders the proposed amendment,
together with instructions providing that the Noteholders shall have ten
Business Days from their receipt of such amendment to notify the Issuer, in
writing, of their objection to such amendment; and

(v) the Majority Noteholders shall not have delivered timely notice of their
objection to such amendment as set forth in clause (iv) above;

provided that any amendment that would have the effect of modifying the
calculation of clauses (b) through (i) of the definition of Portfolio Criteria
in order to correspond to written changes in the guidelines, methodology or
standards established by the Rating Agencies shall only be subject to
satisfaction of clause (ii) above.

(d) Prior to the execution of any amendment pursuant to Section 13.01 (other
than Annex B or any amendment to the List of Loans attached as a Schedule
hereto), the Issuer shall obtain written confirmation from Moody’s and S&P that
entry into such amendment satisfies the Moody’s Rating Condition and the S&P
Rating Condition.

(e) Promptly after the execution of any such amendment or consent, written
notification of the substance of such amendment or consent shall be furnished by
the Trustee to the Noteholders and Fitch and by the Owner Trustee to the
Certificateholders. It shall not be necessary for the consent of any
Securityholders required pursuant to Section 13.01(b) to approve the particular
form of any proposed amendment or consent, but it shall be sufficient if such
consent shall approve the substance thereof. The manner of obtaining such
consents and of evidencing the authorization by the Securityholders of the
execution thereof shall be subject to such reasonable requirements as the
Trustee may prescribe for the Noteholders and as the Owner Trustee may prescribe
for the Certificateholders.

(f) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized
and permitted by this Agreement, which Opinion of Counsel may rely upon an
Officer’s Certificate with respect to the effect of any such amendment on the
economic interests of any Securityholders. Each of the Trustee and the Owner
Trustee may, but shall not be obligated to, enter into any such amendment that
affects such Trustee’s own rights, duties, indemnities or immunities under this
Agreement or otherwise.

 

157



--------------------------------------------------------------------------------

Section 13.02. Reserved.

Section 13.03. Governing Law.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THE AGREEMENT SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.03(b).

Section 13.04. Notices.

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to an
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier or electronic mail transmission with a confirmation of
receipt, in all cases addressed to the recipient as follows:

 

  (a) if to the Servicer or the Originator:

NewStar Financial, Inc.

500 Boylston Street

Boston, Massachusetts 02116

Attention: David K. Roberts

Facsimile No.: (617) 848-4300

 

  (b) if to the Trust Depositor:

NewStar Commercial Loan LLC 2007-1

500 Boylston Street

Boston, Massachusetts 02116

Attention: David K. Roberts

Facsimile No.: (617) 848-4300

 

158



--------------------------------------------------------------------------------

  (c) if to the Trustee:

U.S. Bank National Association

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services

Facsimile No.: (503)258-6028

If to the Trustee with respect to Loan Files:

U.S. Bank National Association

1719 Range Way

Florence, South Carolina 29501

Attention: Sandra Farrow

Ref: NewStar Commercial Loan Trust 2007-1

Mail Code: Ex – SC - FLOR

 

  (d) if to the Owner Trustee:

Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

with a copy to:

the Originator and the Servicer as provided in clause (a) above

if to the Issuer:

NewStar Commercial Loan Trust 2007-1

c/o Wilmington Trust Company

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration

Facsimile No.: (302) 636-4140

with a copy to:

the Originator and the Servicer as provided in clause (a) above

 

159



--------------------------------------------------------------------------------

  (e) if to S&P:

Standard and Poor’s

55 Water Street

41st Floor

New York, New York 10041

Attention: CDO Surveillance

Facsimile No.: (212) 438-2662

with an electronic copy to:

Email: cdo_surveillance@sandp.com (all Monthly Reports, Quarterly Reports and
notices of payment defaults)

clo_loans@standardandpoors.com (all notices of payment defaults)

 

  (f) if to Moody’s:

Moody’s Investors Service

99 Church Street

New York, New York 10007

Attention: CDO Monitoring Department

Facsimile No.: (212) 553-0344

Email: cdomonitoring@moodys.com

 

  (g) if to Fitch:

Derivative Fitch, Inc.

One State Street Plaza – 28th Floor

New York, New York 10004

Attention: CDO Surveillance

Facsimile No.: (212) 514-6501

Email: cdo.surveillance@derivativefitch.com

 

  (h) if to the Initial Purchasers:

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Attention: Asset-Backed Finance

Facsimile No.: (212) 723-8591; and

Wachovia Capital Markets, LLC

One Wachovia Center, Mail Code: NC0602

301 South College Street

Charlotte, North Carolina 28288-0610

Attention: Structured Credit Products

Facsimile No.: (704) 374-6495;

 

160



--------------------------------------------------------------------------------

  (i) if to the Backup Servicer:

Lyon Financial Services, Inc.

(d/b/a U.S. Bank Portfolio Services)

1310 Madrid, Suite 103

Marshall, Minnesota 56255

Attention: Joseph Andries

Facsimile No.: (507)537-5201

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

Section 13.05. Severability of Provisions.

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement,
the Notes or Certificates or the rights of the Securityholders, and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenants, agreements, provisions or
terms in any other jurisdiction.

Section 13.06. Third Party Beneficiaries.

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party shall be deemed a third party
beneficiary of this Agreement, and specifically that the Obligors are not third
party beneficiaries of this Agreement.

Section 13.07. Counterparts.

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

Section 13.08. Headings.

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 13.09. No Bankruptcy Petition; Disclaimer.

(a) Each of the Originator, the Trustee, the Servicer, the Issuer acting through
the Owner Trustee, the Owner Trustee and each Holder (by acceptance of the
applicable Securities) covenants and agrees that, prior to the date that is one
year and one day (or, if longer, the then applicable preference period and one
day) after the payment in full of all amounts owing in respect of all
outstanding Classes of Notes rated by any Rating Agency, it will not institute
against the Trust Depositor or the Issuer, or join any other Person in
instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement,

 

161



--------------------------------------------------------------------------------

insolvency or liquidation proceedings or other similar proceedings under the
laws of the United States or any state of the United States; provided, however,
that nothing herein shall prohibit the Trustee from filing proofs of claim or
otherwise participating in any such proceedings instituted by any other Person.

(b) The Issuer acknowledges and agrees that the Certificates represent a
beneficial interest in the Issuer and Loan Assets only and the Securities do not
represent an interest in any assets (other than the Loan Assets) of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Loan Assets and proceeds thereof). In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other transactions as contemplated in Section 6.07,
the Issuer acknowledges and agrees that it shall have no right, title or
interest in or to any assets (or interests therein), other than the Loan Assets,
conveyed or purported to be conveyed (whether by way of a sale, capital
contribution or by the granting of a Lien) by the Trust Depositor to any Person
other than the Issuer (the “Other Assets”).

(c) To the extent that notwithstanding the agreements contained in this
Section 13.09, the Issuer or any Securityholder, either (i) asserts an interest
in or claim to, or benefit from any Other Assets, whether asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor, or
(ii) is deemed to have any interest, claim or benefit in or from any Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of Insolvency Laws or otherwise (including without limitation
pursuant to Section 1111(b) of the federal Bankruptcy Code, as amended) and
whether deemed asserted against or through the Trust Depositor or any other
Person owned by the Trust Depositor, then the Issuer and each Securityholder by
accepting a Note or Certificate further acknowledges and agrees that any such
interest, claim or benefit in or from the Other Assets is and shall be expressly
subordinated to the indefeasible payment in full of all obligations and
liabilities of the Trust Depositor that, under the terms of the documents
relating to the securitization of the Other Assets, are entitled to be paid
from, entitled to the benefits of, or otherwise secured by such Other Assets
(whether or not any such entitlement or security interest is legally perfected
or otherwise entitled to a priority of distribution under applicable law,
including Insolvency Laws, and whether asserted against the Trust Depositor or
any other Person owned by the Trust Depositor) including, without limitation,
the payment of post-petition interest on such other obligations and liabilities.
This subordination agreement shall be deemed a subordination agreement within
the meaning of Section 510(a) of the Bankruptcy Code. Each of the Issuer and the
Securityholders is deemed to have acknowledged and agreed that no adequate
remedy at law exists for a breach of this Section 13.09 and that the terms and
provisions of this Section 13.09 may be enforced by an action for specific
performance.

(d) The provisions of this Section 13.09 shall be for the third party benefit of
those entitled to rely thereon, including the Securityholders, and shall survive
the termination of this Agreement.

 

162



--------------------------------------------------------------------------------

Section 13.10. Jurisdiction.

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

Section 13.11. Tax Characterization.

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and Owner Trustee agree that, pursuant to Treasury Regulations
Section 301.7701-3(b)(1) and for federal, state and local income tax purposes,
in the event that the Certificates and the Class F Notes are owned by more than
one Holder, the Issuer will be treated as a partnership the partners of which
are the Certificateholders and the Holders of the Class F Notes, and in the
event that the Certificates and the Class F Notes are owned by a single Holder,
the Issuer will be disregarded as an entity separate from such Holder.

Section 13.12. Prohibited Transactions with Respect to the Issuer.

The Originator shall not:

(a) Provide credit to any Noteholder or Certificateholder for the purpose of
enabling such Noteholder or Certificateholder to purchase Notes or Certificates,
respectively;

(b) Purchase any Notes or Certificates in an agency or trustee capacity; or

(c) Except in its capacity as Servicer as provided in this Agreement, lend any
money to the Issuer.

Section 13.13. Limitation of Liability of Owner Trustee.

Wilmington Trust Company acts on behalf of the Issuer solely as Owner Trustee
hereunder and not in its individual capacity, and all Persons having any claim
against the Issuer by reason of the transactions contemplated by this Agreement
or any other Transaction Document shall look only to the Trust Estate under the
Trust Agreement for payment or satisfaction thereof. The Owner Trustee makes no
representations as to the validity or sufficiency of this Agreement, any other
Transaction Document or the Notes, or of any Loan or related documents. The
Owner Trustee shall at no time have any responsibility or liability for or with
respect to the legality, validity and enforceability of any Loan, or the
perfection and priority of any security interest created by any Loan in any
Collateral or the maintenance of any such perfection and priority, or for or
with respect to the sufficiency of the Trust Estate under the Trust Agreement or
its ability to generate the payments to be distributed to the Certificateholder
under the Trust Agreement or the Noteholders under the Indenture, including,
without limitation, the existence, condition and ownership of any Collateral;
the existence and enforceability of any insurance thereon; the existence and
contents of any Loan on any computer or other record thereof; the

 

163



--------------------------------------------------------------------------------

validity of the assignment of any Loan to the Issuer or of any intervening
assignment; the completeness of any Loan; the performance or enforcement of any
Loan; the compliance by the Issuer, the Trust Depositor or the Servicer with any
covenant, agreement or other obligation or any warranty or representation made
under any Transaction Document or in any related document or the accuracy of any
such warranty or representation; or any action of the Trustee or the Servicer or
any subservicer taken in the name of the Owner Trustee or the Issuer.

Section 13.14. Reserved.

Section 13.15. No Partnership.

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent or as a
fiduciary for any party hereto or for the Securityholders.

Section 13.16. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 13.17. Acts of Holders.

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Holders if the Majority Noteholders agree to take such action
or give such consent or approval.

Section 13.18. Duration of Agreement.

This Agreement shall continue in existence and effect until terminated as herein
provided.

Section 13.19. Limited Recourse.

Notwithstanding any other provisions of the Notes, this Agreement or any other
Transaction Document, the obligations of the Issuer under the Notes, this
Agreement and any other Transaction Document are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Priority of
Payments and, following realization of the Collateral and distribution in
accordance with the Priority of Payments, any claims of the Noteholders and the
other Secured Parties, and any other parties to any Transaction Document shall
be extinguished. The obligations of the Trust Depositor, the Originator, the
Issuer and the Servicer under this Agreement and the other Transaction Documents
are solely the obligations of the Trust Depositor, the Originator, the Issuer
and the Servicer, respectively. No recourse shall be had for the payment of any
amount owing by the Trust Depositor, the Originator, the Issuer or the Servicer
or otherwise under this Agreement or under the other Transaction Documents or
for the payment by the Trust Depositor, the Originator, the Issuer or the
Servicer of any fee in respect hereof or thereof or any other obligation or
claim of or against the Trust Depositor, the Originator, the Issuer or the
Servicer arising out of or based upon this Agreement or on any other

 

164



--------------------------------------------------------------------------------

Transaction Document, against any Affiliate, shareholder, partner, manager,
member, director, officer, employee, representative or agent of the Trust
Depositor, the Originator, the Issuer or the Servicer or of any Affiliate of
such Person. The provisions of this Section 13.19 shall survive termination of
this Agreement.

Section 13.20. Confidentiality.

Each of the Issuer, the Trust Depositor, the Servicer (if other than NewStar),
the Trustee and the Backup Servicer shall maintain and shall cause each of its
employees, officers, agents and Affiliates to maintain the confidentiality of
material non-public information concerning NewStar and its Affiliates or about
the Obligors obtained by it or them in connection with the structuring,
negotiating, execution and performance of the transactions contemplated by the
Transaction Documents, except that each such party and its employees, officers,
agents and Affiliates may disclose such information to other parties to the
Transaction Documents and to its external accountants, attorneys, any potential
subservicers and the agents of such Persons provided such Persons expressly
agree to maintain the confidentiality of such information, and as required by an
applicable law or order of any judicial or administrative proceeding. This
Section 13.20 shall constitute a confidentiality agreement for purposes of
Regulation FD under the Exchange Act.

Section 13.21. Non-Confidentiality of Tax Treatment.

All parties hereto agree that each of them and each of their managers, officers,
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. “Tax treatment” and “tax structure” shall have the same meaning
as such terms have for purposes of Treasury Regulation Section 1.6011-4.

[Remainder of Page Intentionally Left Blank]

 

165



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

NEWSTAR COMMERCIAL LOAN TRUST 2007-1, as the Issuer By:   WILMINGTON TRUST
COMPANY, not in its individual capacity, but solely as Owner Trustee on behalf
of the Issuer By:   /s/ J. Christopher Murphy Name:   J. Christopher Murphy
Title:   Financial Services Officer NEWSTAR COMMERCIAL LOAN LLC 2007-1, as the
Trust Depositor By:   NewStar Financial, Inc., its designated manager By:   /s/
John J. Frishkopf Name:   John J. Frishkopf Title:   Treasurer NEWSTAR
FINANCIAL, INC., as the Originator and as the Servicer By:   /s/ John J.
Frishkopf Name:   John J. Frishkopf Title:   Treasurer

[Signatures Continued on the Following Page]

NewStar Commercial Loan Trust 2007-1

Sale and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but as the
Trustee By:   /s/ Ralph J. Creasia Name:   Ralph J. Creasia Title:   Vice
President LYON FINANCIAL SERVICES, INC. (d/b/a U.S. Bank Portfolio Services),
not in its individual capacity but as the Backup Servicer By:   /s/ Joseph
Andries Name:   Joseph Andries Title:   Senior Vice President Acknowledged,
Accepted and Agreed to, with respect to Sections 2.03, 5.02(v) and 13.13 only,
by: WILMINGTON TRUST COMPANY, not in its individual capacity but as the Owner
Trustee By:   /s/ J. Christopher Murphy Name:   J. Christopher Murphy Title:  
Financial Services Officer

NewStar Commercial Loan Trust 2007-1

Sale and Servicing Agreement



--------------------------------------------------------------------------------

ANNEX A

Diversity Score Calculation

The Diversity Score for the Loans is calculated by summing each of the Industry
Diversity Scores, which are calculated as follows:

 

(i) An “Obligor Par Amount” is calculated for each Obligor represented in the
Loan Pool by summing the Outstanding Loan Balance of each Loan in the Loan Pool
of that Obligor or any Affiliate of that Obligor.

 

(ii) An “Average Par Amount” is calculated by summing the Obligor Par Amounts
and dividing by the number of Obligors represented. For purposes of calculating
the number of Obligors, any Obligors which are Affiliates will be considered one
Obligor.

 

(iii) An “Equivalent Unit Score” is calculated for each Obligor represented in
the Loan Pool by taking the lesser of (a) one and (b) the Obligor Par Amount for
such Obligor divided by the Average Par Amount. For purposes of calculating the
Equivalent Unit Score, any Obligors which are Affiliates will be considered one
Obligor.

 

(iv) An “Aggregate Industry Equivalent Unit Score” is then calculated for each
of the Moody’s industrial classification groups by summing the Equivalent Unit
Scores for each Obligor in the industry.

 

(v) An “Industry Diversity Score” is then established by reference to the
Diversity Score Table shown below for the related Aggregate Industry Equivalent
Unit Score. If any Aggregate Industry Equivalent Unit Score falls between any
two scores then the applicable Industry Diversity Score will be the lower of the
two Industry Diversity Scores.

 

(vi) Charged-Off Loans shall be excluded from the calculation of the Diversity
Score.



--------------------------------------------------------------------------------

Diversity Score Table

 

Aggregate
Industry
Equivalent

Unit Score

  

Diversity

Score

  

Aggregate
Industry
Equivalent

Unit Score

  

Diversity

Score

  

Aggregate
Industry
Equivalent

Unit Score

  

Diversity

Score

  

Aggregate
Industry
Equivalent

Unit Score

  

Diversity

Score

0.0000    0.0000    5.0500    2.7000    10.1500    4.0200    15.2500    4.5300
0.0500    0.1000    5.1500    2.7333    10.2500    4.0300    15.3500    4.5400
0.1500    0.2000    5.2500    2.7667    10.3500    4.0400    15.4500    4.5500
0.2500    0.3000    5.3500    2.8000    10.4500    4.0500    15.5500    4.5600
0.3500    0.4000    5.4500    2.8333    10.5500    4.0600    15.6500    4.5700
0.4500    0.5000    5.5500    2.8667    10.6500    4.0700    15.7500    4.5800
0.5500    0.6000    5.6500    2.9000    10.7500    4.0800    15.8500    4.5900
0.6500    0.7000    5.7500    2.9333    10.8500    4.0900    15.9500    4.6000
0.7500    0.8000    5.8500    2.9667    10.9500    4.1000    16.0500    4.6100
0.8500    0.9000    5.9500    3.0000    11.0500    4.1100    16.1500    4.6200
0.9500    1.0000    6.0500    3.0250    11.1500    4.1200    16.2500    4.6300
1.0500    1.0500    6.1500    3.0500    11.2500    4.1300    16.3500    4.6400
1.1500    1.1000    6.2500    3.0750    11.3500    4.1400    16.4500    4.6500
1.2500    1.1500    6.3500    3.1000    11.4500    4.1500    16.5500    4.6600
1.3500    1.2000    6.4500    3.1250    11.5500    4.1600    16.6500    4.6700
1.4500    1.2500    6.5500    3.1500    11.6500    4.1700    16.7500    4.6800
1.5500    1.3000    6.6500    3.1750    11.7500    4.1800    16.8500    4.6900
1.6500    1.3500    6.7500    3.2000    11.8500    4.1900    16.9500    4.7000
1.7500    1.4000    6.8500    3.2250    11.9500    4.2000    17.0500    4.7100
1.8500    1.4500    6.9500    3.2500    12.0500    4.2100    17.1500    4.7200
1.9500    1.5000    7.0500    3.2750    12.1500    4.2200    17.2500    4.7300
2.0500    1.5500    7.1500    3.3000    12.2500    4.2300    17.3500    4.7400
2.1500    1.6000    7.2500    3.3250    12.3500    4.2400    17.4500    4.7500
2.2500    1.6500    7.3500    3.3500    12.4500    4.2500    17.5500    4.7600
2.3500    1.7000    7.4500    3.3750    12.5500    4.2600    17.6500    4.7700
2.4500    1.7500    7.5500    3.4000    12.6500    4.2700    17.7500    4.7800
2.5500    1.8000    7.6500    3.4250    12.7500    4.2800    17.8500    4.7900
2.6500    1.8500    7.7500    3.4500    12.8500    4.2900    17.9500    4.8000
2.7500    1.9000    7.8500    3.4750    12.9500    4.3000    18.0500    4.8100
2.8500    1.9500    7.9500    3.5000    13.0500    4.3100    18.1500    4.8200
2.9500    2.0000    8.0500    3.5250    13.1500    4.3200    18.2500    4.8300
3.0500    2.0333    8.1500    3.5500    13.2500    4.3300    18.3500    4.8400
3.1500    2.0667    8.2500    3.5750    13.3500    4.3400    18.4500    4.8500
3.2500    2.1000    8.3500    3.6000    13.4500    4.3500    18.5500    4.8600
3.3500    2.1333    8.4500    3.6250    13.5500    4.3600    18.6500    4.8700
3.4500    2.1667    8.5500    3.6500    13.6500    4.3700    18.7500    4.8800
3.5500    2.2000    8.6500    3.6750    13.7500    4.3800    18.8500    4.8900
3.6500    2.2333    8.7500    3.7000    13.8500    4.3900    18.9500    4.9000
3.7500    2.2667    8.8500    3.7250    13.9500    4.4000    19.0500    4.9100
3.8500    2.3000    8.9500    3.7500    14.0500    4.4100    19.1500    4.9200
3.9500    2.3333    9.0500    3.7750    14.1500    4.4200    19.2500    4.9300
4.0500    2.3667    9.1500    3.8000    14.2500    4.4300    19.3500    4.9400
4.1500    2.4000    9.2500    3.8250    14.3500    4.4400    19.4500    4.9500



--------------------------------------------------------------------------------

Aggregate
Industry
Equivalent

Unit Score

   Diversity Score   

Aggregate
Industry
Equivalent

Unit Score

   Diversity Score   

Aggregate
Industry
Equivalent

Unit Score

   Diversity Score   

Aggregate
Industry
Equivalent

Unit Score

   Diversity Score 4.2500    2.4333    9.3500    3.8500    14.4500    4.4500   
19.5500    4.9600 4.3500    2.4667    9.4500    3.8750    14.5500    4.4600   
19.6500    4.9700 4.4500    2.5000    9.5500    3.9000    14.6500    4.4700   
19.7500    4.9800 4.5500    2.5333    9.6500    3.9250    14.7500    4.4800   
19.8500    4.9900 4.6500    2.5667    9.7500    3.9500    14.8500    4.4900   
19.9500    5.0000 4.7500    2.6000    9.8500    3.9750    14.9500    4.5000   
   4.8500    2.6333    9.9500    4.0000    15.0500    4.5100       4.9500   
2.6667    10.0500    4.0100    15.1500    4.5200      



--------------------------------------------------------------------------------

ANNEX B

Moody’s RiskCalc Calculation

1. Defined Terms. The following terms shall be used in this Annex B with the
meanings provided below.

“EDF” means, with respect to any Loan, the lowest 5-year expected default
frequency for such Loan as determined by running the current version Moody’s
RiskCalc in both the Financial Statement Only (“FSO”) and the Credit Cycle
Adjusted (“CAA”) modes.

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

“Pre-Qualifying Conditions” means, with respect to any Loan, conditions that
will be satisfied if the Obligor with respect to the applicable Loan satisfies
the following criteria:

 

  (a) the independent accountants of such Obligor shall have issued an
unqualified audit opinion with respect to the most recent fiscal year financial
statements, including no explanatory paragraph addressing “going concern” or
other issues;

 

  (b) the Obligor’s EBITDA is equal to or greater than $5,000,000;

 

  (c) the Obligor’s annual sales are equal to or greater than $10,000,000;

 

  (d) the Obligor’s book assets are equal to or greater than $10,000,000;

 

  (e) the Obligor represents not more than 4.0% of the Aggregate Outstanding
Pool Balance;

 

  (f) the Obligor is a private company with no public rating from Moody’s;

 

  (g) the Loan is a Traditional Middle Market Loan, Large Middle Market Loan,
Broadly Syndicated Loan or Larger Middle Market Loan;

 

  (h) for the current and prior fiscal year, such Obligor’s:

 

  (i) EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00 with
respect to retail (adjusted for rent expense);

 

  (ii) debt/EBITDA ratio is less than 6.0:1.0, provided, however, that the
debt/EBITDA ratio is less than 8.0:1.0 for any Loans with respect to the
following Moody’s Industries: (A) Telecommunications (Moody’s industrial
classification group #29), (B) Printing and Publishing (Moody’s industrial
classification group #26) or (C) Broadcasting and Entertainment (Moody’s
industrial classification group #33);

 

  (i) no greater than 25% of the company’s revenue is generated from any one
customer of the Obligor;



--------------------------------------------------------------------------------

  (j) the Obligor is a for-profit operating company in any one of the Moody’s
Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20).

2. The Servicer shall calculate the .EDF for each of the Loans to be rated
pursuant to this Annex B. The Servicer shall also provide Moody’s with the .EDF
and the information necessary to calculate such .EDF upon request from Moody’s.
Moody’s shall have the right (in its sole discretion) to (i) amend or modify any
of the information utilized to calculate the .EDF and recalculate the .EDF based
upon such revised information, in which case such .EDF shall be determined using
the table in paragraph 3 below in order to determine the applicable Moody’s
Rating, or (ii) have a Moody’s credit analyst provide a credit estimate for any
Loan rated pursuant to this Annex B, in which case such credit estimate provided
by such credit analyst shall be the applicable Moody’s Rating.

3. As of each date of determination specified in clause (h) of the definition of
“Moody’s Rating,” the Moody’s Rating for each Loan that satisfies the
Pre-Qualifying Conditions shall be the lower of (i) the Servicer’s internal
rating or (ii) the rating based on the .EDF for such Loan, in accordance with
the table below:

 

Lowest .EDF

   Moody’s Rating less than or equal to .baa    Ba3 .ba1    B1 .ba2, .ba3 or .b1
   B2 .b2 or.b3    B3 .caa    Caa1

provided, however, that the Moody’s Rating determined pursuant the chart above
will be reduced by an additional one-half rating subcategory for Loans
originated in connection with leveraged buyout transactions.

4. As of each date of determination specified in clause (h) of the definition of
“Moody’s Rating,” the Moody’s Recovery Rate for each Loan that meets the
Pre-Qualifying Conditions shall be the lower of (i) the Servicer’s internal
recovery rate or (ii) the recovery rate as determined in accordance with the
table below:

 

Type of Loan

   Moody’s Recovery Rate

U.S. or Canadian Obligor

senior secured, first priority,

first lien and first out

   50%

U.S. or Canadian Obligor

second lien, first lien and last out, all

other senior secured

   40%

U.S. or Canadian Obligor

senior unsecured

   30%

U.S. or Canadian Obligor

senior subordinated or junior

subordinated

   15%

Non-U.S. Non-Canadian Obligor

any loan

   0%

provided, however, that Moody’s shall have the right (in its sole discretion) to
issue a recovery rate assigned by one of its credit analysts, in which case such
recovery rate provided by such credit analyst shall be the applicable Moody’s
Recovery Rate.



--------------------------------------------------------------------------------

Annex C

Moody’s Industry Classification Group List

 

1. Aerospace and Defense

 

2. Automobile

 

3. Banking

 

4. Beverage, Food and Tobacco

 

5. Buildings and Real Estate

 

6. Chemicals, Plastics, and Rubber

 

7. Containers, Packaging, and Glass

 

8. Personal and Nondurable Consumer Products (Manufacturing Only)

 

9. Diversified/Conglomerate Manufacturing

 

10. Diversified/Conglomerate Service

 

11. Diversified Natural Resources, Precious Metals, and Minerals

 

12. Ecological

 

13. Electronics

 

14. Finance

 

15. Farming and Agriculture

 

16. Grocery

 

17. Healthcare, Education, and Childcare

 

18. Home and Office Furnishings, Housewares, and Durable Consumer Products

 

19. Hotels, Motels, Inns, and Gaming

 

20. Insurance

 

21. Leisure, Amusement, Motion Pictures, Entertainment

 

22. Machinery (Nonagriculture, Nonconstruction, Nonelectronic)

 

23. Mining, Steel, Iron and Nonprecious Metals

 

24. Oil and Gas

 

25. Personal, Food, and Miscellaneous Services

 

26. Printing and Publishing

 

27. Cargo Transport

 

28. Retail Stores

 

29. Telecommunications

 

30. Textiles and Leather

 

31. Personal Transportation

 

32. Utilities

 

33. Broadcasting and Entertainment

 

34. Structure Finance Securities